Case 21-30085-hdh11 Doc 468 Filed 04/03/21          Entered 04/03/21 02:48:03      Page 1 of 149




 G. Michael Gruber
 State Bar No. 08555400
 gruber.mike@dorsey.com
 H. Joseph Acosta
 State Bar No. 24006731
 acosta.joseph@dorsey.com
 Brian E. Mason
 State Bar No. 24079906
 mason.brian@dorsey.com
 DORSEY &WHITNEY LLP
 300 Crescent Court, Suite 400
 Dallas, TX 75201
 Tel.: (214) 981-9900
 Fax: (214) 981-9901

 Attorneys for Ackerman
 McQueen, Inc.
                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

 IN RE:                                         §           CHAPTER 11
                                                §
 NATIONAL RIFLE ASSOCIATION                     §           Case No. 21-30085-sgj-11
 OF AMERICA and SEA GIRT LLC                    §
                                                §
        DEBTORS.                                §           JOINTLY ADMINISTERED

  APPENDIX IN SUPPORT OF ACKERMAN MCQUEEN, INC.’S OMNIBUS REPLY TO
     RESPONSES OF THE DEBTORS, OFFICIAL COMMITTEE OF UNSECURED
     CREDITORS AND PHILLIP JOURNEY TO ACKERMAN MCQUEEN, INC.’S
   MOTION TO DISMISS THE CHAPTER 11 BANKRUPTCY PETITION, OR, IN THE
  ALTERNATIVE, MOTION FOR THE APPOINTMENT OF A CHAPTER 11 TRUSTEE

        Ackerman McQueen, Inc. offers the following evidence in support of Omnibus Reply to

 (I) Omnibus Opposition to (1) Ackerman McQueen, Inc.’s Motion to Dismiss the Chapter 11

 Bankruptcy Petition, or, in the Alternative, Motion for the Appointment of a Chapter 11 Trustee,

 (2) the State of New York’s Motion to Dismiss or, in the Alternative, to appoint Chapter 11

 Trustee, and (3) the District of Columbia’s Motion to Appoint Chapter 11 Trustee (the “Debtor’s

 Response”) [ECF 307]; (II) The Official Committee of Unsecured Creditors’ Omnibus Response




 APPENDIX IN SUPPORT OF AMC’S OMNIBUS REPLY                                               PAGE 1
Case 21-30085-hdh11 Doc 468 Filed 04/03/21          Entered 04/03/21 02:48:03        Page 2 of 149




 to (i) Ackerman McQueen, Inc.’s Motion to Dismiss the Chapter 11 Bankruptcy Petition, or, in

 the Alternative, Motion for the Appointment of a Chapter 11 Trustee, (ii) the State of New York’s

 Motion to Dismiss or, in the Alternative, to appoint Chapter 11 Trustee (the “UCC Response”)

 [ECF 368]; and (III) the Limited Objection to the Motions to Dismiss or the Appointment of

 Trustee (the “Journey Response”) [ECF 306]:

       EX                                    DESCRIPTION

  1.        2018 990 Filing

  2.        2019 990 Filing

  3.        NRA Board Minutes (Jan. 7, 2021)

  4.        Mar. 22, 2019 letter from Col. North

  5.        (Intentionally left blank)

  6.        Excerpts from the Deposition of Wayne LaPierre Dep., Vol. 2 (Mar. 23, 2021)

  7.        Wayne LaPierre Employment Agreement

  8.        Excerpts from the Deposition of Hon. Phillip Journey Dep. (Mar. 18, 2021)

  9.        Excerpts from the Deposition of John Frazer Dep., Vol. 2 (Mar. 18, 2021)

  10.       Resolution Authorizing Chapter 11 Reorganization and Related Retention of Counsel

  11.       Excerpts from Hearing Transcript 341 Meeting (Mar. 5, 2021)

  12.       Excerpts from the Deposition of Wayne LaPierre, Vol. 1 (Mar. 22, 2021)

  13.       Bankruptcy Resolution (Mar. 28, 2021)

  14.       (Intentionally left blank)

  15.       Will Van Sant & Daniel Nass, The NRA Exodus: Who Left the Organization During
            a Year of Upheaval

  16.       (Intentionally left blank)

  17.       LaPierre Letter to NRA Members and Supporters, NRAFORWARD.ORG (Jan. 15, 2021)

  18.       Announcement from Wayne LaPierre (Jan. 15, 2021)

  19.       NRA list of news statements, NRAFORWARD.ORG (Jan. 15, 2021)



 APPENDIX IN SUPPORT OF AMC’S OMNIBUS REPLY                                               PAGE 2
Case 21-30085-hdh11 Doc 468 Filed 04/03/21       Entered 04/03/21 02:48:03       Page 3 of 149




  20.     Paul J. Weber and Michael R. Sisak, NRA declares bankruptcy, plans to incorporate
          in Texas, AP NEWS (Jan. 15, 2021)

  21.     Excerpts from the Deposition of Sonya Rowling (Mar. 19, 2021)

  22.     (Intentionally left blank)

  23.     Funds Transfer Authorization

  24.     Excerpts from Hearing Transcript of 341 Meeting of Creditors (Jan. 22, 2021)

  25.     Excerpts from the Deposition of Charles Cotton (Feb. 7, 2020)

  26.     Duane Liptak Resignation Letter (Jan. 19, 2021)

  27.     Sea Girt Certificate of Formation

  28.     Excerpts from Hearing Transcript (Jan. 20, 2021)

  29.     (Intentionally left blank)

  30.     (Intentionally left blank)

  31.     NRA Bylaws (Oct. 20, 2020)

  32.     Excerpts from the Deposition of William Winkler

  33.     Excerpts from the Deposition of Anthony Makris

  34.     Excerpts from the Deposition of Charles Cotton (Mar. 28, 2021)




 APPENDIX IN SUPPORT OF AMC’S OMNIBUS REPLY                                              PAGE 3
Case 21-30085-hdh11 Doc 468 Filed 04/03/21         Entered 04/03/21 02:48:03       Page 4 of 149




 Dated: April 2, 2021                       Respectfully submitted,


                                                   /s/ G. Michael Gruber
                                                   G. Michael Gruber, Esq.
                                                   Texas Bar No. 08555400
                                                   gruber.mike@dorsey.com
                                                   Brian E. Mason, Esq.
                                                   Texas Bar No. 24079906
                                                   mason.brian@dorsey.com
                                                   H. Joseph Acosta
                                                   State Bar No. 24006731
                                                   acosta.joseph@dorsey.com

                                                   DORSEY & WHITNEY LLP
                                                   300 Crescent Court, Suite 400
                                                   Dallas, Texas 75201
                                                   (214) 981-9900 Phone
                                                   (214) 981-9901 Facsimile

                                                   ATTORNEYS FOR ACKERMAN
                                                   McQUEEN, INC.


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
 has been served upon all parties by and through the Court’s CM/ECF system on April 2, 2021.

                                                   /s/ G. Michael Gruber
                                                   G. Michael Gruber




 APPENDIX IN SUPPORT OF AMC’S OMNIBUS REPLY                                             PAGE 4
Case 21-30085-hdh11 Doc 468 Filed 04/03/21   Entered 04/03/21 02:48:03   Page 5 of 149




                                   EXHIBIT 1
Case 21-30085-hdh11 Doc 468 Filed 04/03/21   Entered 04/03/21 02:48:03   Page 6 of 149




     Group Check ID                      G201911190000026




                                                                     AMc DEPOSITION
                                                                        EXHIBIT
                                                                           14
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                               Entered 04/03/21 02:48:03                         Page 7 of 149


CHAR500                                                                             .          5end with fee and attachments to:
                                                                                             . NYS Office of the Attorney General
                                                                                              Charities Bureau Registration Section
                                                                                                                                                     2018
'NYS Annual Filing for Charitable Organizations                                                          28 Liberty Street
                                                                                                                                                 Open to Public
 www.CharitiesNYS.com                                                                                  New York, NY 10005                         Inspection

       eneral Information
                                                                                                    .                                                    -
                                                             0     1       0    1        1 2 / 3 1 / 2 0 1 8
For Fiscal Year Beginning (mm/dd/yyyy)            /      / 2018 and Ending (mm/dd/yyyy)
                            Name of Organization:                                       Employer Identification Number (EIN):
Check if Applicable:                                                                                                       ,
                            National Rifle Association of America
                                                                                          5 3 0 1 1 6 1 3 0
     Address Change

       Name Change                      Mailing Address:                                                                           NY Registration Number:

       Initial Filing                   11250 Waples Mill Road,                                                                          0   2   -   2   1   -    6    4

       Final Filing                     City / State /Zip:                                                                         Telephone:

       Amended Filing                   Fairfax, VA 22030                                                                           703-267-1250

       Reg ID Pending                   Website:                                                                                   Email:
                                        www.nra.org                                                                                 GCOUNSEL@NRAHQ.ORG
                             .
Check your organization's                                                                                                        Confirm your Registration Category in the
                                             7A only             EPTL only     ri DUAL (7A & EPTL)                   EXEMpr
registration category:                                                                                                           Charities Registry at www.CharitlesNYS.com.

       ertification
See Instructions for certification requirements. Improper certification is a violation of law that may be subject to penalties. The certification requires two
signatories.


                 We certify under penalties of perjury that we reviewed this report, including all attachments, and to the best of our icnowledge and belief,
         ......---           they are true, correct and complete in accordance with the laws of the State of New York applicable to this report.
             1   fectsuf                                                                                             enzo ia.,spra,et                                  , .
 Rresident-erkrithefieeclh4Reert-             Signature                         '                                    Print Name and Title 1 k-eiai-tre.,4ate     I / 1 13114
                                                       ,
                                                                                                                                                 e...et.
           '-e-0 f 00(                               .
                                                  nstrin.
                                                                                                                Zajr%•••       . FOISIOP roe
                                                                                                                  Print NarrIA and Titlp. •  -- /
                                                                                                                                                    ,.. mkt           1 VISA/
       nnual Reporting Exemption
Check the exemption(s) that apply to your fiAng. If your organization Is cla ming an exemption under one category (7A or EPTL only filers) or both
categories (DUAL filers) that apply to your registration, complete only parts 1, 2, and 3, and submit the certified Char500. No fee, schedules, or additional
attachments are required. If you cannot claim an exemption or are a DUAL filer that claims only one exemption, you must file applicable schedules and
attachments and pay applicable fees.
            3a. 7A filing exemption:Total contributions from NY State including residents, foundations, govemment agencies, etc. did not exceed $25,000
            althe
             r    organization did not engage a professional fund raiser (PFR) or fund raising counsel (FRC) to solicit contributions during the fiscal year.
                                                                                                ,


              b. EPTL filing exemption: Gross receipts did not exceed $25,000 and the market value of assets id not exceed $25,000 at any time during the
            fiscal year.


4.   Schedules and Attachments
See the following page
for a checklist of                Yes        No    4a. Did your organization use a professional fund raiser, fund raising counsel or commercial co-venturer for
schedules and                                      fund raising activity in NY State? If yes, complete Schedule 4a.
attachments to
complete your filing.
                                  Yes EftNo 4b. Did the organization receive government grants? If yes, complete Schedule 4b.
                                                                                                        •


0 MI
See the checklist on the              7A filing fee:                   EPTL filing fee:                 Total fee:
next page to calculate your                                                                                                        Make a single check or money order
fee(s). Indicate fee(s) you           $ 25                             $ 750                            $ 775                                  payable to:
are submitting here:                                                                                                                     "Department of Law"

CHAR500 Annual Filing for Charitable Organizations (Updated January 2019)
                                                                                                                                                                       Page 1
*The "Exempt" category refers to an organization's NYS registration status. It does not refer to its IRS tax designation.
       Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                  Entered 04/03/21 02:48:03                      Page 8 of 149

                                                Simply submit the certified CHAR500 with no fee, schedule, or additional attachments IF:
CHAR500                                         - Your organization is'registered as 7A only and you marked the 7A filing exemption in Part 3.
                                                - Your organization Is registered as EPTL only and you marked the EPTL filing exemption in Part 3.
Annual Filing Checklist                         - Your organization Is registered as DUAL and you marked both the 7A and EPTL filing exemption in Part 3.


Checklist of Schedules and Attachments

Check the schedules you must submit with your CHAR500 as described in Part 4:

  IR if you answered "yes" in Part 4a, submit Schedule 4a: Professional Fund Raisers (PFR), Fund Raising Counsel (FRC), Commercial Co-Venturers (CCV)

  O     If you answered "yes" in Part 4b, submit Schedule 4b: Government Grants

Check the financial attachments you must submit with your CHAR500:

  111   IRS Form 990, 990-EZ, or 990-PF, and 990-T if applicable
  r.—.1 All additional IRS Form 990 Schedules, including Schedule B (Schedule of Contributors). Schedule B of public charities is exempt from disclosure
  MI - and will not be available for public review.
     Our organization was eligible for and filed an IRS 990-N e•Ipostcard. Our revenue exceeded $25,000 and/or our assets exceeded $25,000in the
  I—I filing year. We have included an IRS Form 990-EZ for state purposes only.
If you are a 7A only or DUAL filer, submit the applicable independent Certified Public Accountant's Review or Audit Report:

  Ei    Review Report if you received total revenue and support greater than $250,000 and up to $750,000.

  III Audit Report if you received total revenue and support greater than $750,000

  0 No Review Report or Audit Report is required because total revenue and support is less than $250,000

  0 We are a DUAL filer and checked box 3a, no Review Report or Audit Report is required




Calculate Your Fee
                                                                                             Is my Registration Category 7A, EPTL, DUAL or EXEMPT?
For 7A and DUAL filers, calculate the 7A fee:                                                Organizations are assigned a Registration Category upon
                                                                                             registration with the NY Charities Bureau:
  O     $0, If you checked the 7A exemption In Part 3a
                                                                                             7A fliers are registered to solicit contributions in New York
  ▪     $25, if you did not check the 7A exemption in Part 3a
                                                                                             under Article 7-A of the Executive Law ("7A")

For EPTL and DUAL filers, calculate the EPTL fee:                                            EPTL filers are registered under the Estates, Powers & Trusts
                                                                                             Law ("EPTL") because they hold assets and/or conduct
  O     $0, if you checked the EPTL exemption In Part 3b
                                                                                             activites for charitable purposes in NY.
  O     $25, if the NET WORTH is less than $50,000
                                                                                             DUAL filers are registered under both 7A and EPTL
  O     $50, if the NET WORTH is $50,000 or more but less than $250,000
                                                                                             EXEMPT fliers have registered with the NY Charities Bureau
  O     $100, If the NET WORTH Is $250,000 or more but less than $1,000,000
                                                                                             and meet conditions In Schedule E - Registration
  O     $250, if the NET WORTH Is $1,000,000 or more but less than $10,000,000               Exemption for Charitable Organizations. These
                                                                                             organizations are not required to file annual financial reports
  O     $750, if the NET WORTH Is $10,000,000 or more but less than $50,000,000              but may do so voluntarily.
  EI    $1500, if the NET WORTH is $50,000,000 or more
                                                                                             Confirm your Registration Category and learn more about NY
                                                                                             law at www.CharitiesNYS.com.
Send Your Filing
Send your CHAR500, all schedules and attachments, and total fee to:                          Where do find my organization's NET WORTH?
                                                                                             NET WORTH for fee purposes is calculated on:
NYS Office of the Attorney General                                                           - IRS From 990 Part I, line 22
Charities Bureau Registration Section                                                        -1FtS Form 990 EZ Part I line 21
28 Liberty Street                                                                            - IRS Form 990 PF, calculate the difference between
New York, NY 10005                                                                            Total Assets at Fair Market Value (Part II, line 16(c)) and
                                                                                              Total Liabilities (Part II, line 23(b)).
Need Assistance?
Visit www.CharltiesNYS.com
Call: (212) 416-8401
Email: Charities.Bureau@ag.ny.gov

CHAR500 Annual Filing for Charitable Organizations (Updated January 2019)                                                                               Page 2
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                             Entered 04/03/21 02:48:03                         Page 9 of 149


CHAR500                                                                       ,          1                                                            2018
                             , Raisers, Fund Raising Counsels, Commercial Co-Venturers                                                         Open to Public
Schedule 4a: Professional Fund
www.CharitiesNYS.com                                                                                                                            Inspection
If you checked the box In question 4a in Part 4 on the CHAR500 Annual Filing for Charitable Organizations, complete this schedule for EACH Professional
Fund Raiser (PFR), Fund Raising Counsel (FRC) or Commercial Co-Venturer (CCV) that the organization engaged for fund raising activity in NY State. The
PFR or FRC should provide its NY Registration Number to you. Include this schedule with your certified CHAR500 NYS Annual Filing for Charitable
Organizations and use additional pages If necessary.                            .


Definitions
A Professional Fund Raiser (PFR), In addition to other activities, conducts solicitation of contributions and/or handles the donations (Article 7A, 171-aA).
A Fund Raising Counsel (FRC) does not solicit or handle contributions but limits activities to advising or assisting a charitable organization to perform such functions for
Itself (Article 7A, 171-a.9).
A Commercial Co-Venturer (CM is an Individual or for-profit company that is regularly and primarily engaged in trade or commerce other than raising
funds for a charitable organization and who advertises that the purchase or use of goods, services, entertainment or any other thing of value will benefit a
charitable organization (Article 7A, 171-a.6).
Professional fund raising does not include activities by an organization's development staff, volunteers, or a grantwriter who has been hired solely to
draft applications for funding from a govemment agency or tax exempt organization.



1. Organization Information
Name of Organization: National Rifle Association of America                                                                   NY Registration Number:

                                                                                                                                      0 2 - 2 1 - 6 4


2. Professional Fund Raiser, Fund Raising Counsel, Commercial Co-Venturer Information
                                      Name of FRP:                                                                            NY Registration Number:
Fund.Raising Professional type:
                                      501c Solutions LLC                                                                          4     5         5    3         0    3

     Professional Fund Raiser         Mailing Address:                                                                        Telephone:


Ei Fund Raising Counsel               2530 Meridian Parkway, suite 300                                                             (919) 8 0 6               4 7 5 8

     Commercial Co-Venturer           City / State / Zip:

                                      Research Triangle,          NC 27713
3. Contract Information
Contract Start Date:                           Contract End Date:
1/1/2019                                       12/31/2019


, Description
   D es c r i pti o n    of Services
                         of
Services provided by FRP:

 rovides counsel an
                 and planning of events and programs as well as strategy development and research.




5. Description of Compensation
Compensation arrangement with FRP:                                                                                            Amount Paid to FRP:

Compensation by flat fee and/or net costs reimbursement.
                                                                                                                               616,000




: ommerci
   ommercial Co-Venturer (CCV) Report

   D Yes El No           If services were provided by a CCV, did the CCV provide the charitable organization with the interim or closing report(s) required by
                         Section 173(a) part 3 of the Executive Law Article 7A1

CHAR500 Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers (Updated January 2019)                                                  Page 1
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                              Entered 04/03/21 02:48:03                        Page 10 of 149


CHAR500                                                                        c         ‘                                                            2018
Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers
                                                                                                                                               open to Public
www.CharitiesNYS.com                                                                                                                             Inspection
if you checked the box in question 4a in Part 4 on the CHAR500 Annual Filing for Charitable Organizations, complete this schedule for EACH Professional
 Fund Raiser (PFR), Fund Raising Counsel (FRC) or Commercial Co-Venturer (CCV) that the organization engaged for fund raising activity in NY State. The
 PFR or FRC should provide its NY Registration Number to you. Include this schedule with your certified CHARM/ NYS Annual Filing for Charitable .
 Organizations and use additional pages if necessary.

      initions
A Professional Fund Raiser IPFR), In addition to other activIdes, conducts solicitation of contributions and/or handles the donations (Article 7A, 171-aA).
A Fund Raising Counsel (FRC) does not solicit or handle contributions but limits activities to advising or assisting a charitable organization to perform such functions for
itself (Artide 7A, 171-a.9).
A Commercial Co-Venturer (CM is an individual or for-profit company that ls regularly and primarily engaged In trade or commerce other than raising
funds for a charitable organization and who advertises that the purchase or use of goods, services, entertainment or any other thing of value will benefit a
charitable organization (Article 7A, 171-a.6).
Professional fund raising does not include activities by an organization's development staff, volunteers, or a grantwriter who has been hired solely to
draft applications for funding from a government agency or tax exempt organization.


    • rganization Information
Name of Organization: National Rifle Association of America                                                                   NY Registration Number:
                                                                                                                                    0 2 - 2 1 - 6 4


      rofessional Fund Raiser, Fund Raising Counsel, Commercial Co-Venturer Information
                                      Name of FRP:                                                                            NY Registration Number:
Fund Raising Professional type:
                                     lInfoCision Management Corp.                                                                  3    2         5    71    - 0      9

     Professional Fund Raiser         Mailing Address:                                                                        Telephone:

E] Fund Raising Counsel               325 Springside Drive                                                                         (330) 6 6 8               14 0 0

     Commercial Co-Venturer           City / State / Zip:

                                      Akron, OH 44333

       ontract IInformation
Contract Start Date:                           Contract End Date:
                                               6/30/2020
8/1/2011


. s es
    es cc ription
          ription of
                  of Services
Services provided by FRP:
 o plan, prepare, manage, and conduct a nationally directed outbound telemarketing development campaign to active,
apsed, or potential members/donors.
                                              .



       escription of Compensation
Compensation arrangement with FRP:                                                                                             Amount Paid to FRP:

per call basis
                                                                                                                               4,840,658




       ommercial Co-Venturer (CCV) Report

       Yes        No If services were provided by a CCV, did the CCV provide the charitable organization with the interim or closing report(s) required by
                     Section 173(a) part 3 of the Executive Law Article 7A?

CHAR500 Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers (Updated January 2019)                                                  Page 1
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                           Entered 04/03/21 02:48:03                           Page 11 of 149


CHAR500                                                                                ,                                                              2018
Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers
                                                                                                                                               Open to Public
www.CharitiesNYS.com                                                                                                                            Inspection
If you checked the box in question 4a in Part 4 on the CHAR500 Annual Filing for Charitable Organizations, complete this schedule for EACH Professional
Fund Raiser (PFR), Fund Raising Counsel (FRQ or Commercial Co-Venturer (CCV) that the organization engaged for fund raising activity In NY State. The
PFR or FRC should provide its NY Registration Number to you. Include this schedule with your certified CHAR500 NYS Annual Filing for Charitable
Organizations and use additional pages if necessary.

      initions
A Professional Fund Raiser (PFR), in addition to other activities, conducts solicitation of contributions and/or handles the donations (Article 7A, 171-a.4).
A Fund Raising Counsel (FRC) does not solicit or handle contributions but limits activities to advising or assisting a charitable organization to perform such functions for
Itself (Article 7A, 171-a.9).
A Commercial Co-Venturer (CCV) is an individual or for-profit company that is regularly and primarily engaged In trade or commerce other than raising
funds for a charitable organization and who advertises that the purchase or use of goods, services, entertainment or any other thing of value will benefit a
charitable organization (Article 7A, 171-a.6).
Professional fund raising does not include activities by an organization's development staff, volunteers, or a grantwriter who has been hired solely to
draft applications for funding from a government agency or tax exempt organization.


     • rganization Information
Name of Organization: National Rifle Association of America                                                                    NY Registration Number:
                                                                                                                                     0 2 - 2 1 - 6 4


      rofessional Fund Raiser, Fund Raising Counsel, Commercial Co-Venturer Information
                                      Name of FRP:                                                                             NY Registration Number:
Fund Raising Professional type:                                                                                                                        7
                                      Allegiance Creative Gro.up                                                                   4    2         9              0    6

      Professional Fund Raiser        Mailing Address:                                                                        Telephone:

xi Fund Raising Counsel                11250 Waples MIII Road                                                                      (703) 2 6 7                1 0 0 0

p Commercial Co-Venturer              CIty / State /Zip:

                                       Fairfax, VA 22030

       ontract IInformation
       ontract
Contract Start Date:                           Contract End Date:
                                               1 2/1 /2021
12/1/2011


,    •D es
        escription
           c ri pti onofof Services
Services provided by FRP:

    rovides counsel
    rovides counsel and
                    an promotion planning for marketing and direct response mail and phone progrims.




       escription of Compensation
Compensation arrangement with FRP:                                                                                             Amount Paid to FRP:

Compensation by management commission fee and/or net costs.
                                                                                                                               1,070,000




       ommercial Co-Venturer (CCV) Report

       Yes         No If services were provided by a CCV, did the CCV provide the charitable organization with the interim or closing report(s) required by
                        Section 173(a) part 3 of the Executive Law Article 7A?

CHAR500 Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers (Updated January 2019)                                                  Page 1
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                               Entered 04/03/21 02:48:03                       Page 12 of 149


CHAR500                                                                                   ,
                                                                                                                                                      2018
Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers                                                         Open to Public
www.CharitiesNYS.com                                                                                                                            Inspection
if you checked the box in question 4a in Part 4 on the CHAR500 Annual Filing for Charitable Organizations, complete this schedule for EACH Professional
 Fund Raiser (PFR), Fund Raising Counsel (FRC) or Commercial Co-Venturer (CCV) that the organization engaged for fund raising activity in NY State. The
PFR or FRC should provide its NY Registration Number to you. Include this schedule with your certified CHARS00 NYS Annual Filing for Charitable
Organizations and use additional pages If necessary.

Definitions
A Professional Fund Raiser (PFR), in addition to other activities, conducts solicitation of contributions and/or handles the donations (Article 7A, 171 -a A).
A Fund Raising Counsel (FRC) does not solicit or handle contributions but limits activities to advising or assisting a charitable organization to perform such functions for
Itself (Article 7A, 171-a.9).
A Commercial Co-Venturer (ccv) is an Individual or for-profit company that Is regularly and primarily engaged In trade or commerce other than raising
funds for a charitable organization and who advertises that the purchase or use of goods, services, entertainment or any other thing of value will benefit a
charitable organization (Article 7A, 171-a.6).
Professional fund raising does not include activities by an organization's development staff, volunteers, or a grantwriter who has been hired solely to
draft applications for funding from a government agency or tax exempt organization.


1. Organization Information
Name of Organization:National Rifle Association of America                                                                    NY Registration Number:
                                                                                                                                       0 2 - 2 1 - 6 4


2. Professional Fund Raiser, Fund Raising Counsel, Commercial Co-Venturer Information
                                      Name of FRP:                                                                            NY Registration Number:
Fund Raising Professional type:
                                      McKenna & Associates, LLC                                                                    4    2         7    7         5    4

0 Professional Fund Raiser            Mailing Address:                                                                        Telephone:

El Fund Raising Counsel               1220 N. Fillmore Street, Suite 300                                                           (5!1)        3     1 2    1 4 6 5

El Commercial Co-Venturer             City / State / Zip:

                                      Arlington, VA 22201

3. Contract Information
Contract Start Date:                           Contract End Date:
                                               12/31/2019
1/1/2019


4. Description of Services
Services provided by FRP:

 rovides.consultIng services in the area of general gift cultivation and major.donor development.




5. Description of Compensation
Compensation arrangement with FRP:                                                                                            Amount Paid to FRP:

Compensation by flat fee and/or net costs reimbursement.
                                                                                                                               $300,000




6. Commercial Co-Venturer (CCV) Report

  1:3 Yes 0 No If services were provided by a CCV, did the CCV provide the charitable organization with the interim or closing report(s) required by
                     Section 173(a) part 3 of the Executive Law Article 7A7

CHAR500 Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers (Updated January 2019)                                                  Page 1
       Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                          Entered 04/03/21 02:48:03                          Page 13 of 149


CHAR500                                                                                .                                                              2018
                                                                                                                                               Open to Public
Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers
www.CharitiesNY5.com                                                                                                                            Inspection
If you checked the box in question 4a in Part 4 on the CHAR500 Annual Filing for Charitable Organizations, complete this schedule for EACH Professional
Fund Raiser (PFR), Fund Raising Counsel (FRC) or Commercial Co-Venturer (CCV) that the organization engaged for fund raising activity in NY State. The
PFR or FRC should provide its NY Registration Number to you. Include this schedule with your certified CHAR500 NYS Annual Filing for Charitable
Organizations and use additional pages If necessary.

       initions
A Professional Fund Raiser (PFR), In addition to other activities, conducts solicitation of contributions and/or handles the donations (Article 7A, 171-a.4).
A Fund Raising Counsel (FRC) does not solicit or handle contributions but limits activities to advising or assisting a charitable organization to perform such functions for
Itself (Article 7A, 171-a.9).
A Commercial Co-Venturer (CM is an individual or for-profit company that is regularly and primarily engaged In trade or commerce other than raising
funds for a charitable organization and who advertises that the purchase or use of goods, services, entertainment or any other thing of value will benefit a
charftable organization (Article 7A, 171-a.6).
Professional fund raising does not include activities by an organization's development staff, volunteers, or a grantwriter who has been hired solely to
draft applications for funding from a government agency or tax exempt organization.


          rganization Information
Name of Organization: National Rifle Association of America                                                                    NY Registration Number:
                                                                                                                                    0 2 - 2 1 - 6 4


       rofessional Fund Raiser, Fund Raising Counsel, Commercial Co-Venturer Information
                                      Name of FRP:                                                                             NY Registration Number:
Fund Raising Professional type:
                                      Rio Ammunition, Inc.

•      Professional Fund Raiser       Mailing Address:                                                                        Telephone:

▪      Fund Raising Counsel           433 East Las Colinas Blvd., Suite 900                                                        (2 14) 3 8 9               1 89      61
1R1 Commercial Co-Venturer
                                      City / State / Zip:

                                      Irving, TX 75039

          ontract Information
Contract Start Date:                           Contract End Date:
                                               6/14/19
6/15/18


      3   escription of Services
    ervices provided by FRP:
pales promotion of specific ammunition that contains the NRA logo.




          es c ri pti on of Compensation
Compensation arrangement with FRP:                                                                                             Amount Paid to FRP:

N/A




          ommercial Co-Venturer (CCV) Report

          Yes   D No If services were provided by a CCV, did the CCV provide the charitable organization with the interim or closing report(s) required by
                         Section 173(a) part 3 of the Executive Law Article 7A?

CHAR500 Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers (Updated January 2019)                                                  Page 1
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                              Entered 04/03/21 02:48:03                         Page 14 of 149


CHAR500                                                                                  ,                                                            2018
                                                                                                                                               Open to Public
Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers
www.CharitiesNYS.com                                                                                                                            Inspection
If you checked the box in question 4a in Part 4 on the CHARS00 Annual Filing for Charitable Organizations, complete this schedule for EACH Professional
Fund Raiser (PFR), Fund Raising Counsel (FRC) or Commercial Co-Venturer (CCV) that the organization engaged for fund raising activity in NY State. The
PFR or FRC should provide Its NY Registration Number to you. Include this schedule with your certified CHAR500 NYS Annual Filing for Charitable
Organizations and use additional pages if necessary.

Definitions
A Professional Fund Raiser (PFR), In addition to other activities, conducts solidtation of contributions and/or handles the donations (Article 7A,171-a.4).
A Fund Raising Counsel (FRC) does not solicit or handle contributions but limits activities to advising or assisting a charitable organization to perform such functions for
Itself (Article 7A, 171-a.9).
A Commercial Co-Venturer (CCV) Is an individual or for-profit company that is regularly and primarily engaged in trade or commerce other than raising
funds for a charitable organization and who advertises that the purchase or use of goods, services, entertainment or any other thing of value will benefit a
charitable organization (Article 7A, 171-a.6).
Professional fund raising does not Inc.lude activities by an organization's development staff, volunteers, or a grantwriter who has been hired solely to
draft applications for funding from a government agency or tax exempt organization.


1. Organization Information
Name of Organization: National Rifle Association of America                                                                    NY Registration Number:
                                                                                                                                       0 2 - 2 1 - 6 4


2. Professional Fund Raiser, Fund Raising Counsel, Commercial Co-Venturer Information
                                      Name of FRP:                                                                             NY Registration Number:
Fund Raising Professional type:
                                       H.W.S. Consulting, Inc.                                                                     4    5         5    6         8    7

     Professional Fund Raiser         Mailing Address:                                                                        Telephone:

El Fund Raising Counsel               221 Homeport Drive

El Commercial Co-Venturer             City/State/Zip:

                                      Grasonville, MD 21638

3. Contract Information
Contract Start Date:                           Contract End Date:
                                               4/1/2023 - contract terminated
7/1/2016                                       12/31/2018


4. Description of Services
Services provided by FRP:

 rovIdes consulting services in the area of general gift cultivation and major donor development.




5. Description of Compensation
Compensation arrangement with FRP:                                                                                             Amount Paid to FRP:

Compensation by flat fee and/or net costs reimbursement
                                                                                                                               360,000




6. Commercial Co-Venturer (CCV) Report

   D Yes          No If services were provided by a CCV, did the CCV provide the charitable organization with the interim or closing report(s) required by
                       Section 173(a) part 3 of the Executive Law Article 7A?

CHAR500 Schedule 4a: Professional Fund Raisers, Fund Raising Counsels, Commercial Co-Venturers (Updated January 2019)                                                  Page 1
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                      Entered 04/03/21 02:48:03                     Page 15 of 149


CHAR500                                                                .        .   Need Assistance?
                                                                                    Visit www.CharitlesNYS.com
                                                                                                                                        2018
                                                                                    Call: (212) 416-8401                          Open to Public
Instructions for Completing Your NY Annual Filing
                                                                                    Email: Charities.Bureau@ag.ny.gov
www.CharitiesNYS.com                                                                                                               Inspection
     ore You Begin
Visit www.CharitiesNYS.com and search the Charities Registry to find your organization's NY State Registration Number (##-01-01) and Registration
Category (7A, EPTI, DUAL, or DEMPT). Knowing your organization's Registration Category will help you respond to Sections 1 and 3, determine the
required attachments to the CHAR500 and calculate your filing fee. If your organization is not registered with the Charities Bureau, please complete
CHAR410 "Registration Statement for Charitable Organizations".

      eneral Information
Enter the accounting period covered by the report. Provide the best contact information for your organization. This inforrnation will be publicly
available in the Charities Registry and will be used for communication to your organization. If your organization is registered and this is your regular
annual filing, check Initial Filing. If your contact information needs to be updated, check Address Change and/or Name Change. Check Amended Filing if
you are making a change to a previous filing. If you have submitted a CHAR410 - Registration Statement for Charitable Organizations - but do not yet
have a NY State Registration Number, check NY Reg Pending. If this is a final filing and the organization is seeking dissolution or ceasing operations, check
Final Filing and submit all applicable IRS schedules and attachments. If your organization Is a NY corporation, visit www.CharitiesNYS.com for Information
on how to dissolve. Check the Charities Bureau Registration Category of your organization (7A, EPTL, DUAL, or EXEMPT). EXEMPT organizations are those
that have registered with the NY Charities Bureau and meet conditions in Schedule E - Registration Exemption for Charitable Organizations - but have
registered and file voluntarily.

. ' ertification

When you have completed the form, sign and print the name, title and date. For 7A and DUAL filers, the CHAR500 must be signed by both the president
or another authorized officer and the chief financial officer or treasurer. These must be different Individuals. EPTL filers have the option of a single
signature if the certification is by a banking institution or a trustee of a trust. Clearly state the title of the representative (e.g. "President," "CEO",
Treasurer," "CFO," "Bank Vice President" or °Trustee").

i'nnual Reporting Exemption

You may claim an exemption from the reporting and fee requirements if you meet the filing exemptions applicable to your organization. If claiming an
exemption under one statute (7A and EPTL only filers) or both statutes (DUAL filers) that apply to your registration, complete only parts 1, 2, and 3, and
submit the certified Char500. No fee, schedule, or additional attachments are required. Otherwise, file all required schedules and attachments and pay
applicable fees.

Note: A 7A or DUAL filer with contributions over 525,000 that did not contract with a professional fund raiser may check the 7A filing exemption In Part 3
if it (i) received all or substantially all of its contributions from a single government agency to which it submitted an annual report similar to that required
by Executive Law Article 7A, or (ii) it received an allocation from a federated fund, United Way or incorporated community appeal and contributions from
all other sources did not exceed 525,000.

4. Schedules and Attachments
if you do not qualify for the reporting exemptions as described In Part 3, review the checklist of schedules and attachments required to complete your
filing. If your organization qualified for and submitted an IRS 990-N "e-Postcard", you must complete and submit an IRS Form 990-EZ to the NY Charities
Bureau for reporting purposes. The NY Charities Bureau will not.accept an IRS 990-N "e-postcard" because it does not contain sufficient financial
information.
5. Fee
Your total fee Is based on your registration category (7A, EPTL or DUAL). 7A or EPTL filers only pay the fee that applies to the statute under which they
have registered unless they have claimed an exemption in Part 3. DUAL filers must pay both fees, unless they have claimed an exemption In Part 3.
Consult the CHAR500 to calculate your fee or contact the NY Charities Bureau if you have additional questions.

When to Submit Your Filing
7A and DUAL filers: postmarked within 4 1/2 months after the organization's accounting period ends. For example, fiscal year end December 31 reports
are due by May 15th of the following year. EPTL filers: postmarked within 6 months after the organization's accounting period ends. An additional 180
day emension Is automatically granted. Jnformation regarding extensions Is available at www.CharitiesNYS.com.

Where to Submit Your Filing
Payment must be made to the "Department of Law". Send the complete filing with payment to:
NYS Office of the Attorney General, Charities Bureau Registration Section, 28 Liberty Street, New York, NY 10005.

Penalties
The Attorney General may cancel the registration of or seek civil penalties from an organization that falls to comply with the filing requirements.


CHAR500 Instructions for Completing Your NY Annual Filing (Updated January 2019)                                                                         Page 1
        Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                             Entered 04/03/21 02:48:03                           Page 16 of 149

                                                         ** PUBLIC DISCLOSURE COPY **
                                                                                                                                                            OMB No.1545-0047
                                         Return of Organization Exempt From Income Tax
For.990                    Under section 501(c), 527, or 4947(a)(1) of the Internal Revenue Code (except private foundations)
                                                                                                                                                            2018
Department of the Treasury             Do not enter social security numbers on this form as it may be made public.                                         Open to Public
Internal Revenue Savice                  Go to www.irs.gov/Form990 for instructions and the latest information.                                             Inspection
A For the 2018 calendar year, or tax year beginning                                    and ending
B   Check If          C Name of organization                                                                          D Employer identification number
    applicable:

1--tAddress
[   'change             NATIONAL RIFLE ASSOCIATION OF AMERICA
 r—t Name
     change             Doing business as                                                                                  XX-XXXXXXX
  'return                                                                                      Room/Suite I E Telephone number
                        Number and street (or P.O. box if mail is not delivered to street address)
E—IFlnat
   return/              11250 WAPLES MILL ROAD                                                                             703-267-1000
    tannin-
    ated        City or town, state or province, country, and ZIP or foreign postal code                    G groserecerpts s          367,702,748.
I-1=     d"     FAIRFAX,              VA     22030      -                                                   H(a) Is this a group  return
              F Name and address of principal officer: CRAIG B . SPRAY                                           for subordinates?          El Yes C] No
    Pending
              SAME AS C ABOVE                                                                               H(b) Are all subordinates included? n Yes EiNo
I Tax-exempt status:           El
                            501(c)(3) pi 501(c) f 4 )44 (insert no.)                      El
                                                                                   4947(a)(1) or      52711-1    if 'No,' attach a list. (see instructions)
J Website: ja. WWW . NRA . ORG                                                                              H(c) Group exemption number 110.
K Form of organization: nig Corporation            ri
                                               Trust             ri
                                                            Association r--7 Other Ir.             L Year of formation: 18711 M State of legal domicile:NY
 Part I I Summary             _
        1  Briefly describe the organization's mission or most significant activities: FIREARMS SAFETY , EDUCATION, AND
    0
    V      TRAINING; AND ADVOCACY ON BEHALF OF SAFE AND RESPONSIBLE GUN OWNERS
    c
  = 2 Check this box 100              if the organization discontinued its operations or disposed of more than 25% of its net assets.
  t
  > 3 Number of voting members of the goveming body (Part VI, line la)                                                         3                     76
  o
 0 4 Number of independent voting members of the goveming body (Part VI, line 1b)                                              4                     67
 0
  ra 5 Total number of individuals employed in calendar year 2018 Part V, line 2a)                                             5                    816
  o
        6 Total number of volunteers (estimate if necessary)                                                                   6              150000
 '2 7a Total unrelated business revenue from Part VIII, column (C), line 12 ..                                                 7a     23,943,194.
 4
         b Net unrelated business taxable income from Form 990-T, line 38                                                      7b                    0.
                                                                                                              Prior Year               Current Year
  0 8 Contributions and grants (Part
                                           VIII, fine 1h)                                                 98,026,531. 108,599,726.
  3
  c 9 Program service revenue (Part VIII, line 2g)                                                      146,955,303. 193,010,155.
  0)
  g; 10 Investment income (Part VIII, column (A), lines 3, 4, and 7d)                                        4,893,990.                2,192,041.
 cc                                                                                                        62,111,910.                48,748,942.
       11 Other revenue part VIII, column (A), lines 5, 6d, 8c, 9c, 10c, and 11e)
       12 Total revenue - add lines 8 through 11 (must equal Part VIII, column (A). line 12)          , 311,987,734.               352,550,864.
       13 Grants and similar amounts paid Part IX, column (A), lines 1-3)                                          93,334.                  75,661.
       14 Benefits paid to or for members (Part IX, column (A), line 4)                                                       0.                     0.
  0 15 Salaries, other compensation, employee benefits (Part IX, column (A), lines 5-10)                   66,789,561.                63,864,842.
  1 lea Professional fundraising fees part IX, column (A), line 11e)                                         8,943,038.                7,798,658.
  0
  e.     b Total fundraising expenses (Part IX, column (D), line 25)    )r. 48,091,585
 Lii 17 Other expenses Part IX, column (A), lines 11 al id, 11f-24e)                                     254,005,718. 283,536,156.
       18 Total expenses. Add lines 13-17 (must equal Part IX, column (A), line 25)                      329,831,651. 355,275,317.
       19 Revenue less expenses. Subtract line 18 from line 12                                           —17,843,917.                 —2,724,453.
t3E                                                                                                     Beginning of Current Year       End of Year
0c
_
..4t.. 20 Total assets (Part X, line 16)                                                                 196,125,681. 197,212,080.
u 21 Total liabilities (Part X, line 26)
4                                                                                                        171,175,478. 181,180,554.
—
,,,,c
z.,F 22 Net assets or fund balances. Subtract line 21 from line 20                                         24,950,203.                16,031,526.
 Part II I Signature Bloc
Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is
true, correct, and complete. Declaration of prepareL/31)erthan officer) is based on all information of which preparer has any knowledge.


Sign                    Signature of officer                                                                                    Date
Here              •     CRAIG B. SPRAY, TAEASURER
                  ▪     Type or print name and title
         Print/Type preparer's name         Preparer's signature                                                    Date                 Check
                                                                                                                                         mea
                                                                                                                                         if
                                                                                                                                                 El
                                                                                                                                                 riPTIN
Paid     ZACK FORTSCH, CPA                                                                                                  9
                                                                                                                     11/14/19          kself-erthhoyed
                                                                                                                                        self-emthl        iP 00052725
Preparer Firm's name b. RSM US LLP                                                                                                                       XX-XXXXXXX
Use Only Firm's address 10. ONE SOLTTH WACKER DR STE 8 0 0
                            CHICAGO, IL 60606-3392                                     I Phone no.312 —634-3400
May the IRS discuss this return with the preparer shown above? (see instructions)                      [X3 Yes E] No
832001 12-31-18 LHA For Paperwork Reduction Act Notice, see the separate instructions.                   Form WM (2018)
         SEE SCHEDULE 0 FOR ORGANIZATION MISSION STATEMENT CONTINUATION
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                      Entered 04/03/21 02:48:03                 Page 17 of 149


Form 990 TO18)                     NATIONAL RIFLE ASSOCIATION OF AMERICA                                                 XX-XXXXXXX              page2
 Part III Statement of Program Service Accomplishments
               Check if Schedule 0 contains a response or note to any line in this Part III                                                          IX]
1     Briefly describe the organization's mission:
      PER NRA BYLAWS, TO PROTECT AND DEFEND THE U.S. CONSTITUTION; TO
      PROMOTE PUBLIC SAFETY, LAW AND ORDER, AND NATIONAL DEFENSE; TO TRAIN
      LAW ENFORCEMENT AGENCIES AND CIVILIANS IN MARKSMANSHIP; TO PROMOTE
      SHOOTING SPORTS AND HUNTING.
2     Did the organization undertake any significant program services during the year which were not listed on the
      prior Form 990 or 990-EZ?                                                                                                    =Yes         CINo
      tf "Yes," describe these new services on Schedule O.
3     Did the organization cease conducting, or make significant changes in how it conducts, any program services?                    17 Yes C3 No
      If "Yes," describe these changes on Schedule O.
4     Describe the organization's program service accomplishments for each of its three largest program services, as measured by expenses.
      Section 501(c)(3) and 501(c)(4) organizations are required to report the amount of grants and allocations to others, the total expenses, and
      revenue, if any, for each program service reported.
4a    (code:          140,238,506.Including grants of $
                         Mapemes $                      75,661. )(Revenues 203,053,219. )
      NRA MEMBERSHIP SUPPORT INCLUDES PUBLICATIONS, EDUCATION AND TRAINING,
      FIELD SERVICES, COMPETITIVE SHOOTING, LAW ENFORCEMENT, HUNTER SERVICES,
      MEMBER COMMUNICATIONS SERVICES, MEMBER PROGRAMS, MEMBER SERVICES, AND
      FULFILLMENT OF MEMBER SERVICES. THE CHIEF VALUE OF NRA MEMBERSHIP IS IN
      GUN SAFETY AND TRAINING ALONG WITH REGULAR REINFORCEMENT OF THESE
      LESSONS AND PRINCIPLES BY KEEPING ENGAGED WITH THE COMMUNITY OF OUTDOOR
      LOVERS AND SAFE AND RESPONSIBLE SHOOTING ENTHUSIASTS. NRA MEMBERSHIP
      SUPPORT AND FULFILLMENT ARE DEDICATED TO PROVIDING NRA MEMBERS WITH
      HIGH QUALITY SUPPORT AS WELL AS CONTENT DELIVERED THROUGH MANY
      PLATFORMS. SAFE AND RESPONSIBLE GUN OWNERSHIP REMAINS THE CORNERSTONE
      OF EVERYTHING THE ASSOCIATION PROVIDES FOR MEMBERS.
4h    (code:     Mawsess 32,507,712.inetuding aranfo of $ O. ) (Revenue $   0. )
      THE NRA INSTITUTE FOR LEGISLATIVE ACTION ADVOCATES ON BEHALF OF SAFE
      AND RESPONSIBLE GUN OWNERS. AS THE FOREMOST PROTECTOR AND DEFENDER OF
      THE SECOND AMENDMENT, THE NRA PROMOTES FIREARMS SAFETY, ADVOCATES
      AGAINST EFFORTS TO ERODE GUN RIGHTS AND FREEDOMS, FIGHTS FOR
      INITIATIVES AIMED AT REDUCING VIOLENT CRIME, AND PROMOTES
      HUNTERS I RIGHTS AND CONSERVATION EFFORTS. NRA MEMBERS RECOGNIZE THIS
      VITAL IMPORTANCE OF NRAILA'S TRUE GRASSROOTS WORK TO PRESERVE THE
      SECOND AMENDMENT FOR FUTURE GENERATIONS OF SHOOTERS AND OUTDOOR
      SPORTSMEN AND SPORTSWOMEN. THIS LEGION OF ENGAGED AND MOTIVATED MEMBERS
      IS THE REASON FOR THE NRA'S STRENGTH.

4C    (Code:   ) (Expenses $ 18,732,003.Including gtmte et$ ) (Revenues 20,582,280. )
      NRA SHOWS AND EXHIBITS INCLUDE THE NRA ANNUAL MEETINGS AND MEMBERS
      EXHIBIT HALL, HELD IN A DIFFERENT CITY EACH YEAR, AND OTHER SHOWS
      AROUND THE COUNTRY. THE ANNUAL MEETINGS AND EXHIBITS ARE PRESENTED AS A
      CELEBRATION OF AMERICAN FREEDOM FEATURING ACRES OF EXHIBITS, PREMIER
      EVENTS, EDUCATIONAL SEMINARS AND WORKSHOPS, AND FUN—FILLED ACTIVITIES
      FOR THE ENTIRE FAMILY. DALLAS, TEXAS WAS THE 2018 HOST CITY. OTHER NRA
      HOSTED SHOWS INCLUDED THE GREAT AMERICAN OUTDOOR SHOW HELD IN
      HARRISBURG, PENNSYLVANIA.



4d Other program services pescribe in Schedule O.) .
      fevoosoos             59,426,544.             including grants of $                     0 • ). (Revenue $    1,330,515.1
 4e Total propram service exPenseslly.                  250,904,765.
                                                                                                                                         Form 990 (2018)
832002 12-31-18
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                     Entered 04/03/21 02:48:03                        Page 18 of 149


Form 990 (2018)           NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                     XX-XXXXXXX paje3
1 Part !VI Checklist of Required Schedules
                                                                                                                                                 Yes   No
 1     Is the organization described in section 501(c)(3) or 4947(a)(1) (other than a private foundation)?
       ff "Yes, " complete Schedule A                                                                                                       1          X
 2     Is the organization required to complete Schedule B, Schedule of Contributors?                                                       2    X
 3     Did the organization engage in direct or indirect political campaign activities on behalf of or in opposition to candidates for
       public office? If "Yes," complete Schedule C, Part I                                                                                 3    X
 4     Section 501(c)(3) organizations. Did the organization engage in lobbying activities, or have a section 501(h) election in effect
       during the tax year?. If °Yes," complete Schedule C, Part II                                                                         4
 5     Is the organization a section 501(c)(4), 501(c)(5), or 501(c)(6) organization that receives membership dues, assessments, or
        similar amounts as defined in Revenue Procedure 98-19? If °Yes," complete Schedule C, Part III                                      5    X
 6     Did the organization maintain any donor advised funds or any similar funds or accounts for which donors have the right to
       provide advice on the distribution or irwestment of amounts in such funds or accounts? If °Yes," complete Schedule D, Part           6          X
 7     Did the organization receive or hold a conservation easement, including easements to preserve open space,
       the environment, historic land areas, or historic structures? If "Yes," complete Schedule D, Part                                    7
 8     Did the organization maintain collections of works of art, historical treasures, or other similar assets? ff "Yes, " complete
       Schedule D, Part                                                                                                                     8    X
       Did the organization report an amount in Part X, line 21, for escrow or custodial account liability, serve as a custodian for
        amounts not listed in Part X; Or provide credit counseling, debt management, credit repair, or debt negotiation services?
       If °Yes," complete Schedule D, Part IV                                                                                               9          X
10     Did the organization, directly or through a related organization, hold assets in temporarily restricted endowments, permanent
        endowments, or quasi-endowments? If "Yes,' complete Schedule D, Part V                                                              10   X
11      If the organization's answer to any of the following questions is "Yes," then complete Schedule D, Parts VI, VII, VIII, IX, or X
        as applicable.
     a Did the organization report an amount for land, buildings, and equipment in Part X, line 10? If "Yes," complete Schedule D,
       Part VI                                                                                                                             11a   X
     b Did the organization report an amount for investments - other securities in Part X, line 12 that is 5% or more of its total
     assets reported in Part X, line 16? If °Yes," complete Schedule D, Part VII                                                           11b         X
   c Did the organization report an amount for investments - program related in Part X, line 13 that is 5% or more of its total
       assets reported in Part X, line 16? ff "Yes,' complete Schedule D, Part VM                                                          11c
     d Did the organization report an amount for other assets in Part X, line 15 that is 5% or more of its total assets reported in
        Part X, line 16? if °Yes," complete Schedule D, Part IX                                                                            11d         X
   e Did the organization report an amount for other liabilities in Part X, line 25? If "Yes," complete Schedule D, Part X                 11e   X
   f Did the organization's separate or consolidated financial statements for the tax year include a footnote that addresses
    the organization's liability for uncertain tax positions under FIN 48 (ASC 740)? ff "Yes," complete Schedule D, Part X                 11f   X
12a Did the organization obtain separate, independent audited financial statements for the tax year? If "Yes," compiete
       Schedule D, Parts XI and XII                                                                                                        12a   X
     b Was the organization included in consolidated, independent audited financial statements for the tax year?
       If °Yes,' and if the organization answered "No° to line 12a, then completing Schedule 0, Paris Xl and XII is optional               12b   X
13     Is the organization a school described in section 170(b)(1)(Mir If "Yes," complete Schedule E                                        13         X
14a Did the organization maintain an office, employees, or agents outside of the United States?                                            14a         X
  b Did the organization have aggregate revenues or expenses of more than $10,000 from grantmaking, fundraising, business,
        investment, and program service activities outside the United States, or aggregate foreign investments valued at $100,000
        or more? If "Yes," complete Schedule F, Parts 1 and IV                                                                             14b   X
15      Did the organization report on Part IX, column (A), line 3, more than $5,000 of grants or other assistance to or for any
        foreign organization? If "Yes," complete Schedule F, Parts 11 and IV                                                                16
16      Did the organization report on Part IX, column (A), line 3, more than $5,000 of aggregate grants or other assistance to
        or for foreign individuals? ff "Yes," complete Schedule F, Parts and IV                                                             16         X
17      Did the organization report a total of more than $15,000 of expenses for professional fundraising services on Part IX,
        column (A), lines 6 and lle? If °Yes,' complete Schedule G, Part 1                                                                  17   X
18      Did the organization report more than $15,000 total of fundraising event gross income and contributions on Part VIII, lines
        1c and 8a? If °Yes," complete Schedule G, Part 11                                                                                   18   X
19      Did the organization report more than $15,000 of gross income from gaming activities on Part VIII, line 9a? if °Yes,"
        complete Schedule G, Part M                                                                                                         19
20a Did the organization operate one or more hospital facilities? ff "Yes," complete Schedule H                                            20a
     b If "Yes" to line 20a, did the organization attach a copy of its audited financial statements to this retum?                         20b
21      Did the organization report more than $5,000 of grants or other as,sistance to any domestic organization or
        domestic 'government on Part IX, column (A), line 1? If "Yes," complete Schedule L Parts I and II        ..... „„ .......           21    X
832003 12-31-16                                                                                                                            Form 990 (2018)
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                     Entered 04/03/21 02:48:03                       Page 19 of 149


Form 990 (2018)                   NATIONAL RIFLE ASSOCIATION OF AMERICA                                                       XX-XXXXXXX F.404
Part 1V-I Checklist of Required Schedules (continued)
                                                                                                                                                  Yes   No
22     Did the organization report more than $5,000 of grants or other assistance to or for domestic individuals on
       Part IX, column (A), line 2? if "Yes, " complete Schedule Parts I and III                                                            22    X
23     Did the organization answer "Yes" to Part VII, Section A, line 3, 4, or 5 about compensation of the organization's current
       and former officers, directors, trustees, key employees, and highest compensated employees? If "Yes," complete
       Schedule J                                                                                                                           23    X
24a Did the organization have a tax-exempt bond issue with an outstanding principal amount of more than $100,000 as of the
       last day of the year, that was issued after December 31, 2002? If "Yes," answer lines 24b through 24d and complete
       Schedule K. If °No," go to line 25a                                                                                                  24a         X
     b Did the organization invest any proceeds of tax-exempt bonds beyond a temporary period exception?                                    24b
     c Did the organization maintain an escrow account other than a refunding escrow at any time during the year to defease
       any tax-exempt bonds?                                                                                                                24c
     d Did the organization act as an "on behalf of" issuer for bonds outstanding at any time during the year?                              24d
2_5a Section 501(0(3), 501(cX4), and 501(c)(29) organizations. Did the organization engage in an excess benefit
       transaction with a disqualified person during the year? if "yes," complete Schedule L, Part                                          25a         X
     b Is the organization aware that it engaged in an excess benefit transaction with a disqualified person in a prior year, and
       that the transaction has not been reported on any of the organization's prior Forms 990 or 990-EZ? if "Yes," complete
       Schedule L, Part I                                                                                                                   25b         X
26     Did the organization report any amount on Part X, line 5, 6, or 22 for receivables from or payables to any current or
       former officers, directors, trustees, key employees, highest compensated employees, or disqualified persons? if °Yes,"
       complete Schedule L, Part II                                                                                                         26          X
27     Did the organization provide a grant or other assistance to an officer, director, trustee, key employee, substantial
       contributor or employee thereof, a grant selection committee member, or to a 35% controlled entity or family member
       of any of these persons? if "Yes,' complete Schedule L, Part                                                                         27
28     Was the organization a party to a business transaction with one of the following parties (see Schedule Part N
       instructions for applicable filing thresholds, conditions, and exceptions):
   a A current or former officer, director, trustee, or key employee? If 'Yes,' complete Schedule L, Part IV                                28a   X
   b A family member of a current or former officer, director, trustee, or key employee? If "Yes," complete Schedule L, Part IV             28b         X
   c An entity of which a current or former officer, director, tnistee, or key employee (or a family member thereof) was an officer,
       director, trustee, or direct or indirect owner? If "Yes," complete Schedule L, Part IV                                               28c   X
29     Did the organization receive more than $25,000 in non-cash contributions? If " Yes," complete Schedule M                             29    X
30     Did the organization receive contributions of art, historical treasures, or other similar assets, or qualified conservation
       contributions? If "Yes,' complete Schedule M                                                                                         30          X
31     Did the organization liquidate, terminate, or dissolve and cease operations?
       If "Yes," complete Schedule N, Part                                                                                                  31          X
32     Did the organization sell, exchange, dispose of, or transfer more than 25% of its net assets? If °Yes,' complete
       Schedule N, Part II                                                                                                                  32          X
33     Did the organization own 100% of an entity disregarded as separate from the organization under Regulations
       sections 301.7701-2 and 301.7701-3? If 'Yes,* complete Schedule R, Part I                                                            33          X
34     Was the organization related to any tax-exempt or taxable entity? If "Yes," complete Schedule R, Pait            or IV, and
       Part V, line 1                                                                                                                       34    X
35a Did the organization have a controlled entity within the meaning of section 512(b)(13)?                                                 35a   X
     b 1( "Yes" to line 35a, did the organization receive any payment from or engage in any transaction with a controlled entity
       within the meaning of section 512(b)(13)? If "Yes," complete Schedule R, Part V, fine 2                                              35b   X
36     Section 501(cX3) organizations. Did the organization make any transfers to an exempt non-charitable related organization?
       If "Yes," complete Schedule R, Part V, line 2                                                                                        36
37     Did the organization conduct more than 5% of its activities through an entity that is not a related organization
       and that is treated as a partnership. for federal income tax purposes? if "Yes," complete Schedule R, Part V/                        37          X
38     Did the organization complete Schedule 0 and provide explanations in Schedule 0 for Part VI, lines llb and 19?
    Note. All Form 990 filers are required to complete Schedule 0                                                                           38    X
 PifAr
    t V Statements Regarding Other IRS Filings and Tax Compliance
 Part
               Check if Schedule 0 contains a response or note to any line in this Part V

                                                                                                                                                  Yes
  1a
   a Enter the number reported in Box 3 of Form 1096. Enter -0- if not applicable                                Eta                 1176
     b Enter the number of Forms W-2G included in line la. Enter -0- if not applicable                      lb                          0
     c Did the organization comply with backup withholding rules for reportable payments to vendors and reportable gaming
        (gambling) winnings to prize winners?                                                                                                1c I X I
832004 12-31-18                                                                                                                             Form 990 (2018)
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                          Entered 04/03/21 02:48:03                          Page 20 of 149


Form 99012018)        NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                           XX-XXXXXXX                       Page 5
Part V I Statements Regarding Other IRS Filings and Tax Compliance (continued)
                                                                                                                                                                  Yes .
 2a Enter the number of employees reported on Form W-3, Transmittal of Wage and Tax Statements,
        filed for the calendar year ending with or within the year covered by this return
        If at least one is reported on line 2a, did the organization file all required federal employrnent tax retums?                                  I   2b    X
    Note. If the sum of lines la and 2a is greater than 250, you may be required to e-ffie (see instructions)
 3a Did the organization have unrelated business gross income of $1,000 or more during the year'?                                                           3a    X
    If "Yes," has it filed a Forrn 990-T for this year? If "No" to line 313, provide an explanation in Schedule 0 .„                                        3b    X
 4a At any time during the calendar year, did the organization have an interest in, or a signature or other authority over, a
        financial account in a foreign country (such as a bank account, securities account, or other financial account)?                                    4a            X
        If "Yes," enter the name of the foreign country:
        See instructions for filing requirements for FinCEN Form 114, Report of Foreign Bank and Financial Accounts (FBAR),
 5a Was the organization a party to a prohibited tax shelter transaction at arty time during the tax year?                                                  5a            X
        Did any taxable party notify the organization that it was or is a party to a prohibited tax shelter transaction?                                    5b            X
        If "Yes" to line 5a or 5b, did the organization file Form 8E186-T?                                                                                  5c
 6a Does the organization have annual gross receipts that are normally greater than $100,000, and did the organization solicit
        any contributions that were not tax deductible as charitable contributions?                                                                         6a     X
        If ''Yes," did the organization include with every solicitation an express statement that such contributions or gifts
        were not tax deductible?                                                                                                                            6b     X
 7      Organizations that may receive deductible contributions under section 170(c).
     a Did the Organization receive a payment in excess of $75 made partly as a contribution and partly for goods and services provided to the payor?       7a
        If "Yes," did the organization notify the donor of the value of the goods or senrices provided?                                                     7b
        Did the organization sell, exchange, or otherwise dispose of tangible personal property for which it was required
        to file Form 8282?                                                                                                                                  7c
        If "Yes," indicate the number of Forms 8282 filed during the year                                        7d I
        Did the organization receive any funds, directly or indirectly, to pay premiums on a personal benefit contract?                                     7e
        Did the organization, during the year, pay premiums, directly or indirectly, on a personal benefit contract?                                        7f
        If the organization received a contribution of qualified intellectual property, did the organization file Form 8899 as required?
        ff   the organization received a contribution of cars, boats, airplanes, or other vehicles, did the organization file a Form 1098-C?                7h
 a      Sponsoring organizations maintaining donor advised funds. Did a donor advised fund maintained by the
        sponsoring organization have excess business holdings at any time during the year'?                                                                 8
 9      Sponsoring organizations maintaining donor advised funds.
   a Did the sponsoring organization make any taxable distributions under section 4966?                                                                     9a
        Did the sponsoring organization make a distribution to a donor, donor advisor, or related person?                                                   9b
10      Section 501(c)(7) organizations. Enter:
     a Initiation fees and capital contributions included on Part VIII, line 12                                            10a1
        Gross receipts, included on Forrn 990, Part VIII, line 12, for public use of club facilities                      10b
11      Section 501(c)(12) organizations. Enter:
     a Gross income from members or shareholders                                                                           11a
     b Gross income from other sources Po not net amounts due or paid to other sources against
     amounts dueor received from them.)                                                                     11b
12a Section 4947(a)(1) non-exempt char-itable trusts. Is the organization filing Form 990 in lieu of Form .1041?                                            12a
     b If "Yes," enter the amount of tax-exempt interest received or accrued during the year                            I 12b
13      Section 501(0(29) quafified nonprofit health insurance issuers.
     a Is the organization licensed to issue qualified health plans in more than one state?                                                                 13a
        Note. See the instructions for additional information the organization must report on Schedule O.
     b Enter the amount of reserves the organization is required to maintain by the states in which the
        organization is licensed to issue qualified health plans                                                           13b
     c Enter the amount of reserves on hand                                                                                13c
14a Did the organization receive any payments for indoor tanning services during the tax year?                                                              14a           X
  b tf "Yes," has it filed a Form 720 to report these payments? if "No," provide an explanab'on in Schedule 0                                               14b
15 Is the organization subject to the secticn 4960 tax on payment(s) of more than $1,000,000 in remuneration or
        excess parachute payment(s) during the year?                                                                                                        15     X
        If "Yes," see instructions and file Form 4720, Schedule N.
16      Is the organization an educational institution subject to the section 4968 excise tax on net investment income?                                     16            X
        If "Yes," complete Forrn 4720, Schedule O.
                                                                                                                                                            Form 990 (2018)


892005 12-31-18
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                           Entered 04/03/21 02:48:03                           Page 21 of 149


Form 990 TO18)    •    NATIONAL RIFLE ASSOCIATION OF AMERICA                                      XX-XXXXXXX               page6
Part VI - Governance, Management, and Disclosure For each "Yes" response to lines 2 through 7b below, and for a "No" response
              to line 8a, 8b, or 10b below, describe the circumstances, processes, or changes in Schedule O. See instructions,
              Check if Schedule 0 contains a response or note to any line in this Part vi
Section A. Goveming Body and Management
                                                                                                                                                                 Yes       No
 la Enter the number of voting members of the goveming body at the end of the tax year                                      la                    76
       If there are material differences in voting rights among members of the governing body, Or if the governing
       body delegated broad authority to an executive committee or similar committee, explain in Schedule O.
  b Enter the number of voting members included in line la, above, who are independent                                      lb                    67
 2     Did any officer, director, trustee, or key employee have a family relationship or a business relationship with any other
       officer, director, trustee, or key employee?                                                                                                      2       X
 3     Did the organization delegate control over management duties customarily performed by or under the direct supervision
       of officers, directors, or trustees, or key employees to a management company or other person?                                                    3
 4     Did the organization make any significant changes to its goveming documents since the prior Form 990 was filed?                                   4
 5     Did the organization become aware during the year of a significant diversion of the organization's assets?                                        5
 6     Did the organization have members or stockholders?                                                                                                6       X
 7a Did the organization have members, stockholders, or other persons who had the power to elect or appoint one or
       more members of the governing body?                                                                                                               7a      X
  b Are any governance decisions of the organization reserved to (or subject to approval by) members, stockholders, or
       persons other than the governing body?-                                                                                                           7b      X
 8     Did the organization contemporaneously doCument the meetings held or written actions undertaken during the year by the following:
  a The governing body?                                                                                                                                  8a      X
  b Each committee with authority to act on behalf of the governing body?                                                                                8b      X
 9     Is there any officer, director, trustee, or key employee listed in Part VII, Section A, who cannot be reached at the
        organization's mailing address? _if "Yes._`' Di-civic:1e the names_andaddresses Sehedule 0                                                       9                 X
Section B. Policies (This SectionIf reatiesfs information aboutooficies not reaOired by the Internal Revenue Code.)
                                                                                                                                                                 Yes       No
10a Did the organization have local chapters, branches, or affiliates?                                                                                 1 10a
                                                                                                                                                         10a 1         1   X
  b If "Yes," did the organization have written policies and procedures governing the activities of such chapters, affiliates,
       and branches to ensure their operations are consistent with the organization's exempt purposes?                                                  10b
11a Has the organization provided a complete copy of this Form 990 to all members of its goveming body before filing the form?                          11a      X
  b Describe in Schedule 0 the process, if any, used by the organization to review this Form 990.
12a Did the organization have a written conflict of interest policy? If °No," go to line 13                                                             12a      X
  b Were officers, directors, or trustees, and key employees required to disclose annually interests that could give rise to Conflicts?                 12b      X
  c Did the organization regularly and consistently monitor and enforce compliance with the policy? If "Yes," describe                     .
       in Schedule 0 how this was done                                                                                                                  12c      X
13     Did the organization have a written whistleblower policy?                                                                                         13      X
14      Did the organization have a written document retention and destruction policy?                                                                   14      X
15      Did the process for determining compensation of the following persons include a review and approval by independent
       persons, comparability data, and contemporaneous substantiation of the deliberation and decision?
     a The organization's CEO, Executive Director, or top management official                                                                           15a      X
     b Other officers or key employees of the organization                                                                                              15b      X
        If "Yes" to line 15a or 15b, describe the process in Schedule 0 (see instructions).
16a Did the organization invest in, contribute assets to, or participate in a joint venture or similar arrangement with a
        taxable entity during the year?                                                                                                                 16a                X
     b If "Yes," did the organization follow a written policy or procedure requiring the organization to evaluate its participation
        in joint venture arrangements under applicable federal tax law, and take steps to safeguard the organization's
        exempt status with respect to such arrangements?                                                                                                16b
Section C. Disclosure
17      List the states with which a copy of this Form 990 is required to be filed     , AZ , AR , CA, CO , CT , DC , FL , GA, HI , ID , IL
18      Section 6104 requires an organization to make its Forms 1023 (1024 or 1024-A if applicable), 990, and 990-T (Section 501(c)(3)s only) available
        for public inspection. Indicate how you made these available. Check all that apply.
              Own website       I-1 Another's website           X I Upon request       I= Other (explain in Schedule 0) ,
19      Describe in Schedule 0 whether (and if so, how) the organization made its goveming documents, conflict of interest policy, and financial
        statements available to the public during the tax year.
20      State the name, address, and telephone number of the person who possesses the organization's books and records                     110-
      CRAIG B. SPRAY, TREASURER - 703-267-1000
       11250 WAPLES MILL RD, FAIRFAX, NA 22030
832038 12-31-18  SEE SCHEDULE 0 FOR FULL LIST OF STATES                                                                                                  Form 990 (2018)
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                                       Entered 04/03/21 02:48:03                Page 22 of 149


Form 990 (2018)                     NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                   XX-XXXXXXX         Page7
I Part VII Compensation of Officers, Directors, Trustees, Key Employees, Highest Compensated
           Employees, and Independent Contractors
                Check if Schedule 0 contains a response or note to any line in this Part \/11
Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees
1a Complete this table for all persons required to be listed. Report compensation for the calendar year ending with or within the organization's tax year.
     • List all of the organization's current officers, directors, trustees (whether individuals or organizations), regardless of amount of compensation.
Enter -0- in columns (D), (E), and (F) if no compensation was paid.
     • List all of the organization's current key employees, if any. See instructions for definition of "key employee."
     • List the organization's five current highest compensated employees (other than an officer, director, trustee, or key employee) who received report-
able compensation (Box 5 of Form W-2 and/or Box 7 of Form 1099-MISC) of more than $100,000 from the organization and any related organizations.
     • List all of the organization's former officers, key employees, and highest compensated employees who received more than $100,000 of
reportable compensation from the organization and any related organizations.
     • List all of the organization's forrner directors or trustees that received, in the capacity as a former director or trustee of the organization,
more than $10,000 of reportable compensation from the organization and any related organizations.
List perscins in the following order: individua; trustees or directors; institutional trustees; officers; key employees; highest compensated employees;
and former such persons.
            .      . .                       .                  . .   .                                        .        .               .
i____I uneck mis DOX rr nenner me org_anization nor any relate() organization compensatea any current      - omcer, director or trustee.
                       (A)                              (B)                   (C)                       (D)                    (E)                           (9
                 Name and Title                    Average. (do not check  Position                 Reportable             Reportable                    Estimated
                                                                                more than one
                                                  hours per      box, unless person is both an     compensation          compensation                    amount of
                                                                 officer and a director/trustee)
                                                      week                                             from               from related                      other
                                                    (list any    i                                      the               organizations                compensation
                                                   hours for     v.-                                organization        (W-2/1099-MISC)                   from the
                                                                  ;3 -                 11F.
                                                     related      a: 1                           (VV-2/1099-MISC)                                       organization
                                                         organizations ,,        v               I1                                                     and related
                                                            below      -3
                                                                          .5--   :-.1B...?- -     t =E1
                                                                                                 --   ,a,.• L.'-                                       organizations
                                                             line)         .
                                                                          .E     H__. 5 L--- r.., _s...E -
                                                                                              Ne ...:, X,
(1) RICHARD CHILDRESS                                      10.00
1ST VICE PRESIDENT                                           1.00         X              X                         -              O.             O.               O.
(2) CAROLYN D. MEADOWS                                     10.00
2ND VICE PRESIDENT                                           1 . 0 0      X              X           ,                            0 .            0 .              0 .
( 3 ) JoE M. ALLBAUGH                                        1.00
DIRECTOR                                             -                    X,                                                      0 .            0 .              0 .
(4) WILLIAM H. ALLEN                                         1.00
DIRECTOR (ENDING 6/ 1/2018)                                               -X                                       -              O.             O.               O.
(5) THOMAS P. ARVAS                                          1.00
DIRECTOR                                                                  X                         —                            0 .             0 .              0 .
( 6 ) PAUL BABAZ                                             1.00 ..
DIRECTOR (STARTING 6/1/2018)                                              X ,                                      .              O.             O.               O.
(7) SCOTT L. BACH                                            1.00
DIRECTOR                                                                  X                                                       O.             0.               O.
(8) WILLIAM A. BACHENBERG                                    1.00
DIRECToR                                                                  X                                                       0.             0.               0.
                                                                                                                   -f
( 9 ) BOB BARR                                               1.00
DIRECTOR                                                                  X                                                       0.             O.                O.
(10) RONNIE G. BARRETT                                       1.00
D IRECTOR                                                                 X          —                             .              0.             0.               0.
( 11 ) CLEL BAUDL ER                                         1.00
DIRECTOR                                                                  X          -                                            0.             0.                0.
( 12 ) J . KENNETH BLACKWELL                                 1.00
DIRECTOR                                                                  X          -                     .- ,                   0.             0.                0.
( 13 ) MATT BLUNT                                            1.00
D I FtECTOR                                                               -X                                                      0.             0.                0.
( 14 ) DAN Boum                                              1.00
DIRECTOR                                                                  X                                        -              0.             0.                0.
( 15 ) ROBERT K . BROWN                                      1.00
DIRECTOR                                                                  X          -.                                           O.             O.                O.
(16) PETE R. BRoWNELL                                        1.00
DIRECTOR                                                     1.00         X          _       _ .                             2,997.              O.               0.
( 17 ) DAvID BUTZ                                            5.00
DIFtECTOR                                                                 X_                 _                              100,000.             0•                0.
832007 12-31-18                                                                                                                                        Form 990 (2018)
       Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                 Entered 04/03/21 02:48:03                     Page 23 of 149


Form 990 (2018)                   NATIONAL RIFLE ASSOCIATION OF AMERICA                                                   XX-XXXXXXX Page
flaftri•       I
i• s•• •• • •• Ibecnon A. unicers, uirectors, irustees, ney tmployees, ana ttignest compensatea tmpioyees fconlInued1
                          (A)                              (B)                   (C)                       P)               (E)            (F)
                    Name and title                     Average               Position                 Reportable        Reportable     Estimated
                                                                  (do not check more than one
                                                      hours per box, unless person is both an        compensation     compensation     amount of
                                                         week      officer and a director/trustee)
                                                                                                          from         from related       other
                                                       Oist any     p:                                     the        organizations  compensation
                                                      hours for    -,i                                organization  (VV-2/1099-MISC)    from the
                                                                                         i
                                                        related      '6 'A                          (W-2/1099-MISC)                   organization
                                                                    .4, ,
                                                    organizations B 1'
                                                                         s'
                                                                                     E. g                                             and related
                                                                                    Et o -
                                                         below       g -e _ - ;;.-               -g                                  organizations
                                                                   -'&' g - E B la
                                                          line)   ...s _E
                                                                  E       - g        - Erg"
                                                                               cii ,`''  x iu u8_
(18)    DEAN CAIN                                       1.00
DIRECTOR (STARTING         5/5/2018)                                 X                                       0.                      0.               0.
(19)    TED W. CARTER                                   1.00
DIRECTOR                                                             X                                       0.                      0.               0.
(20)    PATRICIA A. CLARK                               1.00
DIRECTOR                                                             X                                       0.                      0.               0.
(21)    ALLAN D. CORS                                   1.00
DIRECTOR                                                             X                                       0.                      0.               0.
(22)    CHARLES L. COTTON                               1.00
DIRECTOR                                                             X                                       0.                      0.               0.
                                                                                 •--
(23)    DAVID G. COY                                    1.00
DIRECTOR                                                             X   _                                   0.                      0.               0.
(24)    LARRY E. CRAIG                                  1.00
DIRECTOR                                                             X                                       0.                      0.               0.
                                                                 •
( 25)   JOHN   L CUSIDIAN                               1.00
DIRECTOR                                                             X                                       0.                      0.               0.
(26)    R. LEE ERMEY                                    1.00
DIRECTOR (ENDING        4/15/2018)                                   X                                       0.                      0.               0.
  1 b Sub-total                                                                        Ilo.      102,997.                            0.       0.
  c Total from continuation sheets to Part VII, Section A                              10.    12,820,292.                            O. 756,013.
  d Total (add lines lb and 1c)             ,                                      Ilii,      12,923,289.                            O. 756,013.
 2 Total number of individuals (including but not limited to those listed above) who received more than $100,000 of reportable
        compensation from the organization                                                                                                           1.22
                                                                                                                                               Yes    No
 3      Did the organization list any former officer, director, or trustee, key employee, or highest compensated employee on
        line la? If "Yes,' comp/ete Schedule J for such individual                                                                         3    X
 4      For any individual listed on line 1a, is the slim of reportable compensation and other compensation from the organization
        and related organizations greater than $150,000? If °Yes,' complete Schedule J for such individual                                 4    X
  5     Did any person listed on line 1a receive or accrue compensation from any unrelated organization or individual for services
      rendered to the organization? if °Yes_" complete Schedule J for such person                                                          5    X
 Section B. Independent Contractors
  1     Complete this table for your five highest compensated independent contractors that received more than $100,000 of compensation from
        me organization. rieport compensation tor me caienciar year enaing_wan or warm tne organization s tax year.
                                         (A)                                                                (B)                           (C)
                               Name and business address                                          Description of services             Compensation
ACKERMAN MCQUEEN INC                       'PUBLIC RELATIONS AND
1601 NW EXPRESSWAY, OKLAHOMA CITY, OK 73118 ADVERTISING                                                                              31,994,168.
INFOCISION MANAGEMENT CORP                   MEMBERSHIP
325 SPRINGSIDE DR, AKRON, OH 44333           PROCESSING AND _ CONTR                                                                  25,727,854 .
BREWER ATTORNEYS AND COUNSELORS
1717 MAIN ST, SUITE 5900, DALLAS, TX 75201 LEGAL SERVICES                                                                            13,832,060.
MEMBERSHIP MARKETING PARTNERS LLC, 11250     FUNDRAISING PRINTING
WAPLES MILL TD, SUITE 310, FAIRFAX, VA      /AND MAILING                                                                             12,561,213.
VALTIM INC
1095 VENTURE DR, FOREST, VA 24551           FULFILLMENT CENTER                                                                        8,836,104.
  2     Total number of independent contractors (including but not limited to those listed above) who received more than
                                  1.-      123
        $100.000 of compensation from the organization
          SEE PART VII, SECTION A CONTINUATION SHEETS                                                                                     Form 990 (2018)
832008 12-31-18
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                     Entered 04/03/21 02:48:03                   Page 24 of 149


Form 990                           NATIONAL RIFLE ASSOCIATION OF AMERICA                                                  XX-XXXXXXX
,!Part V111 AdaMinn A Affinare nirontnre Tre.e+cuac Kau PmrsInuanc .no4 Llitthithef nosmarscineftivarl rmsniast•es.r.
                         (A)                            M)                    (C)                    M)                   (E)                  (9
                  Name and title                     Average             Position                Reportable             Reportable          Estimated
                                                        hours      (check all that apply)       compensation         compensation           amount of
                                                          per                                        from              from related            other
                                                        week                                          the             organizations       compensation
                                                                                     1
                                                      (list any    -21                           organization       (W-2/1099-MISC)          from the
                                                     hours for
                                                                                     r,
                                                                   43                3...      (W-2/1099-MISC)                             organization
                                                       related     at    1:          Ei                                                    and related
                                                   organizations   E .g,        E. 1                                                      organizations
                                                        below      '-'
                                                                     `? 2
                                                                        8 as 1
                                                                             . —         —
                                                         line)     z E
                                                                   .s      m ...
                                                                        T„ 8     .„VT,, .6._
                                                                                 8 2
(27) EDIE P. FLEEMAN                                   1.00
DIRECTOR                                                           X                                         0 .                    0 .             0 .
(28) CAROL FRAMPTON                                    1.00 .
DIRECTOR                                                           X                                         0 .                    0 .             0 .
(29) JOEL FRIEDMAN                                     1.00
DIRECTOR                                                           X                                         0 .                    0 .             0 .
(30) SANDRA S. FROMAN                                  5.00
DIRECTOR                                                           X _                              13,060.                         O.               O.
(31) JULIE GOLOB                                       5.00                                                                                    .
DIRECTOR (STARTING 5/5/2018)                                       X                                28,661.                         O.              0.
(32) MARIA HEIL                                        1.00
DIRECTOR                                                           X                                         0 .                    0 .             0 .
(33) GRAHAM HILL                                       1.00,
DIRECTOR                                                           X                                         0 .                    0 .             0 .
(34) STEVE HORNADY                                     1.00
DIRECTOR (ENDING 5/5/2018)                                         X                                         0 .                    0 .             0 .
(35) SUSAN HOWARD                                      1.00
DIRECTOR                                                           X                                         0 .                    0 .              0 .
(36) CURTIS S. JENKINS                                 1.00
DIRECTOR                                                           X                                         0 .                    0 .             0 .
(37) DAVID A. KEENE                                    1.00
DIRECTOR                                                           X                                40,000.                         0.              0.
(38) TOM KING                                          1.00
DIRECTOR                                                           X                      .                  0 .                    0 .             0 .
(39) TIMOTHY KNIGHT                                    1.00                                                                     .
DIRECTOR                                                           X                                         0 .                    0 .             0 .
(40) HERBERT A. LANFORD JR.                            1.00
DIRECTOR                                                     _X                                              0 .                    0 .             0 .
(41) WILLES K. LEE                                     1.00 ,
DIRECTOR                                                      X                                              0 .                    0 .              0 .
(42) CARRIE LIGHTFOOT                                  1.00
DIRECTOR (STARTING 5/5/2018)                                       X                                  2,907.                        O.               O.
(43) DUANE LIPTAK, JR                                  1.00
DIRECTOR (STARTING 5/5/2018)                                       X                                         0 .                    0 .              0 .
(44) KARL A. MALONE                                    1.00
DIRECTOR                                                           X                                         0 .                    0 .              0 .
(45) SEAN MALONEY                                      1.00
DIRECTOR                                                           X                                         0 .                    0 .              0 .
(46) ROBERT E. MANSELL                                 1.00
DIRECTOR                                                           X                                         0 .                    0 .              0.

Total to Part VII, Section A, line 1c




892201
04-01-18
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                      Entered 04/03/21 02:48:03             Page 25 of 149


Fomi 990
     .     lei,
                                   NATIONAL RIFLE ASSOCIATION OF AMERICA                                               XX-XXXXXXX
[ • .-• - -.1 aecuon A.     %Juicers, ',vectors, t rustees, Rey cm_ployees, ana nignest Liompensarea cmployaes [continued
                          (A)                          g”                     (c)                  g4               (E)                 (F)
                  Name and title                    Average              Position              Reportable           Reportable       Estimated
                                                      hours        (check all that apply)     compensation        compensation       amount of
                                                         per                                       from            from related         other
                                                       week                                         the           organizations    compensation
                                                     (list any    i
                                                                                    S          organization      (W2/1099-MISC)       from the
                                                    hours for     '5
                                                                                    r,       (W-2/1099-MISC)                        organization
                                                                  . w               V
                                                     related       at 2                                                             and related
                                                                                    II
                                                  organizations    2. t        i    E
                                                                         E - ., 2c -g
                                                                              ,g
                                                                                                                                   organizations
                                                      below       '''
                                                                  N     ,e,
                                                                  is     t,-; -2 - f. -
                  -                                     line)     m      E    g V y s
(47) BILL MILLER                                       1.00
DIRECTOR                                                          X                                       0.                 0.               0.
(48) OWEN BUZ MILLS                                    1.00
DIRECTOR                                                          .X     - .                        5,553._                  O.,              O.
(49) CRAIG MORGAN                                      1.00
DIRECTOR                                                          X            -                          0.                 0.               0.
(50) IL LING NEW                                       1.00
DIRECTOR (STARTING 5/5/2018)                                      X       -_ .                            0.                 0.               0.
(51) GROVER NORQUIST.                              -   1.00
DIRECTOR (ENDING 5/5/2018)                                    -X                                          0.                 0.               0.
(52) ROBERT A. NOSLER                                  1.00
DIRECTOR                                                          X                                        0.                0.               0.
(53) JOHNNY NUGENT                                     1.00
DIRECTOR                                                          X                                        0.-               0.               0.
(54) TED NUGENT                                        1.00
DIRECTOR                                                          X       _                       64,234.                    0.               O.
(55) LANCE OLSON                                       5.00
DIRECTOR                                                          X                      _        75,000.                    0.               O.
(56) MELANIE PEPPER                                    1.00
DIRECTOR                                                          X                      -                 0.                0.               0.
(57) JAMEs W. PoRTER /I                                1.00
DIRECTOR                                                          X            ,                           0.                0.               0.
(56) JAY PRINTZ                                        1.00
DIRECTOR                                                          X.                                       O.                O.               O.
(59) TODD J. RATHNER                                   1.00
DIRECTOR                                                          X                                        0.                0.               0.
(60) KIM RHODE                                         1.00
DIRECTOR                                                          X                                        0.                0.               0.
(61) WAYNE ANTHONY ROSS                                1.00
DIRECTOR                                                          X            ..        -                 0.                0.               0.
(62) CARL T. ROWAN, JR.                                1.00
DIRECTOR                                                          X       ,                                0.                0.               0.
(631 DON SABA                                          1.00
DIRECTOR                                                          X_                                       0.                0.               0.
(64) wILLIAM H. SATTERFIELD                            1.00,
DIRECTOR                                                          X                 -                      0.                0.               0.
(65) RONALD L. SCHMEITS                                1.00
DIRECTOR                                                          X       -    ,                           0.                0.               0.
(66) ESTHER Q. SCHNEIDER                               1.00
DIRECTOR                                                          _X                                       0 .               0 .              0.

Total to Part VII Section A line lc




832201
04-01-18
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                                Entered 04/03/21 02:48:03                           Page 26 of 149


Form 990                               NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                 XX-XXXXXXX
I I- di& if_11,1 l Section A.    Officers Directors Trustees, Key Employees, and Highest Compensated Employees kontinuec0
                                (A)                        (B)                         (c)                              (D)                  (E)                (F)
                      Name and title                    Average               Position                              Reportable            Reportable         Estimated
                                                           hours        (check all that apply)                     compensation         compensation         amount of
                                                             per                                                        from             from related           other
                                                           week                                     23                   the             organizations     compensation
                                                         (list any     II                                           organization       (W-2/1099-MISC)        from the
                                                                                                1
                                                        hours for      Z
                                                                             w                  2                 (W-2/1099-MISC)                           organization
                                                          related       ai   g                                                                              and related
                                                                                           . a
                                                      organizations     '!' i               'A E
                                                                                           .2
                                                                                           . ..                                                            organizations
                                                           below        g g            -   g r.., -
                                                                                     P. - -L"
                                                            line)      i- -, z
                                                                       .S. :5:
                                                                                 _ a   a     1.- , F2 -
(67)STEVEN C. SCHREINER                                   1.00
DIRECTOR                                                               X                                     .                 0.                    0.               0.
(68)TOM SELLECK                                           1.00
DIRECTOR (ENDING 9/8/2018)                                             X                                                        0.                   0.               0.
(69)   JOHN C. SIGLER                                     1.00
DIRECTOR                                                          _X             -                                              0 •                  0 .              0 .
( 70 ) LEROY SISCO                                        1.00
DIRECTOR                                                              _ ]C                                                      0. ,                 0.               0.
(71)   BART SKELTON                                       5.00
DIRECTOR                                                               X                       .                       15,000.                       O.               0.
(72)   STEPHANIE SPIKA                                    1.00
DIRECTOR ( 4 / 15 / 2 018 -5/5/2018)                                   X,                                                       0.                   0.               0.
(73)   KRISTY TITUS                                       1.00
DIRECTOR (STARTING 5/5/2018)                                           X                                                        0.                   0.               0.
(74)   DWIGHT D. VAN HORN                                 1.00
DIRECTOR                                                               X                                                        0.                   0.               0.
(76) HLA/NE E. WADE                                       1.00
DIRECTOR                                                               X                                     ..                 0.                   0.               0.
(76)   LINDA L. WALKER                                    1.00
DIRECTOR                                                               X                       .-                               0.                   0.               0.
(77)HOWARD J. WALTER                                      1.00
DIRECTOR                                                               X         -..                                            0.                   0.               0.
(78)   HEIDI E. WASHINGTON                                1.00
DIRECTOR                                                               X                                                        0.                   0.               0.
(79)ALLEN B. WEST                                         1.00
DIRECTOR                                                               X,        _                                              0.                   0.               0.
(80)   ROBERT J. WOS                                      1.00          '
DIRECToR (ENDING 6/5/2018)                           .                 X         -         _                                    0.                   0.               0.
(01) DONALD E. YOUNG                                      1.00
DIRECTOR                                                               X                                                        0.                   0.               0.
(82) WAYNE LAPIERRE                                      60.00
CEO AND EXECUTIVE VICE PRESIDENT                          1.00_                  _X                      _        2,150,634.                         0.     73,793.
(63) CHRIS W. COX                                        49.00
EXECUTIVE DIRECTOR, NRAILA                                1.00,                  .X                               1,285,318.                         O. 107,350.
(84) WILSON H. PHILLIPS                                  29.00
TREASURER (ENDING 9/13/2018)                             11.00_                  _ X                                  900,537.                       O.      48,232.
(86) JOSHUA L. POWELL                                    40.00
CHIEF OF STAFF AND EXEC. DIR                                  ,                        X                              844,137.                       O.      75,832.
 (86) CRAIG B. SPRAY                                     39.00
TREASURER (FROM 9/13/2018)                               11.00                         X                              596,958.,                      O.      51,257.
Total to Part VII. Section A. line lc




632201
04,01-18
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                  Entered 04/03/21 02:48:03                      Page 27 of 149


Form 990                           NATIONAL RIFLE ASSOCIATION OF AMERICA                                                   XX-XXXXXXX
i• _!.• - _-,•• I ection A. urricers urrectors, r rustees, Rey employees ana rtignest uompensatea tmployees          (continue/1)
                      (A)                          0:0                  (c)                        (ix                     (E)                 (F)
                  Name and title                Average             Position                    Reportable              Reportable         Estimated
                                                   hours      (check all that apply)           compensation          compensation          amount of
                                                     per                                            from               from related           other
                                                   week                                              the              organizations      compensation
                                                              8                     i
                                                 (list any     -                                organization        (VV-2/1099-MISC)        from the
                                                                M                   r.
                                                hours for     -•ei                            (W-2/10994 ISC)                             organization
                                                                ,•3 -               'il
                                                  related       e i                 s                                                     and related
                                              organizations   E. ,..     _E ,.,
                                                                            E                                                            organizations
                                                   below      1 i I-, l' y; t
                                                    line)     ''g 1'3 t: Z •S' g
(87)JOHN C. FRAZER                               50.00
SECRETARY AND GENERAL COUNSEL                      1.00                 X                        413,076.                           O.    76,577.
(88)JOSEPH P. DEBERGALIS, JR.                    50.00
EXEC DIR, GENERAL OPS (STARTING 12/3                                    X                        403,226.                           O.    57,802.
(89)TYLER SCHROPP                                50.00
MANAGING DIRECTOR, ADVANCEMENT                     1.00 ,                   ,       X            733,145.                           O.    73,623.
(90)TODD GRABLE                                  50.00
EXECUTIVE DIRECTOR, MEMBERSHIP                            ,                         X            667,386.                           O.    66,154.
(91)DOUGLAS HAMLIN                             -50.00
EXECUTIVE DIRECTOR, PUBLICATIONS                                            ,       X            581,321.                           O.    74,409.
(92)DAVID LEHMAN                                 50.00
DEPUTY EXECUTIVE DIRECTOR, NRAILA                  1.00,                            X            571,732.                           O.    31,121.
(93)ERIC FROHARDT                                40.00
DIRECTOR, EDUCATION AND TRAINING                                                    X            525,745.                           O.    19,863.
(94)ROBERT X. WEAVER                               0.00
FMR EXE. DIR, GENERAL OPERATIONS                                                          X      720,000.                           O.              O.
(95)MICHEL MARCELLIN                               0.00
FMR MANAGING DIR, AFFINITY AND LICEN                                                      X      535,045.                           O.             0.
(96)OLIVER L. NORTH                              20.00
PRESIDENT                                          1.00 X               X                     1,377,617.                            O.              O.
(97)MARION P. HAMMER                               5.00
DIRECTOR                                                      X                                  270,000.                           O.             0.




                                                                            .


                                                                            _


                                                                                                                _
                                                                    -           ,


Total to Part VII, Section A, line lc       --                                                12,820,292.                                756,013.




832201
04-01-18
          Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                                                     Entered 04/03/21 02:48:03             Page 28 of 149


Form 990 (2018)       NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                               XX-XXXXXXX             Page9
 Part VIII Statement of Revenue
                                                                              _                       _                                                                            ........,
                                                                                                                             (A)              (B)             (C)              (D)
                                                                                                                       Total revenue      Related or      Unrelated     Revenue excluded
                                                                                                                                        exempt function   business       from tax under
                                                                                                                                                                            sections
                                                                                                                                           revenue         revenue          512 - 514
424          1 a Federated campaigns                                            la
cc
2 „=              b Membership dues                                             lb
CI —
 a.      j        c Fundraising events                                          lc
g ,--             d Related organizations                                       id        13,959,442.
6A
,s E              e Government grants (contributions)                           le
c -en
o,                f      All Other contributions, gifts, grants, and
112                      similar amoUntS not inCluded abOve                     lf        94,640,284.
:0 .w
li 0
 C   „,           g      Noncash contributions included In lines 1a-11: $                    407,352.
                                                                                                      O.               108,599,726.
8g                h Total. Add lines la-1f             ..............„..,.,..
                                                                                          Business Code,
 0           2 a MEMBER DUES                                                               813410                      170,391,374.      170,391,374.
ia mw             b PROGRAM FEES                                                           813410                       22,618,781.       22,618,781.
Mc                c
 E   1/
 fp cu            A
                  ....
Eig
o                 e
,...
c.                f All other program service revenue
                  g Total. Add lines 2a-2f             ,...                                           Ia.          ,   193,010,155.
              3          Investment income (including dividends, interest, and
                         other similar amounts)                                                        Illob              1,193,705.                                       1,193,705.
             4           Income from investment of tax-exempt bond proceeds                           111.
              5          Royafties                                                                     II*              16,532,433.                                       16,532,433.
                                                                        (i) Real            (ii) Personal
             6 a Gross rents                                         1,357,108.                                _
                  b Less: rental expenses                            2,203,501,
                  c Rental income or (loss)                            -846,393,
                  d Net rental income or (loss)                                                       OP'                  -846,393.,                                        -846,393.
              7 a Gross amount from sales of                         (i) Securities          (ii) Other
                         assets other than inventory                  9,261,323.
                  b Less: cost or other basis
                         and sales expenses                           8,262,987.
                  c Gain or (loss) ..     .                                 998,336.
                  d Net gain or (loss)                                                                llo•                   998,336.                                         998,336.
   CI>
              8 a Gross income from fundraising events (not
   c               including $                        of .
  i
  0
  cc
                         contributions reported on line 1c). See

   t                     Pan IV, fine 18                             1,403,289.       a
                  b Less: direct expenses                              296,246.       b
  8               c Net income or (loss) from fundraising events ....       IP.                                           1,107,043.                                       1,107,043.
              9 a Gross income from gaming activities. See
                         Part IV, line 19                                             a
                  b Less: direct expenses                                             b
                  o Net income or (loss) from gaming activities                                        1100
             10 a Gross sales of inventory, less returns
                         and allowances                                               a 10 , 853 , 015.
                  b Less: cost of goods sold                                          b     4,389,150.
                  c Net income or (losstfrom sales of inventory                                       _Illo•              6,463,865.        7,513,384.    -1,049,519.
                                   Miscellaneous Revenue                                  Business Code,
             il a ADvERTIsING                                                               541800                       23,881,546.                      23,881,546.
                   b OTHER UNRELATED BUSINESS ACTIVITY                                      900004                        1,111,167.                       1,111,167.
                  c cAFE SALES                                                              722320                          361,429.                                          361,429.
                   d All other revenue                                                      900009                          137,852.           137,852.
                   e Total. Add lines 11 alld                                                             IP,            25,491,994.
             12          Total revenue. See instructions                     _,..                         po.           352,550,864._     200,661,391.    23,943,194.     19,346,553.
832000 12-31-18                                                                                                                                                          Form 990 (2018)
       Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                          Entered 04/03/21 02:48:03                 Page 29 of 149


Form 990 (2018              NATIONAL RIFLE ASSOCIATION OF AMERICA                                                             XX-XXXXXXX            Page 1 0
I Part IX I Sta)lement of Functional Expenses
Section 501(c)(3) and 501(c)(4) organizations must complete all columns. All other organizations must complete column (Al.
                                                                            A.   •
                     ____„I _ ________
                                  ....I
                                        _ _____..._ _         __                                                                                          ,
                                                                               (A)                (B)                   (c)                     (D)
Do not include amounts reported on lines 6b,                             Total expenses     Program service       Management and            Fundraising
7b, 8b, 9b, and 101, of Part VIII.                                                             expenses           general expenses     -     expenses
 1       Grants and other assistance to domestic organizations
        and domestic governments. See Part IV, line 21         ...               13,328.         3.3,328.
 2       Grants and other assistanc.e to domestic
         individuals. See Part IV, line 22                                       62,333.         62,333.
 3       Grants and other assistance to foreign
         organizations, foreign govemrnents, and foreign
         individuals. See Part IV, lines 15 and 16
 4       Benefits paid to or for members
 6       Compensation of current officers, directors,
         trustees, and key employees                                    7,673,480.          2,458,981.            4,792,957.                 421,542.
 6       Compensation not included above, to disqualified
         persons (as defined under section 4958(f)(1)) and
         persons described in section 4958(c)(3)(B)                        720,000.                720,000.
  7      Other salaries and wages           •                           40,314,676. 25,980,846. 11,606,692.                                2,727,138.
  8      Pension plan accruals and contributions (include
         section 401(k) and 403(b) employer contributions)               7,988,421.         4,512,549.            2,921,394.                 554,478.
  9      Other employee benefits                                         4,538,230.         2,878,218.            1,345,012.                 315,000.
io       Payroll taxes                      .                            2,630,035.         1,668,010.              779,474.                 182,551.
ti       Fees for services (non-employees):
      a Management
      b Legal   •                                                       25,064,761.         8,633,178. 16,431,583.
      c Accounting                                                         164,730.                       164,730.
      d Lobbying                                                           618,525.           618,525.
      e Professional fundraising services. See Part IV, line 17          7,798,658.                                                        7,798,658.
      f Investment management fees                                          3.97,342.                                 197,342.
      g Other. (If line 11g amount exceeds 10% of line 25,
        column (A) amount, list line 11g expenses on Sch 0 )            17,858,262.        17,858,262._
12       Advertising and promotion                                      50,197,599. 38,815,749.                                        11,381,850.
13       Office expenses                                                 6,668,186.  3,553,053.                    3,115,133.
14       Information technology                                         11,707,133. 6,794,820.                     4,912,313.
 15      Royalties
 16      Occupancy                                                       1,936,953.         1,067,454.               869,499.
 17      Travel                                                          8,472,207.,        6,123,416.             2,348,791.
 18      Payments of travel or entertainment expenses
         for any federal, state, or local public officials          ,
 19      Conferences, conventions, and meetings                          8,076,852.         5,848,020.             2,228,832.
20       Interest                                                        1,645,869.           876,110.               769,759.
21       Payments to affiliates                                                                                                  .
22       Depreciation, depletion, and amortization           ......      4,065,900.         2,900,998.             1,164,902.
23       Insurance                                                       1,772,834.         1,772,834.
24       Other expenses. Itemize expenses not covered
         above. (List miscellaneous expenses in line 24e. If line
         24e amount exceeds 10% of line 25, column (A)
         amount, list line 24e expenses on Schedule 0.)                                                       _
      a ADD ' L MEMBER COMMUNICAT                                       62,702,161. 41,126,865.              21,575,296.
      b ADD'', TRAINING AND COMM                                        34,628,656. 34,628,656.
      c ADD ' L PRINTING AND PUBL                                       25,296,137. 25,296,137.
      d ADDIL ILA 'LEGISLATIVE P                                        10,600,121. 10 / 600,121.
      e All other expenses                                              11,861,928.   6,816,302. 1,910,554.   3,135,072:
 25     Total functional expenses. Add lines 1 through 24e              55,275,317.,250,904,765. 56,278,967. 48,091,585.
 26      Joint costs. Complete this line only if the organization
         reported in column (B) joint costs from a combined
         educational campaign and fundraising solicitation.
         Cheek here 110 1   I it following SOP 98-2 (ASC 958-720)

832010 12-31-18                                                                                                                              Form 990 (2018)
         Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                      Entered 04/03/21 02:48:03                       Page 30 of 149


Form 990 (2018)                       NATIONAL RIFLE ASSOCIATION OF AMERICA                                                        XX-XXXXXXX         Page 11
 Part X I Balance Sheet
                                                      .-                                                                                                   —
                                                                                                                     (A)                         g4
                                                                                                               Beginning of year             End of year
           1     Cash - non-interest-bearing                                                                                        1
           2     Savings and temporary cash investments                                                       17,764,563.           2      23,937,821.
           3     Pledges and grants receivable, net                                                            1,184,593.           3         841,562.
           4     Accounts receivable, net                                                                     66,861,150.           4      70,154,574.
           5     Loans and other receivables from current and former officers, directors,
                 trustees, key employees, and highest compensated employees. Complete
                 Past II of Schedule L                                                                                              5
           6     Loans and other receivables from other disqualified persons (as defined under
                 section 4958(f)(1)), persons described in section 4958(c)(3)(B), and contributing
                 employers and sponsoring organizations of section 501(c)(9) voluntary

 $               employees' beneficiary organizations (see instr). Complete Part II of Sch L                                        6
 e                                                                                                             3,000,000.
 1         7     Notes and loans receivable, net                                                                                    7       3,000,000.
 4         8     Inventories for sale or use                                                                  13,639,054.           8      10,632,177.
           9     Prepaid expenses and deferred 'charges                                                        3,277,662.           9       3,179,694.
          10a Land, buildings, and equipment: cost or other
                 basis. Complete Part VI of Schedule D      ...... ...   10a   79,426,001.
               b Less: accumulated depreciation                          lob   46,716,970.                      4,475,160. tac             32,709,031.
          11     Investments - publicly traded securities                                                      47,415,094. 1i              44,066,394.
          12     Investments - other securities. See Part IV, line 11                                             646,822. 12                 871,077.
          13     Investments - program-related. See Part IV, line 11                                                                13
          14     Intangible assets                                                                                                  14
          15     Other assets. See Part IV, line 11                                                             7,861,583. 15   7,819,750.
          16     Total assets. Add lines 1 through 15 (must equal line 34)                         ,_,,       196,125,681. 16 197,212,080.
          17     Accounts payable and accrued expenses                                                         90,339,532. w   84,837,717.
          18     Grants payable                                                                                                     18
          19     Deferred revenue                                                                              31,402,766.          19     46,580,520.
          20     Tax-exempt bond liabilities                                                                                        20
          21     Escrow or custodial account liability. Complete Part IV of Schedule D                                              21
  0)      22     Loans and other payables to current and former officers, directors, trustees,
  o
 E               key employees, highest compensated employees, and disqualified persons.
 =
 .o              Complete Part II of Schedule L                                                                                     22
  m
 '...1    23     Secured mortgages and notes payable to unrelated third parties                                47,121,100.          23     43,138,412.
          24     Unsecured notes and loans paYable to unrelated third parties                                                       24
          25     Other liabilities (including federal income tax, payables to related third
                 parties, and other liabilities not included on lines 17-24). Complete Part X of
                 Schedule D                                                                                     2,312,080.,         25      6,623,905.
          26     Total liabilities. Add lines 17 through 25                                                   171,175,478.          26    181,180,554.
                 Organizations that follow SFAS 117 (ASC 958), check here           ip. ri-iand
                 complete lines 27 through 29, and lines 33 and 34.
  1       27     Unrestricted net assets                                                                      -31,779,579.          27    -36,276,779.
  fu      28     Temporarily restricted net assets                                                             11,398,818.          29      5,268,615.
  as
 m                                                                                                             45,330,964.
 -0. 29          Permanently restricted net assets                                                                                  29     47,039,690.
 ...
  =
  I,.
                 Organizations that do not follow SFAS 117 (ASC 958), check here 01.1-1
                  and complete lines 30 through 34.
  o
                                                                                                                                    30
 i
 .2
          30
          31
                 Capital stock or trust principal, or current funds
                 Paid-in or capital surplus, or land, building, or equipment fund                                                   31
          32     Retained eamings, endowment, accumulated income, or other funds                                                    32
 is
 z        33     Total net assets or fund balances                                                             24,950,203.          33     16,031,526.
          34      Total liabilities and net assets/fund balances                                          _   196,125,681.          34    197,212,080.
                                                                                                                                              Form 990 (2018)




832011 12-31-18
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                   Entered 04/03/21 02:48:03                        Page 31 of 149


Form 990 (2018)                   NATIONAL RIFLE- ASSOCIATION OF AMERICA                                                   XX-XXXXXXX pati02
 Pdrt Xl" Reconciliation of Net Assets
              Check if Schedule 0 contains a response or note to any line in this Part XI


 1     Total revenue (must equal Part VIII, column (A), line 12)                                                            1        352,550,864.
 2     Total expenses (must equal Part IX, column (A), line 25)                                                             2        355,275,317.
 3     Revenue less expenses. Subtract line 2 from line 1                                                                   3         - 72±1,453.
 4     Net assets or fund balances at beginning of year (must equal Part X, line 33, column (A))                            4         24,950,203.
 5     Net unrealized gains (losses) on investments      --                                                                 5         -5,029,267.
 8      Donated services and use of facilities                                                                              6
 7     Investment expenses                                                                                                  7
 8     Prior period adjustments                                                                                             8
 9      Other changes in net assets or fund balances (explain in Schedule 0)                                                9         - 1,164,957.
10      Net assets or fund balances at end of year. Combine lines 3 through 9 (must equal Part X, line 33,
      column (B))                                                                                                           10        16,031,526.
I Part_XII Financial       Statements and Reporting
              Check if Schedule 0 contains a response or note to any line in this Part XII                                                           a
                                                                                                                                               Yes   No
 1      Accounting method used to prepare the Form 990:       El Cash I X1 Accrual r-iOther
        If the organization changed its method of accounting from a prior year or checked "Other," explain in Schedule O.
 2a Were the organization's financial statements compiled or reviewed by an independent accountant?                                       2a
        If "Yes," check a box below to indicate whether the financial statements for the year were compiled or reviewed on a
        separate basis, consolidated basis, or both:
        El Separate basis          piConsolidated basis            LJ Both consolidated and separate basis
  b Were the organization's financial statements audited by an independent accountant?                                                    2b   X
        If "Yes," check a box below to indicate whether the financial statements for the year were audited on a separate basis,
        consolidated basis, or both:
        r--1 Separate basis        El Consolidated basis           LI Both consolidated and separate basis
     c lf "Yes" to line 2a or 2b, does the organization have a committee that assumes responsibifity for oversight of the audit,
        review, or compilation of its financial statements and selection of an independent accountant?                                    2c   X
        If the organization ;hanged either its oversight process or selection process during the tax year, explain in Schedule O.
 3a As a result of a federal award, was the organization required to undergo an audit or audits as set forth in the Single Audit
    Act and OMB Circular A•133?                                                                                                           3a         X
  b If "Yes," did the organization undergo the required audit or audits? If the organization did not undergo the required audit
    or audits, explain why in Schedule 0 and describe any Steps taken to undergo such audits                                              3b
                                                                                                                                         Form SSO (2018)




832012 12-31-18
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                   Entered 04/03/21 02:48:03                       Page 32 of 149


 SCHEDULEC                             Political Campaign and Lobbying Activities                                                       OMB No. 1545-0047

 (Form 990 or 990-EZ)
                                   For Organizations Exempt From Income Tax Under section 501(c) and section 527
                               * Complete the organization is described below. * Attach to Form 990 or Form 990-EZ.
                                                                                                                                         2018
                                                                                                                                        Open to Public
Department of the Treasury
Internal Revenue Service               po, Go to www.irs.gov/Form990 for instructions and the latest Information.                        Inspection
If the organization answered "Yes," on Form 990, Part IV, line 3, or Form 990-EZ, Part V, line 46 (Political Campaign Activities), then
  • Section 501(c)(3) organizations: Complete Parts I-A and B. Do not complete Part I-C.
  • Section 501(c) (other than section 501(c)(3)) organizations: Complete Parts I-A and C below. Do not complete Part I-B.
  • Section 527 organizations: Complete Part I-A only.
If the organization answered "Yes," on Form 990, Part IV, line 4, or Form 990-EZ, Part VI, line 47 (Lobbying Activities), then
  • Section 501(c)(3) organizations that have filed Form 5768 (election under section 501(h)); Complete Part II-A. Do not complete Part II-B.
  • Section 501(c)(3) organizations that have NOT filed Form 5768 (election under section 501(h)): Complete Part II-B. Do not complete Part II-A.
If the organization answered "Yes," on Form 990, Part IV, line 5 (Proxy Tax) (see separate instructions) or Form 990-EZ, Part V, line 35c (Proxy
Tax) (see separate instructions), then
 • Section 501(c)(4), (5), or (6) organizations: Complete Part III.
Name of organization                                                                                                      Employer identification number
                               NATIONAL RIFLE ASSOCIATION OF AMERICA                                                               XX-XXXXXXX
 Part I-A I Complete if the organization is exempt under section 501(c) or is a section 5 7 organization.

  1 Provide a description of the organization's direct and indirect political campaign activities in Part IV.
  2 Political campaign activity expenditures                                                                               OP' $        4,319,458.
  3 Volunteer hours for political campaign activities                                                                                      10,000.

IPart I-B I Complete if the organization is exempt under section 501(0(3).
  i Enter the amount of any excise tax incurred by the organization under section 4955                                        $
  2 Enter the amount of any excise tax incurred by organization managers under section 4955                                   $
  3 If the organization incurred a section 4955 tax, did it file Form 4720 for this year?                                                 Yes       E1No
  4a Was a correction made?                                                                                                        E] Yes                   No
    b If "Yes" describe in Part IV.
IPart    I-CI Complete if the organization is exempt under section 501(a, except section 501(c)(3).
  1 Enter the amount directly expended by the filing organization for section 527 exempt function activities              No' $             785,548.
  2 Enter the amount of the filing organization's funds contributed to other organizations for section 527
      exempt function activities                                                                                              $                             0.
  3 Total exempt function expenditures. Add lines 1 and 2. Enter here and on Form 1120-POL,
      line 17b                                                                                                                $             785,548.
  4 Did the filing organization file Form 1120-POL for this year?                                                                El Yes         I INo
  5 Enter the names, addresses and employer identification number (EIN) of all section 527 political organizations to which the filing organization
     made payments. For each organization listed, enter the amount paid from the filing organization's funds. Also enter the amount of political
     contributions received that were promptly and directly delivered to a separate political organization, such as a separate segregated fund or a
     political action committee (PAC). tf additional space is needed, provide information in Part IV.
                    (a) Name                          (b) Address                     (c) EIN           (d) Amount paid from        (e) Amount of political
                                                                                                         filing organization's    contributions received and
                                                                                                       funds. If none, enter -0-.    promptly and directly
                                                                                                                                    delivered to a separate
                                                                                                                                     political organization.
                                                                                                                                       If none, enter .0,
REPUBLICAN ATTORNEYS ,^7ASHINGTON , DC
GENERAL ASSOCI       20006                                                      XX-XXXXXXX                        85,000.                                   O.
REPUBLICAN GOVERNORS WASHINGTON , DC
ASSOCIATION         ,20006                                                      XX-XXXXXXX                      135,000.                                    O.
COLORADO REPUBLICAN GREENWOOD
COMMITTEE            VILLAGE, CO 80111                                           XX-XXXXXXX                             120.                                O.
NRA POLITICAL
VICTORY FUND (SEE PAFAIRFAX, VA 22030                                            XX-XXXXXXX                                 O.                   3,078.




For Paperwoiic Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.                                  Schedule C (Form 990 or 990-EZ) 2018
LHA                                                SEE PART IV FOR CONTINUATION
832041 11-08-18
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                          Entered 04/03/21 02:48:03                      Page 33 of 149


Schedule C Form 990 or ggp-EZ) 2018 NATIONAL   RIFLE ASSOCIATION OF AMERICA                    5 3 - 011613 0 Page 2
IPart   11-A. Complete if the organization is exempt under section 501(c)(3) and filed Form 5768 (election under
              section 501(h)).
A Check 00- I          if the filing organization belongs to an affiliated group (and list in Part IV each affiliated group member's name, address, EIN,
                       expenses, and share of excess lobbying expenditures).
B Check 10. I          if the Min. or. anization checked box A and "limited control" . rovisions a..I .
                                                                                                                        (a) Filing        (b) Affiliated group
                                     Limits on Lobbying Expenditures
                                                                                                                      organization's              totals
                        (The term "expenditures" means amounts paid or incurred.)                                         totals

 la Total lobbying expenditures to influence public opinion (grass roots lobbying)
   b Total lobbying expenditures to influence a legislative body (direct lobbying)
   c Total lobbying expenditures (add lines 1a and 1b)
   d Other exempt purpose expenditures
   e Total exempt purpose expenditures (add lines lc and 1d)
   f Lobbying nontaxable amount. Enter the amount from the followin table in both columns.
      If the amount on line 1e. column (a) or (b) is:         The lobbying nontaxable amount is:
      Not over $500,000                                       20% of the arnount on line le.
      Over $500,000 but not over $1,000,000                   $100,000 plus 15% of the excess over $500,000.
      Over $1,000,000 but not over $1.500.000                 $175,000 plus 10% of the excess over $1,000,000.
      Over $1.500.000 but not over $17,000,000                $225,000 plus 5% of the excess over $1,500,000.
      Over $17,000,000                                        St000_000.

   g Grassroots nontaxable amount (enter 25% of line 1f)
   h Subtract line 1g from line la. if zero or less, enter -0-
   i Subtract line 1f from line lc. If zero or less, enter -0-
   j If there is an amount other than zero on either line lh or line        did the organization file Form 4720
      reporting section 4911 tax for this year?                                                                                         riYes         [71 No
                                                 4-Year Averaging Period Under Section 501(h)
                   (Some organizations that made a section 501(h) election do not have to complete all of the five columns below.
                                              See the separate instructions for lines 2a through a)
                                                   Lobbying Expenditures During 4-Year Averaging Period

                Calendar year                           (a) 2015             (b) 2016             (c) 2017               (d) 2018              (e) Total
        (or fiscal year beginning in)
                                                                     -

 2a Lobbying nontaxable amount
   b Lobbying ceiling amount
      (150% of line 2a, column(e))                                                                                ,

   c Total lobbying expenditures


   d Grassroots nontaxable arnount                                                                                -
   e Grassroots ceiling amount
     (150% of line 2d, column (e))


   f Grassroots lobbying expenditures
                                                                                                                      Schedule C (Form 990 or 990-EZ) 2018




832042 11-08-18
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                              Entered 04/03/21 02:48:03                                Page 34 of 149

Schedule C (Form 990 or 990-EZ) 2018           NATIONAL RIFLE ASSOCIATION OF AMERICA                                                              5 3 - 0 1 1 6 1 3 0 . Pne 3
 Part_11-E1 Complete if the organization is exempt under section 501(c)(3) and has NOT filed Form 5768
            (election under section 501(h)).

For each "Yes," response on lines la through li below, provide in Part lV a detailed description                                          (a)                              04
of the lobbying activity.                                                                                                         Yes             No                     Amount

  1   During the year, did the filing organization attempt to influence foreign, national, state, or
      local legislation, including any attempt to influence public opinion on a legislative matter
      or referendum, through the use of:
   a Volunteers?
   b Paid staff or management (include compensation in expenses reported on lines lc through li)?                        ...
   c Media advertisements?
   d Mailings to members, legislators, or the public?
   e Publications, or published or broadcast statements?
   f Grants to other organizations for lobbying purposes?
   g Direct contact with legislators, their staffs, govemment officials, or a legislative body?
   h Rallies, demonstrations, seminars, conventions, speeches, lectures, or any similar means?
   i Other activities?
   j Total. Add lines lc through li
  2a. Did the activities in line 1 cause the organization to be not described in section 501(c)(3)?
   b If "Yes," enter the amount of any tax incurred under section 4912
   c If "Yes," enter the amount of any tax incurred by organization managers under section 4912
   d If the filing organization incurred a section 4912 tax, did it file Form 4720 for this year?
ID.4.4 III_ A i f.assmesirdeAfe. if +Mae. esiros.v.i-sftfirt. ic. A...v....tr..
                                                                  VAG. IIIJ%
                                                                                siva/J*1.w ift•se.44.1.••• &At fo.11A1 e.ekwiia... Gn4 /...11C1
                                                                                                         UV I %WM, *CliLILI1 I in., I Itrit01,
                                                                                                                                                  ...a. ......—&:.....
                  501(c)(6).
                                                                                                                                                                   Yes            No
  1    Were substantially all (90% or more) dues received nondeductible by members?                                                                     1
                                                                                                                                                        1          X
  2    Did the organization make only in-house lobbying expenditures of $2,000 or less?                                                                 2                  ,      X
  3    Did the organization agree to carry over lobbying and political campaign activity expenditures from the prior year?                              3                         X
       III-B Complete if the organization is exempt under section 501(c)(4), section 501(c)(5), or section
  )art III-B
 Part
              501(c)(6) and if either (a) BOTH Part III-A, lines 1 and 2, are answered "No," OR (b) Part III-A, line 3, is
              answered "Yes."
  1   Dues, assessments and similar amounts from members                                                                                                1
  2   Section 162(e) nondeductible lobbying and political expenditures (do not include amounts of political
      expenses for which the section 527(f) tax was paid).
   a Current year                                                                                                                                      2a
   b Carryover from last year
   c Total                                                                                                                                             2c
  3 Aggregate amount reported in section 6033(e)(1)(A) notices of nondeductible section 162(e) dues                                                     3
  4 If notices were sent and the amount on line 2c exceeds the amount on fine 3, what portion of the excess
      does the organization agree to carryover to the reasonable estimate of nondeductible lobbying and political
      expenditure next year?                                                                                                                            4
  5 Taxable amount of lobbying and political expenditures Isee instructionsi                                                                            5
 Pad IV        Supplemental Information
Provide the descriptions required for Part I-A, line 1; Part I-B, line 4; Part I-C, line 5; Part II-A (affiliated group list); Part II-A, lines 1 and 2 (see
instructions); and Part II-B, line 1. Also, complete this part for any additional information.
PART I-A, LINE 1:

SUPPORT FOR FUNDRAISING AND ADMINISTRATIVE EXPENSES OF A SEPARATE

SEGREGATED FUND IS INDUSTRY STANDARD FOR NONPROFIT ORGANIZATIONS LIKE

THE NRA, AS ALLOWED BY LAW. IN 2018, THE NRA PAID $4,319,459

FUNDRAISING AND ADMINISTRATIVE EXPENSES FOR THE SEPARATE SEGREGATED

FUND , NRA POLITICAL VICTORY FUND , AS ALLOWED BY LAW. THE NRA ENGAGED IN
                                                                                                                                   Schedule C.(Form 990 or 990-EZ) 2018
832043 11-08-18
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21        Entered 04/03/21 02:48:03     Page 35 of 149


ScheduleC.(Form990or990-EZ)2018    NATIONAL RIFLE ASSOCIATION OF AMERICA          XX-XXXXXXX Page4
Part 1V       Supplemental Information (continued)

ACTIVITIES IN SUPPORT OF ITS MISSION, WHICH INCLUDES PROTECTING AND
DEFENDING THE CONSTITUTION OF THE UNITED STATES, ESPECIALLY WITH
REFERENCE TO THE INALIENABLE RIGHT OF INDIVIDUAL AMERICAN CITIZEN
GUARANTEED BY SUCH CONSTITUTION TO ACQUIRE, POSSESS, COLLECT, EXHIBIT,
TRANSPORT; CARRY, TRANSFER OWNERSHIP OF, AND ENJOY THE RIGHT TO USE
ARMS, IN ORDER THAT THE PEOPLE MAY ALWAYS BE IN A POSITION TO EXERCISE
THEIR LEGITIMATE INDIVIDUAL RIGHTS OF SELF PRESERVATION AND DEFENSE OF
FAMILY, PERSON, AND PROPERTY. .IN PURSUIT OF THESE GOALS OF THE
ASSOCIATION, THE NRA SPENT FUNDS DIRECTLY AND INDIRECTLY ON POLITICAL
ACTIVITIES, WHICH WERE NOT THE PRIMARY ACTIVITIES OF THE ORGANIZATION.
THE NRA IS ORGANIZED PRIMARILY TO PROMOTE SOCIAL WELFARE AND CAN ALSO
ENGAGE IN POLITICAL ACTIVITIES ON BEHALF OF OR IN OPPOSITION TO
CANDIDATES FOR POLITICAL OFFICE, AS ALLOWED BY LAW. BY ANY MEASURE, THE
PERCENTAGE OF FUNDS SPENT BY THE NRA ON POLITICAL ACTIVATES IS MODEST
IN COMPARISON TO THE BUDGET DEVOTED TO THE PRIMARY ACTIVITIES OF THE
NRA. FOR INSTANCE, ALL EXPENDITURES NOTED ON               PART   I-A AND I-C OF
SCHEDULE C AMOUNTED TO ABOUT 1% OF THE NRA'S TOTAL EXPENSES IN 2018, AS
APPLIED TO TOTAL EXPENSES REPORTED ON'FORM 990, PART IX, LINE 25.
REPORTERS. AND OTHER READERS ARE ALSO KINDLY REMINDED THAT THE SEPARATE
SEGREGATED FUND IS A SEPARATE ENTITY FOR TAX PURPOSES.


PART I-C CONTINUATION FOR INCOMPLETE NAME/ADDRESS INFORMATION:
REPUBLICAN ATTORNEYS GENERAL ASSOCIATION
1747 PENNSYLVANIA AVE NW STE 800 WASHINGTON, DC 20006


REPUBLICAN GOVERNORS ASSOCIATION
1747 PENNSYLVANIA AVE NW STE 250 WASHINGTON, DC                20006


                                                                        Schedule C (Form 990 or 990-EZ) 2018
832044 11-08-18
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21              Entered 04/03/21 02:48:03      Page 36 of 149

Schedule C (Form 990 or 990•EZ) 2018   NATIONAL RIFLE ASSOCIATION OF AMERICA           XX-XXXXXXX         Page 4
r•Ppft Iv I   Supplemental Information (continued)

COLORADO REPUBLICAN COMMITTEE
59505 S WILLOW DR GREENWOOD VILLAGE, CO 80111


NRA POLITICAL VICTORY FUND (SEE PARTS I-A AND IV)
1.1250 WAPLES.MILL RD                   FAIRFAX, VA 22030


PART I-C LINE 4
THIS INFORMATION NOTE REGARDS THE NRA'S TAXES. THE NRA SEPARATELY FILES
FORM 1120-POL, WHICH IS NOT SUBJECT TO PUBLIC DISCLOSURE. THE FOLLOWING
INFORMATION ABOUT TAXES PAID WITH THE NRA'S FORMS 1120-POL IS SHARED HERE
ON A VOLUNTARY BASIS AS A SERVICE TO READERS AND TO DEMONSTRATE IN GOOD
FAITH THAT THE ORGANIZATION IS A TAXPAYER IN GOOD STANDING. 527(F) PROXY
TAX IS PAID ON THE LESSER OF NET INVESTMENT INCOME OR CERTAIN POLITICAL
EXPENDITURES AS DEFINED BY THE FEDERAL TAX CODE, SUCH AS WHEN CERTAIN
POLITICAL COMMUNICATIONS EXPRESSLY ADVOCATE THE ELECTION OR DEFEAT OF A
CANDIDATE AND ARE MADE BY THE NRA ITSELF RATHER THAN BY THE NRA'S SEPARATE
SEGREGATED FUND. THE AMOUNT OF 527 (F) PROXY TAX PAID WITH THE NRA'S 2018
FORM 1120-POL WAS $164,944. HISTORICALLY, NO 527(F) PROXY TAX WAS REQUIRED
TO BE PAID FOR 2017; THE AMOUNT OF 527(F) PROXY TAX PAID WITH THE NRA'S
2016 FORM 1120-POL WAS $20,835; THE AMOUNT PAID WITH THE NRA'S 2015 FORM
1120-POL WAS $21,817. AS ANOTHER POLITE REMINDER TO REPORTERS AND OTHER
READERS, FORM 990 INFORMATION IS NOT NECESSARILY EXPECTED TO TIE TO
FEDERAL ELECTION COMMISSION (FEC) REPORTING DUE TO DIFFERENT DEFINITIONS
AND EXCLUSIONS IN THE DIFFERENT REGULATORY REGIMES.


PART I-C LINE 5
THE NRA POLITICAL VICTORY FUND, AND AN INDEPENDENT POLITICAL ACTION
COMMITTEE (PAC) OF THE NRA, DIRECTLY RECEIVED CONTRIBUTIONS DURING 2018 OF
                                                                              Schedule C (Form 990 or 990-EZ) 2018
832044 11-08-18
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21    Entered 04/03/21 02:48:03       Page 37 of 149


Schedule C Form SW or 9991E2) 201a NATIONAL RIFLE ASSOCIATION OF AMERICA       XX-XXXXXXX Page 4
rPartIlV_ _ Supplemental Information (continued)

$12,938,624.




                                                                      Schedule C (Form 990 or 990-EZ) 2018
832044 11-08-18
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                   Entered 04/03/21 02:48:03                      Page 38 of 149

                                                                                                                                         OMB No. 1545-0047
SCHEDULE D                                    Supplemental Financial Statements
(Form 990)

Department ot the Treasury
                                             Ore Complete if the organization answered "Yes" on Form 990,
                                           Part IV, line 6, 7, 8, 9, 10, 11a, 11b, 11c, 11d, 11e, 11f, 12a, or 12b.
                                                                    Oe Attach to Form 990.
                                                                                                                                          2018
                                                                                                                                          -Opentc:TPUbli6
Internal Revenue Service                  Go to www.irs.gov/Form990 for instructions and the latest information.                          Inspection
Name of the organization                                                                                                  Employer identification number
                            NATIONAL RIFLE ASSOCIATION OF AMERICA                                XX-XXXXXXX
 Part I         Organizations Maintaining Donor Advised Funds or Other Similar Funds or Accounts. Complete if the
                 organization answered "Yes" on Form 990, Part IV, line 6.
                                                                              (a) Donor advised funds                  (b) Funds and other accounts
  1 Total number at end of year
  2 Aggregate value of contributions to (during year)
  3 Aggregate value of grants from (during year .)
  4 Aggregate value at end of year
  5 Did the organization inform all donors and donor advisors in writing that the assets held in donor advised funds
    are the organization's property, subject to the organization's exclusive legal control?                                          El Yes                  No
 6 Did the organization inform all grantees, donors, and donor advisors in writing that grant funds can be used only
    for charitable purposes and not for the benefit of the donor or donor advisor, or for any other purpose conferring
    impermissible private benefit?                                                                                                    ED Yes                 No
 Part II I Conservation Easements. Complete if the organization answered "Yes" on Form 990, Part IV, line 7.
  1   Purpose(s) of conservation easements held by the organization (check all that apply).
        El  Preservation of land for public use (e.g., recreation or education)  n Preservation of a historically important land area
        ri  Protection of natural habitat                                        El Preservation of a certified historic structure
       I-1 Preservation of open space
  2 Complete lines 2a through 2d if the organization held a qualified conservation contribution in the form of a conservation easement on the last
      day of the tax year.                                                                                                 Held at the End of the Tax Year
   a Total number of conservation easements                                                                          2a
   b Total acreage restricted by conservation easements                                                              2b
   c Number of conservation easements on a certified historic structure included in (a)                              2c
   d Number of conservation easements included in (c) acquired after 7/25/06, and not on a historic stnicture
      listed in the National Register                                                                                2d
  3 Number of conservation easements modified, transferred, released, extinguished, or terminated by the organization during the tax
      year 011.
  4 Number of states where property subject to conservation easement is located le
  5 Does the organization have a written policy regarding the periodic monitoring, inspection, handling of
      violations, and enforcement of the conservation easements it holds?                                                        ri Yes          17 No
  6 Staff and volunteer hours devoted to monitoring, inspecting, handling of violations, and enforcing conservation easements during the year
        OP'
  7     Amount of expenses incurred in monitoring, inspecting, handling of violations, and enforcing conservation easements during the year
           $
  8     Does each conservation easement reported on line 2(d) above satisfy the requirements of section 170(h)(4)(B)(i)
        and section 170(h)(4)(B)(ii)?                                                                                                  CI Yes       El No
  9     In Part XIII, describe how the organization reports conservation easements in its revenue and expense statement, and balance sheet, and
        include, if applicable, the text of the footnote to the organization's financial statements that describes the organization's accounting for
        conservation easements.
 Part III Organizations Maintaining Collections of Art, Historical Treasures, or Other Similar Assets.
                 Complete if the organization answered "Yes" on Form 990, Part IV, line 8.
 1a If the organization elected, as permitted under SFAS 116 (ASC 958), not to report in its revenue statement and balance sheet works of art,
      historical treasures, or other similar assets held for public exhibition, education, or research in furtherance of public service, provide, in Part XIII,
      the text of the footnote to its financial statements that describes these items.
  b tf the organization elected, as permitted under SFAS 116 (ASC 958), to report in its revenue statement and balance sheet works of art, historical
      treasures, or other similar assets held for public exhibition, education, or research in furtherance of public service, provide the following amounts
      relating to these items:
      (i) Revenue included on Form 990, Part VIII, line 1                                                                       $
      (ii) Assets included in Form 990, Part X                                                                                  $
 2 If the organization received or held works of art, historical treasures, or other similar assets for financial gain, provide
      the following amounts required to be reported under SFAS 116 (ASC 958) relating to these items:
  a Revenue included on Form 990, Part VIII, line 1                                                                             $
  b Assets included in Form 990, Part X                                                                                         $
LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                       Schedule D (Form 990) 2018
832051 10-28-18
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                             Entered 04/03/21 02:48:03                        Page 39 of 149


Schedule D (Form 990) 2018             NATIONAL RIFLE ASSOCIATION OF AMERICA                                                              XX-XXXXXXX              Page 2
I Part III I Organizations          Maintaining Collections of Art, Historical Treasures, or Other Similar Assets (continued
 3     Using the organization's acquisition, accession, and other records, check any of the following that are a significant use of its collection items
       (check all that apply):
  a     17 Public exhibition                                                 d   El Loan or exchange programs
  b      X Scholarly research                                                e   I      I   Other
  c     El Preservation for future generations
 4     Provide a description of the organization's collections and explain how they further the organization's exempt purpose in Part XIII.
 5     During the year, did the organization solicit or receive donations of art, historical treasures, or other similar assets
       to be sold to raise funds rather than to be maintained as part of the organization's collection?                                           ED Yes         T1No
"Paii IV]      Escrow and Custodial Arrangernents. Complete if the organization answered "Yes" on Form 990, Part IV, line 9, or
               reported an amount on Form 990, Part X, line 21.
 la Is the organization an agent, trustee, custodian or other intermediary for contributions or other assets not included
       on Form 990, Part X?                                                                                                                       1-1 Yes        El No
  b If "Yes," explain the arrangement in Part XIII and complete the following table:
                                                                                                                                                       Amount
  c Beginning balance                                                                                                                lc
     d Additions during the year                                                                                                     ld
  e Distributions during the year                                                                                                    le
  f Ending balance                                                                                                                   lf
 2a Did the organization include an amount on Form 990, Part X, line 21, for escrow or custodial account liability'?                              ElYes          O No
     b If "Yes," explain the arrangement in Part XIII. Check here if the explanation has been _provided on Part XIII
1`12.5rt V I Endowment Funds. c,ompletel
                                                          (a) Current year           (b) Prior year        (c) Two years baCk   (d) Three years back   (e) Four years back
 la Beginning of year balance                                20,556,237.              19,520,783,              17,657,500.          16,738,628.            15,706,221.
  b Contributions                                             1,603,940.               1,371,910.               1,482,504.           1,988,178.             1,346,379.
     c Net investment earnings, gains, and losses              -886,512._                625,818.               1,204,551.            -266,970.               366,395.
     d Grants or scholarships
     e Other expenditures for facilities
        and programs                                  .         940,564.                 916,400.,                786,344.,            772,538,               642,077.
     f Administrative expenses                                   49,737.                  35,574.                  37,728.              29,798.                38,290.
     g End of year balance                                   20,283,364.              20,566,537.              19,520,483.          17,657,500.            16,738,628.
 2      Provide the estimated percentage of the current year end balance (line 1g, column (a)) held as:
     a Board designated or quasi•endowment 1110.
     b Permanent endowment 110' 100.00
     C Temporarily restricted endowment Illro
        The percentages on lines 2a, 2b, and 2c should equal 100%.
 3a Are there endowment funds not in the possession of the organization that are held and administered for the organization
        by:                                                                                                                                                     Yes     No
        (i) unrelated organizations                                                                                                                     3_401
                                                                                                                                                            '           X
        0i) related organizations                                                                                                                       3a(ii) X
     b If "Yes" on line 3a(ii), are the related organizations listed as required on Schedule R?                                                          3h     X
 4      Describe in Part XIII the intended uses of the organization's endowment funds.                                      •
 Part VI Land, Buildings, and Equipment.
               Complete if the organization answered "Yes" on Form 990, Part IV, line 11a. See Form 990, Part X, line 10.
                  Description of property                       (a) Cost or other              (b) Cost or other          (c) Accumulated              (d) Book value
                                                               basis (investment)                   basis (other)           depreciation
                                                                                                                      _
  1a Land                                                                                      5,380,792.                              5,380,792.
  b Buildings                                                                                 55,410,753.                 32,259,301. 23,151,452.
  c Leasehold improvements
  d Equipment                                                              18,634,456.                                    14,457,669.                  4,176,787.
  e Other
Total. Add lines la through le. (Column Idl must ewe! Form 990 Part)Lcolumn Mt line Wci                                                     jo.    32,709,031.
                                                                                                                                           Schedule D (Form 990) 2018




B32052 10-29-18
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                    Entered 04/03/21 02:48:03                       Page 40 of 149


Schedule D (Form 990) 2018  NATIONAL RIFLE ASSOCIATION OF AMERICA                                                               XX-XXXXXXX             Pak0
I Part VII Investments - Other Securities.
                Complete if the organization answered "Yes" on Form 990, Part IV, line 11b. See Form 990, Part X, line 12.
  (a) Description of security or category (including name of security) I (b) Book value I   (c) Method of valuation: Cost or end-of-year marlcet value
(1) Financial derivatives
(2) Closely-held equity interests
(3) Other
     (A)



  la
  la
  la
  IR
  .41-0
Total. (Col. (b) must equal Forrn 990, Part X, col. (9) line 12.) Ir.
 Part VIII I Investments - Program Related.
                 Complete if the organization answered "Yes" on Form 990, Part IV, line 11c. See Form 990, Part X. line 13.
                  (a) Description of investment                    (b) Book value            (c) Method of valuation: Cost or end-of-year market value
     (1)
     (2)
     (3)
     (4)
     (5)
     (6)
     (7)
                                                                                        —
     1)
     (9)
Total. (Col. (b) must equal Form 990 Part X col. (B) line 13.30.
I Part IX I Other Assets.
                 Complete if the organization answered "Yes" on Form 990, Part IV, line 11d. See Form 990, Part X, line 15.
                                                          (a) Description                                                                 (b) Book value


     L2.)
     L3.1
     (41
     i51
     161



   (9)
Total. (Column gal must ague Form 90 PailX. col. !aline t5.i
IPart        X I Other Liabilities.
                 Complete if the organization answered "Yes" on Form 990, Part IV, line 11e or 11f. See Forrn 990, Part X, line 25.
1.                             (a) Description of lability                              (b) Book value
             Federal income taxes
     i2.1    NOTE PAYABLE - NRA FOUNDATION                                                5,00,000.
             CAPITAL LEASE ARRANGEMENT                                                    1,037,889.
     1.41    DERIVATIVE INSTRUMENT MARKET
             VALUATION                                                                        429,922.
     l(6.1   ACCRUED SALES AND USE TAXES                                                      149,20.
     cn      COUPON LIABILITY                                                                   6,874.

     (9)
Total. (Column fbl must eauel Form 990. Part X cal. lEit line 25J                           6,623,905.
2. Liability for uncertain tax positions. In Part XIII, provide the text of the footnote to the organization's financial statements that reports the
      organization's liability for uncertain tax positions under FIN 48 tASC 740). Check here if the text of the footnote has been provided in Part XIII LX
                                                                                                                                Schedule D (Form 990) 2018

832053 10-28.18
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                         Entered 04/03/21 02:48:03                        Page 41 of 149


Schedule D (Form 990) 2018             NATIONAL - RIFLE ASSOCIATION OF AMERICA                                                       XX-XXXXXXX              Rape 4
I Part XI I Reconciliation of Revenue per Audited Financial Statements With Revenue per Return
              Complete if the organization answered "Yes" on Form 990, Part IV, line 12a.
 1 Total revenue, gains, and other support per audited financial statements                                                             1   352,886,958.
 2 Amounts included on line 1 but not on Form 990, Part VIII, line 12:
  a Net unrealized gains (losses) on investments                                                     2a      I —5,029,267.
  b Donated services and use of facilities                                                           2h
  c Recoveries of prior year grants                                                                  2c
  d Other (Describe in Part XIII.)                                                                   2d       —1,164,957.
  e Add lines 2a through 2d                                                                                                            2e    -q ,194,224.
 3 Subtract line 2e from line 1                                                                                                         3   359,081,182.
 4 Amounts included on Form 990, Part VIII, line 12, but not on line 1:
  a Investment expenses not included on Form 990, Part VIII, line 7b
  b Other Pescribe in Part XIII.)                                                                    :31
                                                                                                     4   — 6,530,318.
  c Add lines 4a and 4b                                                                                                                4c     —   6,530/ 318.
 5 Total revenue. Add lines 3 and 4c. (This must ecirial FOrlil 990, Part L line' 12.1       5 352,550,864.
I Part XII I Reconciliation of Expenses per Audited Financial Statements With Expenses per Return.
              Complete if the organization answered "Yes" on Form 990, Part IV, line 12a.
 1 Total expenses and losses per audited financial statements                                       •                                   1   361,805,635.
 2 Amounts included on line 1 but not on Form 990, Part IX, line 25:
  a Donated services and use of facilities . _                                                          2a
  b Prior year adjustments                                                                              2b
  c Other losses                                                                                        2c
  d Other (Describe in Part XIII.)                                                                 I 2d
                                                                                                     2d        6,592,651.
  e Add lines 2a through 2d                                                                                                            2e     6 592,651.
 3 Subtract line 2e from line 1                                                                                                         3   355,212,984.
 4 Amounts included on Form 990, Part IX, line 25, but not on line 1:
  a Investment expenses not included on Form 99D, Part VIII, line 7b                                    4a
  b Other (Describe in Part XIII.)                                                                      4b           62,333.
  c Add lines 4a and 4b                                                                                                                4c              62,333.
 5 Total expenses. Add lines 3 and 4c. !This must eaual Form 990. Part L tine 18.1                                                      5   355,275,317.
I Part XIIII Supplemental Information.
Provide the descriptions required for Part II, lines 3, 5, and 9; Part III, lines 1a and 4; Part IV, lines lb and 2b; Part V, line 4; Part X, line 2; Part XI,
lines 2d and 4b; and Part XII, lines 2d and 4b. Also complete this part to provide any additional inforrnation.



PART III, LINE 4:
THIS RESPONSE DESCRIBES THE MUSEUM COLLECTIONS WHICH ARE HELD BY THE NRA'S
RELATED ORGANIZATIONS AND CURATED BY NRA EMPLOYEES. THE NRA MUSEUMS
PROMOTE GUN COLLECTING AND PRESERVATION OF HISTORY THOUGH FIREARMS. THE
NRA MUSEUMS INCLUDE THE NATIONAL FIREARMS MUSEUM IN FAIRFAX, VIRGINIA: THE
FRANK BROWNELL MUSEUM OF THE SOUTHWEST IN RATON, NEW MEXICO; AND THE NRA
NATIONAL SPORTING ARMS MUSEUM AT BASS PRO SHOPS IN SPRINGFIELD, MISSOURI.
TO MAKE THE NRA MUSEUMS THE FINEST POSSIBLE RESOURCE FOR THE PUBLIC, THE
NRA AND ITS AFFILIATED CHARITIES RELY ON GENEROUS SUPPORTERS TO BUILD THE
EXHIBITION AND RESEARCH COLLECTIONS THROUGH COLLECTIONS OF HISTORICALLY
SIGNIFICANT FOREARMS. PLEASE VISIT NRAMUSEUMS.ORG FOR CURRENT INFORMATION
ON THE MUSEUM GALLERIES.
832054 10-25-18                                                                                                                      'Schedule D (Form 990) 2018
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21           Entered 04/03/21 02:48:03     Page 42 of 149


Schedule D (Form 990. 2018       NATIONAL RIFLE ASSOCIATION OF AMERICA           XX-XXXXXXX Pages
Part.X.Iii Supplemental Information   (continued)




LINE 5 THIS RESPONSE EXPLAINS WHY THE NRA MAY SOLICIT OR RECEIVE ASSETS
THAT SOME DONORS INTEND TO BE SOLD RATHER THAN MAINTAINED PERMANENTLY.
WHEN DONORS INTEND THEIR GIFTS OF FIREARMS TO BE SOLD RATHER THEN HELD FOR
EXHIBITION OR RESEARCH IN.THE COLLECTIONS OF THE NRA MUSEUM, THE NRA
PARTNERS WITH AUCTION HOUSES. DONORS MAY CHOOSE TO HAVE GUNS SOLD FOR
VARIOUS REASONS, SUCH AS TO SUPPORT CURRENT PROGRAM SERVICES OR TO FUND A
CHARITABLE GIFT              ANNUITY OR     CHARITABLE TRUST. WITH ONE OF THE NRA'S
AFFILIATED CHARITIES. THE PHILANTHROPIC INTENT OF EACH DONOR DETERMINES
HOW A GIFT IS HANDLED.


PART V, LINE 4:
THIS RESPONSE DESCRIBES THE INTENDED USES OF THE.ORGANIZATION'S ENDOWMENT
FUNDS. THE ENDOWMENT FUNDS BENEFIT A DIVERSE RANGE OF PHILANTHROPIC
INTERESTS, INCLUDING TRAINING IN MARKSMANSHIP, NATIONAL SHOOTING
CHAMPIONSHIPS, WOMEN'S LEADERSHIP, HUNTERS'LEADERSHIP, RECREATIONAL
SHOOTING, LAW ENFORCEMENT, NRA MUSEUMS, AND THE NATIONAL ENDOWMENT FOR THE
PROTECTION OF THE SECOND AMENDMENT.


PART X, LINE 2:
THIS RESPONSE PROVIDES THE TEXT OF THE FOOTNOTE TO THE ORGANIZATION'S
FINANCIAL STATEMENTS IN ACCORDANCE WITH FASB ASC 740. MANAGEMENT
EVALUATED THE NRA'S TAX POSITIONS AND CONCLUDED THAT THE NRA HAD TAKEN NO
UNCERTAIN TAX POSITIONS THAT REQUIRE ADJUSTMENT TO THE FINANCIAL
STATEMENTS TO COMPLY WITH THE PROVISIONS OF THIS GUIDANCE. GENERALLY, THE
NRA IS NO LONGER SUBJECT TO INCOME TAX EXAMINATIONS BY THE U.S. FEDERAL,
STATE, OR LOCAL AUTHORITIES FOR YEARS BEFORE 2015, WHICH IS THE STANDARD
STATUTE OF LIMITATIONS LOOKBACK PERIOD.
                                                                                     Schedule D (Form 990) 2018
632055 1049-18
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21   Entered 04/03/21 02:48:03     Page 43 of 149


Schedule DSForm 990) 2018   -    NATIONAL RIFLE ASSOCIATION OF AMERICA    XX-XXXXXXX Page 5
Part        I Supplemental Information '(continuadl



PART XI, LINE 2D - OTHER ADJUSTMENTS:
AGENCY TRANSACTIONS BETWEEN THE NRA AND NRA FOUNDATION                            -1,910,739.
UNREALIZED-GAIN ON DERIVATIVE INSTRUMENT                                               745,782.
TOTAL TO SCHEDULE D, PART XI, LINE 2D                                             -1,164,957.


PART XI, LINE 4B - OTHER ADJUSTMENTS:
COST OF GOODS SOLD                                                                -4,389,150.
RENTAL EXPENSE                                                                    -2,203,501.
INTEREST ON ENDOWMENT GRANTS '                                                           62,333.
TOTAL TO SCHEDULE D, PART XI, LINE 4B                                             -6,530,318.


PART XII, LINE 2D - OTHER ADJUSTMENTS:
COST OF GOODS SOLD, _                                                               4,389,150.
RENTAL EXPENSE                                                                      2,203,501.
TOTAL TO SCHEDULE D, PART XII, LINE 2D                                              6,592,651.


PART XII, LINE 4B - OTHER ADJUSTMENTS:
INTEREST ON ENDOWMENT GRANTS                                                             62,333.


PART X

LINE 1(4) THIS INFORMATIONAL NOTE PROVIDES CONTEXT FOR THE DERIVATIVE
FINANCIALS INSTRUMENT DISCLOSED AS A LIABILITY. INTEREST RATE SWAPS ARE
ENTERED INTO TO MANAGE INTEREST RATE RISKS ASSOCIATED WITH THE NRA'S
BORROWING, AND INTEREST RATE SWAPS ARE ACCOUNTED FOR IN ACCORDANCE WITH
FASB ASC 815. THE NRA'S INTEREST RATE SWAP IS RECORDED IN THE BALANCE
SHEET AT FAIR VALUE, WITH FAIR VALUE CHANGES RECORDED AS UNREALIZED GAIN
OR LOSS ON DERIVATIVE INSTRUMENT. AS OF MARCH 2019, THE NRA NO LONGER HAS
                                                                              Schedule D (Form 990) 2018
832055 10-28-18
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21        Entered 04/03/21 02:48:03     Page 44 of 149


Schedule D Form 990)2018          NATIONAL RIFLE ASSOCIATION OF AMERICA       XX-XXXXXXX            Page 5
  art         Supplemental Information konfirtued

AN INTEREST RATE SWAP ARRANGEMENT.


LINE 1(6) THIS INFORMATIONAL NOTE REGARDS THE NRA'S TAXES. THE NRA IS A
SUBSTANTIAL TAXPAYER AND REMAINS IN GOOD STANDING WITH THE TAX
AUTHORITIES. STATE AND LOCAL TAXES PAID BY THE NRA INCLUDE SALES AND USE
TAXES, REAL ESTATE AND PERSONAL PROPERTY TAXES, AMUSEMENT TAXES, AND STATE
UNEMPLOYMENT TAXES. THE LIABILITY SHOWN ON SCHEDULE D, PART X FOR ACCRUED
SALES AND USE TAXES RELATES TO TIMING AND IS A SMALL FRACTION OF TAXES
PAID DURING THE YEAR. ADDITIONAL NOTES REGARDING THE NRA'S TAXES ARE
SHARED ON SCHEDULE C REGARDING 527(F) PROXY TAXES AND ON SCHEDULE 0
REGRADING UNRELATED BUSINESS INCOME TAXES. THE NRA CHOOSES TO SHARE THIS
ADDITIONAL INFORMATION ABOUT THE NRA'S TOTAL TAXES TO DEMONSTRATE IN GOOD
FAITH THAT THE ORGANIZATION IS A TAXPAYER IN GOOD STANDING.




                                                                                  Schedule D (Form 990)2018
832055 10-29-18
       Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                     Entered 04/03/21 02:48:03                          Page 45 of 149

                                                                                                                                                   OMB No. 1545-0047
SCHEDULE F                        Statement of Activities Outside the United States
(Form 990)
Department of the Treasury
                                    Complete if the organization answered "Yes" on Form 990, Part IV, line 14b, 15, or 16.
                                                                   Attach to Form 990.
                                                                                                                                                   2018
                                                                                                                                                   Open to Public
Internal Revenue Service                JO- Go to www.irs.gov/Form990 for instructions and the latest information.                                 Inspection
Name of the organization                                                                                                        Employer identification number

NATIONAL RIFLE ASSOCIATION OF AMERICA                                                   XX-XXXXXXX
 Paoli I General Information on ActivitiesOutsidethe United States. Completeiftheorganizationanswered"Yes"on
                Form 990, PartIV, line 14b.
  1     For grantmakers. Does the organization maintain records to substantiate the amount of its grants and other assistance,
        the grantees' eligibility for the grants or assistance, and the selection criteria used to award the grants or assistance?             ri    Yes El No


  2     For grantmakers. Describe in Part V the organization's procedures for monitoring the use of its grants and other assistance outside the
        United States.
  _
  4
                             .                _ ..       _.          .   .              .       .       .      .
        Activities per !legion. line roilowing ran 1, one ..1 tame can oe au_plicateo ir aciamonal space is neeaea.)
             (a) Region           (b) Number of (c) Number of (d) Activities conducted in the region               (e) If activity listed in (d)           (f) Total
                                       offices    en1P1°Yeess  (by type) (such as, fundraising, pro-                 is a program service,              expenditures.
                                   in the region .agents, and gram services, investments, grants to                                                         for and
                                                 independent                                                         describe specific type
                                                  contractors                                                                                           investments
                                                                 recipients located in the region)                 of service(s) in the region          in the region
                                                 in the reoion



CENTRAL AMERICA AND
THE CARIBBEAN                                   0              0 INVESTMENTS                                                                             3,021,000.



CENTRAL AMERICA AND
THE CARIBBEAN                                   0              0    PROGRAM SERVICES                        pal/CATIONS                                       4,000,



EAST ASIA AND THE
PACIFIC                                         0              0    PROGRAM SERVICES                        pUBLICATIONS                                      5,000.



EUROPE (INCLUDING
ICELAND & GREENLAND)                            0              0    FUNDRAISING                                                                               9,000.



EUROPE ( INCLUDING
ICELAND & GREENLAND)                            0              0    PROGRAM SERVICES                        PUBLICATIONS                                     21,000.



MIDDLE EAST AND
NORTH.AFRICA                                     0             0    FUNDRAISING                                                                                5,909.




NORTH AMERICA                                   0              0    FUNDRAISING                                                                               6,000.




NORTH AMERICA                                    0              0   PROGRAM SERVICEs                        PUBLICATIONS                                     10,000.
 3 a Subtotal                                    0              0                                                                                        3,081,000.
      b Total from continuation
        sheets to Part I                         0              0                                                                                            56,000.
                                                                                                                                                    .
      c Totals (add lines 3a
        and 3b)                                  0              0                                                                                        3,137,000.

LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                            Schedule F (Form NO) 2018



832071 10-31-18
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                   Entered 04/03/21 02:48:03                        Page 46 of 149

Schedule F (Forrn 990)          NATIONAL RIFLE ASSOCIATION OF AMERICA                                                    XX-XXXXXXX                Page 1
I Part I Continuation of Activities per Region.                   (Schedule F (Form 990), Pad I, line 3)
           (a) Region           (b) Number of (c) Number of       (d) Activities conducted in region        (e) If activity listed in (d)     (f) Total
                                     offices   employees or           (by type) (i.e., fundraising,           is a program service,         expenditures
                                 in the region   agents in           program services, grants to             describe specific type          for region
                                                  region           recipients located in the region) •       of service(s) in region




NORTH AMERICA                                                 PROGRAM SERVICES                           NRA OUTDOORS                           37,000.




SOUTH AMERICA                               0
                                                 ,
                                                        0     FUNDRAISING                                                                        4,000.




SOUTH AMERICA                               0           0     PROGRAM SERVICES                           PUBLICATIONS                            8,000.




SUB-SAHARAN AFRICA                                            PROGRAM SERVICES                           pRA OUTDOORS                            7,000.




                                            -




                                             _                '




                                                -




                                                -




Totals                   li,'                                                                                                                    56,000.




832181
04-01-18
                          Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                 Entered 04/03/21 02:48:03                     Page 47 of 149

                                                                                                                                                                                          8 4-1X-04 ELMS


siaz (ow tuloA) A ainPeLPS
                                               4                                                                                           sappue JO suoRezpetwo Jew Jaqwnu reloiJaw3               g
                                                                                                Jew! Aoueremnbe (c)(o)1.09 uogoas e pepocud seq lasunoo JO ealueJ6 eqi uopon JOI JO `skil eqi Aq
                                                         Wwaxe-xel se pez!u600eu 'AJlunoo u6laJol.   Aq sapeqo se peziu800ei we ;mu °now pens!! suoileztuefuo zualdtoal Jaquinu mot Jew3




                                                                                                                                                                                              .




   (Jew Tes!eidde          eouemsse            eouels!sse luauiesJnqslla qseo luel6 qseo jo                  WeJ6
                                                                                                                                     uo!Ball (o)      (alqe3Hdde I!) NI3 pue uopezaJefiJo lo euieN (e)
'Avid `mooq) uoRenien     qseouou j[o           qseouou
                                                             lo Jauuen (8)     lunowv (a)                lo asodind (13)                               Limas apuo sth (q)
    io powini 0)         uo!tduosaa (id       4o pinourv (6)                                                                                                                                         4

                                                                                             loepeeu eoeds leuomppe paleogdnp aq ueo           '000'S$ ueqi. WOW pimp= oqm we!dioeu
                   Aue       euil 'AI lied '066 tiliod ue useA„ peuemsue uollezeJeBio    eleidwoo *salle4S Pal!ufl et8 aP!stn() seqqua JO suoqezpie6.0 01 eouels!sslf n180 pue swam I II lied
a abed                                              OVE9TIO-£5                          VOIIIHNV dO NOLIVIDOSSV                      nail!         rIVNOLINN              8 LOZ.U:166 wiod) 3 elnim-PS
                              Case 21-30085-hdh11 Doc 468 Filed 04/03/21                             Entered 04/03/21 02:48:03                  Page 48 of 149

Schedule F (Form 990)2018                NATIONAL RIFLE ASSOCIATION OF AMERICA                                                XX-XXXXXXX                                                 Pace 3.
 Part III Grants and Other Assistance to Individuals Outside the United States. Complete if the organization answered "Yes" on Form 990, Part IV, line 16.
             Part III can be duplicated if additional space is needed.
                                                                     (c) Number of   (d) Amount of    ,      (e) Manner of          (f) Amount of    (g) Description of       (h) Method of
     (a) Type of grant or assistance              (b) Region           recipients      cash grant         cash disbursement            noncash      noncash assistance           valuation
                                                                                                                                      assistance                               (book, FMV,
                                                                                                                                                                             appraisal, other)

                                                                                                                                .




         .




                                                                                                                                      •




                                                                                                                                                                    Schedule F (Form 990) 2018


832073
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                   Entered 04/03/21 02:48:03                     Page 49 of 149

Schedule F (Form 990) 2018 NATIONAL RIFLE ASSOCIATION OF AMERICA                                                             XX-XXXXXXX        Page 4
tPart 1M1 Foreign Forms                        -
 1      Was the organization a U.S. transferor of property to a foreign corporation during the tax year? If "Yes,' the
        organization may be required to file Form 926, Return by a U.S. Transferor of Property to a Foreign
        Corporation (see Instructions for Forrn 926)                                                                              El Yes El No
 2      Did the organization have an interest in a foreign trust during the tax year? If "Yes," the organization
        may be required to separately file Form 3520, Annual Return To Report Transactions Wrth Foreign
        Trusts and Receipt of Certain Foreign Gifts, and/or Form 3520-A, Annual Information Retum of Foreign             •
        Trust VVith a U.S. Owner (see Instructions for Forms 3520 and 3520-A; don't file with Form 990)                           1E1 Yes [     I No


        Did the organization have an ownership interest in a foreign corporation during the tax year? If °yes,"
        the organization may be required to file Form 5471, Information Return of U.S. Persons VVith Respect To
        Certain Foreign Corporations (see Instructions for Form 5471)                                                             El Yes IT No
 4      Was the organization a direct or indirect shareholder of a passive foreign investment company or a
        qualified electing fund during the tax year? If "Yes,' the organization may be required to file F01177 8621,
        Infonnation Return by a Shareholder of a Passive Foreign Investment Company or Qualified Electing Fund
        (see Instructions for Form 8621)                                                                                          1-7 Yes    I X No

 5      Did the organization have an ownership interest in a foreign partnership during the tax year? If °yes,.
        the organization may be required to file Form 8865, Retum of U.S. Persons With Respect to Certain
        Foreign Partnerships (see Instructions for Form 8865)                                                                      El Yes El No


        Did the organization have any operations in or related to any boycotting countries during the tax year? If
        °Yes," the organization may be required to separately file Form 5713, International Boycott Report (see
        Instructions for Form 5713; don't file with Form 990)                                                                      El Yes ID No
                                                                                                                              Schedule F (Form 990)2018




832074 10-31-18
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                     Entered 04/03/21 02:48:03                      Page 50 of 149


Schedule F (Forrn 99012018 NATIONAL                RIFLE ASSOCIATION, OF AMERICA                                            XX-XXXXXXX                Page 5
,Palt V rSupplemental Information
              Provide the information required by Part I, line 2 (monitoring of funds); Part I, line 3, column (f) (accounting method; amounts of
              investments vs. expenditures per region); Part II, line 1 (accounting method); Part III (accounting method); and Part III, column (c)
              (estimated number of recipients), as applicable. Also complete this part to provide any additional information. See instructions.

PART I, LINE 3:
THE NRA'S OFFSHORE INVESTMENTS FOLLOW INDUSTRY STANDARD BEST PRACTICES IN
RISK MANAGEMENT FOR NATIONAL NONPROFIT INSTITUTIONAL INVESTORS.
ALTERNATIVE INVESTMENTS REDUCE OVERALL PORTFOLIO RISK BY REDUCING
VOLATILITY AND IMPROVING DIVERSIFICATION. THE NRA MAINTAINS SEVERAL
INVESTMENT ACCOUNTS THAT ARE MULTI-STRATEGY FUNDS OF FUNDS. INCOME FROM
PASSIVE INVESTMENTS, WHEN APPROPRIATELY STRUCTURED, IS EXCLUDED FROM
UNRELATED BUSINESS INCOME BY LAW. THIS TYPE OF INVESTMENT POSTURE IS
COMMONLY ACCEPTED IN THE U.S. EXEMPT ORGANIZATION INDUSTRY. 100% OF THE
AMOUNT IS THE TOTAL BOOK VALUE OF INVESTMENTS FOR THAT REGION.


SCHEDULE F, PART I, LINE 3
THIS DISCLOSURE REFERS TO FOREIGN FUNDRAISING. 100% OF THE AMOUNT IS
THE CASH VALUE OF EXPENDITURES MADE BY THE NRA FOR NECESSARY TRAVEL,
ACCOMMODATIONS, AND RELATED EXPENSES.


THIS DISCLOSURE OF PROGRAM SERVICES REFERS TO NRA PUBLICATIONS
DIVISION'S FOREIGN TRAVEL EXPENSES RELATING TO GATHERING MATERIALS FOR
NRA MAGAZINES. 100% OF THE AMOUNT IS THE CASH VALUE OF EXPENDITURES
MADE BY THE NRA FOR NECESSARY TRAVEL, ACCOMMODATIONS, AND RELATED
EXPENSES.




0320/5 10-31-18                                                                                                                Schedule F (Form 990) 2018
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                       Entered 04/03/21 02:48:03                           Page 51 of 149

 SCHEDUUEG                       Supplemental Information Regarding Fundraising or Gaming Activities                                                OMSNo.1545-0047

 (Form 990 or 990-EZ)         Complete if the organization answered °Yes" on Form 990, Part IV, line 17, 18, or 19, or if the
                                            organization entered more than $15,000 on Form 990-EZ, line 6a.
                                                         Ork Attach to Form 990 or Form 990-EZ.
                                                                                                                                                     arm _
Department of the Treasury                                                                                                                          Open to Public
Internal Revenue Service
                                           Go to wvvw.irs.gov/Form990 for instructions and the latest information.                                  Inspection
Name of the organization                                                                                                       Employer identification number
                                NATIONAL RIFLE ASSOCIATION OF AMERICA                                              XX-XXXXXXX
 P at T          Fundraising Activities. Complete if the organization answered "Yes" on Form 990, Part IV, line 17. Form 990-E7 filers are not
                required to complete this part.
  1 Indicate whether the organization raised funds through any of the following activities. Check all that apply.
   a       Mail solicitations                                 e       Solicitation of non-government grants
    b IXI intermit and email solicitations                          fl    Solicitation of government grants
    c    El Phone solicitations                                    9      Special fundraising events
    d          In-person solicitations
  2 a Did the organization have a written or oral agreement with any individual (including officers, directors, trustees, or
      key employees listed in Form 990, Part VII) or entity in connection with professional fundraising services?             I X I Yes                         No
    b If "Yes," list the 10 highest paid individuals or entities (fundraisers) pursuant to agreements under which the fundraiser is to be
        compensated at least $5,000 by the organization.

                                                                                      (iii) Did    .                      (10Am                       (vi) Amount paid
     (i) Name and address of individual                                              fundraiser   (iv) Gross receipts    to r reotauinntepdabidy)
                                                          (il) Activity            1,...srody                                                        to (or retained by)
            or entity (fundraiser)                                                  or control ot     from activity           fundraiser
                                                                                                                                                         organization
                                                                                   contributions?                          listed in col. (i)
ALLEGIANCE DBA MEMBERSHIP                                                             Yes   No
ADVISORS - 11250 NAPLES MILL                  FUNDRAISING CONSULTANT              -         X        42,370,456.                1,070,000.               41,300,456.
INFOCISION MANAGEMENT CORP -
325 SPRINGSIDE DR, AKRON, OH                  PAID SOLICITOR                                X          9,521,431.               4,840,658.                4,680,773.
501C SOLUTIONS - 2530
MERIDIAN PKWY STE 300,                        FUNDRAISING CONSULTANT                        X                      O.               616,000.                          O.
SHARPE GROUP - 855 RIDGE LAKE
BLVD STE 300, MEMPHIS, TN                     FUNDRAISING CONSULTANT                        X                      O.               480,000.                          O.
WS CONSULTING - 221 HOMEPORT
DR, GRASONVILLE, MD 21638                     FUNDRAISING CONSULTANT               -        X                      O.               360,000.                          O.
MCKENNA & ASSOCIATES - 2000
CALRENDON BLVD STE 200,                       FUNDRAISING CONSULTANT                        X                      O.               300,000.
KEY & ASSOCIATES - 12176
CHANCERY STATION CIR, RESTON,                 FUNDRAISING CONSULTANT                         X                     O.                 72,000.
COMMONWEALTH GROUP PARTNERS -
1579 MONROE SR STE F-341,                    FUNDRAISING CONSULTANT                          X                     0.                60,000.                          O.




Total                                                                                        10,     51,891,887.                7,798,658.               45,981,229.
  3 List all states in which the organization is registered or licensed to solicit contributions or has been notified it is exempt from registration
     or licensing.
AL,AK,AZ,AR,CA,CO,CT,FL,DC,GA,HI,IL,KS,KY,LA,MA,MD_,ME,MI,MN,MO,MS,NC,ND,NH
NJ,NM,NY,OK,OH,OR,PA,RI,SC,TN,UT,VA,WA,WI,WV




LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.                                    Schedule G (Form 990 or 990-EZ) 2018
                        SEE PART IV FOR CONTINUATIONS
832081 10-03-18
                    Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                 Entered 04/03/21 02:48:03                      Page 52 of 149


Schedule G (Form 990 or 990-EZ) 2018                   NATIONAL RIFLE ASSOCIATION OF AMERICA                                             XX-XXXXXXX                Page 2
'Part IV                    Fundraising Events. Complete if the organization answered "Yes" on Form 990, Part IV, line 18, or reported more than $15,000
                            of fundraising event contributions and gross income on Form 990-EZ, lines 1 and 6b. List events with gross receipts greater than $5,000.
                                                                           (a) Event #1            (b) Event #2            (c) Other events
                                                                                                                                                   (d) Total events
                                                                                                                               NONE             (add col. (a) through
                                                                     NRAILA                                                                            col. (c))
                                                                           (event type)            (event type)             (total number)


                    1 Gross receipts                                     1,403,289.                                                               1,4289.
 CC


                    2 Less: Contributions


                    3 Gross income (line 1 minus line 2)                 L403,289.                                                                1,403,289.
                    4   Cash prizes


                    5 Noncash prizes
  Direct ExCenses




                    6   Rent/facility costs                                    54,440.                                                                   54,440.
                    7   Food and beverages                                   154,712.                                                                  154,712.
                    8   Entertainment                                          38,776.                                                               38,776.
                    9 Other direct expenses                                    48,318.                                                               48,318.
                    10 Dinact expense summary. Add lines 4 through 9 in column (d)                                                                  296,246.
                    11 Net income summary. Subtract line 10 from line 3. column (d)                                                               1,107,043.
Rad III                    Gaming. Complete if the organization answered "Yes" on Form 990, Part IV, line 19, or reported more than
                            $15,000 on Form 990-EZ, line 6a.
                                                                                                 (b) Pull tabs/instant                          (d) Total gaming (add
   co                                                                        (a) Bingo                                     (c) Other gaming
                                                                                               bingo/progressive binge                         col. (a) through col. (c))

 CC
                    1 Gross revenue


   co               2 Cash prizes
   co

                    3   Noncash prizes

  0
                    4   Rent/facility costs
 a
                    5 Other direct expenses
                                                                           Yes                   I Yes                   = Yes
                    6   Volunteer labor                               1-1 No                  L_1 No                     1=7,1 No

                    7   Direct expense summary. Add lines 2 through 5 in column (d)


                    8 Net gamine income summary. Subtract line 7 from line 1, column (d)


 9 Enter the state(s) in which the organization conducts gaming activities:
          a Is the organization licensed to conduct gaming activities in each of these states?                                                   I I Yes       1-1 No
         b If "No," explain:



10a Were any of the organization's gaming licenses revoked, suspended, or terminated during the tax year?                                        = Yes         F-1 No
         b If "Yes," explain:




832082 10-03-18                                                                                                                Schedule G (Form 990 or 990-EZ) 2018
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                   Entered 04/03/21 02:48:03                        Page 53 of 149

Schedule G (Form 990 or 990-E2) 2018        NATIONAL RIFLE ASSOCIATION OF AMERICA                                           XX-XXXXXXX           Page 3
11 Does the organization conduct gaming activities with nonmembers?                                                                   I IYes 17:1 No
12 Is the organization a grantor, beneficiary or trustee of a trust, or a member of a partnership or other entity formed
       to administer charitable gaming?                                                                                              [7=1 Yes   [1:1 No
13 Indicate the percentage of gaming activity conducted in:
  a The organization's facility                                                                                                        13a I
  b An outside facility                                                                                                                13b
14 Enter the name and address of the person who prepares the organization's gaming/special events books and records:


       Name


       Address PP


15a Does the organization have a contract with a third party from whom the organization receives gaming revenue?                      El Yes El No


  b If "Yes," enter the amount of gaming revenue received by the organization 101. $                           and the amount
       of gaming revenue retained by the third party   Ow $
     c ff "Yes," enter name and address of the third party:


       Name it*


       Address OP


16     Gaining manager information:


       Name


       Gaming manager compensation        P. $

       Description of services provided 1110-




        ElDirector/officer                 1-1 Employee               1-1 Independent contractor


17     Mandatory distributions:
     a Is the organization required under state law to make charitable distributions from the gaming proceeds to
       retain the state gaming license?                                                                                                      Yes El No
     b Enter the amount of distributions required under state law to be distributed to other exempt organizations or spent in the
       organization's own exempt activities during the tax year OP $
part IV        Supplemental Information. Provide the explanations required by Part I, line 2b, columns (iii) and (v); and Part III, lines 9, 9b, 10b,
               15b, 15c, 16, and 17b, as applicable. Also provide any additional information. See instructions.


SCHEDULE G, PART I, LINE 2B, LIST OF TEN HIGHEST PAID FUNDRAISERS:


(I) NAME OF FUNDRAISER: ALLEGIANCE DBA MEMBERSHIP ADVISORS
(I) ADDRESS OF FUNDRAISER: 11250 WAPLES MILL RD, FAIRFAX, VA 22030


(I) NAME OF FUNDRAISER: INFOCISION MANAGEMENT CORP
(I) ADDRESS OF FUNDRAISER: 325 SPRINGSIDE DR, AKRON, OH 44333

(k) NAME OF FUNDRAISER: 501C SOLUTIONS
832083 10-03-18                                                                                                    Schedule G (Form 990 or 990-EZ) 2018
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21                   Entered 04/03/21 02:48:03   Page 54 of 149


Schedule G Form 95.10 or 99011-E4       NATIONAL RIFLE ASSOCIATION OF AMERICA              XX-XXXXXXX         Page 4
 Part IV I Supplemental Information         (continuedy


(I) ADDRESS OF FUNDRAISER:
2530 MSRIDIAN PKWY STE 300, RESEARCH TRIANGLE PARK , NC 27713


(I) NAME OF FUNDRAISER: SHARPE GROUP
(I) ADDRESS OF FUNDRAISER: 855 RIDGE LAKE BLVD STE 300, MEMPHIS, TN 38120


(I) NAME OF FUNDRAISER: MCKENNA                           & ASSOCIATES
(I) ADDRESS OF FUNDRAISER:
2000 CALRENDON BLVD STE 200, ARLINGTON, VA 22201


(I) NAME OF FUNDRAISER: KEY & ASSOCIATES
(I) ADDRESS OF FUNDRAISER: 12176 CHANCERY STATION CIR, RESTON, VA 20190


(I) NAME OF FUNDRAISER: COMMONWEALTH GROUP PARTNERS
(I) ADDRESS OF FUNDRAISER: 1579 MONROE SR STE F-341, ATLANTA, GA 30324


PART I_LINE 2B(2)
THIS SUPPLEMENTAL INFORMATION NOTES THE DISTINCTION BETWEEN 990 CORE
FORM PART VIII SECTION B LINE 1 AND SCHEDULE G PART I LINE 2B(2) FOR
THE FILING ORGANIZATION'S VENDOR INFOCISION MANAGEMENT CORP. THE VENDOR
INFOCISION PROVIDED SERVICES TO THE FILING ORGANIZATION FOR BOTH
MEMBERSHIPS AND CONTRIBUTIONS SOLICITATIONS, AS SHOWN ON 990 CORE FORM
PART       VIII    SECTION          B   LINE 1. SCHEDULE G IS SPECIFIC TO THE VENDOR'S WORK
AS    A PAID       SOLICITOR PROVIDING PROFESSIONAL FUNDRAISING SERVICES.
THEREFORE, THE SCHEDULE G DISCLOSURE EXCLUDES THE MEMBERSHIP PROCESSING
SERVICES.




                                                                                       Schedule G (Form 990 or 990-EZ)
832084 04-01-18
                                 Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                       Entered 04/03/21 02:48:03                 Page 55 of 149

                                                                                                                                                                                             OMBNa1545-00,17
SCHEDULE I                                                        Grants and Other Assistance to Organizations,
(Form 990)


Department of the Treasury
                                                                 Governments, and Individuals in the United States
                                                             Complete if the organization answered "Yes" on Form 990, Part IV, line 21 or 22.
                                                                                                 PP Attach to Form 99Cl.
                                                                                                                                                                                              2018
                                                                                                                                                                                             Open toPublic
Internal Revenue Service                                                                                                                                                                 , _ Inspection
                                                                          Ow Go to www.irs.gov/Form990 for the latest information.
Name of the organization                                                                                                                                                        Employer identification number
                               NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                       XX-XXXXXXX
  Part I    r   General Information on Grants and Assistance
  1    Does the organization maintain records to substantiate the amount of the grants or assistance, the grantees' eligibility for Me grants or assistance, and the selection
       criteria used to award the grants or assistance?                                                                                                                                  M Yes         0 No
  2    Describe in Part IV the organization's procedures for monitoring the use of gmnt funds in the United States.
  Part II I Grants and Other Assistance to Domestic Organizations and Domestic Governments. Complete if the organization answered "Yes" on Form 990, Part IV, line 21, for any
                recipient mat receivea more man 4.., uuu. ran ii can oe ouplicateo   IT   aocntionai space is neeciea.
      1 (a) Name and address of organization           (b) EIN           (c) IRC section          (d) Amount of      (e) Amount of     (f) Method of       (g) Description of         (h) Purpose of grant
                                                                                                                                      valuation (book
                  or govemment                                            (if applicable)           cash grant         non.cash                           noncash assistance              or assistance
                                                                                                                                      FMV, appraisal, '
                                                                                                                      assistance
                                                                                                                                           other)


NATIONAL FOUNDATION FOR WOMEN
LEGISLATORS — 910 16TH ST NW —                                                                                                                                                  UNDERGRADUATE COLLEGE
WASHINGTON, DC 20006                                XX-XXXXXXX       501(C)t3)                          13,328.                  0.                                             SCHOLARSHIPS




  2    Enter total number of section 501(c)(3) and govemment organizations listed in the line 1 table                                                                                                        1 .
  3    Enter total number of other organizations listed in the line 1 table                                                                                                           PI"                      0.
LHA     For Paperwork Reduction Act Notice, see the Instructions for For
                                                                       - rn 990.                                                                                                   Schedule I (Form 990) (2018)


832101 11-02-18
                               Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                   Entered 04/03/21 02:48:03                     Page 56 of 149

Schedule I (Forrn 990) (2018)           NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                       XX-XXXXXXX                       Facie 2
iPart III Grants and Other Assistance to Domestic Individuals. Complete if the organization answered "Yes" on Form 990, Part IV, line 22.
            Part III can be duplicated if additional space is needed.

                     (a) Type of grant or assistance                     (b) Number of      (c) Amount of   (d) Amount of non-         (e) Method of valuation      (f) Description of noncash assistance
                                                                           recipients         cash grant  • cash assistance         (book, FMV, appraisal, other)




NRA JEANNE E BRAY MEMORIAL SCHOLARSHIP AWARDS                                        20            62,333.                    'O.




                                                          -
                                                                                                                                                 .




                                                                       -




    Part IV   Supplemental Information. Provide the information required in Part I, line 2; Part III, column (b); and any other additional information.


PART I, LINE 2:
PART I LINE 2 THE NATIONAL FOUNDATION FOR WOMEN LEGISLATORS PARTNERS WITH
THE NATIONAL RIFLE ASSOCIATION FOR THE ANNUAL NFWL/NRA BILL OF RIGHTS ESSAY
SCHOLARSHIP CONTEST FOR FEMALE HIGH SCHOOL JUNIORS AND SENIORS. THE NRA
ACTIVELY ASSISTS NATIONAL FOUNDATION OF WOMEN LEGISLATORS IN THE SELECTION
AND ADMINISTRATION OF NFWL SCHOLARSHIPS FOR COLLEGE. NFWL SCHOLARSHIP
APPLICATIONS ARE ASSESSED ON THE ELEMENTS OF HISTORICAL RESEARCH, INSIGHT
AND PERSPECTIVE, DEMONSTRATED UNDERSTANDING OF THE AMERICAN CONSTITUTION,
INSPIRATIONAL QUALITY, AND MEANINGFUL PERSONAL CONNECTION. SCHOLARSHIP
832102 11-02-18                                                                                                                                                               Schedule I (Form 990)(2018)
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21       Entered 04/03/21 02:48:03   Page 57 of 149

Schedule I (Form 990)        NATIONAL RIFLE ASSOCIATION OF AMERICA            XX-XXXXXXX         Page 2
1,',PartiVA: Supplemental Information

AWARDS ARE PAID DIRECTLY TO THE EDUCATIONAL INSTITUTION.


TART III LINE 1
THE NRA JEANNE E. BRAY MEMORIAL SCHOLARSHIP AWARDS PROGRAM IS NAMED IN
HONOR AND RECOGNITION OF THE GROUNDBREAKING POLICE OFFICER JEANNE E.
BRAY, A SHOOTING CHAMPION AND PAST MEMBER OF THE NRA BOARD OF
DIRECTORS. JEANNE E. BRAY WAS THE FIRST FEMALE DETECTIVE ON BURGLARY
SQUAD, WHICH HAS EVOLVED INTO TODAY'S MODERN SWAT TEAMS. SHE WAS THE
FIRST FEMALE POLICE OFFICER TO EARN THE NRA POLICE MARKSMANSHIP.
"DISTINGUISHED" BAR, AND                SHE WON THE NATIONAL WOMEN'S POLICE PISTOL
COMBAT CHAMPIONSHIP FIVE TIMES FROM 1962 TO 1967. THE PROGRAM OFFERS
SCHOLARSHIPS OF UP TO 2,500 PER SEMESTER, UP TO $5,000 PER YEAR FOR A
MAXIMUM OF FOUR YEARS, TO DEPENDENT CHILDREN OF ANY PUBLIC LAW
ENFORCEMENT OFFICER KILLED IN THE LINE OF DUTY WHO WAS AN NRA MEMBER AT
THE TIME OF DEATH, AND TO DEPENDENT CHILDREN OF ANY CURRENT OR RETIRED
LAW ENFORCEMENT OFFICERS WHO ARE LIVING AND HAVE CURRENT NRA
MEMBERSHIP. THE MEMBERSHIP RESTRICTION IS PERMITTED BY LAW BECAUSE THE
NRA JEANNE E. BRAY MEMORIAL SCHOLARSHIP AWARDS PROGRAM IS A 501(C)(4)
PROGRAM. SCHOLARSHIP AWARDS ARE PAID DIRECTLY TO THE EDUCATIONAL
INSTITUTION.




                                                                                    Schedule I (Form 990)
 B32291
 04-01-18
       Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                     Entered 04/03/21 02:48:03                       Page 58 of 149


SCHEDULE J                                                 Compensation Information                                                         OMB No. 1545-0047

(Form 990)                                  For certain Officers, Directors, Trustees, Key Employees, and Highest
                                                                   Compensated Employees
                                          Complete if the organization answered "Yes" on Form 990, Part IV, line 23.
                                                                                                                                             2018
Department of the Treasury                                         *Attach to Form 990.                                                     Open to Public
Internal Revenue Service                  Ow Go to www.irs.gov/Form990 for instructions and the latest information.                          Inspection
Name of the organization                                                                                                       Employer identification number
                                     NATIONAL RIFLE ASSOCIATION OF AMERICA                                                         XX-XXXXXXX
 Part I        Questions Regarding Compensation
                                                                                                                                                      Yes
 1a Check the appropriate box(es) if the organization provided any of the following to or for a person listed on Farm 990,
        Part VII, Section A, line la. Complete Part to provide any relevant information regarding these items.
             First-class or charter travel                                 1 X Housing allowance or residenc,e for personal use
       I X I Travel for companions                                         ET Payments for business use of personal residence
       Prl Tax indemnification and gross-up payments                       I X I Heafth or social club dues or initiation fees
       InDiscretionary spending account                                    1- 1Personal services (such as maid, chauffeur, chef)

     b tf any of the boxes on line la are checked, did the organization follow a written policy regarding payment or
        reimbursement or provision of all of the expenses described above? If "No," complete Part Ill to explain                                lb     X
 2      Did the organization require substantiation prior to reimbursing or allowing expenses incurred by all directors,
        trustees, and officers, including the CEO/Executive Director, regarding the items checked on line la?


 3      Indicate which, if any, of the following the filing organization used to establish the compensation of the organization's
        CEO/Executive Director. Check all that apply. Do not check any boxes for methods used by a related organization to
        establish compensation of the CEO/Executive Director, but explain in Part III.
       I X I Compensation committee                                        I-1Written employment contract
       n Independent compensation consultant                               XI Compensation survey or study                 •
       1-1Form 990 of other organizations                                        Approval by the board or compensation committee


 4      During the year, did any person listed on Form 990, Part VII, Section A, line 1a, with respect to the filing
        organization or a related organization:
     a Receive a severance payrnent or change-of-control payment?                                                                               4a     X
     b Participate in, or receive payment from, a supplemental nonqualified retirement plan?                                                    4b     X
     c Participate in, or receive payment from, an equity-based compensation arrangement?
        If "Yes" to any of lines 4a-c, list the persons and provide the applicable amounts for each item in Part III.


        Only section 501(cX3), 501(cX4), and 501(c)(29) organizations must complete lines 5-9.
 5      For persons listed on Form 990, Part VII, Section A, line la, did the organization pay or accrue any compensation
        contingent on the revenues of:
     a The organization?                                                                                                                        Sa
     b Any related organization?                                                                                                                5b
        tf "Yes" on Erie 5a or 5b, describe in Part
 6      For persons listed on Form 990, Part VII, Section A, line la, did the organization pay or accrue any compensation
        contingent on the net earnings of:
     a The organization?
     b Any related organization?
        If "Yes" on line 6a or 6b, describe in Part III.
 7      For persons listed on Form 990, Part VII, Section A, line la, did the organization provide any nonfixed payments
        not described on lines 5 and 6? If "Yes," describe in Part III
 8      Were any amounts reported on Form 990, Part VII, paid or accrued pursuant to a contract that was subject to the
        initial contract exception described in Regulations section 53.4958-4(a)(3)? If "Yes," describe in Part III
 9      If "Yes" on line 8, did the organization also follow the rebuttable presumption procedure described in
 _      Regulations section 53.4958-6(c)?                                                                                                       9
LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                          Schedule J (Form 990) 2018




832111 16-28-18
                               Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                  Entered 04/03/21 02:48:03                Page 59 of 149

                                                                                                                                                                                            8L-9Z-0   L 12£11

910Z (066 wl0A) r eInPeqoe
.0                      .0                     .0                     .0                   .0                 .0                .0                  00                                        ampama
.0                      .000 1 0a              *0                     .0                   .0                 .0                .000 1 0a            W                       MEM  NOIEVN (ET)
                                                                                                                                                                                     'a
'0                      '0                     •   0                  .0                   '0                 '0                •0                  00                              INEMISHEd
                                           ,
'0                      'LT9'LLE'T '0                                 '0                   '0                 '0                'LT9'LL£ i t W                           NIHON "I IMMO (ST)
'0                      '0                     '0                     •0                   '0                 '0                '0                  00    NEDIq ably Azimiadv "uia ornomm um
.0                      •SVO I S£S             .0                     '0                   'SVO'SES           '0                '0                  (!)                 NITIEDHVK gEEDIN (VI)
'0                      '0                     '0                     '0                   '0                 '0                '0                  00        moiwuado qVU2N20 'ma *axa NW
•0                      .000'0U.               '0                     •0                   '000 1 0ZL         '0                '0                   0)                      HEAVEN 'X IHEBOU (ET)
'0                      '0                     '0                     '0                   '0                 '0                '0                  00       ONINIVHI cm moiIvonaa "Eolmitia
.0                      •
                        809 'ST'S              £98't
                                               •                      •
                                                                      000 'ST              'SW. 'SZ           •
                                                                                                              0                 '000'00S            W                     II:M(140U ailiz WO
•
0                       .0                     '0                     '0                   '0                 '0                '0                  00      TIMM • ampauxa aniamaxa Aznaaa
'0                      'ES8' ZO9              -TZ91 VT               '00S'9I              •
                                                                                           SL9 'IL            •
                                                                                                              000' OS           •LSO' OST7           W                     /MEM ainva (TI)
.0                      .0                     .0                     .0                   .0                 .0                '0                  09       smilvorma 'uoLoallia anismoaxa
'0                      'OEL'SS9               '996 1 LS              'EVV'9T              '9EL'LS            '000'08           'S8S'EVV            W                          RIZNVH SVIONOG (at)
.0                      .0                     .0                     .0                   .0                 .0                .0                  00          dINSHEHNEN4 'HOID2HIN RAIIADEXH

•0                      •OVS'EEL               •VS9 ' 6V             '00S I 9T             'OET'TT            'ESS'LTZ          'EOL'ElEt           (I/                            EMHVHO    aaoa, (6)
.0                      .0                     .0                     .0                   .0                 .0                '0                  00          INENEIDNVAEY 'HOIOHHIE ONIOVNVN

'0                      '89L'908               'EZT'LS               '00S a 9T             '9E1'9             '90Z/ ZZT         'E08'VO9             M                          ddOUNDS   HEMAI       (8)

'0                      '0                     .0                     .0                   '0                 "0                '0                  00 Ent ONIIIIVIS) StIO RVUEINED          'am Dam
                                                                                           'PLL I SS          '0                                                'HD  'srivollarasa 'a Ild2SOr (L)
'0                      '8ZO I T9t             'ZOE'TV               '00S'9T                                                   .'ZSV'LVE            W
•0                      •0                     '0                     '0                   '0                 '0                '0                  00           aasmnoo ZWEINHO CINV AHVIEWONS
•0                     'ES9'68V            'LL0'09                   '00S'9T               'EZO I EE          '00I'VS           'ES6'SZE             W                         HEZVHE 'D NHOr         (9)

.0                      '0                     '0                    '0                    '0                 '0                '0                  00                 (SIDVET/6 MOW HHHOSTEHI

'0                     'STZ1 8V9           'LSL'VE                   '009'9T               'LV8'S6T           '0                'TTT'TOP             W                         AVUS '11 DIVHD         (S)

'0                      .0                     '0                    '0                    '0                 .0                '0                  00            ma *3axa aav was ao azum
'0                     '6961 6T6           'ZEE'69                   '00S I 9T             '86E 1 19          '0                '6EL'Z8L             W                 TIRMOd * 7 vnasor (t)
.0                      .0                     .0                     .0                   .0                 .0                '0                  09            (8IMET/6 mama) uaansralu
•0                      •
                        6W:8f/6            'ZS6'LZ                    •
                                                                      08VOZ                'OL61 9TT          •
                                                                                                              000'OTZ           'L99 ' ELS           W                    SdITIIHE ' H NOVIIM ( E )
'0                      '0                     '0                    '0                    '0                 '0                '0                  00                 WIIVHN • HOIDEUICE mimosas
•
0                                   998 1 IL
                        '8991 Z6E'T •                                 *V8V 8 9£            ZEL'a
                                                                                           •                  '000'00Z          •
                                                                                                                                98S 'LSO 'T W                                    xoa • t4 SI1TH3 ( Z )
'0                      .0                     '0                     '0                   .0                 '0                '0                  00       Imaisaua solii sitimpaxa atm oso
'0                     'LZV'VZZ'Z 'ETS'ES                             •
                                                                      08VOZ                •
                                                                                           9SL'LZV            •
                                                                                                              000'SSV           '8L8 1 /.9eT W                                 MINI dIFI ENEVI4       (I)

                                                                                            uonesuedwoo         uowsuedwoo
 066 LUJOd Joud uo
                                                                                                emetiodal          anpapq         uogesuedwoo                         owl pue aweN (V)
pauelep se pepodaa                                                       uo!lesuedwoo                           ig snuoe (0         °see (!)
                                                                                                Jag* OH)
   (9) uwnloo u!       (a)-0)(a)                     sweueq             PaueOP Jeqlo
 uo!lesuedwo0 (A) suwnloo lo ieloi (2)             emexeluoN (a)      pue wewel!teld (3)    uo!lesuedwoo 9S111-660 I. 10/Pue Z-M10 wbrt0Piew9 (9)


                lenp!mpu!         szunowe (3) pue (a) uwnloo emeolidde 'el. eu!! `v uopee '11A ued '066 uuoA wnowe !BIN          renbe isnw jenp!mpu! pezs!! yam JO; (!!!)-(!)(8) suwnloo wns eLa :oloN
                                                                                                                             'I1A lied '066 ulloj uo pels!! zmare law sienimpu! Aue tou oa
  •(!!) MOJ UO 'suolloruisul   u! pequosep `suoqezweam peleiw wwi pue (!) MOJ uo uollezwedm atn wo4 uopsuedwoo podeu (*patios uo pepodeJ eq Isnw uollesuedwoo mum ienp!mpu! wee iod
                                                       Tepeau s! eouds teuoq!PPE i! se!cloo awoudnp esn •saaAoldw] paiesueckuoo ise464.1 pue ‘seeAoritu3 AeN ‘seelsrui %Joloatia 'snow° I ped
Z abed                                                          OET9TTO-ES                 VOIMINV ao NOIIVIOOSSV arlanT MINOIIVX                                           9 LOZ (066 uuo
                                                                                                                                                                                         -Air elnPeLPS
                             Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                Entered 04/03/21 02:48:03                   Page 60 of 149

                                                                                                                                                                                                 ELLZE9



9103 (066 LuJ0d) P EIPPoqn

                                                                                                                                                                                .asmaNnooa

                                                                          HVV SNOISIOHG                                          NOIIVSNad1400 HHI AS SX0IIVGXHMKODHE

                                                                  blo assvt--sumpaura 30 auvoa am AS GRAOUddV HS Ism (INHGISHXd EDI&
                                                          allimpaxs         HHI ONIGWIDNI) SUH3I330 ClaIDErIa NIVIHHO 30 NOIIVSXMATOD SMVTIAS

                                                                    HHI    uaamn i moiaaaav xi "JINNI                       AIIFIIHVINdNOD GNV s saianIs GNV                           sAanuns
                                                                 NOIIVSNadWOD FSINVIMSNOD NOIIVSNHdATOD                                      Imaxadaami oxiamomi SGOHIEN
                                                                  AH GRHSFISVISH SI S'IVIDI330 INOTHDVNVW dOI SiVEN SHI 30 140IIVSNadWOD
                                                                                                                                                                        :£ Mr' 'I IEVd


                                                                                                                                  .moiamsmaawoo              arlavxvI Noma aaanqoxa
                                                               AZEHd011d        auam sasoauna ssamsna uoa aasn sump uoa sana                                                'NOIIVSNad1400

                                                         EFISVXVI MI aaanriali ArlHad0Hd auam GAM sqvnalAxami ania 1103 aaainoua sEam
                                                       SHSNHdXS           exIsnoll          NOIIVSNad1400 WIEVXVI NI ammo= AqUadOlid SVM                                             an SSOHD
                                                           XVI RHI CENV SISOO                                       HMII MO H03 WilGIAIGNI arm H03 an GESSO/10
                                                           HUM samawam NOIIVSNSdKOD NIVIUHO *SHIlIgIBISNOdSSU INNOISSEMOHd HIHHI
                                                             HIIM NOIJOHNNOD NI SHOGNEA GNV SqVIDI330 VUN HIIM IKVUOUIV HIVAIHd VIA

                                                     'MAIM ATIVNOISVD00 SNOINVdNO3 *StIOIId0 WIEWIIVAV HHHIO                                                      aaanqoaua          SNEHON00

                                                             Luunpas HO SOIISID0q q2AVHI                             NaHM SNOISV300 NO                  aasn svm          TaAVUI EHIHVHO

                                                                                                                                                                      :VT HNI7 'I IHVd

          •uoptwolu! leuoil!PPe Aue Jol lied ERLL epaldwoo osIV 11 lied   Pue Pue 'L '419   V9 'qg 'eg '01, 'qv 'et, 'c '14 L 'EL saufi pEd lot peinbai suondposep •uopueiclxe 'uopwiolu! eql apytaid
                                                                                                                                                                uottektuolul lewewalcidns Ved
Ciffied              OEI9TIO -ES                                                      VOIHENV          ao MOIIVIDOSSV BUIE MINOIIVN                                      8 LOZ (066 uP0d)   r elnPeLPS
                         Case 21-30085-hdh11 Doc 468 Filed 04/03/21                             Entered 04/03/21 02:48:03                   Page 61 of 149

                                                                                                                                                                                 81.-9Z-01. Et 12E9


    (oss 'mod) r alnPailDs
                                                                                                                                                                                 II


                                                                                                                                                   'HWODNI Z-M NI              asIlloasu
                                                        SHOYM WIRVXVI NI axamom ArIEHd0Hd HUY SVIOAVd *samivIsmaxio pianaas
                                                      um HO SIH CINV rivnatAiami                          INVAHrIHU H0VH OI HTILIOLTAUVd                      suoIova        INHUELMICI

                                                        masa usivammava                    H0VH 30 DNIISHA 1103 RHYHMIWILL aNY                              mnowy IiasNas HHI
                                                SHICII0Hia NOIIVZINVOHO ONIZI3 HHI 'SNVrld axiairmORON 1103 *SHHAOUNH NIVIEH0
                                                        1103 SNWId INHNHEIIHU                     xAmmaxx rivalmsriaans aaiairmomoN CINV                                     SHHAOWNH

                                                        NIVIUHO H03 myria , Iiamag INHKHUIIHU miamsmaarom ammaaa SVH                                                                      RILL



                                                                                                                 *sro'sEs$ ao moivismaawop navrea. aatimax
                                                             NIqqapHYPI 'UN 8TOZ UVHA UWINSZY0 %alma laNV 9TOZ NI CIRENH DNISNEDIrl
                                                               laNV AIImiaav 30 HOIDRHICI ONIDVNVK SV mapuorlawa SiNITIHOUVI4 rIHH0TH



                                                                                                                                               *000lozLI ao            NOIIVSNHdN00

                                                      WIGIVXVI (MAIH0HU liaAvam 'UK STU UVHA HVGNTIV0                                                         OINV 8TOZ NI (IHUNH

                                                  moiamuaao 'FAMED 30 HOILDHUI0                                 sAmmaxs SY INHHAOrldNE                      s,uarivam *x IHHEIOU
                                                                                                                                                           :a-vp samiq *I              IHVd




         *uogeLLuolig leuomppe Aue Lied s!(44 eleidulob ow   ped   pue 's pue 'L 'q9 'eg 'qg 'es 'qv 'qv 'ev 'c 'q L   saug '1 ped Jol pagnbai suoqduosep JO 110POEICIXO 'uogewmLui eL9 spAcud
                                                                                                                                                          uogew4olui lezueuieiddnS
c abed
                   OET8TTO-ES                                                     VOIHENV ao NOIIVIOOSSV HUIE rIVNOLIVN                                            9 LOZ (066 ubcd) r elnimPS
                               Case 21-30085-hdh11 Doc 468 Filed 04/03/21                              Entered 04/03/21 02:48:03                        Page 62 of 149

                                                                                                                                                                                               81.-9Z-01. EL LZE9


eioz (066 ttutsA)r ainPatIoS
                                                                    WISVXVI NIBLIM NOLLVSNUK00 EVISVIHOMI UMW *somvansmi aairl &now

                                                                    EV8'El aNV 'SaSNHcaa rIVNOSHad WIEVXVI T89 1 01$ I NVqd (EOLSV 00V8i$

                                                                                  UnliNd 'UK U0.4 SHOVM HUSVXVI                                                Nomvsmaawoo arierualodau
                                                              UHHIO *aomvunsmi Eldri anoup ELT1 z$ amv                                                       (EOLSV oos'81$ i samscas

                                                            DNIAM AUVUOIDISI UN? SIS00 NOIIV00'1HU awII-amo vcr i scE$ maxim' AYEdS

                                                               'UK UO3 SHOVM WIHVXVI                                        moiaxpriadwoo HaIVIU0dall UMW •sativunsmi

                                                                        HaIrl &MUD OEZ'V$ aNV SEISN&IXR rIVNOSUad WIEIVXVI 89T'LS$ aaarnomi

                                                                      qqaMOd 'UK UO3 SHOVM WISVXVI NIHIIM NOLLVSNadli00 XTIIVIU0dRU MELO

                                                              'SECSNadXS qVNOSUad EMENXVI OWE-0 aNV 'Weld (EOLSV oos'ira 'am:1mm'

                                                                  HAY! anolle rco i tz$ . 'Inoxva (a)Lst, 8LVEL$ asammi SdIVIIHd 'UK EU

                                                            SEIDVM EVIEVXVI                           NOLLVSNEUK00 arlUVIU0dHU NEMO 'SECSNadXS 7VNOSEXd

                                                                arievxvI zort$ amv i aomviansmi sari mow oEs'L$                                                                  (a)Lsv oos s oi$

                                                          maw= X00 'UK UO3 SEDVM EVISVXVI MINIUM NOLLVSNadK00 EVIOVILHOdHU UHRIO
                                                              'SHSNEUIXH rIVNOSHEd WIEVXVI ssp i fi$ amv                                                  (EOLSP oos'err$• 'Homvunsmi

                                                                        marl &low Z98'8£$ 'ainoAva (a)Lst, 606"59E$ mamma aulutiavri 'EN

                                                                E0A SHOVM HTIVXVI                                   NOLLVSNEMNO0 arimalloaau UHHIO                                 (lin*" NNWI00


                                                                  *to arinamos NO agultzEta =mina sv) maanoow NVTAUHX0V 'NOIIVZINVOWO
                                                                           ammaumn NV AS aIVd LT9'LLE7E.$ aHAIHDHU HIUON 'UK                                                                    NKar100

          'uogeLwo4uk teuomppe AUE 101 AlEd v.* atetclumo °sty 'It %lets Aolpue pue "L    'eta 'qS 'es '317 'qb 'et 't 'q   'Et. seuly 'y vied so; pespbel suegdp3sep SO 'uogeuelcixe                aplho3d
                                                                                                                                                                       uonewiolul IeweweicidnS I 1111-led
E eued              OET9TTO-ES                                                           VDIUHKV 30 NOIIVIOOSSI HUIU rIVNOIIVN                                                131.0Z (066 UtiOd) r elnPaLPS
                             Case 21-30085-hdh11 Doc 468 Filed 04/03/21                         Entered 04/03/21 02:48:03                 Page 63 of 149

                                                                                                                                                                             91- -9Z   C L12£9



sioa (oso uu0A) r elePeLPS
                                                    U0a %UMW EMI '(X)TOP 0051 91                                   aaanrIDNI TIHMOd 'UK UOJ IMONV HHI 'NVUd

                                                               NOISNad OWES aNV (X)I0V 009'91$ aaaurIONI SdITIIHd 'UK U0A INnONV

                                                           HHI               NOISNad 08L'E$ aNV 1 (d)LSV VOZ'SI$. '01)TOV 061 -r91-$7aHafrIONI

                                                    XOD 'UK 110d SIMONY aHI 'Weld NOISNad 08L'E$ aNV (X)TOV 00S'91$ aaaWIDNI

                                                                   HUUHIdVr1 'UK U0d JIMMY HMI 'D NKWIOD NI NMOHS aUV HIVa aUnIad V

                                                                   aIlid Ha ION TIIM IVHI SIIdaNaEl CLUVMOI SIISOdaa USAOrldKa 3 NKW103

                                                                                                                   'HONVUD,SNI Hari dflOUD OVT'I$                         SHSNadXH

                                                    rIVNOSUad WIEVXVI SO9I tZ$ aalanrIONI IQUVHOUd 'UK U0d SaDVM WIHVXVI NIHIIM

                                                           NOIIVSNadKOD WITEVIU0dHE HaHIO 'HONVIUISNI HAIrl dOOHD V9V'Z$ aNV 'NWId

                                                            (a)LSV 00S 1 91$ 'IflOXV(1 (d)LSV 169'09$ aHaWIDNI NVNHaq 'UK U0d SaDVM
                                                               TIEVXVI KIHIIM NOIIVSNHOIOD arIaVIII0daU UMW 'HDNVMSNI adIrl &WHO
                                                             TEL'VT$ aNV 'NVId (EOLST7 00S'91$ 'SaaNadXa rIVNOSUad TIHVXVI SOS'n$
                                                           aHafrIDNI NIrINVH 'UK U0d SaDVM arlaVXVI NIHIIM NOIIVSNadKOD HrIBVIU0dHU

                                                                  UHHIO 'HDNVMSNI Hein (MOHO                                         aNV SHSNadXH riVNOSUad arIENXVI

                                                                  009'6$. aaanrIONI HUVUD 'UK U0d SaDVM arIHVXVI NIHIIM NOIIVSNEUKOD
                                                       WIHVIU0dHE UMW 'SHSNadXa 7VNOSUad WIHVXVI ZT791 Z$ aNV aDNVMSNI HaIrl

                                                    da0110 OES'T$ aaanrIDNI ddOUHDS 'UK U0d SHDVM arlaVXVI NIHIIM NOIIVSNadKOD

                                                      WIHVIE0dHU UaHIO 'aDNVIMSNI                                      dnOUD                  OINV 'NVrId (EOLSV 005 1 8T$.
                                                            SHSNHdXS rIVNOSUad arIaVXVI ZVE'SE$ aaarrIONI SIWOHHEaa 'UK U0d SHOVM

          •uopuliolu! puompp Aue Jo; Imd   alaidujoo OSW    VEd JOI Pus '8 Pee 'L '49 'e9 '49                 'el eau!! Vedlol papbei suoRdposap JO 'UOptield)Ce '40Reuvolul
                                                                                                ‘3.0 ‘qt, 'Et .£                                                                elalfteJd
                                                                                                                                                   uopetatotul IeluaweicIdeS I 1111nd
£ ebed             OET9TIO-ES                                                     VDIUMV dO             NOIIVIDOSSV WIAIE TOMIIVN                           9LOZ (066 wiod) r elnPe43S
                            Case 21-30085-hdh11 Doc 468 Filed 04/03/21                           Entered 04/03/21 02:48:03                   Page 64 of 149

                                                                                                                                                                                el--133-01 61. LZS8



 si.oz (ose tuA0A) r alnPatin




                                                                                                                                                                                 SiVirld
                                                                                                                                                                                 •

                                                                 AIrlIBVSICE NEHI-IHOHS CENV WHHI-DNOrl (INV SINIVqd rIVINal (INV WOICITIAT 30
                                                               SNOLLHOd CEIVd liamaaws                          sv ions SadelaNWERAOTME HaWIDNI swamis
                                                          WIEVXVINON GUVCINVIS 'SHOLLOVEd was =V SaUVIMIVIS AMOR= NOILLVIDOSSV
                                                          &LIM INHISISNO0 saaAorldwa                                 CEEMIAOIld HaV SWAHNHEI HWVXV1NON GANINXIOD


                                                                                                    'Mut 000'ST$ aaamorn aluviloaa 'UK uoa miaow
                                                                 '01)TOV oos'9T$ aaarnami                                         '11.14 . E03 annow              701)TOP EVC9i$

                                                                  aaarnomi NIUNVH 'UK uoa 'LEMONY am 'Wig? oos'91$ asamom navue
                                                         UN aoa aanowv
                                                         '                                     - 00- Tot oos'9T$ aaanami ddOEHOS 'UK uo4 Imnopm HILL
                                                         01)I0V 009'9"a ammo= siriveussaa 'UK 110.3 INnoNv
                                                         '                                                                                                       '01)TOV 00S'91$
                                                           aaamom uazvua .am uoa INnowv                                           . 01)Tot, oos a 9i$ aaanrIDMI AWRIS 'UN

            •umeaucqui leuomppe Aue Jo; lied   eleidwoo osly       Jo; pue 'g pue 'qg 'eg 'qs 'es 'ov 'qv 'ev   'q     sou!' 'I    Jol parbal suogdposep 'uogeueldxe 'uoptiuolu!     epp‘cod
                                                                                                                                                          uolletwom FluatuarkinS 111
• C eb-Wa             OET9TTO -ES                                                   voiliamv 30 NOILVIDOSSV                                 rIVNONIVN             9 We (066 uuo) r elnPetPS
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                               Entered 04/03/21 02:48:03                   Page 65 of 149

 SCHEDUUEL                                Transactions With Interested Persons                                                                  OMB No. 1545-0047

  (Form 990 or 990-EZ) 111,- Complete if the organization answered "Yes" on Form 990, Part 111. line 25a, 25b, 28, 27, 28a,
                                                28b, or 28c, or Form 990-EZ, Part V, line 38a or gib.
                                                      10. Attach to Form 990 or Form 990-EZ.
                                                                                                                                                 2018
Department of the Treasury                                                                                                    Open To Public
Internal Revenue Service           00 Go to www.irs.gov/Form990 for instructions and the latest information.                  Inspection
Name of the organization                                                                                          Employer identification number
                             NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                XX-XXXXXXX
              Excess Benefit Transactions                (section 501(c)(3), section 501(c)(4), and 501(c)(29) organizations only).
             Complete if the organization answered "Yes' on Form 990, Part IV, line 25a or 25b. or Form 990-EZ, Part V, line 40b.
 1                                        (b) Relationship between disqualified                                                                        (d) Corrected?
     (a) Name of disqualified person             person and organization                     (c) Description of transaction
                                                                                                                                                         Yes     No


                                                                                                                                                   ,




 2 Enter the amount of tax incurred by the organization managers or disqualified persons during the year under
    section 4958                                                                                                                           $
 3 Enter the amount of tax, if any, on line 2, above, reimbursed by the organization                                                  110' $

I Part If Loans to andtor riom Interested, Persons.
              Complete if the organization answered "Yes" on Form 990-EZ, Part V, line 38a or Form 990, Part IV, line 26; or if the organization

           (a) Name of          (b) Relationship    (c) Purpose        (d) Loan to or         (e) Original     (f) Balance due     (9) in  (II) Approved (i) Written
        interested person                              of loan
                                                                          from the
                                                                                           principal amount                                 b y board or
                                with organization                      organization?                                              default? Committee? agreement?
                                                                        To From                                                  Yes No Yes No Yes No


                                                                            _          .
                               .                                            _
                                                                            _

                                                                             _
                                                                   ,



Total                                       -       ..                                                ili" $
 Fart fa Lirants or Assistance benefiting interestea versons.
               Complete if the organization answered "Yes" on Form 990, Part IV, line 27.
        (a) Name of interested person       I (b)(b)
                                                  Relationship
                                                     Relationshipbetween
                                                                  between        (c) Arnc
                                                                                     Arnount of                         (d) Type of             (e) Purpose of
                                                   interested person and           assistance                           assistance                assistance
                                                      the organization




LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.                                        Schedule L (Form 990 or 990-EZ) 2018




892191 10-25-18
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                   Entered 04/03/21 02:48:03                   Page 66 of 149


ScheduleL(Form990or990-EZ)2018            NATIONAL RIFLE ASSOCIATION OF AMERICA                                           XX-XXXXXXX Page2
PartIV Business Transactions Involving Interested Persons.
              Complete if the organization answered "Yes" on Form 990, Part IV. line 28a, 28b, or 28c.
          (a) Name of interested person                (b) Relationship between interested       (c) Amount of      (d) Description of
                                                                                                                                         o
                                                                                                                                         (e
                                                                                                                                          rg) an
                                                                                                                                              Si irlogn?sf
                                                           person and the organization            transaction          transaction         revenues'?
                                                                                                                                          Yes       No
TOM SELLECK                 SEE PART V                                                             476 , 0 0 0 . SEE PART V                         X
JIM POWELL ADVER. PHOTOGRAP SEE PART V                                                              11, 513 . SEE PART V                            X




I Part V J Supplemental Information.
              Provide additional information for res,00nses to questions on Schedule L (see instnictions).


SCH L, PART IV, BUSINESS TRANSACTIONS INVOLVING INTERESTED PERSONS:
(A) NAME OF PERSON: JIM POWELL ADVER.PHOTOGRAPHY


SCH L, PART IV, BUSINESS TRANSACTIONS INVOLVING INTERESTED PERSONS:
(A) NAME OF PERSON: TOM SELLECK
(B) RELATIONSHIP BETWEEN INTERESTED PERSON AND ORGANIZATION:
BOARD MEMBER
(D) DESCRIPTION OF TRANSACTION: THE NRA PURCHASED A GROUP OF
COLLECTIBLE FIREARMS THAT ORIGINATED FROM THE COLLECTION OF THEN-BOARD
MEMBER TOM SELLECK FOR $476,000. THE NRA INTENDS TO RESELL THE FIREARMS
OR OTHERWISE USE THEM IN NRA FUNDRAISING EFFORTS. BOARD MEMBER LANCE
OLSON,A LICENSED FIREARMS DEALER WHO PROVIDED .CONSULTING SERVICES TO
THE NRA ON GUN COLLECTOR OUTREACH,ASSISTED IN THE TRANSACTION.


(A) NAME OF PERSON: JIM POWELL ADVERTISING PHOTOGRAPHY
(B) RELATIONSHIP BETWEEN INTERESTED PERSON AND ORGANIZATION:
OWNER IS AN OFFICER'S RELATIVE
(D) DESCRIPTION OF TRANSACTION: THE NRA PURCHASED JIM POWELL
ADVERTISING PHOTOGRAPY SERVICES FOR NRA COMPETITIONS EVENTS. THE OWNER
OF THE PHOTOGRAPHY SERVICES COMPANY, JIM POWELL, IS THE FATHER OF NRA
                                                                                                                 Schedule L (Form 990 or 990-EZ) 2018
832132 10-25-18
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                   Entered 04/03/21 02:48:03                        Page 67 of 149


                           NATIONAL RIFLE ASSOCIATION OF AMERICA
Schedule L Torm 990 or 990-EZ)                                                                                             XX-XXXXXXX         Page 2
 Part V Supplemental Information
              Complete this part to provide additional information for responses to questions on Schedule L (see instructions):

OFFICER JOSH POWELL.




832461 04-01-18                                                                                                        Schedule L (Form 990 or 990-EZ)
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                  Entered 04/03/21 02:48:03                       Page 68 of 149


SCHEDULE M                                             Noncash Contributions                                                         OMB No. 1545-0047

(Form 990)
                             * Complete if the organizations answered nYes" on Form 990, Part IV, lines 29 or 30.                     2018
Department of the Treasury   * Attach to Form 91)(1.                                                                       Open to Public
Internal Revenue Service                                                                                                      Inspection
                             * Go to www.irs.gov/Form990 for instructions and the latest information.
Name of the organization                                                                                       Employer identification number
                     NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                        XX-XXXXXXX
-Part I I Types of Property
                                                          (a)            (b)                   (c)                                  (d)
                                                        Check if      Number of       Noncash contribution                Method of determining
                                                       applicable contributions or - amounts reported on               noncash contribution amounts
                                                                  items contributed Form 990, Part VIII, line lg
  1    Art - Works of art
  2    Art - Historical treasures
  3    Art - Fractional interests
  4    Books and publications
  5    Clothing and household goods
  6    Cars and other vehicles
  7    Boats and planes
  8    Intellectual property
  9    Securities - Publicly traded                    •X             11,600                    407,352..FMV
 10    Securities - Closely held stock
 11    Securities - Partnership, LLC, or
       trust interests
 12    Securities - Miscellaneous
 13    Qualified conservation contribution -
       Historic structures
14     Qualified conservation contribution - Other
15     Real estate • Residential
16     Real estate - Commercial
17     Real estate • Other
18     Collectibles
19     Food inventory
20     Drugs and medical supplies
21     Taxidermy
22     Historical artifacts
23     Scientific specimens
24     Archeological artifacts
25     Other IIIP      (                           )
26     Other *         (                           )
27      Other *         (                          )
28     Other *          (                          )
29     Number of Forrns 8283 received by the organization during the tax year for contributions
       for vvhich the organization completed Form 8283, Part IV, Donee Acknowledgement               29
                                                                                                                                               Yes       No
 30a During the year, did the organization receive by contribution any property reported in Part I, lines 1 through 28, that it
       must hold for at least three years from the date of the initial contribution, and which isn't required to be used for
       exempt purposes for the entire holding period?                                                                                   30a
   b If "Yes," describe the arrangement in Part II.
 31 Does the organization have a gift acceptance policy that requires the review of any nonstandard contributions?                       31     X
32a Does the organization hire or use third parties or related organizations to solicit, process, or sell noncash
    contributions?                                                                                                                      32a     X
  b If "Yes," describe in Part II.
33 If the organization didn't report an amount in column (c) for a type of property for which column (a) is checked,
    describe in Part II.
LHA    For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                Schedule M (Form 990) 2018




.832141 10-18-18
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                   Entered 04/03/21 02:48:03                     Page 69 of 149


Schedule M (Form 990) 2018       NATIONAL RIFLE ASSOCIATION OF AMERICA                                                    XX-XXXXXXX                Pgm 2
[Part ii i _ supplemental InforMation.               Provide the information required by Part I, lines 30b, 32b, and 33, and whether the organization
              is reporting in Part I, column (b), the number of contributions, the number of items received, or a combination of both. Also complete
              this part for any additional information.


SCHEDULE M, LINE 32B:
ON OCCASION AND AS APPROPRIATE, SECURITIES AND OTHER DONATED LIQUID OR
ILLIQUID ASSETS CAN BE CONVERTED INTO CASH BY 'THE OUTSIDE THIRD PARTY
SPECIALISTS THAT PARTNER WITH THE NRA TO FULFILL THE PHILANTHROPIC
INTENTIONS OF THE DONORS.




832142 10.18-18                                                                                                            Schedule M (Form 990) 2018
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21                          Entered 04/03/21 02:48:03                Page 70 of 149

                                                                                                                        OMB No. 154.5-0047
SCHEDULE 0                    Supplemental Information to Form 990 or 990-EZ
(Form 990 or 990-EZ)              Complete to provide information for responses to specific questions on
                                     Form 990 or 990-EZ or to provide any additional information.                        2018
Department of the Treasury                          Olo. Attach to Form 990 or 990-EZ.                                   p`op.*t.o.,PcmicJ
Internal Revenue Service               Ow Go to www.irs.gov/Form990 for the latest information.                         ,InSPeCtiOn'.
Name of the organization                                                                                   Employer identification number
                               NATIONAL RIFLE ASSOCIATION OF AMERICA                                        XX-XXXXXXX
FORM 990, PART I, SECTION 1, LINE 1
THE NRA IS A                 501(C)(4) MEMBERSHIP ASSOCIATION WITH                           FOUR 501(C)(3)
PUBLIC CHARITIES AND A SECTION 527 POLITICAL ACTION COMMITTEE (PAC)
WHICH IS A SEPARATE SEGREGATED FUND. THE FOUR CHARITIES AFFILIATED WITH
THE NRA               ARE NRA CIVIL RIGHTS DEFENSE FUND, NRA                            FOUNDATION INC, NRA
FREEDOM ACTION FOUNDATION, AND NRA SPECIAL CONTRIBUTION FUND DBA NRA
WHITTINGTON CENTER. THE POLITICAL ACTION COMMITTEE IS NRA POLITICAL
VICTORY FUND. SEE SCHEDULE R, PART II.




FORM          990, PART I, LINE 7
THIS INFORMATIONAL NOTE REGARDS THE NRA'S UNRELATED BUSINESS INCOME.
FORM 990 PAGE 1 SHOWS GROSS UNRELATED BUSINESS REVENUE ON LINE 7A AND
NET UNRELATED BUSINESS TAXABLE INCOME ON LINE 7B. THE NRA DID NOT OWE
UNRELATED BUSINESS INCOME TAX FOR THE YEAR 2018 BECAUSE DIRECTLY
CONNECTED DEDUCTIONS WERE GREATER THAN THE ASSOCIATED INCOME IN 2018.
THE MAIN SOURCES OF NRA UNRELATED BUSINESS INCOME, AS SHOWN ON 990 PART
VIII, COLUMN C, ARE CERTAIN MERCHANDISE SALES FROM THE E-COMMERCE
PLATFORMS, ADVERTISING, AND OTHER ACTIVITIES NOT RELATED TO THE NRA'S
TAX EXEMPT PURPOSES. ADDITIONAL INFORMATIONAL NOTES RELATED TO THE
NRA'S TAXES ARE SHARED ON SCHEDULE C REGARDING 527(F) PROXY TAXES AND
SCHEDULE D REGARDING STATE AND LOCAL TAXES. THE NRA CHOOSES TO SHARE
THIS EXTRA INFORMATION ABOUT THE TAXES IN ORDER TO DEMONSTRATE IN GOOD
FAITH THAT THE ORGANIZATION IS A TAXPAYER IN GOOD STANDING.


FORM 990 PART I, LINE 8
LHA For Paperworlc Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.               Schedule 0 (Form 990 or 990-EZ) (2018)
832211 10-10-18
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21          Entered 04/03/21 02:48:03      Page 71 of 149


Schedule 0 (Form 990 or 990-EZ) (2018)                                                                  Page 2
Name of the organization                                                       Employer identification number
                           NATIONAL RIFLE ASSOCIATION OF AMERICA                   XX-XXXXXXX
THIS INFORMATIONAL NOTE REGARDS THE NRA'S CONTRIBUTION REVENUE. THE
VAST MAJORITY OF CONTRIBUTIONS TO THE NRA.COMES FROM MILLIONS OF SMALL
INDIVIDUAL DONORS. GIFTS FROM - COMPANIES AND EXECUTIVES IN THE FIREARMS,
HUNTING, AND SHOOTING SPORTS INDUSTRIES INDUSTRIES TYPICALLY COMPRISE
LESS THAN 5% OF THE NRA'S CONTRIBUTION REVENUE EVERY YEAR, AS APPLIED
TO CONTRIBUTION REVENUE REPORTED ON FORM 990, PART VIII, LINE 1.




FORM 990, PART III, LINE 4D, OTHER PROGRAM SERVICES:
THIS NOTE PROVIDES FURTHER INFORMATION ON PART III PROGRAM SERVICE
ACCOMPLISHMENTS. NRA PROGRAM SERVICES ARE CENTERED ON THE NRA'S CORE
MISSION OF FIREARMS SAFETY, EDUCATION, AND TRAINING, INCLUDING
MESSAGING THAT PROMOTES FREEDOM AND LIBERTY. THE ADDITIONAL PROGRAM
SERVICE EXPENSES OF $59,426,544 NOTED ON 990 CORE FORM PART III LINE 4D
INCLUDE THE PROGRAM SERVICES COMPONENTS OF PUBLIC AFFAIRS, EXECUTIVE,
AND ADVANCEMENT OPERATIONS. 990 READERS ARE ENCOURAGED TO ACCESS
NRA.ORG FOR OPPORTUNITIES TO CONTINUE TO ENGAGE WITH THE NRA.
EXPENSES 4 59,426,544.                   INCLUDING GRANTS OF $ O.    REVENUE .$ 1,330,515.


FORM 990, PART VI, SECTION A, LINE 2:
SEVERAL NRA DIRECTORS ARE EMPLOYED IN THE FIREARMS INDUSTRY AS
MANUFACTURERS OR SELLERS OF FIREARMS, AMMUNITION, OR COMPONENTS THEREOF.
THESE BOARD MEMBERS ROUTINELY BUY AND SELL PRODUCTS FROM ONE ANOTHER IN THE
ORDINARY COURSE OF BUSINESS.


FORM 990, PART VI, SECTION A, LINE 6:
THE NATIONAL RIFLE ASSOCIATION IS A MEMBERSHIP ASSOCIATION THAT REPRESENTS
ONLY INDIVIDUAL CITIZENS. MEMBERSHIP DUES ARE PROPERLY REPORTED ON FORM
032212 10-10-18                                                          Schedule 0 (Form 990 or 990-EZ) (2018)
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21            Entered 04/03/21 02:48:03      Page 72 of 149


Schedule 0 (Form 990 or 990•EZ) (2018)                                                                     Page 2
Name of the organization                                                          Employer identification number
                           NATIONAL RIFLE ASSOCIATION OF AMERICA                      XX-XXXXXXX
990, PART VIII, LINE 2 PURSUANT TO THE INSTRUCTIONS FOR SUCH REPORTING.


FORM 990, PART VI, SECTION A, LINE 7A:
NRA MEMBERS ELECT ALL 76 MEMBERS OF THE NRA BOARD OF DIRECTORS. 75
DIRECTORS ARE ELECTED FOR STAGGERED THREE YEAR TERMS, AND THE 76TH DIRECTOR
IS ELECTED FOR ONE YEAR TERM ON THE OCCASION OF EACH ANNUAL MEETING OF
MEMBERS.


FORM 990, PART VI, SECTION A, LINE 7B:
CERTAIN BOARD OF DIRECTORS DECISIONS ARE SUBJECT TO MEMBERSHIP APPROVAL PER
NRA BYLAWS AND NEW YORK NOT FOR PROFIT CORPORATE LAW.


FORM 990, PART VI, SECTION B, LINE 11B:
FORM 990 IS REVIEWED BY THE EXTERNAL AUDITING FIRM, PRESENTED TO THE NRA
BOARD OF DIRECTORS AUDIT COMMITTEE, AND MADE AVAILABLE TO THE FULL NRA
BOARD OF DIRECTORS, BEFORE IT IS                  FILED WITH THE IRS.


FORM 990, PART VI,                  SECTION B, LINE 12C:
THE ORGANIZATION'S CONFLICT OF INTEREST POLICY APPLIES TO OFFICERS,
DIRECTORS, AND KEY EMPLOYEES OF THE FILING ORGANIZATION AND ITS AFFILIATES,
AS WELL AS TO THEIR RELATIVES. RELATED PARTY TRANSACTIONS AND POTENTIAL
CONFLICTS ARE SELF-REPORTED ON A QUESTIONNAIRE THAT IS DISTRIBUTED AT LEAST
ANNUALLY AND REVIEWED.BY THE SECRETARY AND GENERAL COUNSEL. ISSUES MAY ALSO
BE REPORTED THROUGH OTHER MEANS OR INDEPENDENTLY DISCOVERED BY STAFF.
REGARDLESS OF HOW THEY ARE REPORTED, RELATED PARTY TRANSACTIONS AND ISSUES
OF APPARENT CONFLICT ARE PRESENTED TO THE BODY DESIGNATED BY THE BOARD OF
DIRECTORS (THE AUDIT COMMITTEE) FOR APPROVAL, DISAPPROVAL, OR PRECAUTIONARY
MEASURES AS NEEDED.
832212 10-10-18                                                             Schedule 0 (Form 990 or 990-EZ) (2018)
     Case 21-30085-hdh11 Doc 468 Filed 04/03/21      Entered 04/03/21 02:48:03      Page 73 of 149

Schedule 0 (Form 990 or 990-EZ) (2018)                                                               Page 2
Name of the organization                                                    Employer identification number
                           NATIONAL RIFLE ASSOCIATION OF AMERICA                XX-XXXXXXX


FORM 990, PART VI, SECTION B, LINE 15:

COMPENSATION OF THE NRA'S TOP MANAGEMENT OFFICIALS IS ESTABLISHED BY
METHODS INCLUDING INDEPENDENT COMPENSATION CONSULTANTS, COMPENSATION
SURVEYS AND STUDIES, AND COMPARABILITY DATA. IN ADDITION, UNDER THE NRA
BYLAWS COMPENSATION OF CERTAIN ELECTED OFFICERS (INCLUDING THE EXECUTIVE
VICE PRESIDENT) MUST BE APPROVED BY THE BOARD OF DIRECTORS, BASED ON
RECOMMENDATIONS BY THE COMPENSATION COMMITTEE. ALL DECISIONS ARE PROPERLY
DOCUMENTED.


FORM 990, PART VI, LINE 17, LIST OF STATES RECEIVING COPY OF FORM 990:
AL,AZ,AR,CA,CO,CT,DC,FL,GA,HI,ID,IL,IN,IA,KS,KY,LA,ME,MD,MA,MI,MN,MS,MO,NE
NV,NH,NJ,MT,NM,NY,ND,NC,OH,OK,OR,PA,PRJ RI,SC,DE,SD,TN,TX,UT,VT,VA,WV,WA,WI,
WY


FORM 990, PART VI, SECTION C, LINE 19:
THE ORGANIZATION'S CONFLICT OF INTEREST POLICY APPLIES TO OFFICERS,
DIRECTORS, AND KEY EMPLOYEES OF THE FILING ORGANIZATION AND ITS AFFILIATES,
AS WELL AS TO THEIR RELATIVES. RELATED PARTY TRANSACTIONS AND POTENTIAL
CONFLICTS ARE SELF-REPORTED ON A QUESTIONNAIRE THAT IS DISTRIBUTED AT LEAST
ANNUALLY AND REVIEWED BY THE SECRETARY AND GENERAL COUNSEL. ISSUES MAY ALSO
BE REPORTED THROUGH OTHER MEANS OR INDEPENDENTLY DISCOVERED BY STAFF.
REGARDLESS OF HOW THEY ARE REPORTED, RELATED PARTY TRANSACTIONS AND ISSUES
OF APPARENT CONFLICT ARE PRESENTED TO THE BODY DESIGNATED BY THE BOARD OF
DIRECTORS (THE AUDIT COMMITTEE) FOR APPROVAL, DISAPPROVAL, OR PRECAUTIONARY
MEASURES AS NEEDED.


FORM 990, PART VI, SECTION C, LINE 18
832212 10.10-18                                                       Schedule 0 (Form 990 or 990-EZ) (2018)
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21       Entered 04/03/21 02:48:03      Page 74 of 149


Schedule 0 (Form 990 or 990-EZ) (2018)   -                                                            Page 2
Name of the organization                                                    Employer identification number
                           NATIONAL RIFLE ASSOCIATION OF AMERICA                 XX-XXXXXXX
READERS ARE POLITELY REMINDED THE NRA WAS FOUNDED 147 YEARS AGO, IN
1871. THE NRA'S 1944 DETERMINATION LETTER FROM THE INTERNAL REVENUE
SERVICE IS AVAILABLE ON GUIDESTAR.ORG AND CAN ALSO BE REQUESTED
DIRECTLY FROM THE NRA AS REQUIRED.BY LAIC FORMS 990 CAN BE REQUESTED
DIRECTLY FROM THE NRA AS REQUIRED BY LAW.




FORM 990, PART VII, SECTION A, LINE 1
THIS INFORMATIONAL NOTE REGARDS SERVICE ON THE NRA BOARD OF DIRECTORS,
WHICH IS NOT COMPENSATED. BOARD MEMBERS WHO RECEIVED COMPENSATION IN
2018 WERE COMPENSATED FOR OTHER REASONS, NOT FOR THEIR VOLUNTARY BOARD
SERVICE. MR. BUTZ, MS. FROMAN, MS. GOLOB, MS. HAMMER, MR. KEENE, MR.
NUGENT, MR. OLSON, AND MR. SKELTON WERE COMPENSATED FOR OTHER
PROFESSIONAL SERVICES THEY PERFORMED FOR THE ORGANIZATION. MR.
BROWNELL, MS. .LIGHTFOOT, AND MR. MILLS, AND MR. TED NUGENT RECEIVED
MEMBERSHIP RECRUITING COMMISSIONS THAT WERE PAID TO THEIR COMPANIES.
FOR THE PURPOSE OF DETERMINING THE COUNT OF INDEPENDENT DIRECTORS AS OF
DECEMBER 31, 2018 SHOWN ON PART I LINE 3 AND PART VI LINE 1B, THE NINE
DIRECTORS NOT CONSIDERED INDEPENDENT FOR 2018 WERE MR. BUTZ, MS.
FROMAN, MS. GOLOB, MS. HAMMER, MR. KEENE, MR. NORTH, MR. NUGENT, 'MR.'                            '
OLSON, AND MR.              SKELTON.


FORM 990, PART VII, SECTION A, LINE 5
IN 2018, MR. NORTH RECEIVED NO COMPENSATION FROM THE NRA FOR HIS 20
HOURS PER WEEK AS NRA PRESIDENT. THE PAYMENTS OF $1,377,617 WERE FROM
AN UNRELATED ORGANIZATION, ACKERMAN MCQUEEN INC. CERTAIN OF THESE
PAYMENTS ARE DISPUTED AND SUBJECT TO ONGOING LITIGATION. IN 2018. MS.
GOLOB WAS ALSO COMPENSATED BY AN UNRELATED ORGANIZATION, ACKERMAN
832212 10-10-18                                                       Schedule 0 (Form 990 or 990-EZ) (2018)
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21         Entered 04/03/21 02:48:03     Page 75 of 149


Schedule 0 (Form 990 or 990-EZ) (20181                                                                 Page 2
Kfame of the organization                                                     Employer identification number
                            NATIONAL RIFLE ASSOCIATION OF AMERICA                  XX-XXXXXXX
MCQUEEN INC, $28,661 FOR PROFESSIONAL SERVICES PERFORMED ON NRA DIGITAL
MEDIA PROJECTS.


FORM 990, PART               VII SECTION B, LINE 1
THIS INFORMATIONAL NOTE PROVIDES ADDITIONAL DETAIL ABOUT AMOUNTS PAID
TO OUTSIDE SERVICES PROVIDERS. THE FILING ORGANIZATION REPORTS
COMPENSATION PAID TO SERVICES PROVIDERS EXCLUSIVE OF ADVERTISING AND
OTHER MEDIA PLACED ON BEHALF OF THE FILING ORGANIZATION AND EXPENSES
INCURRED ON BEHALF OF THE FILING ORGANIZATION. FOR EXAMPLE, THE FIGURE
OF $31,994,168 STATED ON PART VII SECTION B LINE 1 REFLECTS
COMPENSATION FOR                SERVICES PAID TO ACKERMAN MCQUEEN INC. IT EXCLUDES
.
. 0,337,508 INCURRED FOR OUT OF POCKET EXPENDITURES ON BEHALF OF THE

FILING ORGANIZATION INCLUDING MEDIA, OUTSIDE VENDOR COSTS, AND
REIMBURSEMENT OF TRAVEL AND BUSINESS EXPENSES.




FORM 990, PART VIII, LINE 2B
THIS INFORMATIONAL NOTE REGARDS THE REPORTING OF MEMBER DUES ON FORM
990. LINE 1B OF THE REVENUE. STATEMENT IS PROPERLY LEFT BLANK. PURSUANT
TO 990 INSTRUCTIONS, MEMBERSHIP DUES THAT ARE NOT CONTRIBUTIONS BECAUSE
THEY COMPARE REASONABLY WITH AVAILABLE BENEFITS ARE SHOWN ON LINE 2.
THUS, ALL NRA MEMBER DUES ARE PROPERLY SHOWN ON THE 990 REVENUE
STATEMENT            AS PROGRAM SERVICE REVENUE ON LINE 2, OTHER THAN NRA
LIFE-PLUS CONTRIBUTIONS. WHICH ARE PROPERLY COUNTED AS CONTRIBUTION
REVENUE IN LINE 1F OF THE 990 REVENUE STATEMENT.




FORM 990, PART IX, LINE 11
832212 10-10-18                                                         Schedule 0 (Form 990 or 990-EZ) (2018)
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21              Entered 04/03/21 02:48:03      Page 76 of 149


Schedule 0 (Form 990 or 990-EZ) (2018)                                                                      Page 2
Name of the organization                                                           Employer identification number
                           NATIONAL RIFLE ASSOCIATION OF AMERICA                       XX-XXXXXXX
THIS INFORMATIONAL NOTE REGARDS THE NRA'S PAYMENT OF FEES FOR OUTSIDE
PROFESSIONAL SERVICES AS STATED ON LINE 11 OF THE 990 EXPENSE
STATEMENT. LINE 11B REPORTS LEGAL FEES PAID TO OUTSIDE ATTORNEYS, SUCH
AS FOR SECOND AMENDMENT CASE WORK AND RELATED LITIGATION AT THE FEDERAL
AND STATE LEVELS AND FOR REGULATORY AND COMPLIANCE MATTERS. LINE 11C
REPORTS ACCOUNTING FEES PAID TO THE OUTSIDE CPA FIRM THAT PROVIDES THE
NRA'S AUDITING AND TAX SERVICES. LINE 11D REPORTS LOBBYING EXPENSE PAID
TO EXTERNAL REGISTERED LOBBYISTS. LINE 11E REPORTS FUNDRAISING COSTS
PAID TO THE AUTHORIZED VENDORS LISTED ON SCHEDULE G. LINE 11F REPORTS
INVESTMENT MANAGEMENT-FEES PAID TO INVESTMENT ADVISORS THAT MANAGE THE
NRA'S PORTFOLIOS. LINE 11G SHOWS TELEMARKETING COSTS FOR MEMBERSHIP
SERVICING. PROFESSIONAL SERVICES PERFORMED BY NRA EMPLOYEES (IN HOUSE
COUNSEL, IN HOUSE ACCOUNTANTS, IN HOUSE LOBBYISTS, IN HOUSE
FUNDRAISERS, AND IN HOUSE INVESTMENT MANAGERS, RESPECTIVELY) ARE
PROPERLY REPORTED WITHIN LINES 5-7 OF THE 990 EXPENSE STATEMENT, AS
REQUIRED BY 990 FORM INSTRUCTIONS. PROFESSIONAL SERVICES PERFORMED BY
THE TELEMARKETING VENDOR FOR FUNDRAISING PURPOSES, RATHER                         THAN FOR
MEMBERSHIP, ARE PROPERLY REPORTED WITHIN LINE 11E, AS REQUIRED BY 990
FORM INSTRUCTIONS.


FORM 990, PART IX, LINE 24E
THIS RESPONSE EXPLAINS $12,581,928 OF OTHER EXPENSES STATED ON LINE 24E
OF THE 990, PART IX                      EXPENSE STATEMENT WHICH WERE NOT ACCOMMODATED BY
OTHER EXPENSE LINE DESCRIPTIONS. THIS FIGURE INCLUDES $9,204,256 OF
FULFILLMENT MATERIALS, $5,747,802 BANKING FEES, $1,276,567 MEMBERSHIP
PREMIUMS, $560,407 OF NON-PAYROLL TAXES, AND ($4,927,105) FASB ASC 715
PENSION ACCOUNTING VALUATION ADJUSTMENT.

B32212 10-10-1B                                                              Schedule 0 (Form 990 or 990-EZ) (2018)
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21       Entered 04/03/21 02:48:03      Page 77 of 149


Schedule 0 (Form 990 or 990-EZ) (20181                                                              .Page   2
Name of the organization                                                    Employer identification number •
                           NATIONAL RIFLE ASSOCIATION OF AMERICA                XX-XXXXXXX


FORM 990, PART XI, LINE 9, CHANGES IN NET ASSETS:
AGENCY TRANSACTIONS                                                                  -1,910,739.
UNREALIZED GAIN . ON DERIVATIVE INSTRUMENT                                                 745,782.
TOTAL TO FORM 990, PART XI, LINE 9                                                   -1,164,957.


FORM 990, PART XI, LINE 9
THIS RESPONSE EXPLAINS ($1,164,957) OF OTHER CHANGES IN THE NET ASSETS
RECONCILIATION SCHEDULE. THE FIGURE INCLUDES ($1,910,739) AGENCY
TRANSACTIONS BETWEEN THE NRA AND NRA FOUNDATION AND $745,782 UNREALIZED
GAIN ON DERIVATIVE INSTRUMENT. THE AGENCY TRANSACTIONS FIGURE OF
($1,910,739) INCLUDES ENDOWMENT CONTRIBUTIONS AND ENDOWMENT EARNINGS
DESIGNATED BY NRA FOUNDATION DONORS FOR ELIGIBLE NRA PROGRAMS. AN
INFORMATION NOTE REGARDING THE PURPOSE OF THE DERIVATIVE INSTRUMENT IS
INCLUDED WITH SCHEDULE D PART X, LINE 1(2).




632212 10-10-18                                                       Schedule 0 (Form 990 or 990-EZ) (2018)
                                Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                  Entered 04/03/21 02:48:03                         Page 78 of 149

                                                                                                                                                                                                          OMB No. 1545-0047
SCHEDULE R                                                      Related Organizations and Unrelated Partnerships
(Form 990)                                             ID- Complete if the organization answered °Yes" on Form 990, Part IV, line 33, 34, 35b, 36, or 37.
                                                                                               OP Attach to Form 990.
                                                                                                                                                                                                            2018
Department of the Treasury                                                                                                                                                                                Open toVublic . I
Internal Revenue Service                                            Go to www.irs.qov/Form990 for instructions and the latest information.                                                                 Inspection
Name of the organization                                                                                                                                                              Employer identification number
                                      NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                               XX-XXXXXXX
 Part         Identification of Disregarded Entities. Complete if the organization answered "Yes" on Form 990, Part IV, line 33.

                                40                                                04                                 (c)                            (d)                  (e)                               (0
              Name, address, and EIN (if applicable)                        Primary activity               Legal domicile (state or            Total income       End-of-year assets             Direct controlling
                      of disregarded entity                                                                    foreign country)                                                                        entity


LEXINGTON CONCORD HOLDINGS LLC - XX-XXXXXXX
11250 WAPLES MILL RD
FAIRFAX, VA 22030                                               DEVELOPMENT PHASE                       DELAWARE                                              .                       0 . NRA




                                                                                                                                   •




             Identification of Related Tax-Exempt Organizations. Complete if the organization answered "Yes" on Form 990, Part IV, line 34, because it had one or more related tax-exempt
             organizations during the tax year.

                                (a)                                              (b)                             (c)                           (d)                (e)                        (0                        (9
                                                                                                                                                                                                                Section 5'12(bX13)
                      Name, address, and EIN                              Primary activity              Legal domicile (state or         Exempt Code       Public charity            Direct controlling             controlled
                       of related organization                                                             foreign country)                section       status (if section               entity                      entity?
                                                                                                                                                             501(c)(3))                                         Yes         No
NRA FOUNDATION INC - XX-XXXXXXX
11250 WAPLES MILL RD
FAIRFAX, VA 22030                                               CHARITABLE                            DISTRICT OF COLUMBIA 501(C)(3)                     INE 7
NRA SPECIAL CONTRIBUTION FUND - XX-XXXXXXX
11250 WAPLES MILL RD
FAIRFAX, VA 22030                                               CHARITABLE                            NEW MEXICO                        01(C)(3)        LINE 7                 RA
NRA CIVIL RIGHTS DEFENSE FUND - XX-XXXXXXX
11250 WAPLES MILL RD
FAIRFAX, VA 22030                                               -HARITABLE                            VIRGINIA                          01 (C) (3 )     LINE 7
NRA FREEDOM ACTION FOUNDATION - XX-XXXXXXX
11250 WAPLES MILL RD
FAIRFAX, VA 22030                                               CHARITABLE                           VIRGINIA                          501(C)(3)        LINE 7                 NRA                                 X
For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                                                                                     Schedule R (Form 990) 2018


532181 10-02-18     LHA
                                 Case 21-30085-hdh11 Doc 468 Filed 04/03/21                             Entered 04/03/21 02:48:03       Page 79 of 149

                                                                                                                                                                                 ft -1.0-in
                                                                                                                                                                                   UUES




                                     VIII\                              LZS                   YINIDUIA                       ASS/DVel                        OEOZZ VA xvalliva
                                                                                                                                                           MI TUN SndVM OSZST
                                                                                                                                        OZOESOT-ZS - cuma AHOIDIA IN/311110d VEX
 ON          SaA
                                                YE)(0)1.0g
  aione2NES40              Awe               uogoes A sinew       uopes          OUlunoo upeuo;                                                 uoRezpe6Jo pmts.+ 0
    pep4uo.           Buqloguop 138.40        Algetp ollcind   epoo iciwen    JO evels) epopoP Ie60-1
Is LXcilz ks uouoes                                                                                           140R= ArewPd                     NI3 PuB ts011313E 'oweN
       (0)                  0)                     (e)             (P)                  (3)                        40                                    (€)
                                                                                                                  suogezweSio Idwax3-xei pezelau uoneogguapi uogenuguo3         II I•led

                OET9TTO -ES                                                                    VOIHEINV 30 NOIIVIDOSSV                    WNOIIVN                (066 Ual0A) EI elnPeLPS
                            Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                            Entered 04/03/21 02:48:03                          Page 80 of 149

Schedule R (Form 990) 2018      NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                             53-03.16130                  Page 2
 i artiiii Identification of Related Organizations Taxable as a Partnership. Complete if the organization answered "Yes° on Form 990, Part IV, line 34, because it had one or more related
 j
              organizations treated as a partnership during the tax year.

                   (a)                             03)               (c)               (d)                        (e)                   M                  (9)                 (h)                  CI)         (1)         0c)
         Name, address, and EIN              Primary activity                   Direct controlling    Predominant income        Share of total          Share of         Disproportionate      Code V-UBI    General or Percentage
                                                                   doL:Itie
          of related organization                                  (state or          entity           (related, unrelated,       income               end-of-year         allocations?       amount in box managing ownership
                                                                    foreign                          excluded from tax under                             assets                              20 of Schedule partner?
                                                                   country)                             sections 512-514)                                                Yes         No      K-1 (Form 1065) Yes No


WBB LNVESTMENTS, LLC -
32 -0569014, 11250 WAPLES MILL
RD, FAIRFAX, VA 22030          INVESTMENT                          DE          gRA                                                               .                                                N/A                        99.00%




   •

                                                                                                                                                         .




        -   Identification of Related Organizations Taxable as a Corporation or Trust Complete if the organization answered "Yes" on Form 990, Part IV, line 34, because it had one or more related
 Part IV    organizations treated as a corporation or trust during the tax year.

                              (a)                                               (b)                    (c)                (d)                    (e)                 M                          (9)              (h)
                                                                                                                                                                                                                            SePIon
                  Name, address, and E1N                               Primary activity          Legal domicile    Direct controlling     Type of entity     Share of total                  Share of         Percentage   512(bX13)
                   of related organization                                                          (state or            entity          (C corp, S corp,      income                       end-of-year       ownership    contraed
                                                                                                     tomIgn                                                                                                                 ently?
                                                                                                                                             or trust)                                        assets
                                                                                                    country)                                                                                                               Yes   No
WINGATE CHURCH INSURANCE SERVICES INC
11250 WAPLES MILL RD
FAIRFAX, VA 22030                                               DEVELOPMENT PHASE                     DE          NRA                   C CORP                                   .                                 loot    X
NRA HOLDINGS COMPANY INC - XX-XXXXXXX
11250 WAPLES MILL RD
FAIRFAX VA 22030                                                \HANAGEMENT     SERVICES              VA           RA                   : CORP                                   .                        .        100%    X




832162 10-02-18                                                                                                                                                                                     Schedule R (Form 990) 2018
                                   Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                      Entered 04/03/21 02:48:03             Page 81 of 149

ScheduleFtIForm990)2016               NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                  XX-XXXXXXX               Page 3
         _
 Part V Transactions With Related Organizations. Complete if the organization answered "Yes" on Form 990, Part IV, line 34, 35b, or 36.

 Note: Complete line 1 if any entity is listed in Parts II, Ill, or IV of this schedule.                                                                                                          Yes   No
  1 During the tax year, did the organization engage in any of the following transactions with one or more related organizations listed in Parts11-IV7
      a Receipt of (i) interest, (ii) annuities, (iii) royalties, or Ov) rent from a controlled entity                                                                                      la    X
      b Gift, grant, or capital contribution to related organization(s)                                                                                                                     lb
      c Gift, grant, or capital contribution from related organization(s)                                                                                                                   lc    X
      d Loans or loan guarantees to or for related organization(s)                                                                                                       •                  ld          X
      e Loans or loan guarantees by related organization(s)                                                                                                                                 le    X


      f Dividends from related organization(s)                                                                                                                                              1f
      g Sale of assets to related organization(s)
      h Purchase of assets from related organization(s)                                                                                                                                     lh
      i Exchange of assets with related organization(s)
      j Lease of facilities, equipment, or other assets to related organization(s)


   k Lease of facilities, equipment, or other assets from related organization(s)                                                                                                           lk          X
   1 Perforrnance of services or membership or fundraising solicitations for related organization(s)                                                                                        11    X
    m Performance of services or membership or fundraising solicitations by related organization(s)                                                                                         1m          X
    n Sharing of facilities, equipment, mailing lists, or other assets with related organization(s)                                                                                         ln    X
   o Sharing of paid employees with related organization(s)                                                                                                                                 lo    X

   p Reimbursement paid to related organization(s) for expenses
   q Reimbursement paid by related organization(s) for expenses                                                                                                                             1q    X

   ✓ Other transfer of cash or property to related organization(s)                                                                                                                          lr    X
   s Other transfer of cash or property from related organization(s)                                                                                                                        ls
  2     If the answer to any of the above is "Yes,- see tne Instructions tor intormation on wno must compiete mis iine incivaing covered reiationsnips ana transaction tnresnoias.
                                                (a)                                                          (b)             (c)                                           (d)
                                   Name of related organization                                          Transaction    Amount involved                  Method of deterrnining amount involved
                                                                                                          tYPe (a-s)


coNRA FOUNDATION INC                                                                                        A               180,000.CASH VALUE
12) NRA FOUNDATION INC                                                                                      C           13,525,570.CASH VALUE
 NRA FOUNDATION INC
(3)                                                                                                         E            5,000,000. CASH VALUE
  NRA FOUNDATION INC
(4)                                                                                                         0           13,083,925 . CASH VALUE
(51 NRA FOUNDATION INC                                                                                      Q            4,218,390.CASH VALUE
yoNRA CIVIL RIGHTS DEFENSE FUND                                                                             C               433,872 . CASH VALUE
832183 10-02-18                                                                                                                                                                Schedule R (Form 990)2018
                Case 21-30085-hdh11 Doc 468 Filed 04/03/21                  Entered 04/03/21 02:48:03                  Page 82 of 149

                                                                                                                                                                81.-10-170
                                                                                                                                                                 SZZZE13




                                                                                                                                                                40m"

                                                                                                                                                                 mv
                                                                                                                                                                 ma
                                                                                                                                                                (IZ)

                                                                                                                                                                (OW

                                                                                                                                                                (61)

                                                                                                                                                               . (90

                                                                                                                                                                (1.1)

                                                                                                                                                                (91)

                                                                                                                                                                (90

                                                                                                                                                                (PO

                                                                                                                                                                WO


                                                                                                                                                                MO


                               EIVIVA HSVD'OTV 1 88                    0                             DTI SDNITIOH CIEODNOD NOIDNIXErl (I°
                               afrIVA HSV3'8LO'E                       11                                   =Ad AUOIOIA rIVOIIVIOd'VEN WO

                               RITIVA HSVO*0£6 1 SOCT                  0                               aNna NOLLIMIIIIN.400 rIVIDadS Val                        W)


                               HVIVA HSVD'OOVOZT                        V                              aNna NoiInsiluNoo rIVIDEMS VIM (W
                               WrIVA HSV3'TEP'6E                       0                               amna HSNHaal SIHDIE                  qIAI3 kramill

           pa/40/w! wnowe                                          (i-e) ed4
.                                                                                                             uo!lezwealo Jog'lo p:, oweN
         bumuueleplo poLneiN                 INMIOAUI wnowv       uogoesue.u.
                 (P)                               (0)                 (4)                                                (e)

                                                              (Z eull 'A ;Jed 1066 111.10d) elnpEnps) suogozweaso Po      14111M suogoosumai uogenuquo0        A Ved

    OET9TTO -ES                                                  V3IIIHNV ao NOIIVIOOSSV Tiara rIVNOIIVN                                     (066 liliO3)   8 elnPeLPS
                                   Case 21-30085-hdh11 Doc 468 Filed 04/03/21                              Entered 04/03/21 02:48:03                  Page 83 of 149

                                                                                                                                                                                     I8-ZO-Ot 49LZES


810Z (066 uuod) elnPaPS




                                                         .


           oN so,. (S901. 'mei) oN sal.               spasm                 ewoou!      oN soA (t71.9-Z49 suOpas             (A4unoo
                                                                                         1.0 0     npun xel Luo4 papnira u6p4o; JO awls)
04sjeumo —Irr
           i,.. i. 1.-)1 elnPa143S XI 0suonnolie
          60euew OZ XOCI U! WOOLUB EEC@
                                                   auaAlo-pue                 WI         WIN',       Valelaiun   `pale191                                               Apia jo
86EWOOJed JO P3i0U09  ien-n 9P00 -iodolasia         lo eieLIS              in emus     "OS sieuliee B11.103U! lueup.uopaid epopop fe6Eri   AMAgoe AJEWIld        NI3 Pue tSeil:98 'OWEN
                                                                                        Ile alV
    (X)         0)           (I)          (q)         (0)                    (4           (a)            (P)                  (0)               (q)                          (e)
                                                                                                                                            _     -                      -
                                                                                         •sd!tisisuped waiuisanu! umpao Jo; uopnioxa Dupebei suonarutsu! ass •uowezpecuo     e
      (enuenei SS0J6 JO slasse few; Aci paniseew) sammoe slI;(3 wowed tam; ueul WOW pelonpuoo uogezNealo       gown q6noRn diusieuurd e se pexel /fugue goes uopuuolta 6Lemoliol           epvioid

                                                                "LE Gull   'Al lied '066 onod uo „ssA„ paiemsue uoRezwewo eui eteidwoo AtisAeulJed e amexel suogezlue6J0 Polelaiun IA ;Jed

 ebe7:1                                                                                           VOISSiet               NOLLVIDOSSV ULM! rIVNOLLImi                   91.0Z (066 Lw0A)   elnPolloS
             OET9TIO-ES
      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                 Entered 04/03/21 02:48:03     Page 84 of 149

    chedule R form 990) 2018             NATIONAL RIFLE ASSOCIATION OF AMERICA                              XX-XXXXXXX
r
?art VII Supplemental Information.
              Provide additional inforrnation for responses to questions on Schedule R. See instructions.
                                                                                                                               Page 5




PART II
THE NRA IS A 501(C)(4) MEMBERSHIP ASSOCIATION WITH FOUR 501(C)(3)
PUBLIC            CHARITIES AND A SECTION 527 POLITICAL                                     ACTION COMMITTEE (PAC)
WHICH IS A SEPARATE SEGREGATED FUND. THE FOUR CHARITIES AFFILIATED WITH
THE NRA ARE NRA CIVIL RIGHTS DEFENSE FUND, NRA FOUNDATION INC, NRA
FREEDOM ACTION FOUNDATION, AND NRA SPECIAL CONTRIBUTION FUND DBA NRA
WHITTINGTON CENTER. THE POLITICAL ACTION COMMITTEE IS NRA POLITICAL
VICTORY FUND; NRAPVF IS A SEPARATE UNINCORPORATED PAC OF THE NRA. IN
THE EVENT THAT ANY FUNDS ARE RECEIVED BY THE NRA AND EARMARKED TO THE
PAC, THE NRA HAS SYSTEMS IN PLACE TO ENSURE ANY SUCH RECEIPTS ARE
PROMPTLY AND IMMEDIATELY DEPOSITED INTO THE SEPARATE SEGREGATED FUND'S
ACCOUNT.


PART III
WBB INVESTMENTS,LLC WAS FORMED IN CONNECTION WITH A POSSIBLE
TRANSACTION THAT WAS NEVER ULTIMATELY EXECUTED. A CERTIFICATE OF
CANCELLATION HAS BEEN FILED TO DISSOLVE THE COMPANY.


PART V
LINE 1C THIS INFORMATIONAL NOTE                                   REGARDS QUALIFIED CHARITABLE GRANT
MAKING. ALL GRANTS MADE BY NRA FOUNDATION AND NRA CIVIL RIGHTS DEFENSE
FUND TO THE NRA ARE SUBJECT TO STRINGENT REVIEW PROCESSES REQUIRING
THAT THE GRANTS BE MADE AND USED ONLY FOR QUALIFIED CHARITABLE PURPOSE
PROGRAMS. THE NRA IS REQUIRED TO PROVIDE AN ACCOUNTING TO THE CHARITIES
AS DOCUMENTATION THAT PROCEEDS WERE USED BY THE NRA FOR QUALIFIED
CHARITABLE PURPOSES AS SET FORTH IN THE GRANT DOCUMENTS.


LINE 1E DURING 2018, THE NRA ENTERED A SECURED LOAN AGREEMENT WITH THE
832165 10-02-16                                                                                              Schedule R (Form 990) 2018
    Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                   Entered 04/03/21 02:48:03     Page 85 of 149

Schedule Rrorm 990) 2018     NATIONAL                      RIFLE ASSOCIATION OF AMERICA                    XX-XXXXXXX            Page5
.Part yit Supplemental Information.
              Provide additional information for responses to questions on Schedule R. See instructions.

NRA FOUNDATION. THE $5,000,000 LOAN IS PAYABLE TO THE NRA FOUNDATION AT
A FAIR VALUE INTEREST RATE. THE NRA MAKES MONTHLY INTEREST PAYMENTS OF
7%.




032165 10-02-18                                                                                              Schedule R (Forrit 990) 2018
Case 21-30085-hdh11 Doc 468 Filed 04/03/21       Entered 04/03/21 02:48:03   Page 86 of 149




                         NATIONAL RIFLE ASSOCIATION OF AMERICA


                                 FINANCIAL STATEMENTS

                              as of December 31, 2018 and 2017

                                           AND

                                    REPORT THEREON
Case 21-30085-hdh11 Doc 468 Filed 04/03/21              Entered 04/03/21 02:48:03   Page 87 of 149




                                    NATIONAL RIFLE ASSOCIATION OF AMERICA


                                             TABLE OF CONTENTS


                                                                                          Pale

   Report of Independent Auditors                                                           1

   Financial Statements:

       Statements of Financial Position                                                     2

       Statements of Activities                                                             3

       Statements of Functional Expenses                                                    4

       Statements of Cash Flows                                                             5

       Notes to Financial Statements                                                      6 - 25
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                Entered 04/03/21 02:48:03                     Page 88 of 149



                                                    Report of Independent Auditors

  To the Board of Directors and Members of the
   National Rifle Association of America

  Report on the Financial Statements
  We have audited the accompanying financial statements of National Rifle Association of America (NRA), which comprise the
  statements of financial position as of December 31, 2018 and 2017, the related statements of activities, functional expenses, and
  cash flows for the years then ended, and the related notes to the financial statements.

  Management's Responsibility for the Financial Statements
  Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting
  principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal
  control relevant to the preparation and fair presentation of finrcial statements that are free from material misstatement, whether
  due to fraud or error.

  Auditor's Responsibility
  Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in
  accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and
  perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement.

  An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements.
  The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the
  financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant
  to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate
  in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's intemal control.
  Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and
  the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of
  the financial statements.

  We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion.

  Opinion
  In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of National
  Rifle Association of America as of December 31, 2018 and 2017, and the changes in its net assets and its cash flows for the years
  then ended in accordance with accounting principles generally accepted in the United States of America.

  Emphasis of Illlatters
  As disclosed in Note 1 to the financial statements, the NRA adopted the Financial Accounting Standards Board (FASB) issued
  Accounting Standards Update (ASU) No. 2016-14, Not-for-Profit Entities (Topic 958): Presentation of Financial Statements of Not-
  for-Profit Entities. The adoption of this standard resulted in the issuance of the statement of functional expenses and additional
  footnote disclosures and changes to the classification of net assets. Our opinion is not modified with respect to this matter.
  As discussed in Note 1 to the financial statements, the accompanying financial statements are those of National Rifle Association
  of America only and are not those of the primary reporting entity. The consolidated financial statements of NRA and its affiliates
  have been issued as the general purpose financial statements of the reporting entity and should be read in conjunction with the
  parent-only statements. Our opinion is not modified with respect to this matter.


                     vs     2.4P
  McLean, Virginia
  March 13, 2019

                                                                    1
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                 Entered 04/03/21 02:48:03                     Page 89 of 149




                                                  NATIONAL RIFLE ASSOCIATION OF AMERICA
                                                    STATEMENTS OF FINANCIAL POSITION
                                                       as of December 3i, 2018 and 2017



                                                                       ASSETS

                                                                                                 2018                      2017
    Cash and cash equivalents                                                          $          23,780,301         $      17,123,743
    Investments                                                                                   45,094,991                48,702,736
    Pledges receivable, net                                                                          841,562                 1,184,593
    Accounts receivable, net                                                                      41,458,041                36,129,175
    Due from affiliates                                                                           28,696,533                30,731,975
    Inventories and supplies, net                                                                 10,632,177                13,639,054
    Prepaid expenses                                                                               3,179,694                 3,277,662
    Notes receivable, net                                                                          3,000,000                 3,000,000
    Property and equipment, net                                                                   32,709,031                34,475,160
    Other assets                                                                                   7,819,750     _           7,861,583

               Total assets                                                             $       197,212,080          $    196,125,681

                                                              LIABILITIES AND NET ASSETS

    Accounts payable                                                                    $         31,190,974         $     29,837,446
    Accrued liabilities                                                                           55,270,648               62,814,166
    Note payable and line of credits                                                              48,138,412               47,121,100
    Deferred revenue                                                                              46,580,520               31,402,766

               Total liabilities                                                                181,180,554               171,175,478

    Net assets (deficit):
         Without donor restrictions
             Net assets without donor restrictions                                                (16,665,676)               2,897,932
             Cumulative pension liability                                                     • (19,611,103)               (33,256,864)
               Total net deficit without donor restrictions                                       (36,276,779)             (30,358,932)
         With donor restrictions                                                                   52,308,305               55,309,135

               Total net assets                                                                   16,031,526             . 24,950,203

               Total liabilities and net assets                                                  197,212,080         $    196,125,681




                                                     The accompanying notes are an integral
                                                       part of these financial statements.

                                                                       2
                Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                                         Entered 04/03/21 02:48:03                 Page 90 of 149


                                                                                       NATIONAL RIFLE ASSOCIATION OF AMERICA
                                                                                                STATEMENTS OF ACTIVITIES
                                                                                      for the years ended December 31, 2018 and 2017


                                                                                               2016                                                              2017
                                                                  Without Donor              With Dortor                                 Without Donor         With Donor
                                                                   Restrictions              Restrictions                 Total           Restrictions         Restrictions          Total
Revenue and other support
    Members' dues                                                      170,391,374                                 $      170,391,374         128,209,303                •       $   128,209,303
    Prograrn fees                                                        8,119,717                                          8,119,717          10,0131,009                            10,081,009
    Contributions                                                       93,618,315               16,658,239               110,276,554          74,999,176         24,160,917          99,160,093
    Advertising                                                         25,023,714                                         25,023,714          28,344,743                             28,344,743
    Member sales                                                         3,667,968                                          3,667,968           3,758,418                              3,758,418
    Shows and exhibits                                                  20,516,030                                         20,516,030          21,204,275                             21,204,275
    Investment income, net                                               1,694,315                 435,393                  2,129,708           4,544,301            271,355           4,815,656
    Insurance administration fees                                       12,625,210                                         12,625,210          14,563,405                             14,563,405
    Rental income                                                        1,357,108                                          1,357,108           1,255,235                              1,255,235
    Other                                                                6,127,175                 (650,091)                5,477,684           7,205,826            772,81)0          7,978,626
    Assets released from restrictions                                   18,481,638              (18,481,638)                                   20,230,894        120,230,13941

          Total revenue and other support                              361 622,564               (2,038,097)              359 584467
                                                                                                                          ---1-,-1-           314,396,585          4 974 178         319,370,763

Expenses:
    Program services:
         Legislative prograrns                                          43,376,477                                        43,376,477          36,740,357                              36,740,357
         Publications                                                   36,460,363                                        36,460,363          36,904,080                              36,904,080
         Public affairs                                                 37,931,825                                        37,931,825          44,138,732                              44,138,732
         Shows and exhibits                                             17,786,603                                        17,786,603          18,909,415                              18,909,415
         Competitions                                                    4,586,644                                         4,586,644           4,702,453                               4,702,453
         Education and training                                          6,022,846                                         6,022,846           7,686,318                               7,686,318
         Hunter services                                                 1,558,662                                         1,558,662           3,958,334                               3,958,334
         Field services                                                  5,859,291                                         5,859,291          11,882,064                              11,882,064
         La,v enforcement                                                3,853,649                                         3,853,649           3,805,344                               3,805,344
         Recreational shooting                                           7,327,265                                         7,327,265           7,200,332                               7,200,332
                                                                       164,763,625                                       164,763,625         175,927,429                             175,927,429

     Member services and acquisition                                    77,898,138                                         77,898,138         76,546,402                              76,546,402
     Administrative                                                     27,860,599                                         27,860,599         10,125,180                              10,125,180
     Executive officer                                                  39,052,148                                         39,052,148         32,077,548                              32,077,548
     Fundraising                                                        57,158,230                                         57,158,230         48,581,269                              48,581,269

                    Total expenses                                     366J32,740                                         366,732,740        343,257,828 .                           343,257,828
Change In net assets before other changes                               (5,110,176)              (2,038,097)               (7,148,273)        (28,861,243)         4,974,178          (23,887,065)
Unrealized (loss) gain on investments, net                              (4,066,534)                (962,733)               (5,029,267)          1,472,290            787,771            2,260,061
Unrealized gain on derivative instrument                                   745,782                                            745,782             952,998                                 952,998
(Loss) gain on interest in interrelated entity                          (2,414,024)                                        (2,414,024)          2,731,203                               2,731,203
Net gain on pension obligation                                           4,927,105                                          4,927,105           6,778,316                              6,778,316
Change in net assets                                                    (5,917,847)             (3,000,830)                (8,918,6T7)        (16,926,436)         5,761,949         (11,164,487)
Net assets (deficit), beginning of year as previously presented        430,358,9321             55 309 135 .               24,950,203         (14,853,143)       50,967,833           36,114,690
Reclassification to implement ASU 2016-14
   Underwater endowments                                                                                                                       1420,647          11,420,6471
Net assets (deficit), end of year as reclassified                      136,276,7791             52,308,305         $                         130,358,932)        55,309,135 '         24_513,203




                                                                                          The accompanying notes are an Integral
                                                                                             par1 of these financial statements.

                                                                                                               3
                                Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                                                      Entered 04/03/21 02:48:03                                         Page 91 of 149

                                                                                                                              viuelucqop otpuoug ern go pod
                                                                                                                           906coui uo mom 6upiuotiwccoo




 1128141t6C S 692'1809S         99S'LL0'21I     08112VOIS      201,99$111/ S   62917,13'SLI. S   -282'002'L S ....771"
                                                                                                               199 8't '1 - 9N 712 91-11S 9£21116t- S 912199r/ S solot'v s sweareir zerest‘tros' 090.906VES                                     LS1'091.92$
 1312V/9.1    221113            LLL'LCI         29919£         1.02121         LNOSS             -115W-  I      L9219      --ti
                                                                                                                            SO6 0 LV      -W--- 9S6121           -
                                                                                                                                                                 NM '6-
                                                                                                                                                                     19    69
                                                                                                                                                                           -Tir- -                 919'011                                      140112                          moody') patoryui
 091313SS'9                                                                    099'ON't           860162        256'9S      0             961         209'S99 . 969'Si.    ' 611'6111    -                                                                             Piss osilsziPleuE;s0/03
 S62.91L' 9   SN'982            9921St          ES9168         /SONS           4021651            8£816S        OLL'S9      80S'OE9       SEID12      SPS'901    6E1'66       NEW       NO'1SC     499'99Z                                      291'9LE              usSeErlisuss V 1014481selOst3
 S94'611'96   2091/ V/          IN'S/9'11       OSVN1          20910/1         12419-01L          Mr LE6        LL6'01.£    SZS'OU        £N9011      25'2109'1  951/109      06119211' EgeLattli  N2'912                                       68C'OLL11     ,8,60 PL2 MPU99 PUOISSelaid
 S29169'91 . 099126                             Ci3OVSC't                      2//119'9                            '          -             '           -          '                                                                            2LL'219'9             ssra1 P00 Om Wel
 LOS'IN't                       1.0219S.2                       -                -                   •             -                        -                      -            -        •           -                                                             stow Ionia) g etquouoo
 622'01'01    62219211                            -             •                -                   •             •          -             -           -          •            -     -  •           •                                            -                             $111410EPV
 Sll'199'62   192'29112           -               -            easit'ss                              •             -          -             -           -          -            -        •           -                                            -                    SUO4L'21011/1/100 iequien
 en'elesz                         -               -                            croz'sn'sz            -                                      -           -          -            -        -         ste'eot'sz                                     -                     SUOPOVInd PUB BulYNd
 9S0'111'01   ZEV'CO9           COL'1091        ST6'612        1913/01         11.1311V9          13/9.1SE      1141£9      0E91E2'1        -         990'089%   06919L      17116$      -         LVZ'S19                                      OM/                             Sumac:cud oleo
 846'928.9    290'SEZ           219'268         006119         l£2192          L4119/1            C9S120.1      I.SS'621    toe'L i 1     cool        stos'Ist   929121      1341'SS     -         St0'918                                      810'909          .                   Louatuozo
 9LeON'01,    880'EL01                                         2618;1          SZ9V99             /SST/         LIEWL91       -             -         2610029    62S19          -        ..                                                                               181041Elulues911111A
11/1`119.8    092'101'1         NINA           61S10 1         1.99.922        C6B100.9           C6S192        estess      ein'etol      NLVL        429192     OSOVLC      ISL'109     -         111.91.9                                     6S£1601                lumusisillopia g wail
 S69199.9     81.6.09S          2/9"S20        91619           S99101          ozs'lls's          Kea's         sts'on      6SC'EN        Lttl1       ET12781,   SOS'S'S!    900.4S1r1   -         498141                                       ZES1C91                        soliddns Gum
 29S'69L'99 S ezress'e s        orocovis       ott'ser's s     zosteeb s       oavezel-t, s       Egrtefez s    Ve.L8$1- $  $09.90$./ $   SITIO $     WKS/ $ 0$0.96L.L $     E$C017 S    -       S 060'99S1 S                                   0E2111:EIS        sus) Pus sPJE4014 tePsisS

   1E401        BuispupunA       oopnoax3      040ausisRPV      'WY 804S        sosuadig         -E7r-gi ous   tuounicualu-3      seopuos          ss010,00    =14 24
                                                                                                                                                                    - susgadss'a                   s041413      WIN 0940d    sus118:940d        -
                                                                                                                                                                                                                                                e042
                                                                                                                                                                                                                                                  "Til
               ALIBUIECURApV                                     "FM           WMOOklIg10.1.     11010019ame91     otori            plea            Ass91       u0003sP3                           V sm0110
                                                                                                                         L102




01ErZELV9C 4   orz'estIss       enTso'ses      613S'0911'LIS   82116131.1 S    S29'89/691 S       setae/ s      stre'ess's s     Isz'sss's s     zss'ess'i s   sterzo's s      tte'sas'y S        £09.99L'ilS   SCSIC1313    1112.099.9CS       LL1/9/0191
09/1824        9139111          BLO'L91        629'S9S         2111,181,       9901S6             LOS'ELE       S9019            8111'29         1,11.2        6E2'99          22L1S              9E0'02                      totem             szonz                       esuodrelsamoui
ost'serv                              ,                                        osV6es'i,          conse         tireav                            itfr         28110           2921               IN'Llte2        -.                                                gos cqpuotpuow Fi woo
OSS1L9V        629'192          98089          161'016         922.919         011'989'2          LE6119        Lss'se           £00'06S         CO2'el        866'S01.        666'S13            OSS'L/        MVO          stz'otz            caz'Lse           uogezpiolue g uopEpaulao
SZ 119216      9891921          SVS'L21.91     1621LE          629113£'8       C91100'51          986'9991      tet'ssz          EL211.9          LOS196       6stetzn         669199             ins'zta's     tIVSOS18     66E199             0127$71       181410 Pue 603141es leusissESEud
86219n/        LCIVOL CI                       NELVSS'12                       13LITC9.9                                                            -'          -•                                                                              fiLl'et91             =01 Pus gun lefel
611:691.1                       617.191.1                        ..                                •              •                -                -           --               -                  -             -            -                                  stw pnuue g eqiuttuo9
OS9'188'11     0S9'192.11                        •               •                •               '                                •••••            •                            •                  -             -            •                  -                             Buls9014PV
290'661'99     4S61LE'62         '-              -             92VS1161S          •                •      •       .                .                ...          •                                  -             -            -                  -                suoveapouutucci Riquom
6811162V2                                        -                             681'962'SZ          -               •               .               '-                            .                  -                        6E1162'SL                             sunpomnd puo Supuud
1E110211       sso'see          LsVni'z        cie'cra         LL9'091'1       99214En           COSIES          629169          269190'1           -          VS l'SOI't      Lt6'1119           Sa99S           -          298'119            999.606                    $1413200010 ESP-0
20.9108'9      LN'L6E           1E2'699        00L'IS9         982'819         sortare           Las'ezi.I,      0S1'29t         L0/121           989I         9LL'091         0021S1             21S'09          -          ttratl             SOL199                          humdrum°
829.099'01     696.2/01           -                            820.9891        9911LS            10/19           £82111                                        L9t'ZZE         S86.89                             -                                                     NOM lustuUSIs3
sotzwe         LS6'626          266'062'1      2613'Lll        680'112         996'906'9         11C102 .        9S9'109         9091116         1913'LE       219122          0221/98            SW989           -          61116S             998'1091             plump:quo g 18/1/1.1.1.
991'899'9      099'138S         L80'928        002'89          801'991         1101.969'S        0E6'408       . 9E8'691         L20'94S         SZL'91        691111          L81'999            06V/102'l       -          9/2.821            991'1E11                    (*Odin imp)
LOOVSS'29 S    EC0199.8 1       2131'LL2'41S   LeSi'Sl£1 S     099'19S6'S S    699'141'92 S      SOVEILL'2 S     2SS'089.1 S     299'80E4 s      zes'Gsv s     tsVose'i, s     ants'', s          stcressz s      -     s    stre'sse's s       zre'ets'sis      60)331pue swag swan

   1E401        614811147ulli    0141100x3     ogo4siulimpv     'boy g psis     oasuedx3           $1800140     Wou02,04U3        sWivaS           seNiun                      CU0149611,09        agrtrig3     WM( 34.,1%   0°49099Ad           egVIREtel
               twouuourapy                                        01,410894    Warrgud           10110400103t1 • 001 _                1411.1        AVM          11041E011P3                  .     9/4101.1S                               .




                                                                                                                   LIN Pus 8102 '1t E044u0000 PsPus am( eta "J
                                                                                                                     S3SN3dX3 1VNOLLINIIA AO S11431931VIS
                                                                                                                      V31213111/ AO NOILVIOOSSV 31A121 WHOIIVN
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                                    Entered 04/03/21 02:48:03            Page 92 of 149




                                                                NATIONAL RIFLE ASSOCIATION OF AMERICA
                                                                        STATEMENTS OF CASH FLOWS
                                                               for the yeam ended December 31, 2018 and 2017


                                                                                                                   2018                 2017
    Cash flows from operating activities:
            Change in net assets                                                                                     (8,918,677)   $   (11,164,487)
            Adjustrnents to reconcile change in net assets to net cash provided by (used in)
                 operating actiWties:
                      Depreciation and amortization                                                                   4,879,550           4,718,295
                      Provision for losses an pledges receivable                                                         10,961               7,711
                      Provision fa losses on accounts receivable                                                      4,671,652           6,324,662
                      Provision fa losses on inventory                                                                  150,000             360,692
                      Contributions restricted for long-term investment                                              (1,781,726)         (2,144,164)
                      Net unrealized and realized loss (gain) on investrnents                                         4,030,931          (6,313,424)
                      Unrealized gain on derivative instrument                                                         (745,782)           (952,998)
                      Net gain on pension obhgation                                                                  (4,927,105)         (6,778,316)
                      Net loss on disposal of assets                                                                    249,751              31,495
                      Changes in assets and liabilities:
                                Deaease in pledges receivable                                                           332,070             323,999
                                (Inaease) decrease in accounts receivable, net                                      (10,000,518)          7,094,143
                                Decrease (increase) in due from affiliates                                            2,035,442          (3,327,840)
                                Decrease in inventories and supplies, net                                             2,856,877           3,209,377
                                Decrease in prepaid expenses                                                             97,968             510,355
                                Decrease (increase) in other assets                                                      41,833            (425,438)
                                Increase (decrease) in accounts payable                                               1,353,528          (5,351,028)
                                (Decrease) inaease in accrued liabilities                                            (1,870,631)          6,974,744
                                Increase (decrease) in deferred revenue                                              15,177,754          (8,021,797)
                                            Total adjustrnents                                                       16,562,555          (3,759,532)
                                            Net cash provided by (used in) operating activities                       7,643,878         (14,924,019)
    Cash flows from investing activities:
            Sales of investments                                                                                      9,261,323          27,222,671
            Purchases of investments                                                                                 (9,684,509)        (16,431,830)
            Purchases of property and equipment                                                                      (3,363,172)         (1,888,920)
                                            Net cash (used in) provided by investing activities                      (3,786,358)          8,901,921
    Cash flows from financing activities:
            Principal payrnents on note payable                                                                      (1,107,008)         (1,039,944)
            Principal payments on lines of credit                                                                  (150,171,240)       (132,737,519)
            Draw davns on lines of aedit and proceeds on note payable                                               152,295,560         138,060,439
            Proceeds frorn life insurance policy loans                                                                3,500,000           3,500,000
            Principal payments on life insurance policy loans                                                        (3,500,00D)
            Contributions restricted for long-term invesbnent                                                        1,781,726            2,144,164
                                            Net cash provided by financing activities                                2,799,038            9,927,140

    Net increase in cash and cash equivalents                                                                        6,656,558            3,905,042

    Cash and cash equivalents at beginning of year                                                                  17,123,743          13,218,701

    Cash and cash equivalents at end of year                                                                   $    23,780,301          17,123,743

    Supplemental disdosure of cash flow information:

            Cash paid during the year for interest                                                                    1,945,983    $      1,680,243




                                                                     The accompanying notes are an integral
                                                                       part of these financial statements.

                                                                                         5
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                        Entered 04/03/21 02:48:03                Page 93 of 149



                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                      NOTES TO FINANCIAL STATEMENTS


   1.   NATURE OF ACTIVITIES AND SIGNIFICANT ACCOUNTING POLICIES

        The National Rifle Ass.ociation of America (NRA), founded in 1871, is a not-for-profit corporation supported by
        the membership fees of public-minded citizens and clubs. Its primary purpose is to protect and defend the
        Constitution of the United States of America, especially the political, civil and inalienable rights of the American
        people to keep and bear arms as a common law and Constitutional right of the individual citizen.

        The NRA's Board of Directors formed the Institute for Legislative Action (ILA) in 1975 as an internal division of
        the NRA. The purpose of ILA is to prevent the passage of laws and regulations restricting firearms ownership,
        as well as pursuing changes to existing restrictions imposed by federal, state and local govemments. ILA is
        supported principally by contributions from NRA members.

        Basis of Presentation

        The NRA publishes financial statements in the NRA's annual report that include the financial statements of
        certain affiliated entities, which are its primary financial statements for the years ended December 31, 2018 and
        2017. These financial statements for the years ended December 31, 2018 and 2017 are not intended to be the
        general purpose financial statements of the NRA and have been prepared in conformity with accounting
        principles that would otherwise be considered a departure from accounting principles generally accepted in the
        United States of America because certain affiliated organizations are not consolidated.

        Affiliates of the NRA whose financial activities are not included in these financial statements of the N RA include
        the following: the NRA Foundation, Inc. (Foundation), the NRA Civil Rights Defense Fund (CRDF), the NRA
        Political Victory Fund (PVF), the NRA Special Contribution Fund (SCF) and the NRA Freedom Action Foundation
        (FAF).

        The preparation of financial statements in confomiity with accounting principles generally accepted in the United
        States of America requires management to make estimates and assumptions that affect the reported amounts
        of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial
        statements and the reported amounts of revenue and other support and expenses during the reporting period.
        Actual results could differ from those estimates.

        Certain amounts from the prior year have been reclassified to conform with the current year presentation. These
        reclassifications had no effect on the previously reported net assets or change in net assets.

        Classification of Net Assets

        To identify the observance of limitations and restrictions placed on the use of the resources available to the
        NRA, the accounts of the NRA are maintained in two separate classes of net assets: without donor restrictions,
        and with donor restrictions, based on the existence or absence of donor-imposed restrictions.

            Net assets without donor restrictions represent resources that are not restricted by donor-
            imposed stipulations. They are available for support of the NRA's general operations.

            Net assets with donor restrictions represent contributions and other inflows of assets whose use
            by the NRA for its programs are limited by donor-imposed stipulations. Some donor-imposed
            restrictions are temporary in that they either expire by passage of time or can be fulfilled and
            removed by actions of the NRA pursuant to those stipulations. Other donor restrictions are
            perpetual in nature, where by the donor has stipulated the funds be maintained in perpetuity.



                                                              6
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                       Entered 04/03/21 02:48:03                 Page 94 of 149



                                    NATIONAL RIFLE ASSOCIATION OF AMERICA
                                       NOTES TO FINANCIAL STATEMENTS


        Cash and Cash Equivalents

        Highly liquid investments, consisting principally of money market funds, under the control of the NRA's
        investment managers, are considered investments. However, the NRA considers any other investments with
        an original maturity of three months or less at the date of purchase to be cash equivalents. The NRA generally
        invests these excess funds in repurchase agreements for U.S. govemment securities. The maturity date of
        these repurchase agreements is the next day of business. Due to the short-term nature of these agreements,
        the NRA does not take possession of the securities, which are instead held by the NRA's principal bank from
        which it purchases the securities. The carrying value of the investments approximates fair value because of the
        short maturity of the agencies. The NRA believes that it is not exposed to any significant risk on its investments
        in repurchase agreements. Substantially all the cash and cash equivalents were held at one financial institution
        in Virginia at December 31, 2018 and 2017.

        Concentrations of Credit Risk

        The NRA maintains a cash balance in excess of federally insured limits in an interest bearing account. The
        NRA's policy is to deposit funds only in financially sound institutions. Nevertheless, these deposits are subject
        to some degree of credit risk. Investments are maintained in financial institutions.

        Concentrations of credit risk with respect to accounts receivable that are not collateralized are limited due to the
        large number of members comprising the NRA's membership base and their dispersion across many different
        geog raphies.

        The NRA invests in a professionally managed portfolio that primarily contains money market funds, equity
        securities, fixed income securities, and alternative investments. Such investments are exposed to various risks,
        such as market and credit. Due to the level of risk associated with such investments, and the level of uncertainty
        related to changes in the value of such investments, it is at least reasonably possible that changes in risk in the
        near term would materially affect investment balances and the amounts reported in the financial statements.

       Investments

       Investments consist primarily of money market funds, equity securities, fixed income securities, and altemative
       investments. Investments in money market funds, equity securities and fixed income securities are carried at
       fair value as determined by an independent market valuation service using the closing prices at the.end of the
       period. In calculating realized gains and losses, the cost of securities sold is determined by the specific-
       identification method. To adjust the carrying value of the investments, the change in fair value is included in
       other changes in the statements of activities. Interest income and dividends are recorded on the accrual basis.

        Alternative investments are valued at fair value based on the applicable net asset value per share as of the
        measurement date, which is a practical expedient, as determined by the NRA. In determining fair value, the
        NRA utilizes valuations provided by the fund managers. The underlying investments value securities and other
        financial instruments on a fair value basis of accounting. The estimated fair values of certain investments of the
        underlying investments, which may include private placements and other securities for which prices are not
        readily available, are determined by the general partner of the investment and may not reflect amounts that
        could be realized upon immediate sale, nor amounts that ultimately may be realized. Accordingly, the estimated
        fair values may differ significantly from the values that would have been used had a ready market existed for
        these




                                                             7
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                      Entered 04/03/21 02:48:03               Page 95 of 149



                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                      NOTES TO FINANCIAL STATEMENTS



        investments. The fair value of the NRA's altemative investments generally represents the amount the NRA
        would expect to receive if it were to liquidate its investment excluding any redemption charges that may apply.

        Pledges Receivable

        Pledges receivable due in more than one year have been recorded at the present value of estimated cash flows.
        An allowanc,e for uncollectible pledges receivable is provided based upon management's judgment of potential
        defaults.

        Ac,counts Receivable

        Membership dues, advertising and other accounts receivable are recorded at the invoiced amount and do not
        bear interest. Membership contributions receivables are recorded when received. The allowance for doubtful
        accounts is the NRA's best estimate of the amount of probable credit losses in existing accounts receivable.
        The NRA determines the membership dues accounts receivable allowance based on the aging of accounts
        receivable, where three or more monthly or quarterly invoices are past due. The NRA determines all other
        allowances based on historical write-off experience and specific identification. The allowances for doubtful
        accounts are reviewed monthly and accounts receivable balances are written off against the allowance when
        the NRA feels probable the receivable will not be recovered.

        Inventories and Supplies

        Inventories and supplies are stated at the lower of cost or net realizable value, with costs determined using the
        first-in, first-out method. Provisions are made to reduce the inventories to net realizable value in cases of
        obsolescence.

        Property and Equipment

        Property and equipment are stated at cost, less accumulated depreciation. Donated assets are recorded at the
        appraised or estimated fair value at the time of donation. Expenditures for maintenance and repairs, which do
        not prolong the useful lives of the assets, are expensed. Depreciation is computed on the straight-line method
        over the assets' estimated useful lives. Buildings and improvements are depreciated over useful lives ranging
        from 20 to 45 years, other property and equipment is depreciated over tvvo to ten years. The NRA capitalizes
        complete desktop and laptop computers gmater than $500 and all other fixed assets greater than $1,500.

        Members' Dues

        A portion of member's' dues that represents the present value of the cost of the magazine that is a benefit of
        membership for the given membership terrn is deferred and amortized over the life of the membership. The
        portion considered a contribution is recorded as dues revenue when the membership is received.

        Contributions

        Unconditional contributions, whether without donor restrictions or with donor restrictions, are recognized as
        revenue when received and classified in the appropriate net asset category. When the temporary restrictions
        are met by the NRA which were specified by the donor, contributions with restrictions are released from
        restriction and are recognized in the net asset without restrictions category.



                                                           8
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                       Entered 04/03/21 02:48:03                 Page 96 of 149



                                    NATIONAL RIFLE ASSOCIATION OF AMERICA
                                        NOTES TO FINANCIAL STATEMENTS


        Revenue Recognition

       Program fees, advertising, member sales, shows and exhibit sales, and insurance administration fees are
       recognized as revenue when eamed. Rental income is recognizes! on a straight-line basis over the term of the
       lease.

        Derivative Financial Instruments

        Interest rate swaps are entered into to manage interest rate risks associated with the NRA's borrowing. Interest
        rate swaps are accounted for in accordance with the Financial Accounting Standards Board Accounting
        Standard Codification (the Codification) topic, Derivatives and Hedging, under which the NRA is not allowed to
        use cash flow hedging. Therefore, the interest rate swap is recorded in the statements of financial position at
        fair value with fair value changes recorded as an unrealized gain on derivative instrument on the statements of
        activities and statements of cash flows (Note 9).

        Valuation of Long-Lived Assets

        Long-lived assets and certain identifiable intangible assets are reviewed for impairment whenever events or
        changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability
        of long-lived assets is measured by a comparison of the carrying amount of the asset to future undiscounted net
        cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment
        to be recognized is measured by the amount by which the canying amount of the assets exceeds the estimated
        fair value of the assets. Assets to be disposed of are reportable at the lower of the carrying amount or fair value,
        less cost to sell. The NRA had no impairments of long-lived assets during 2018 or 2017.

        Outstanding Legacies

       The NRA is the beneficiary under various wills and other agreements, the total realizable amounts of which are
       not presently determinable. The NRA's share of such amounts is not recorded until the NRA has an irrevocable
       right to the bequest and the proceeds art measurable.

       Functional Allocation of Expenses

        The costs of providing program services and supporting activities have been accounted for on a functional basis
        in the statements of activities. Accordingly, certain costs have been allocated among the program services and
        supporting activities. Such allocations are determined by management on an equitable basis. Occupancy and
        interest expenses are allocated based on square footage. Certain depreciation is directly charged to applicable
        areas and certain depreciation is allocated based on square footage or number of employees. Data processing
        and certain executive salaries and benefits are allocated based on time and effort.

        Adopted accounting pronouncement

        In August 2016, the FASB issued ASU No. 2016-14, Not-for-Profit Entities (Topic 958): Presentation of Financial
        Statements of Not-for-Profit Entities. The amendments in this ASU are intended to make improvements to the
        information provided in the financial statements and the accompanying notes of not-for-profit entities. The
        amendments set forth the FASB's improvements to net asset classification requirements and the information
        presented about a not-for-profit entity's liquidity, financial performance and cash flows. The ASU was adopted
        by the NRA in 2018.



                                                             9
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                       Entered 04/03/21 02:48:03                 Page 97 of 149



                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                       NOTES TO FINANCIAL STATEMENTS



       Pending accounting pronouncements

       In February 2016, FASB issued Accounting Standards Update (ASU) No. 2016-02, Leases (Topic 842). The
       guidance in this ASU supersedes the leasing guidance in Topic 840, Leases. Under the new guidance, lessees
       are required to recognize lease assets and lease liabilities on the statement of financial position for all leases
       with terms longer than 12 months. Leases will be classified as either finance or operating, with classification
       affecting the pattern of expense mcognition in the statement of activities. The new standard is effective for fiscal
       years beginning after December 15, 2019.In May 2014, the FASB issued ASU No. 2014-09, Revenue from
       Contracts with Customers (Topic 606), requiring an entity to recognize the amount of revenue to which it expects
       to be entitled for the transfer of promised goods or services to customers. The updated standard will replace
       most existing revenue recognition guidance in generally accepted accounting principles in the United States of
       America (U.S. GAAP) when it becomes effective and permits the use of either a full retrospective or retrospective
       with cumulative effect transition method. In August 2015, the FASB issued ASU No. 2015-14, which defers the
       effective date of ASU No. 2014-09 one year, making it effective for annual reporting periods beginning after
       December 15, 2018. The NRA has not yet selected a transition method and is currently evaluating the effect
       that the standard will have on the financial statements.

       In June 2018, the FASB issued ASU No. 2018-08, Not-for-Profit Entities (Topic 958): Clarifying the Scope and
       the Ac,counting Guidance for Contributions Received and Contributions Made, which provides additional
       guidance on characterizing grants and similar contracts with resource providers as either exchange transactions
       or contributions, as well as distinguishing between conditional contributions and unconditional contributions. The
       updated standard will be effective for resource recipients for annual reporting periods beginning after December
       15, 2018 and resource providers one year later. Management is currently evaluating the effect on the financial
       statements.

       Tax Status

       The NRA is exempt from federal income taxes under Section 501(c)(4) of the Internal Revenue Code and from
       state income taxes. The NRA activities that cause imposition of the unrelated business income tax provision of
       the Code msult in no significant tax liability.

       The NRA follows the accounting standard on accounting for uncertainty in income taxes, which addresses the
       determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in
       the financial statements. Under this guidance, the NRA may recognize the tax benefit from an uncertain tax
       position only if it is more-likely-than-not that the tax position will be sustained on examination by taxing
       authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements
       from such a position are measured based on the largest benefit that has a greater than 50% likelihood of being
       realized upon ultimate settlement. The guidance on accounting for uncertainty in income taxes also addresses
       de-recognition, classification, interest and penalties on income taxes, and accounting in interim periods.

       Management evaluated the NRA's tax positions and concluded that the NRA had taken no uncertain tax
       positions that require adjustment to the financial statements to comply with the provisions of this guidance.

       Subsequent Events

       The NRA evaluated subsequent events through March 13, 2019, which is the date the financial statements were
       available to be issued.



                                                           10
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                     Entered 04/03/21 02:48:03                Page 98 of 149



                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                      NOTES TO FINANCIAL STATEMENTS



   2.   AVAILABILITY AND LIQUIDITY

        The following represents NRA's financial assets and liquidity resources at December 31, 2018 and 2017:

           Financial assets at year-end:                                                     2018               2017
              Cash and cash equivalents                                                   $ 23,780,301      $ 17,123,743
              Accounts receivable available within one year, net                             14,310,969        12,463,413
              Due from affiliates                                                             5,315,563         7,854,291
              Investments                                                                    45,094,991        48,702,736
                                                    Total financial assets              • $ 88,501,824      $ 86,144,183

           Less amounts not available to be used within one year:
              Net assets with donor restrictions                                             28,927,335        32,431,451
                                                                                             28,927,335        32,431,451
           Financial assets available to meet general expenditures
              over the next twelve months                                                $ 59,574,489 $ 53,712,732


        The NRA maintains a policy of structuring its financial assets to be available as its general operating expenses
        come due. In addition, to manage liquidity the NRA maintains a line of credit with a bank that is drawn upon as
        needed during the year to manage cash flows.


   3.   INVESTMENTS

        Investments as of December 31, 2018 and 2017 consist of:
                                                                                            2018                2017
           Money market funds                                                            $     157,520       $ 640,820
           Equity securities                                                                32,640,202         38,484,411
           Fixed income securities                                                           8,021,148          3,056,353
           Altemative investments                                                            3,405,044          5,874,330
           Other                                                                               871,077            646,822
                                                                                         $ 45,094,991        $ 48,702,736


        Investment (loss) income for the years ended December 31, 2018 and 2017 includes the following:
                                                                                       2018                2017
            Realized gains, net                                                     $      998,336      $ 4,053,363
            Dividends and interest                                                       1,131,372           762,293
                                                                                         2,129,708         4,815,656
            Unrealized (losses) gains, net                                              (5,029,267)        2,260,061
                                                                                        (2,899,559)     $ 7,075,717

        Interest income of $120,000 and $120,000, earned from notes receivable for 2018 and 2017, respectively, is
        included in dividends and interest.


                                                          11
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                    Entered 04/03/21 02:48:03               Page 99 of 149



                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                      NOTES TO FINANCIAL STATEMENTS




   4.   PLEDGES RECEIVABLE

        At December 31, 2018 and 2017, donors to the NRA have unconditionally promised to give amounts as follows:

                                                                                        2018                  2017
            Within one year                                                              112,900           $ 197,286
            One to five years                                                            116,537               298,006
            More than five years                                                          621,799              753,169
                                                                                          851,236            1,248,461
            Less: discount of pledges receivable                                             (362)             (18,595)
                                                                                          850,874            1,229,866
            Less: allowance for uncollectible pledges                                      (9,312)'..           (45,273)
                                                                                      $   841,562          $ 1,184,593

        Pledges due in more than one year have been recorded at the present value of estimated cash flows, discounted
        by rates ranging from 0.88% to 2.22%.


   5.   ACCOUNTS RECEIVABLE

        Accounts receivable as of December 31, 2018 and 2017 consist of:
                                                                                          2018                2017
         Membership                                                                   $ 48,428,577        $ 40,354,236
         Contributions                                                                    3,603,517          3,119,379
         Advertising                                                                      3,149,717          3,412,352
         Other                                                                            1,274,664          1,353,358
                                                                                         56,456,475         48,239,325
         Less: allowance for doubfful accounts                                          14,998,434          12,110,150
                                                                                      $ 41,458,041        $ 36,129,175

        Following are the changes in the allowance for doubtful accounts during the years ended December 31, 2018
        and 2017, respectively:
                                                                                       2018              2017
        Allowance at beginning of year                                            $ 12,110,150            16,478,863
          Provision for losses on accounts receivable                                  4,671,652           6,324,662
          Write-offs, net of recoveries                                               (1,783,368)        (10,693,375)
         Allowance at end of year                                                 $ 14,998,434 $          12,110,150




                                                         12
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                    Entered 04/03/21 02:48:03            Page 100 of 149



                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                      NOTES TO FINANCIAL STATEMENTS



    6.   INVENTORIES AND SUPPLIES

         Inventories and supplies as of December 31, 2018 and 2017 consist of:
                                                                                      2018                 2017
             Sales inventories                                                     $ 2,549,261 $             3,667,792
             Supplies:
               Magazine paper                                                          1,997,175            1,650,439
               Fulfillment and promotional materials                                   6,066,869            9,048,870
             Other                                                                       967,588               63,664
                                                                                      11,580,893           14,430,765
               Less: obsolescence allowance                                              948,716              791,711
                                                                                   $ 10,632,177            13,639,054

    7.   NOTES RECEIVABLE

         Notes receivable as of December 31, 2018 and 2017 consist of:

                                                                  Interest Rate        2018               2017
            NRA Special Contribution Fund                             4.0%          $ 3,000,000      $      3,000,000

         The note receivable from the SCF is a demand note, collateralized by a first deed of trust on approximately
         33,300 acres of land south of Raton, New Mexico. During the years ended December 31, 2018 and 2017,
         interest in the amount of $120,000 and $120,000 respectively, was recorded. The total interest receivable
         remaining at December 31, 2018 and 2017, respectively, is $3,639,073 and is included in other assets in the
         statements of financial position.

    8.   PROPERTY AND EQUIPMENT

         Property and equipment as of December 31, 2018 and 2017 consist of:
                                                                                       2018          2017
            Land                                                                   $ 5,380,792 $ 5,380,792
            Buildings and improvements                                                55,410,753    54,253,187
            Furniture, fixtures and equipment                                         18,634,456    17,994,728
                                                                                      79,426,001    77,628,707
                   Less: accumulated depreciation                                     46,716,970    43,153,547
                                                                                   $ 32,709,031 $ 34,475,160

         Depreciation expense for the years ended December 31, 2018 and 2017 was $4,879,550 and $4,718,295,
         respectively.




                                                         13
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                     Entered 04/03/21 02:48:03              Page 101 of 149



                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                      NOTES TO FINANCIAL STATEMENTS



    9.   NOTES PAYABLE AND CREDIT AGREEMENTS

         At December 31, 2018 and 2017, $17,680,174 and $18,787,182, respectively, was payable under a credit
         agreement with a bank, which expires on October 1, 2019. Under the terms of this agreement, the NRA pays a
         fixed rate of 6.08%.

         This credit agreement incorporates an interest rate swap agreement. This swap agreement is recognized on
         the statements of financial position in accrued liabilities at its fair value of $429,922 and $1,175,704 as of
         December 31, 2018 and 2017, respectively.

         The NRA maintained a $25,000,000 line of credit agreement which expired on September 27, 2018. Under the
         terms of this agreement, the NRA made monthly interest payments on the daily outstanding principal at a
         variable rate based on the 30-day LIBOR rate, plus 0.60%. On September 27, 2018, the NRA entered into a
         $28,000,000 line of credit agreement which expires September 27, 2021. Under the terms of this agreement,
         the NRA makes monthly interest payments on the daily outstanding principal at a variable rate based on the 30-
         day LIBOR rate, plus 0.70%. At December 31, 2018 and 2017, $25,458,238 and $23,333,918 was payable
         under the different agreements at interest rates of 3.10% and 2.16%, respectively.

         During 2017, the NRA entered a secured loan agreement with the Foundation where the NRA's accounts
         receivable served as collateral, which expired on February 2, 2018. Under the terms of this agreement, the
         NRA made annual interest payments of 7.00%. In January 2018, the agreement was amended to extend the
         loan to June 2, 2018 with interest to be paid monthly. The loan, however, was repaid in March 2018. During
         2018, the NRA entered another secured loan agreement with the Foundation where the NRA's accounts
         receivable serve as collateral, which expires October 3, 2019. Under the terms of this agreement, the NRA
         makes monthly interest payments of 7.00%. At December 31, 2018 and 2017, $5,000,000 was payable under
         the agreement.

         On the $28,000,000 line of credit agreement, the NRA has pledged as collateral $34,741,486 at December 31,
         2018, in cash and investments held in certain custodial accounts by the bank. For the credit agreement, the
         NRA has also pledged as collateral a Deed of Trust on the NRA Headquarters Building.

         The NRA is subject to financial covenants associated with the credit agreement and lines of credit agreements.
         The NRA must maintain minimum cash and investment balances.

         The annual minimum payments related to these obligations at December 31, 2018 are as follows:

                                                   2019                 $ 22,680,173
                                                   2020
                                                   2021                   25,458,239
                                              Total minimum
                                             future payments            $ 48,138,412

         Interest expense for the years ended December 31, 2018 and 2017, was $1,830,724 and $1,585,858,
         respectively.




                                                          14
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                          Entered 04/03/21 02:48:03                Page 102 of 149



                                      NATIONAL RIFLE ASSOCIATION OF AMERICA
                                         NOTES TO FINANCIAL STATEMENTS




    10.   FAIR VALUE MEASUREMENTS

          The NRA follows the Codification on Fair Value Measurement, which defines fair value as the price that would
          be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at
          the measurement date and sets out a fair value hierarchy. The fair value hierarchy gives the highest priority to
          quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable
          inputs (Level 3). Inputs are broadly defined as assumptions market participants would use in pricing an asset
          or liability. The three levels of the fair value hierarchy are described below:

            Level 1: Unadjusted quoted pric,es in active markets for identical assets or liabilities that the reporting entity
            has the ability to access at the measurement date.

            Level 2: Inputs other than quoted prices within Level 1 that are observable for the asset or liability, either
            directly or indirectly; and fair value is determined through the use of models or other valuation methodologies.

            Level 3: Inputs are unobservable for the asset or liability and include situations where there is little, if any,
            market activity for the asset or liability. The inputs into the determination of fair value are based upon the best
            information in the circumstances and may require significant management judgment or estimation.

          In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.
          In such cases, an investment's level within the fair value hierarchy is based on the lowest level of input that is
          significant to the fair value measurement. The NRA's assessment of the significance of a particular input to the
          fair value measurement in its entirety requires judgment, and considers factors specific to the investment.

          In determining the appropriate levels, the NRA performs a detailed analysis of the assets and liabilities that are
          subject to fair value measurements. At each reporting period, all assets and liabilities for which the fair value
          measurement is based on significant unobservable inputs are classified as Level 3.

          The estimated fair values of the NRA's short-term financial instruments, including receivables and payables
          arising in the odinary course of operations, approximate their individual carrying amounts due to the relatively
          short period of time between their origination and expected realization.

          The carrying value of the NRA's note payable and credit agreement approximates fair value as the interest rate
          on the credit agreemenfs underlying instruments fluctuate with market rates.




                                                               15
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                          Entered 04/03/21 02:48:03        Page 103 of 149



                                             NATIONAL RIFLE ASSOCIATION OF AMERICA
                                                 NOTES TO FINANCIAL STATEMENTS


        The tables below present the balances of each class of assets and liabilities measured at fair value on a
        recurring basis by level within the hierarthy.
                                                                        As of December 31, 2018
                                                              Total                 Level 1            Level 2
       Available-for-sale equity securities:
        Consumer discretionary                                                  $       254,630    $ 254,630 $
        Consumer staples                                                                425,035         425,035
        Energy                                                                          945,645         945,645
        Financial services                                                               97,545          97,545
        Healthcare                                                                      382,118         382,118
        Industrials                                                                     246,862         246,862
        Information technology                                                          815,491         815,491
        Materials                                                                     1,594,010       1,594,010
        Multi-strategy mutual funds                                                  27,601,940      27,601,940
        Telecommunications                                                              276,926         276,926
          Total available-for-sale
             equity securities                                                       32,640,202.     32,640,202.
       Available-for-sale fixed income securities:
         Multi-strategy bond funds                                                    8,021,148       8,021,148
       Money market                                                                    157,520          157,520

       Alternative invesbnents:
          Multi-strategy fund-of-funds [measured using a net
           asset value per share (or its equivalent) practical expedient]             3,405,044

         Investments at fair value                                                   44,223,914    $ 40,818,870
       Other investments                                                                871,077
       Total investments                                                             45,094,991.

        Other assets — multi-strategy mutual funds:
          Deferred compensation plan                                        $ 2,949,908 $ 2,949,908 $
          Supplemental executive
           retirement plan                                                     1,055,242  1,055,242
             Total other assets                                             $ 4,005,150 $ 4,005,150 $ -
        Total assets                                                        $        49,100,141    $ 44,824,020

         Interest rate swap                                                 $          (429,922)   $ -             $ (429,922)
         Deferred compensation liability                                             (2,949,908)                      (2,949,908)
         Supplemental executive
           retirement liability                                                      (1,055,242)   -                  (1,055,242)
        Total liabilities                                                            (4,435,072) $ -               $ Q1,435,072)



                                                                            16
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                       Entered 04/03/21 02:48:03            Page 104 of 149



                                            NATIONAL RIFLE ASSOCIATION OF AMERICA
                                               NOTES TO FINANCIAL STATEMENTS



                                                                                          As of December 31, 2017
                                                                                 Total             Level 1            Level 2
       Available-for-sale equity secudties:
        Consumer discretionary                                              $        312,920     $      312,920
        Consumer staples                                                             583,095            583,095
        Energy                                                                       441,004            441,004
        Financial services                                                            21,721             21,721
        Healthcare                                                                   355,704            355,704
        Industrials                                                                  347,757            347,757
        Information technology                                                     1,356,506          1,356,506
        Materials                                                                  1,837,405          1,837,405
        Multi-strategy mutual funds                                               33,097,623         33,097,623
        Telecommunications                                                           130,676            130,676
          Total available-for-sale
             equity securities                                                    38,484,411         38,484,411
       Available-for-sale fixed income securities:
         Multi-strategy bond funds                                                 3,056,353          3,056,353
       Money market                                                                  640,820           640,820
       Altemative investments:
          Multi-strategy fund-of-funds [measured using a net
           asset value per share (or its equivalent) practical expedient]          5,874,330
         Investments at fair value                                          $     48,055,914     $ 42,181,584
       Other investments                                                             646,822
       Total investments                                                    $ 48,702,736

       Other assets — multi-strategy mutual funds:
         Deferred compensation plan                                         $ 2,886,533 $ 2,886,533
         Supplemental executive
          retirement plan                                                        1,156,982    1,156,982
            Total other assets                                               $ 4,043,515 $ 4,043,515
       Total assets                                                         $ 52,746,251         $ 46,225,099

         Interest rate swap                                                 $     ( 1,175,704)   $      -           $ (1,175,704)
        Deferred compensation liability                                           (2,886,533)                          (2,886,533)
        Supplemental executive
          retirement liability                                                    (1,156,982)                          (1,156,982)
       Total liabilities                                                          (5,219,219) $ -                   $ (5,219,219),




                                                                            17
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                        Entered 04/03/21 02:48:03                  Page 105 of 149



                                    NATIONAL RIFLE ASSOCIATION OF AMERICA
                                        NOTES TO FINANCIAL STATEMENTS


        Money market funds, equity securities and fixed income securities are classified as Level 1 instruments as they
        are actively traded on public exchanges.

        Deferred compensation plan and supplemental executive retirement plan assets are based upon the fair market
        value of those assets, which are observable inputs and classified as Level 1. The deferred compensation liability
        is notspublically traded and is, therefore, considered Level 2.

        The NRA's swap agreement is valued based on quoted values stated by the bank's mark-to-market estimate
        using stated fixed rate and LIBOR interest ratings. The interest rate is observable at commonly quoted indexes
        for the full term of the instrument and is, therefore, considered a Level 2 item.

        The table below presents additional information regarding the altemative investments.
                                                                                                                  Redemption
                                       2018               2017             Unfunded            Redemption           Notice
                                     Fair Value .       Fair Value        Commitments          Frequency,           Period
          Multi-strategy
           fund-of-funds (a)        $       -          $ 2,408,648        $       -              quarterly           65 days
          Multi-strategy                                                                          semi-
           fund-of-funds (b)            3,020,588         3,043,894               -              annually           105 days
          Multi-strategy
           fund          (c)             384,456            421,788               -                daily              1 day
                                     $ 3,405,044        $ 5,874,330       $       -

        (a) This class invests in hedge funds that pursue multiple strategies to diversify risks and reduce volatility. The
             hedge funds' composite portfolio for this class includes investments in long, short equity portfolio funds
             (investments in emerging markets and multiple sectors), directional macro strategy funds (investments in
             trade futures, options, futures and foreign exchange contracts, and diversified markets), event driven
             portfolio funds (investments in risk arbitrage, distressed and special situations, and opportunistic investing),
             relative value portfolio funds (investments in arbitrage, commodity trading advisors and market neutral
             strategies), and global asset allocation portfolio funds (investment in currencies, bonds, global equities and
             equity indices). The fair value of the investments in this class have been estimated using the net asset
             value per share of the investments.

        (b) This class invests in hedge funds that pursue multiple strategies to diversify risks and reduce volatility. The
             hedge fund-of-funds' composite portfolio for this class includes investments in private investment
             companies (investment in global, distressed/credit, domestic healthcare and other) and securities (common
             stock). The fair value of the investments in this class have been estimated using the net asset value per
             share of the investments.

        (c) This class invests in a managed futures product that pursue multiple strategies to diversify risks and reduce
             volatility. The multi-strategy fund composite portfolio for this class includes investments in private
             investment companies (investment in currency, bonds, interest rates, commodities and other) and securities
             (common stock). The fair value of the investments in this class have been estimated using the net asset
             value per share of the investment.




                                                             18
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                           Entered 04/03/21 02:48:03                  Page 106 of 149



                                       NATIONAL RIFLE ASSOCIATION OF AMERICA
                                          NOTES TO FINANCIAL STATEMENTS


    11,   NET ASSETS WITH DONOR RESTRICTIONS AND DONOR RESTRICTED ENDOWMENT

          Net assets with donor restrictions are available for the following purposes:
                                                                                               2018                    2017
                 Legislative pmigrams                                                       $ 21,246,525           $ 21,468,256
                 National Firearms Museum                                                       9,101,835             10,139,854
                 Education and training                                                         6,298,991              6,641,962
                 Recreational Shooting                                                          2,973,902              3,270,389
                 Hunter services                                                                5,546,494              5,769,085
                 Competitions                                                                   1,492,184              1,481,987
                 Field services                                                                   255,055                283,422
                 Law enforcement                                                                  819,764                712,791
                 Community outreach                                                                76,385                 61,663
                 Other                                                                          4,424,698              4,687,453
                 Other, passage of time                                                            72,472                792,273
                      Total                                                                 $ 52,308,305            $ 55,309,135

          The NRA follows the Codification subtopic Reporting endowment funds. The Codification addresses accounting
          issues related to guidefines in the Uniform Prudent Management of Institutional Funds Act of 2006 (UPMIFA),
          which was adopted by the National Conferences of Commissioners on Uniform State Laws in July 2006 and
          enacted in the Commonwealth of Virginia on July 1, 2008 and by the State of New York on September 17, 2010.
          The Management of the NRA has interpreted UPMIFA as requiring the preservation of the fair value of original
          donor-restricted endowment gifts as of the date of the gift absent explicit donor stipulations to the contrary. As
          a result of this interpretation, the NRA classifies as net assets with donor restrictions (a) the original value of cash
          gifts donated to permanent donor restricted endowment and (b) the discounted value of future gifts promised to
          permanent donor restricted endowment, net of allowance for uncollectible pledges. The remaining portion of
          donor restricted endowment funds not classified in net assets with donor restrictions is classified as net assets
          with donor restrictions until those amounts are appropriated for expenditure by the NRA in a manner consistent
          with the standard of prudence prescribed by UPMIFA. In accordance with UPMIFA, the NRA considers the
          following factors in making a determination to appropriate or accumulate donor-restricted endowment funds:

             •    The duration and preservation of the fund
             •    The purposes of the NRA and donor-restricted endowment fund
             •    General economic conditions
             •    The possible effect of inflation and deflation
             •    The expected total retum from income and the appreciation of investments
             •    Other resources of the NRA
             •    The investment policies of the NRA

          The NRA has adopted investment and spending policies for donor-restricted endowment assets that attempt to
          provide a predictable stream of funding to the programs supported by its endowment while seeking to maintain
          purchasing power of the endowment assets. The investment policy of the NRA is to achieve, at a minimum, a
          real (inflation adjusted) total net retum that exceeds spending policy requirements. Investments are diversified
          both by asset class and within asset classes. The purpose of diversification is to minimize unsystematic risk and
          to provide reasonable assurance that no single security or class of securities will have a disproportionate impact
          on the total portfolio. The amount appropriated for expenditure ranges from Pk to 5% of the endowment fund's
          fair value as of the end of the preceding year, as long as the value of the endowment does not drop below the
          original contribution(s). All eamings of the endowment are reflected as net assets with donor restrictions until
          appropriated for expenditure in the form of program spending.

                                                                19
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                         Entered 04/03/21 02:48:03              Page 107 of 149



                                      NATIONAL RIFLE ASSOCIATION OF AMERICA
                                         NOTES TO FINANCIAL STATEMENTS


          The NRA's endowment is composed solely of donor restricted funds. The changes in endowment net assets for
          the years ended December 31, 2018 and 2017 are as follows:

                                                                          2018               2017
                        Endowment net assets, beginning of year       $51,889,998        $ 46,569,526
                        Interest and dividends, net                       475,047           1,725,921
                        Net (depreciation) appreciation                (3,618,641)          3,279,468
                        Contributions                                   1,708,726           2,107,078
                        Amount appropriated for expenditure            (1,780,774)         0,791,995)
                        Endowment net assets, end of year             $48,674,356        $ 51,889,998

           The related assets are included in due from affiliates, investments and pledges receivable.

           From time to time, the fair value of assets associated with individual donor-restricted endowment funds may fall
           below the level that the donor or UPMIFA requires the NRA to retain as a fund of perpetual duration. In
           accordance with accounting principles generally accepted in the United States, deficiencies of this nature that
           are reported in net assets with donor restrictions as of December 31, 2018 and 2017, were $2,053,356 and
           $396,736, respectively. The deficiencies in the donor-mstricted endowment funds at December 31, 2018 and
           2017, resulted from unfavorable martet fluctuations and the continued appropriation of endowment assets, which
           was deemed prudent by the NRA. The total amount of the original gifts that have fallen below the level that the
           donor requires as of December 31, 2018 and 2017, were $21,058,804 and $17,735,887, respectively.

           The NRA has reclassified $1,420,647 of underwater endowments, from net assets without donor restrictions to
           net assets with donor restrictions as of January 1, 2017 to conform with the new standards as required by ASU
           2016-14.

    12.    RETIREMENT PLANS

            Certain NRA employees participate in a non-contributory, defined benefit retirement plan (the Plan). Benefits
            under the Plan are generally based on years of service and final average pay. The NRA's policy is to fund
            pension costs as accrued. Effective January 1, 2008, the NRA amended the Plan so that employees hired on
            or after January 1, 2008, will not be eligible to participate in the Plan. Effective December 31, 2018, the NRA
            froze the Plan and employees will no longer eam additional benefits under the Plan.

           The primary investment objectives of the Plan are to provide a long-term, risk-controlled approach using
           diversified investment options. The NRA may consider all asset classes allowed by the Employee Retirement
           Income Security Act of 1974 and other applicable law as ac,ceptable investment options.




                                                              20
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                      Entered 04/03/21 02:48:03               Page 108 of 149



                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                      NOTES TO, FINANCIAL STATEMENTS



        The net periodic pension costs for the years ended December 31, 2018 and 2017 consist of the following:
                                                                                        2018                  2017
         Service cost - benefits eamed during the year                                   3,344,289             3,303,061
         Interest cost on projected benefit obligation                                   6,011,108             5,648,941
         Return on plan assets                                                          (7,552,421)           (6,244,120)
         Recognized net actuarial loss                                                   2,253,340             3,450,270
         Net amortization and deferral                                                   1,362,712                98,035
           Net periodic benefit c,ost                                                    5,419,028             6,256,187
         Recognized curtailment loss                                                     8,718,656
         Other changes                                                                (13,645,761)            (6,778,316)
           Net recognized curtailment loss and other changes                           (4,927,105)            (6,778,316)
         Total recognized in statements of activities                            $         491,923      $       (522,129)

        The following table sets forth the changes in the defined benefit pension plan's funded status and the amount
        of accrued pension costs for the plan years ended December 31, 2018 and 2017 (utilizing a measurement date
        of December 31):
                                                                                       2018                2017
         Change in benefit obligation:
         Projected benefit obligation at beginning of year                      $ 147,957,262        $ 137,051,874
          Service cost                                                                  3,344,289            3,303,061
          Interest cost                                                                 6,011,108            5,648,941
          Actuarial (gain) loss                                                      (13,322,876)            5,519,857
          Benefits paid                                                                (6,452,460)         (3,771,868)
          Plan amendments                                                               9,309,837             205,397
          Plan curtailments                                                          (12,728,696)
         Projected benefit obligation at end of year                            $ 134,118,464            147,957,262

         Change in plan assets:
         Fair value of plan assets at beginning of year                          $     98,260,092      $     86,832,575
          Actual retum on plan assets                                                  (7,878,261)           15,199,385
          Employer contributions                                                        7,600,000
          Benefits paid                                                                (6,452,460)           (3,771,868)
         Fair value of plan assets at end of year                                      91,529,371-           98,260,092
         Accrued pension costs reflected in the statements of
          financial position in accrued liabilities                              $ (g589,093) $ (49,697,170)

         Accumulated benefit obligation                                         ,$ (134,111E41 .$ (132,178,862)

         Amounts recognized in net assets without donor restrictions:
         Total net loss                                                          $ 19,611,103 $ 32,485,333
         Prior service cost                                                                          771,531
           Total                                                                 $ 19,611,103 $ 33,256,864

        The total net loss and prior service cost for the defined pension plan that will be amortized from net assets into
        the net periodic benefit cost over the next year are $880,576 and $0, respectively.

                                                           21
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                       Entered 04/03/21 02:48:03               Page 109 of 149



                                     NATIONAL RIFLE ASSOCIATION OF AMERICA
                                        NOTES TO FINANCIAL STATEMENTS



        The following weighted-average assumptions were used in calculating the above benefit obligations, net periodic
        benefit cost and fair value of plan assets at December 31, 2018 and 2017:
                                                                                              2018              2017
              Discount rate used to determine benefit obligation                                 4.45%             3.90%
              Discount rate used to determine net periodic benefit cost                          3.90%             4.15%
              Rate of compensation increase                                                      4.00%             4.00%
              Expected return on plan assets                                                     8.00%             8.00%

        The basis used to determine the overall expected long-term rate of retum on assets utilizing the target asset
        allocations established within the plan is based on historical retums.
        The asset allocation strategy is based on several factors including:

          •     The relationship between the current and projected assets of the Plan and the projected actuarial liability
                stream;
          •     The historical performance of capital markets adjusted for the perception of future short- and long-term
                capital market performance;
          •     The perception of future economic conditions, including inflation and interest rate assumptions.
        The asset allocation strategy shall identify target allocations to eligible asset classes and, where appropriate,
        suitable ranges within which each a.sset class can fluctuate as a percent of the total fund. Each asset class is
        to remain suitably invested at all times in either cash (or cash equivalents) or permitted securities within each
        asset class. The asset classes may be rebalanced from time to time to take advantage of tactical misvaluations
        across major asset classes or investment styles, or to align the current asset mix with strategic targets.

        Following is a description of the valuation methodologies used for assets measured at fair value at December
        31, 2018 and 2017.

          Multi-strategy equity and fixed income mutual funds and Pooled separate accounts: Primarily valued at the
          net asset value (NAV) per share based on quoted market prices of the underlying investrnents as reported by
          the investment advisor using the audited financial statements of the underlying investments. The individual
          annuities invest in separate accounts, which track the perforrnance of the specific underlying mutual funds. A
          valuation agent is selected for each mutual fund and PSA. The valuation of the net assets is calculated on
          each open market day.

        The methods described above may produce a fair value calculation that may not be indicative of net realizable
        value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are
        appropriate and consistent with other market participants, the use of different methodologies or assumptions to
        determine the fair value of certain results in a different fair value measurement at the reporting date.

        Investments measured at net asset value (or equivalent) as a practical expedient have not been classified in the
        fair value hierarchy. The amounts of investments are included below.




                                                            22
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                       Entered 04/03/21 02:48:03              Page 110 of 149



                                   NATIONAL RIFLE ASSOCIATION OF AMERICA
                                       NOTES TO FINANCIAL STATEMENTS



        At December 31, 2018 and 2017, the fair value and the asset allocation of the NRA's pension plan assets was
        as follows:

                                                                             2018                                2017
         Asset category:
          Multi-strategy equity Mutual funds/PSAs                $ 55,411,934        60.5%         $ 61,965,743          63.0%
          Multi-strategy fixed income Mutual funds/ PSAs           35,569,933        38.9            36,014,604          36.7
          Cash                                                        547,504         0.6               279 745           0.3
                                                                 $ 91,529,371 _     100.0%         $ 98,260,092..       100.0%

        The NRA contributes to the plan based on actuarially determined amounts necessary to provide assets sufficient
        to meet benefits to be paid to plan members. NRA annually funds the minimum required contribution. Expected
        contributions for the plan year ending December 31, 2019 are $4,500,000.

        The following plan year benefit payments, which reflect expected future service, as appropriate, are expected
        to be paid over the next 10 fiscal years:

                                                 2019                   $ 6,012,421
                                                 2020                   $ 6,246,760
                                                 2021                   $ 6,700,276
                                                 2022                   $ 6,849,292
                                                 2023                   $ 7,182,166
                                           2024 — 2028 (total)          $ 38,557,012

        In addition, in 1997, the NRA established a 401(k) plan for employees. The plan, available to all employees
        after 90 days of service, permits participants to contribute a portion of their salary on a pre-tax basis. The NRA
        matches participant contributions based on plan provisions. Participants are 100% vested in employer
        contributions after three years of service. The vested balance is available to participants at termination,
        retirement, death, disability, hardships or through eligible loans. Employer contributions to the 401(k) plan
        totaled $2,569,393 and $2,430,068 for the years ended December 31, 2018 and 2017, respectively.

        The NRA also maintains a deferred compensation agreement (the Agreement) for certain officers and
        employees. The Agreement is offered at the sole discretion of its Board of Directors, which may amend or
        terminate the Agreement at any time. The Agreement is funded through whole life insurance policies on the
        plan beneficiaries. The NRA is the policy owner and beneficiary.

        Currently, several key employees are enrolled in the Agreement. Management believes that no unfunded liability
        exists under the Agreement. At December 31, 2018 and 2017, the NRA had assets relating to the cash
        surrender values of the whole life insurance policies of $4,406,082 and $4,182,192, respectively. At December
        31, 2018 and 2017, the NRA had loans against the whole life insurance policies of $3,535,004 and $3,535,370,
        respectively, with the net included in investments on the statement of financial position. The policies serve as
        the underlying collateral for the loans and interest on the loans is accrued at rates between 4.20% and 4.25%.
        The NRA had an accrued postretirement liability of $278,958 and $275,795 at December 31, 2018 and 2017,
        respectively. Deferred compensation expense for the years ended December 31, 2018 and 2017 was $(30,955)
        and $71,973 respectively.




                                                           23
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                          Entered 04/03/21 02:48:03                 Page 111 of 149



                                      NATIONAL RIFLE ASSOCIATION OF AMERICA
                                         NOTES TO FINANCIAL STATEMENTS



          The NRA has established a 457(b) deferred compensation plan for the benefit of certain employees. This plan
          is employee funded, and therefore, the NRA did not contribute to this plan during the years ended December
          31, 2018 and 2017. At December 31, 2018 and 2017, the NRA held assets, and had related obligations, relating
          to this plan of $2,949,908 and $2,886,533, respectively.

          The NRA has also established a 457(f) supplemental executive retirement plan for the benefit of certain
          executives. At December 31, 2018 and 2017, the NRA held assets, and had related obligations, relating to the
          plan of $1,055,242 and $1,156,982, respectively. The NRA incurred deferred compensation expense of
          $206,700 for the yeam ended December 31, 2018 and 2017.

          For both plans, the assets are included in other assets and the liabilities are included in accrued liabilities on the
          statements of financial position.

    13.   RENTAL OPERATIONS AS LESSOR

          The NRA leases a portion of its headquarters building and adjacent property to tenants under various operating
          leases. These leases include renewal options and escalation clauses and require that the tenants pay for their
          prorated share of the building operating expenses.

          The following is a schedule of minimum future rentals on non-cancellable operating leases as of December 31,
          2018:
                                                    2019                 $ 1,179,547
                                                    2020                      878,796
                                                    2021                      775,193
                                                    2022                      752,222
                                                    2023                      913,527
                                              2024 & Thereafter             2,079,638
                                               Total minimum
                                                future rentals          $ 6,578,923 _—
          Total rental income for the years ended December 31, 2018 and 2017 was $1,357,108 and $1,255,235,
          respectively.

    14.   COMMITMENTS AND CONTINGENCIES

          Leases

          The NRA leases warehouse, office space and equipment under non-cancellable operating leases with terms
          expiring through 2022. The lease agreements for various office space include renewal options and escalation
          clauses and require that the NRA pay for shared operating expenses.




                                                               24
Case 21-30085-hdh11 Doc 468 Filed 04/03/21                       Entered 04/03/21 02:48:03               Page 112 of 149



                                    NATIONAL RIFLE ASSOCIATION OF AMERICA
                                        NOTES TO FINANCIAL STATEMENTS


          The annual minimum payments related to these obligations as of December 31, 2018 are as follows:

                                                2019                       $      1,414,035
                                                2020                                821,277
                                                2021                                458,502
                                                2022                                194,912
                                   Total minimum payments required         $      2,888,726

          Total lease. expense for the years ended December 31, 2018 and 2017 was $1,410,079 and $1,298,089,
          respectively.

          Litioation and claims

          NRA is subject to various legal proceedings as well as federal and state govemment agency inquires. In the
          opinion of the management of the NRA, there are no material pending legal proceedings to which the NRA will
          be found liable. Management also believes the federal and state inquiries have no merit and will be resolved to
          the benefit of the NRA.

    15.   RELATED PARTIES

          The NRA and the NRA, Foundation are financially interrelated entities as the NRA is able to influence the
          Foundation's operating and financial decisions as well as the NRA having ongoing economic interest in the net
          assets of the Foundation. The NRA is affiliated with CRDF, SCF and the FAF by virtue of the control vested
          with the NRA's Board of Directors to appoint the Board of Trustees of each affiliate. The PVF is a separately
          unincorporated political action committee of the NRA whose five officers are NRA employees. The NRA
          provides certain benefits to the affiliates at no cost, among which are the use of office space and other
          administrative and support services. Management has determined that the fair value of these benefits is
          minimal, and accortiingly, no amounts are reflected in these financial statements.

          The Foundation reimburses the NRA for certain expenses, such as salaries, benefits, and general operating
          expenses, paid by the NRA on the Foundation's behalf. These expenses totaled $17,482,315 and $6,017,801
          for the years ended December 31, 2018 and 2017, respectively. As of December 31, 2018 and 2017,
          $28,501,182 and $29,542,563 mspectively, was owed to the NRA and included in due from affiliates for
          reimbursements and pass through funds still held by the Foundation. In addition, certain qualified NRA programs
          were funded by Foundation grants totaling $13,498,464 and $18,812,141 for the years ended December 31,
          2018 and 2017, respectively.

          The CRDF reimburses the NRA for general operating expenses paid by the NRA on the CRDF's behalf. As of
          December 31, 2018 and 2017, $3,161 and $1,040,733, respectively, was owed to the NRA for general operating
          expenses and included in due from affiliates.

          All permanent employees of the SCF are maintained as employees of the NRA and the SCF reimburses the
          NRA for the total employee costs including benefits. The SCF reimburses the NRA for certain other expenses
          paid by the NRA on the SCF's behalf. As of December 31, 2018 and 2017, $192,190 and $148,679,
          respectively, was owed to the NRA for salaries, insurance and benefits net of certain other expenses owed by
          the NRA to the SCF and included in due from affiliates. See also Note 6.

          The NRA paid administrative and fundraising expenses of $5,105,006 and $2,968,011 for the years ended
          December 31, 2018 and 2017, respectively, on behalf of the PVF.


                                                            25
Case 21-30085-hdh11 Doc 468 Filed 04/03/21   Entered 04/03/21 02:48:03   Page 113 of 149




  69,W6fFIXOPWOAR
      Ftififfkittbil

    MAY 11§

    6117Wih.Ttgggesa
Case 21-30085-hdh11 Doc 468 Filed 04/03/21   Entered 04/03/21 02:48:03   Page 114 of 149




                                    EXHIBIT 2
                                  Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                                  Entered 04/03/21 02:48:03                                        Page 115 of 149

                                   990                                 Return of Organization Exempt From Income Tax                                                                                           OMB No. 1545-0047


                                                                                                                                                                                                                    2019
   Form

                                                              Under section 501(c), 527, or 4947(a)(1) of the Internal Revenue Code (except private foundations)
                                                                        a   Do not enter social security numbers on this form as it may be made public.
   Department of the Treasury
                                                                                                                                                                                                               Open to Public
   Internal Revenue Service                                                 a Go to www.irs.gov/Form990 for instructions and the latest information.                                                            Inspection
   A                             For the 2019 calendar year, or tax year beginning                                                  , 2019, and ending                                                         , 20
   B                             Check if applicable:         C Name of organization NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                D Employer identification number
                                 Address change                 Doing business as                                                                                                                          XX-XXXXXXX
                                 Name change                    Number and street (or P.O. box if mail is not delivered to street address)                 Room/suite                     E Telephone number
                                 Initial return               11250 WAPLES MILL ROAD                                                                                                                      (703) 267-1000
                                 Final return/terminated        City or town, state or province, country, and ZIP or foreign postal code
                                 Amended return               FAIRFAX, VA 22030                                                                                                           G Gross receipts $                302,740,488
                                 Application pending          F Name and address of principal officer: WAYNE R LAPIERRE                                               H(a) Is this a group return for subordinates?           Yes   ✔    No
                                                              SAME AS C ABOVE                                                                                         H(b) Are all subordinates included?                     Yes        No
   I                             Tax-exempt status:                501(c)(3)        ✔   501(c) (   4    ) ` (insert no.)       4947(a)(1) or         527                     If “No,” attach a list. (see instructions)
   J                             Website:    a     WWW.NRA.ORG                                                                                                        H(c) Group exemption number                     a

   K                             Form of organization:    ✔   Corporation      Trust         Association      Other   a                 L Year of formation:                 1871         M State of legal domicile:                NY
             Part I                           Summary
                                    1      Briefly describe the organization’s mission or most significant activities: FIREARMS SAFETY, EDUCATION, AND
       Activities & Governance




                                            TRAINING; AND ADVOCACY ON BEHALF OF SAFE AND RESPONSIBLE GUN OWNERS


                                    2      Check this box a     if the organization discontinued its operations or disposed of more than 25% of its net assets.
                                    3      Number of voting members of the governing body (Part VI, line 1a) . . . . . . . . .              3                        73
                                    4      Number of independent voting members of the governing body (Part VI, line 1b) . . . .            4                        63
                                    5      Total number of individuals employed in calendar year 2019 (Part V, line 2a)    . . . . .        5                       770
                                    6      Total number of volunteers (estimate if necessary) . . . . . . . . . . . . . .                   6                   150,000
                                    7a     Total unrelated business revenue from Part VIII, column (C), line 12 . . . . . . . .            7a                22,618,742
                                      b    Net unrelated business taxable income from Form 990-T, line 39 . . . . . . . . .                7b                         0
                                                                                                                                                                          Prior Year                                Current Year
                                   8       Contributions and grants (Part VIII, line 1h) . . . . . . . . . . . .                                                                  108,599,726                               109,439,440
       Revenue




                                   9       Program service revenue (Part VIII, line 2g)     . . . . . . . . . . .                                                                 193,010,155                               134,011,736
                                  10       Investment income (Part VIII, column (A), lines 3, 4, and 7d) . . . . . .                                                                2,192,041                                 5,035,760
                                  11       Other revenue (Part VIII, column (A), lines 5, 6d, 8c, 9c, 10c, and 11e) . . .                                                          48,748,942                                42,668,528
                                  12       Total revenue—add lines 8 through 11 (must equal Part VIII, column (A), line 12)                                                       352,550,864                               291,155,464
                                  13       Grants and similar amounts paid (Part IX, column (A), lines 1–3) . . . . .                                                                  75,661                                   103,491
                                  14       Benefits paid to or for members (Part IX, column (A), line 4) . . . . . .                                                                        0                                         0
                                  15       Salaries, other compensation, employee benefits (Part IX, column (A), lines 5–10)                                                       63,864,842                                56,740,325
       Expenses




                                  16a      Professional fundraising fees (Part IX, column (A), line 11e) . . . . . .                                                                7,798,658                                 5,269,873
                                     b     Total fundraising expenses (Part IX, column (D), line 25) a           45,441,923
                                  17       Other expenses (Part IX, column (A), lines 11a–11d, 11f–24e)       . . . . .                                                           283,536,156                               241,273,626
                                  18       Total expenses. Add lines 13–17 (must equal Part IX, column (A), line 25)       .                                                      355,275,317                               303,387,315
                                  19       Revenue less expenses. Subtract line 18 from line 12 . . . . . . . .                                                                    (2,724,453)                              (12,231,851)
    Fund Balances




                                                                                                                                                            Beginning of Current Year                               End of Year
     Net Assets or




                                  20       Total assets (Part X, line 16) . . . . . . . . . .                                   .   .   .    .   .    .                           197,212,080                               198,746,752
                                  21       Total liabilities (Part X, line 26) . . . . . . . . . .                              .   .   .    .   .    .                           181,180,554                               189,092,595
                                  22       Net assets or fund balances. Subtract line 21 from line 20                           .   .   .    .   .    .                            16,031,526                                 9,654,157
        Part II                               Signature Block
         Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is
         true, correct, and complete. Declaration of preparer (other than officer) is based on all information of which preparer has any knowledge.
                                             FF




   Sign                                              Signature of officer                                                                                                          Date
   Here                                              WAYNE R LAPIERRE, EXECUTIVE VICE PRESIDENT
                                                     Type or print name and title
                                                  Print/Type preparer’s name                           Preparer's signature                                Date                                      if PTIN
   Paid                                                                                                                                                                                   Check
                                                                                                                                                                                          self-employed
   Preparer
                                                  Firm’s name      a                                                                                                              Firm’s EIN      a
   Use Only                                                        a
                                                  Firm’s address                                                                                                                  Phone no.
   May the IRS discuss this return with the preparer shown above? (see instructions) .                                                                .    .      .      .    .     .     .   .       .    .    .           Yes      No
   For Paperwork Reduction Act Notice, see the separate instructions.                                                                                Cat. No. 11282Y                                                      Form 990 (2019)



NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                 1                  11/18/2020 9:47:17 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 468 Filed 04/03/21                     Entered 04/03/21 02:48:03              Page 116 of 149
   Form 990 (2019)                                                                                                                 Page 2
    Part III     Statement of Program Service Accomplishments
                 Check if Schedule O contains a response or note to any line in this Part III   . . . . . . . . . . . . .              ✔

     1     Briefly describe the organization’s mission:
            PER NRA BYLAWS, TO PROTECT AND DEFEND THE U.S. CONSTITUTION; TO PROMOTE PUBLIC SAFETY, LAW AND
            ORDER, AND NATIONAL DEFENSE; TO TRAIN LAW ENFORCEMENT AGENCIES AND CIVILIANS IN MARKSMANSHIP; TO
            PROMOTE SHOOTING SPORTS AND HUNTING.


     2     Did the organization undertake any significant program services during the year which were not listed on the
           prior Form 990 or 990-EZ? . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 Yes    ✔   No
           If “Yes,” describe these new services on Schedule O.
     3     Did the organization cease conducting, or make significant changes in how it conducts, any program
           services? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     Yes    ✔   No
           If “Yes,” describe these changes on Schedule O.
     4     Describe the organization’s program service accomplishments for each of its three largest program services, as measured by
           expenses. Section 501(c)(3) and 501(c)(4) organizations are required to report the amount of grants and allocations to others,
           the total expenses, and revenue, if any, for each program service reported.

     4a    (Code:         ) (Expenses $  121,344,093 including grants of $     103,491 ) (Revenue $    120,556,156 )
            NRA MEMBERSHIP SUPPORT INCLUDES PUBLICATIONS, EDUCATION AND TRAINING, FIELD SERVICES, COMPETITIVE
            SHOOTING, LAW ENFORCEMENT, HUNTER SERVICES, MEMBER COMMUNICATIONS SERVICES, MEMBER PROGRAMS, MEMBER
            SERVICES, AND FULFILLMENT OF MEMBER SERVICES. THE CHIEF VALUE OF NRA MEMBERSHIP IS IN GUN SAFETY AND
            TRAINING ALONG WITH REGULAR REINFORCEMENT OF THESE LESSONS AND PRINCIPLES BY KEEPING ENGAGED WITH
            THE COMMUNITY OF OUTDOOR LOVERS AND SAFE AND RESPONSIBLE SHOOTING ENTHUSIASTS. NRA MEMBERSHIP
            SUPPORT AND FULFILLMENT ARE DEDICATED TO PROVIDING NRA MEMBERS WITH HIGH QUALITY SUPPORT AS WELL AS
            CONTENT DELIVERED THROUGH MANY PLATFORMS. SAFE AND RESPONSIBLE GUN OWNERSHIP REMAINS THE CORNERSTONE
            OF EVERYTHING THE ASSOCIATION PROVIDES FOR MEMBERS.




     4b (Code:              ) (Expenses $    27,138,998 including grants of $         0 ) (Revenue $            0 )
            THE NRA INSTITUTE FOR LEGISLATIVE ACTION ADVOCATES ON BEHALF OF SAFE AND RESPONSIBLE GUN OWNERS. AS
            THE FOREMOST PROTECTOR AND DEFENDER OF THE SECOND AMENDMENT, THE NRA PROMOTES FIREARMS SAFETY,
            ADVOCATES AGAINST EFFORTS TO ERODE GUN RIGHTS AND FREEDOMS, FIGHTS FOR INITIATIVES AIMED AT REDUCING
            VIOLENT CRIME, AND PROMOTES HUNTERS'RIGHTS AND CONSERVATION EFFORTS. NRA MEMBERS RECOGNIZE THIS
            VITAL IMPORTANCE OF NRAILA'S TRUE GRASSROOTS WORK TO PRESERVE THE SECOND AMENDMENT FOR FUTURE
            GENERATIONS OF SHOOTERS AND OUTDOOR SPORTSMEN AND SPORTSWOMEN. THIS LEGION OF ENGAGED AND MOTIVATED
            MEMBERS IS THE REASON FOR THE NRA'S STRENGTH.




     4c    (Code:           ) (Expenses $    16,001,367 including grants of $          0 ) (Revenue $       19,828,137 )
            NRA SHOWS AND EXHIBITS INCLUDE THE NRA ANNUAL MEETINGS AND MEMBERS EXHIBIT HALL, HELD IN A DIFFERENT
            CITY EACH YEAR, AND OTHER SHOWS AROUND THE COUNTRY. THE ANNUAL MEETINGS AND EXHIBITS ARE PRESENTED
            AS A CELEBRATION OF AMERICAN FREEDOM FEATURING ACRES OF EXHIBITS, PREMIER EVENTS, EDUCATIONAL
            SEMINARS AND WORKSHOPS, AND FUN-FILLED ACTIVITIES FOR THE ENTIRE FAMILY. INDIANAPOLIS, INDIANA WAS
            THE 2019 HOST CITY. OTHER NRA HOSTED SHOWS INCLUDED THE GREAT AMERICAN OUTDOOR SHOW HELD IN
            HARRISBURG, PENNSYLVANIA.




     4d Other program services (Describe on Schedule O.)
        (Expenses $      31,766,483 including grants of $                  0 ) (Revenue $          564,907 )
     4e Total program service expenses a               196,250,941
                                                                                                                           Form 990 (2019)
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                       2     11/18/2020 9:47:17 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                   Entered 04/03/21 02:48:03                           Page 117 of 149
   Form 990 (2019)                                                                                                                                                Page 3
    Part IV      Checklist of Required Schedules
                                                                                                                                                            Yes     No

     1     Is the organization described in section 501(c)(3) or 4947(a)(1) (other than a private foundation)? If “Yes,”
           complete Schedule A . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                               1            ✔
     2     Is the organization required to complete Schedule B, Schedule of Contributors (see instructions)? . . .                                     2    ✔
     3     Did the organization engage in direct or indirect political campaign activities on behalf of or in opposition to
           candidates for public office? If “Yes,” complete Schedule C, Part I . . . . . . . . . . . . . .                                             3    ✔
     4     Section 501(c)(3) organizations. Did the organization engage in lobbying activities, or have a section 501(h)
           election in effect during the tax year? If “Yes,” complete Schedule C, Part II . . . . . . . . . . .                                        4
     5     Is the organization a section 501(c)(4), 501(c)(5), or 501(c)(6) organization that receives membership dues,
           assessments, or similar amounts as defined in Revenue Procedure 98-19? If “Yes,” complete Schedule C, Part III                              5    ✔
     6     Did the organization maintain any donor advised funds or any similar funds or accounts for which donors
           have the right to provide advice on the distribution or investment of amounts in such funds or accounts? If
           “Yes,” complete Schedule D, Part I . . . . . . . . . . . . . . . . . . . . . . . .                                                          6            ✔
     7     Did the organization receive or hold a conservation easement, including easements to preserve open space,
           the environment, historic land areas, or historic structures? If “Yes,” complete Schedule D, Part II     . . .                              7            ✔
     8     Did the organization maintain collections of works of art, historical treasures, or other similar assets? If “Yes,”
           complete Schedule D, Part III . . . . . . . . . . . . . . . . . . . . . . . . . .                                                           8    ✔
     9   Did the organization report an amount in Part X, line 21, for escrow or custodial account liability, serve as a
         custodian for amounts not listed in Part X; or provide credit counseling, debt management, credit repair, or
         debt negotiation services? If “Yes,” complete Schedule D, Part IV .            . . . . . . . . . . . . .                                      9            ✔
    10   Did the organization, directly or through a related organization, hold assets in donor-restricted endowments
         or in quasi endowments? If “Yes,” complete Schedule D, Part V . . . . . . . . . . . . . . .                                                  10    ✔
    11   If the organization’s answer to any of the following questions is “Yes,” then complete Schedule D, Parts VI,
         VII, VIII, IX, or X as applicable.
       a Did the organization report an amount for land, buildings, and equipment in Part X, line 10? If “Yes,”
         complete Schedule D, Part VI . . . . . . . . . . . . . . . . . . . . . . . . . .                                                             11a   ✔
       b Did the organization report an amount for investments—other securities in Part X, line 12, that is 5% or more
         of its total assets reported in Part X, line 16? If “Yes,” complete Schedule D, Part VII . . . . . . . .                                     11b           ✔
       c Did the organization report an amount for investments—program related in Part X, line 13, that is 5% or more
         of its total assets reported in Part X, line 16? If “Yes,” complete Schedule D, Part VIII . . . . . . . .                                    11c           ✔
       d Did the organization report an amount for other assets in Part X, line 15, that is 5% or more of its total assets
         reported in Part X, line 16? If “Yes,” complete Schedule D, Part IX . . . . . . . . . . . . . .                                              11d   ✔
       e Did the organization report an amount for other liabilities in Part X, line 25? If “Yes,” complete Schedule D, Part X                        11e   ✔
       f Did the organization’s separate or consolidated financial statements for the tax year include a footnote that addresses
         the organization’s liability for uncertain tax positions under FIN 48 (ASC 740)? If “Yes,” complete Schedule D, Part X                       11f   ✔
    12a Did the organization obtain separate, independent audited financial statements for the tax year? If “Yes,” complete
           Schedule D, Parts XI and XII   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   12a   ✔
       b Was the organization included in consolidated, independent audited financial statements for the tax year? If
         “Yes,” and if the organization answered “No” to line 12a, then completing Schedule D, Parts XI and XII is optional                           12b   ✔
    13   Is the organization a school described in section 170(b)(1)(A)(ii)? If “Yes,” complete Schedule E . . . .                                     13           ✔
    14a Did the organization maintain an office, employees, or agents outside of the United States? . . . . .                                         14a           ✔
       b Did the organization have aggregate revenues or expenses of more than $10,000 from grantmaking,
         fundraising, business, investment, and program service activities outside the United States, or aggregate
         foreign investments valued at $100,000 or more? If “Yes,” complete Schedule F, Parts I and IV . . . . .                                      14b   ✔
    15   Did the organization report on Part IX, column (A), line 3, more than $5,000 of grants or other assistance to or
         for any foreign organization? If “Yes,” complete Schedule F, Parts II and IV . . . . . . . . . . .                                           15            ✔
    16   Did the organization report on Part IX, column (A), line 3, more than $5,000 of aggregate grants or other
         assistance to or for foreign individuals? If “Yes,” complete Schedule F, Parts III and IV. . . . . . . .                                     16            ✔
    17   Did the organization report a total of more than $15,000 of expenses for professional fundraising services on
         Part IX, column (A), lines 6 and 11e? If “Yes,” complete Schedule G, Part I (see instructions) . . . . .                                     17    ✔
    18   Did the organization report more than $15,000 total of fundraising event gross income and contributions on
         Part VIII, lines 1c and 8a? If “Yes,” complete Schedule G, Part II . . . . . . . . . . . . . . .                                             18    ✔
    19   Did the organization report more than $15,000 of gross income from gaming activities on Part VIII, line 9a?
         If “Yes,” complete Schedule G, Part III . . . . . . . . . . . . . . . . . . . . . . .                                                         19           ✔
    20a Did the organization operate one or more hospital facilities? If “Yes,” complete Schedule H . . . . . .                                       20a           ✔
      b If “Yes” to line 20a, did the organization attach a copy of its audited financial statements to this return?  .                               20b
    21   Did the organization report more than $5,000 of grants or other assistance to any domestic organization or
         domestic government on Part IX, column (A), line 1? If “Yes,” complete Schedule I, Parts I and II . . . .                                    21    ✔
                                                                                                                                                       Form 990 (2019)
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                         3           11/18/2020 9:47:17 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 468 Filed 04/03/21                        Entered 04/03/21 02:48:03              Page 118 of 149
   Form 990 (2019)                                                                                                                        Page 4
    Part IV      Checklist of Required Schedules (continued)
                                                                                                                                    Yes     No

    22      Did the organization report more than $5,000 of grants or other assistance to or for domestic individuals on
            Part IX, column (A), line 2? If “Yes,” complete Schedule I, Parts I and III . . . . . . . . . . . .               22    ✔
    23      Did the organization answer “Yes” to Part VII, Section A, line 3, 4, or 5 about compensation of the
            organization’s current and former officers, directors, trustees, key employees, and highest compensated
            employees? If “Yes,” complete Schedule J . . . . . . . . . . . . . . . . . . . . . .                              23    ✔
    24a Did the organization have a tax-exempt bond issue with an outstanding principal amount of more than
        $100,000 as of the last day of the year, that was issued after December 31, 2002? If “Yes,” answer lines 24b
        through 24d and complete Schedule K. If “No,” go to line 25a . . . . . . . . . . . . . . .                            24a           ✔
      b Did the organization invest any proceeds of tax-exempt bonds beyond a temporary period exception? . .                 24b
      c Did the organization maintain an escrow account other than a refunding escrow at any time during the year
        to defease any tax-exempt bonds? . . . . . . . . . . . . . . . . . . . . . . . .                                      24c
      d Did the organization act as an “on behalf of” issuer for bonds outstanding at any time during the year? . .           24d
    25a Section 501(c)(3), 501(c)(4), and 501(c)(29) organizations. Did the organization engage in an excess benefit
        transaction with a disqualified person during the year? If “Yes,” complete Schedule L, Part I . . . . .               25a   ✔
         b Is the organization aware that it engaged in an excess benefit transaction with a disqualified person in a prior
           year, and that the transaction has not been reported on any of the organization’s prior Forms 990 or 990-EZ?
           If “Yes,” complete Schedule L, Part I . . . . . . . . . . . . . . . . . . . . . . . .                              25b   ✔
    26      Did the organization report any amount on Part X, line 5 or 22, for receivables from or payables to any current
            or former officer, director, trustee, key employee, creator or founder, substantial contributor, or 35%
            controlled entity or family member of any of these persons? If “Yes,” complete Schedule L, Part II . . .          26            ✔

    27   Did the organization provide a grant or other assistance to any current or former officer, director, trustee, key
         employee, creator or founder, substantial contributor or employee thereof, a grant selection committee
         member, or to a 35% controlled entity (including an employee thereof) or family member of any of these
         persons? If “Yes,” complete Schedule L, Part III . . . . . . . . . . . . . . . . . . . .                             27            ✔
    28   Was the organization a party to a business transaction with one of the following parties (see Schedule L, Part
         IV instructions, for applicable filing thresholds, conditions, and exceptions):
       a A current or former officer, director, trustee, key employee, creator or founder, or substantial contributor? If
         “Yes,” complete Schedule L, Part IV . . . . . . . . . . . . . . . . . . . . . . . .                                  28a   ✔
       b A family member of any individual described in line 28a? If “Yes,” complete Schedule L, Part IV . . . .              28b           ✔
       c A 35% controlled entity of one or more individuals and/or organizations described in lines 28a or 28b? If
         “Yes,” complete Schedule L, Part IV . . . . . . . . . . . . . . . . . . . . . . . .                                  28c           ✔
    29   Did the organization receive more than $25,000 in non-cash contributions? If “Yes,” complete Schedule M               29   ✔
    30   Did the organization receive contributions of art, historical treasures, or other similar assets, or qualified
         conservation contributions? If “Yes,” complete Schedule M . . . . . . . . . . . . . . . .                            30    ✔
    31   Did the organization liquidate, terminate, or dissolve and cease operations? If “Yes,” complete Schedule N, Part I   31            ✔
    32   Did the organization sell, exchange, dispose of, or transfer more than 25% of its net assets? If “Yes,”
         complete Schedule N, Part II . . . . . . . . . . . . . . . . . . . . . . . . . .                                     32            ✔
    33   Did the organization own 100% of an entity disregarded as separate from the organization under Regulations
         sections 301.7701-2 and 301.7701-3? If “Yes,” complete Schedule R, Part I . . . . . . . . . . .                      33            ✔
    34   Was the organization related to any tax-exempt or taxable entity? If “Yes,” complete Schedule R, Part II, III,
         or IV, and Part V, line 1 . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     34   ✔
    35a Did the organization have a controlled entity within the meaning of section 512(b)(13)? . . . . . . .                 35a   ✔
       b If “Yes” to line 35a, did the organization receive any payment from or engage in any transaction with a
         controlled entity within the meaning of section 512(b)(13)? If “Yes,” complete Schedule R, Part V, line 2 . .        35b   ✔
    36   Section 501(c)(3) organizations. Did the organization make any transfers to an exempt non-charitable
         related organization? If “Yes,” complete Schedule R, Part V, line 2 . . . . . . . . . . . . . .                      36
    37   Did the organization conduct more than 5% of its activities through an entity that is not a related organization
         and that is treated as a partnership for federal income tax purposes? If “Yes,” complete Schedule R, Part VI         37            ✔
    38   Did the organization complete Schedule O and provide explanations in Schedule O for Part VI, lines 11b and
         19? Note: All Form 990 filers are required to complete Schedule O.                                                   38    ✔
    Part V       Statements Regarding Other IRS Filings and Tax Compliance
                 Check if Schedule O contains a response or note to any line in this Part V       . . . . . . . . . . . . .
                                                                                                                                    Yes     No
     1a Enter the number reported in Box 3 of Form 1096. Enter -0- if not applicable    . . . . 1a    968
      b Enter the number of Forms W-2G included in line 1a. Enter -0- if not applicable . . . . 1b       0
      c Did the organization comply with backup withholding rules for reportable payments to vendors and
        reportable gaming (gambling) winnings to prize winners? . . . . . . . . . . . . . . . . .          1c                       ✔
                                                                                                                               Form 990 (2019)
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                       4         11/18/2020 9:47:17 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                   Entered 04/03/21 02:48:03                     Page 119 of 149
   Form 990 (2019)                                                                                                                                             Page 5
    Part V         Statements Regarding Other IRS Filings and Tax Compliance (continued)
                                                                                                                                                         Yes     No

     2a      Enter the number of employees reported on Form W-3, Transmittal of Wage and Tax
             Statements, filed for the calendar year ending with or within the year covered by this return                       2a          770
         b   If at least one is reported on line 2a, did the organization file all required federal employment tax returns? .                      2b    ✔
             Note: If the sum of lines 1a and 2a is greater than 250, you may be required to e-file (see instructions) . .
     3a      Did the organization have unrelated business gross income of $1,000 or more during the year? . . . .                                  3a    ✔
      b      If “Yes,” has it filed a Form 990-T for this year? If “No” to line 3b, provide an explanation on Schedule O .                         3b    ✔
     4a      At any time during the calendar year, did the organization have an interest in, or a signature or other authority over,
             a financial account in a foreign country (such as a bank account, securities account, or other financial account)?                    4a            ✔
         b   If “Yes,” enter the name of the foreign country a
             See instructions for filing requirements for FinCEN Form 114, Report of Foreign Bank and Financial Accounts (FBAR).
     5a      Was the organization a party to a prohibited tax shelter transaction at any time during the tax year? . . .                           5a            ✔
      b      Did any taxable party notify the organization that it was or is a party to a prohibited tax shelter transaction?                      5b            ✔
      c      If “Yes” to line 5a or 5b, did the organization file Form 8886-T? . . . . . . . . . . . . . . .                                       5c
     6a      Does the organization have annual gross receipts that are normally greater than $100,000, and did the
             organization solicit any contributions that were not tax deductible as charitable contributions? . . . . .                            6a    ✔
         b   If “Yes,” did the organization include with every solicitation an express statement that such contributions or
             gifts were not tax deductible? . . . . . . . . . . . . . . . . . . . . . . . . . .                                                    6b    ✔
     7       Organizations that may receive deductible contributions under section 170(c).
         a   Did the organization receive a payment in excess of $75 made partly as a contribution and partly for goods
             and services provided to the payor? . . . . . . . . . . . . . . . . . . . . . . . .                                                   7a
         b   If “Yes,” did the organization notify the donor of the value of the goods or services provided? . . . . .                             7b
         c   Did the organization sell, exchange, or otherwise dispose of tangible personal property for which it was
             required to file Form 8282? . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                     7c
         d   If “Yes,” indicate the number of Forms 8282 filed during the year . . . . . . . .                                  7d
         e   Did the organization receive any funds, directly or indirectly, to pay premiums on a personal benefit contract?                       7e
         f   Did the organization, during the year, pay premiums, directly or indirectly, on a personal benefit contract? .                        7f
         g   If the organization received a contribution of qualified intellectual property, did the organization file Form 8899 as required?      7g
         h   If the organization received a contribution of cars, boats, airplanes, or other vehicles, did the organization file a Form 1098-C?    7h
     8       Sponsoring organizations maintaining donor advised funds. Did a donor advised fund maintained by the
             sponsoring organization have excess business holdings at any time during the year? . . . . . . . .                                     8
     9       Sponsoring organizations maintaining donor advised funds.
         a   Did the sponsoring organization make any taxable distributions under section 4966? . . . . . . . .                                    9a
         b   Did the sponsoring organization make a distribution to a donor, donor advisor, or related person? . . .                               9b
    10       Section 501(c)(7) organizations. Enter:
         a   Initiation fees and capital contributions included on Part VIII, line 12 . . . . . . .                             10a
         b   Gross receipts, included on Form 990, Part VIII, line 12, for public use of club facilities .                      10b
    11       Section 501(c)(12) organizations. Enter:
         a   Gross income from members or shareholders . . . . . . . . . . . . . . .                                            11a
         b   Gross income from other sources (Do not net amounts due or paid to other sources
             against amounts due or received from them.) . . . . . . . . . . . . . . .                                          11b
    12a      Section 4947(a)(1) non-exempt charitable trusts. Is the organization filing Form 990 in lieu of Form 1041?                            12a
       b     If “Yes,” enter the amount of tax-exempt interest received or accrued during the year . .                          12b
    13       Section 501(c)(29) qualified nonprofit health insurance issuers.
       a     Is the organization licensed to issue qualified health plans in more than one state?                   . . . . . . . .                13a
             Note: See the instructions for additional information the organization must report on Schedule O.
         b   Enter the amount of reserves the organization is required to maintain by the states in which
             the organization is licensed to issue qualified health plans               . . . . . . . . . .                     13b
       c     Enter the amount of reserves on hand . . . . . . . . . . . . . . . . .                                             13c
    14a      Did the organization receive any payments for indoor tanning services during the tax year? . . . . . .                                14a           ✔
       b     If “Yes,” has it filed a Form 720 to report these payments? If “No,” provide an explanation on Schedule O .                           14b
    15       Is the organization subject to the section 4960 tax on payment(s) of more than $1,000,000 in remuneration or
             excess parachute payment(s) during the year? . . . . . . . . . . . . . . . . . . . .                                                  15    ✔
             If "Yes," see instructions and file Form 4720, Schedule N.
    16       Is the organization an educational institution subject to the section 4968 excise tax on net investment income?                       16            ✔
             If "Yes," complete Form 4720, Schedule O.
                                                                                                                                                    Form 990 (2019)



NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                      5          11/18/2020 9:47:17 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                 Entered 04/03/21 02:48:03                    Page 120 of 149
   Form 990 (2019)                                                                                                                  Page 6
    Part VI      Governance, Management, and Disclosure For each “Yes” response to lines 2 through 7b below, and for a “No”
                 response to line 8a, 8b, or 10b below, describe the circumstances, processes, or changes on Schedule O. See instructions.
                 Check if Schedule O contains a response or note to any line in this Part VI . . . . . . . . . . . . .                                      ✔

   Section A. Governing Body and Management
                                                                                                                                                     Yes   No
     1a     Enter the number of voting members of the governing body at the end of the tax year . .                       1a              73
            If there are material differences in voting rights among members of the governing body, or
            if the governing body delegated broad authority to an executive committee or similar
            committee, explain on Schedule O.
      b Enter the number of voting members included on line 1a, above, who are independent .               1b           63
     2   Did any officer, director, trustee, or key employee have a family relationship or a business relationship with
         any other officer, director, trustee, or key employee? . . . . . . . . . . . . . . . . . .                                             2    ✔
     3   Did the organization delegate control over management duties customarily performed by or under the direct
         supervision of officers, directors, trustees, or key employees to a management company or other person? .                              3          ✔
     4   Did the organization make any significant changes to its governing documents since the prior Form 990 was filed?                       4    ✔
     5   Did the organization become aware during the year of a significant diversion of the organization’s assets? .                           5    ✔
     6   Did the organization have members or stockholders? . . . . . . . . . . . . . . . . . .                                                 6    ✔
     7a Did the organization have members, stockholders, or other persons who had the power to elect or appoint
         one or more members of the governing body?           . . . . . . . . . . . . . . . . . . . .                                          7a    ✔
       b Are any governance decisions of the organization reserved to (or subject to approval by) members,
         stockholders, or persons other than the governing body? . . . . . . . . . . . . . . . . .                                             7b    ✔
     8   Did the organization contemporaneously document the meetings held or written actions undertaken during
         the year by the following:
       a The governing body? . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                         8a    ✔
       b Each committee with authority to act on behalf of the governing body? . . . . . . . . . . . .                                         8b    ✔
     9   Is there any officer, director, trustee, or key employee listed in Part VII, Section A, who cannot be reached at
         the organization’s mailing address? If “Yes,” provide the names and addresses on Schedule O . . . .                                    9          ✔
   Section B. Policies (This Section B requests information about policies not required by the Internal Revenue Code.)
                                                                                                                                                     Yes   No
    10a Did the organization have local chapters, branches, or affiliates?              . . . . . . . . . . . . . .                            10a         ✔
       b If “Yes,” did the organization have written policies and procedures governing the activities of such chapters,
         affiliates, and branches to ensure their operations are consistent with the organization’s exempt purposes?                           10b
    11a Has the organization provided a complete copy of this Form 990 to all members of its governing body before filing the form?            11a         ✔
       b Describe in Schedule O the process, if any, used by the organization to review this Form 990.
    12a Did the organization have a written conflict of interest policy? If “No,” go to line 13                . . . . . . . .                 12a   ✔
       b Were officers, directors, or trustees, and key employees required to disclose annually interests that could give rise to conflicts?   12b   ✔
       c Did the organization regularly and consistently monitor and enforce compliance with the policy? If “Yes,”
         describe in Schedule O how this was done . . . . . . . . . . . . . . . . . . . . . .                                                  12c   ✔
    13   Did the organization have a written whistleblower policy? . . . . . . . . . . . . . . . . .                                            13   ✔
    14   Did the organization have a written document retention and destruction policy?                    . . . . . . . . .                    14   ✔
    15   Did the process for determining compensation of the following persons include a review and approval by
         independent persons, comparability data, and contemporaneous substantiation of the deliberation and decision?
       a The organization’s CEO, Executive Director, or top management official . . . . . . . . . . . .                                        15a   ✔
       b Other officers or key employees of the organization . . . . . . . . . . . . . . . . . . .                                             15b   ✔
         If “Yes” to line 15a or 15b, describe the process in Schedule O (see instructions).
    16a Did the organization invest in, contribute assets to, or participate in a joint venture or similar arrangement
         with a taxable entity during the year? . . . . . . . . . . . . . . . . . . . . . . . .                                                16a         ✔
         b If “Yes,” did the organization follow a written policy or procedure requiring the organization to evaluate its
           participation in joint venture arrangements under applicable federal tax law, and take steps to safeguard the
           organization’s exempt status with respect to such arrangements? . . . . . . . . . . . . . .                                         16b
   Section C. Disclosure
    17      List the states with which a copy of this Form 990 is required to be filed a AL, AR, AZ, CA, (CONTINUED ON SCHEDULE O)
    18      Section 6104 requires an organization to make its Forms 1023 (1024 or 1024-A, if applicable), 990, and 990-T (Section 501(c)
            (3)s only) available for public inspection. Indicate how you made these available. Check all that apply.
                Own website            Another’s website         ✔ Upon request         Other (explain on Schedule O)
    19      Describe on Schedule O whether (and if so, how) the organization made its governing documents, conflict of interest policy,
            and financial statements available to the public during the tax year.
    20      State the name, address, and telephone number of the person who possesses the organization’s books and records a
             CRAIG B. SPRAY, TREASURER, 11250 WAPLES MILL RD, FAIRFAX, VA 22030, (703) 267-1000
                                                                                                                                                Form 990 (2019)
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                   6          11/18/2020 9:47:17 AM
 XX-XXXXXXX
        Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                                                Entered 04/03/21 02:48:03                                                        Page 121 of 149
   Form 990 (2019)                                                                                          Page 7
    Part VII     Compensation of Officers, Directors, Trustees, Key Employees, Highest Compensated Employees, and
                 Independent Contractors
                 Check if Schedule O contains a response or note to any line in this Part VII . . . . . . . . . . . . .                                                                                                           ✔

   Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees
   1a Complete this table for all persons required to be listed. Report compensation for the calendar year ending with or within the
   organization’s tax year.
      • List all of the organization’s current officers, directors, trustees (whether individuals or organizations), regardless of amount of
   compensation. Enter -0- in columns (D), (E), and (F) if no compensation was paid.
      • List all of the organization’s current key employees, if any. See instructions for definition of “key employee.”
      • List the organization’s five current highest compensated employees (other than an officer, director, trustee, or key employee)
   who received reportable compensation (Box 5 of Form W-2 and/or Box 7 of Form 1099-MISC) of more than $100,000 from the
   organization and any related organizations.
      • List all of the organization’s former officers, key employees, and highest compensated employees who received more than
   $100,000 of reportable compensation from the organization and any related organizations.
      • List all of the organization’s former directors or trustees that received, in the capacity as a former director or trustee of the
   organization, more than $10,000 of reportable compensation from the organization and any related organizations.
   See instructions for the order in which to list the persons above.
      Check this box if neither the organization nor any related organization compensated any current officer, director, or trustee.
                                                                                                                           (C)

                           (A)                           (B)                    Position                                                                                         (D)               (E)                  (F)
                                                                     (do not check more than one
                      Name and title                  Average        box, unless person is both an                                                                            Reportable         Reportable     Estimated amount
                                                         hours       officer and a director/trustee)                                                                         compensation      compensation           of other
                                                      per week                                                                                                                  from the        from related       compensation
                                                                    or director
                                                                    Individual trustee
                                                                                         Institutional trustee

                                                                                                                 Officer

                                                                                                                             Key employee
                                                                                                                                            employee
                                                                                                                                            Highest compensated
                                                                                                                                                                  Former
                                                       (list any                                                                                                              organization     organizations          from the
                                                      hours for                                                                                                            (W-2/1099-MISC)   (W-2/1099-MISC)     organization and
                                                        related                                                                                                                                                related organizations
                                                    organizations
                                                         below
                                                     dotted line)


    (1) WAYNE R LAPIERRE                               60.0
    EXECUTIVE VICE PRESIDENT                            1.0                                                      ✔                                                              1,810,571                  0                  74,138
    (2) CHRIS COX                                      58.0
    EXECUTIVE DIRECTOR ILA 6/26/2019                    1.0                                                      ✔                                                              1,512,582                  0                  59,943
    (3) OLIVER L NORTH                                  1.0
    BOARD DIRECTOR                                      1.0              ✔                                                                                                        986,015                  0                      0
    (4) JOSHUA L POWELL                                50.0
    CHIEF OF STAFF AND SENIOR STRATEGIST                0.0                                                                                      ✔                                858,930                  0                  76,151
     (5) CRAIG B SPRAY                                 37.0
    TREASURER                                          13.0                                                      ✔                                                                805,711                  0                  70,027
    (6) TYLER SCHROPP                                  50.0
    EXECUTIVE DIRECTOR, ADVANCEMENT                     0.0                                                                                      ✔                                801,340                  0                  68,673
     (7) TODD GRABLE                                   50.0
    EXECUTIVE DIRECTOR, MEMBERSHIP                      0.0                                                                  ✔                                                    636,832                  0                  65,109
     (8) DOUG HAMLIN                                   50.0
    EXECUTIVE DIRECTOR, PUBLICATIONS                    0.0                                                                  ✔                                                    616,832                  0                  79,582
     (9) WILSON H PHILLIPS                              1.5
    FORMER TREASURER 9/13/2018                          0.0                                                                                                       ✔               659,386                  0                   4,985
   (10) DAVID LEHMAN                                   50.0
    DEPUTY EXECUTIVE DIRECTOR 9/13/2019                 1.0                                                                                      ✔                                635,736                  0                  23,920
   (11) JOHN C FRAZER                                  50.0
    SECRETARY                                           0.0                                                      ✔                                                                414,585                  0                  75,884
   (12) JOSEPH P DEBERGALIS, JR                        50.0
    EXECUTIVE DIRECTOR GO                               0.0                                                      ✔                                                                422,340                  0                  54,016
   (13) JASON OUIMET                                   40.0
    EXECUTIVE DIRECTOR ILA                              1.0                                                      ✔                                                                397,104                  0                  65,164
   (14) THOMAS R TEDRICK                               30.0
    MANAGING DIRECTOR FINANCE                          20.0                                                                                      ✔                                397,314                  0                  45,123
                                                                                                                                                                                                                   Form 990 (2019)




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                                       7          11/18/2020 9:47:17 AM
 XX-XXXXXXX
          Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                                                   Entered 04/03/21 02:48:03                                                           Page 122 of 149
   Form 990 (2019)                                                                                                Page 8
    Part VII     Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees (continued)
                                                                                                                                (C)

                            (A)                                 (B)                  Position                                                                                         (D)                  (E)                   (F)
                                                                          (do not check more than one
                       Name and title                      Average        box, unless person is both an                                                                            Reportable            Reportable      Estimated amount
                                                              hours       officer and a director/trustee)                                                                         compensation         compensation            of other
                                                           per week                                                                                                                  from the           from related        compensation




                                                                         or director
                                                                         Individual trustee
                                                                                              Institutional trustee

                                                                                                                      Officer

                                                                                                                                  Key employee
                                                                                                                                                 employee
                                                                                                                                                 Highest compensated
                                                                                                                                                                       Former
                                                            (list any                                                                                                              organization        organizations           from the
                                                           hours for                                                                                                            (W-2/1099-MISC)      (W-2/1099-MISC)      organization and
                                                             related                                                                                                                                                    related organizations
                                                         organizations
                                                              below
                                                          dotted line)


   (15) JOHN G PERREN                                           37.5
    SR. ADVISOR TO THE EVP                                       0.0                                                                                  ✔                                 359,906                    0                    12,296
   (16) ROBERT K WEAVER                                          0.0
    FORMER EXECUTIVE FORMER DIRECTOR GO 10/25/2016               0.0                                                                                                   ✔                240,000                    0                        0
   (17) MARION P HAMMER                                          5.0
    BOARD DIRECTOR                                              0.0           ✔                                                                                                         220,350                    0                        0
   (18) DAVID A KEENE                                           1.0
    BOARD DIRECTOR                                              0.0           ✔                                                                                                             57,592                 0                        0
   (19) TED NUGENT                                              5.0
    BOARD DIRECTOR                                              0.0           ✔                                                                                                             45,474                 0                        0
   (20) DAVE BUTZ                                               5.0
    BOARD DIRECTOR                                              0.0           ✔                                                                                                             21,000                 0                        0
   (21) JULIE GOLOB                                             1.0
    BOARD DIRECTOR 8/11/2019                                    0.0           ✔                                                                                                             16,119                 0                        0
   (22) LANCE OLSON                                             5.0
    BOARD DIRECTOR                                              0.0           ✔                                                                                                             15,000                 0                        0
   (23) BART SKELTON                                            1.0
    BOARD DIRECTOR                                              0.0           ✔                                                                                                             13,750                 0                        0
   (24) OWEN BUZ MILLS                                          1.0
    BOARD DIRECTOR                                              0.0           ✔                                                                                                              6,852                 0                        0
   (25) (SEE STATEMENT)

      1b    Subtotal . . . . . . . . . . . . . . . . . . . . . a                                11,951,321              0                                                                                                              775,011
        c   Total from continuation sheets to Part VII, Section A . . . . . a                        2,465              0                                                                                                                    0
        d   Total (add lines 1b and 1c) . . . . . . . . . . . . . . . a                         11,953,786              0                                                                                                              775,011
      2     Total number of individuals (including but not limited to those listed above) who received more than $100,000 of
            reportable compensation from the organization a                                          149
                                                                                                                                                                                                                                 Yes      No

      3     Did the organization list any former officer, director, trustee, key employee, or highest compensated
            employee on line 1a? If “Yes,” complete Schedule J for such individual . . . . . . . . . . . .                                                                                                                 3      ✔
      4     For any individual listed on line 1a, is the sum of reportable compensation and other compensation from the
            organization and related organizations greater than $150,000? If “Yes,” complete Schedule J for such
            individual . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                                                                   4      ✔
      5     Did any person listed on line 1a receive or accrue compensation from any unrelated organization or individual
            for services rendered to the organization? If “Yes,” complete Schedule J for such person . . . . . .                                                                                                           5      ✔
   Section B. Independent Contractors
      1     Complete this table for your five highest compensated independent contractors that received more than $100,000 of
            compensation from the organization. Report compensation for the calendar year ending with or within the organization’s tax year.
                                              (A)                                                                                                                                         (B)                              (C)
                                    Name and business address                                                                                                                   Description of services                Compensation
    BREWER ATTORNEYS AND COUNSELORS, 1717 MAIN ST, SUITE 5900, DALLAS, TX 75201 LEGAL SERVICES                                                                                                                                  24,789,326
    INFOCISION MANAGEMENT CORP, 325 SPRINGSIDE DR, AKRON, OH 44333                                                                                                     MEMBERSHIP PROCESSING AND CONTROL                        21,723,870
    MEMBERSHIP MARKETING PARTNERS LLC, 11250 WAPLES MILL TD, SUITE 310, FAIRFAX, VA 22030 FUNDRAISING PRINTING AND MAILING                                                                                                      11,560,154
    VALTIM INC, 1095 VENTURE DR, FOREST, VA 24551                                                                                                                      FULFILLMENT CENTER                                        8,957,907
    ACKERMAN MCQUEEN INC, 1601 NW EXPRESSWAY, OKLAHOMA CITY, OK 73118                                                                                                  PUBLIC RELATIONS AND ADVERTISING                          7,317,206
      2     Total number of independent contractors (including but not limited to those listed above) who
            received more than $100,000 of compensation from the organization a             141
                                                                                                                                                                                                                            Form 990 (2019)


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                                            8            11/18/2020 9:47:17 AM
 XX-XXXXXXX
                              Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                               Entered 04/03/21 02:48:03                      Page 123 of 149
   Form 990 (2019)                                                                                                                                                                            Page 9
      Part VIII Statement of Revenue
                                        Check if Schedule O contains a response or note to any line in this Part VIII . . . . . . . . . . . . .                                                   ✔

                                                                                                                               (A)                   (B)                (C)                (D)
                                                                                                                         Total revenue       Related or exempt      Unrelated       Revenue excluded
                                                                                                                                              function revenue   business revenue    from tax under
                                                                                                                                                                                    sections 512–514

                                   1a Federated campaigns . . . .                     1a                      0
   Contributions, Gifts, Grants
   and Other Similar Amounts




                                    b Membership dues . . . . .                       1b                      0
                                    c Fundraising events . . . . .                    1c                      0
                                    d Related organizations . . . .                   1d             13,703,287
                                    e Government grants (contributions)               1e                      0
                                    f All other contributions, gifts, grants,
                                      and similar amounts not included above          1f             95,736,153
                                    g Noncash contributions included in
                                      lines 1a–1f . . . . . . . .                     1g $                 247,980
                                    h Total. Add lines 1a–1f . . . . .                 . . .          .     .      a       109,439,440
                                                                                               Business Code
   Program Service




                                   2a MEMBER DUES                                 813410                                   112,969,564           112,969,564                    0                  0
                                     b PROGRAM FEES                               813410                                    21,042,172            21,042,172                    0                  0
      Revenue




                                     c                                                                                               0                     0                    0                  0
                                     d                                                                                               0                       0                  0                  0
                                     e                                                                                               0                       0                  0                  0
                                     f All other program service revenue . .                                                         0                       0                  0                  0
                                     g Total. Add lines 2a–2f . . . . . . . . . .         a                                134,011,736
                                   3   Investment income (including dividends, interest, and
                                       other similar amounts) . . . . . . . . . .         a                                  3,926,185                       0                  0         3,926,185
                                   4   Income from investment of tax-exempt bond proceeds a                                          0                       0                  0                 0
                                   5   Royalties . . . . . . . . . . . . . .              a                                 13,081,645                       0                  0        13,081,645
                                                                           (i) Real                (ii) Personal
                                   6a   Gross rents . . 6a                  1,317,211                              0
                                    b   Less: rental expenses 6b            1,941,872                              0
                                    c   Rental income or (loss) 6c          (624,661)                              0
                                    d   Net rental income or (loss)    .     .    .   .    .   .      .     .      a          (624,661)                      0                  0          (624,661)
                                                                        (i) Securities              (ii) Other
                                   7a   Gross amount from
                                        sales of assets                      6,722,597
                                        other than inventory 7a
            Other Revenue




                                    b   Less: cost or other basis
                                        and sales expenses . 7b              5,613,022                             0
                                    c   Gain or (loss) . . 7c                1,109,575                             0
                                    d   Net gain or (loss)        . . . . . . . . .                   .     .      a         1,109,575                       0                  0         1,109,575
                                   8a   Gross income from fundraising
                                        events (not including $               0
                                        of contributions reported on line
                                        1c). See Part IV, line 18 . . .               8a                   758,465
                                    b   Less: direct expenses . . . .                 8b                   445,004
                                    c   Net income or (loss) from fundraising events                  .     .      a           313,461                                          0           313,461
                                   9a   Gross income from gaming
                                        activities. See Part IV, line 19 .            9a                           0
                                    b   Less: direct expenses . . . .                 9b                           0
                                    c   Net income or (loss) from gaming activities .                 .     .      a                     0                   0                  0                  0
                                  10a   Gross sales of inventory, less
                                        returns and allowances . . .                 10a                  8,838,051
                                    b   Less: cost of goods sold . . .               10b                  3,585,126
                                    c   Net income or (loss) from sales of inventory .                .     .      a         5,252,925             6,148,472           (895,547)                   0
                                                                                               Business Code
   Miscellaneous




                                  11a ADVERTISING                                                   541800                  23,232,856                     0          23,232,856                  0
     Revenue




                                     b OTHER UNRELATED BUSINESS ACTIVITY                            900004                     281,433                     0             281,433                  0
                                     c CAFE SALES                                                   722320                     341,877                     0                   0            341,877
                                     d All other revenue   . . . . . . .                            900009                     788,992               788,992                   0                  0
                                     e Total. Add lines 11a–11d . . . . . .                    .      .     .      a        24,645,158
                                  12   Total revenue. See instructions . . .                   .      .     .      a       291,155,464           140,949,200      22,618,742             18,148,082
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                        9        11/18/2020 9:47:17 AM          Form 990 (2019)
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 468 Filed 04/03/21                             Entered 04/03/21 02:48:03                    Page 124 of 149
   Form 990 (2019)                                                                                                                               Page 10
     Part IX     Statement of Functional Expenses
   Section 501(c)(3) and 501(c)(4) organizations must complete all columns. All other organizations must complete column (A).
                 Check if Schedule O contains a response or note to any line in this Part IX . . . . . . . . . . . . .                                 ✔

   Do not include amounts reported on lines 6b, 7b,                        (A)                  (B)                      (C)                 (D)
                                                                     Total expenses       Program service         Management and         Fundraising
   8b, 9b, and 10b of Part VIII.                                                             expenses             general expenses        expenses
     1    Grants and other assistance to domestic organizations
          and domestic governments. See Part IV, line 21 .                     12,000                  12,000
     2    Grants and other assistance to domestic
          individuals. See Part IV, line 22 . . . . .                          91,491                  91,491
     3     Grants and other assistance to foreign
           organizations, foreign governments, and
           foreign individuals. See Part IV, lines 15 and 16                          0                     0
     4     Benefits paid to or for members . . . .                                    0                     0
     5     Compensation of current officers, directors,
           trustees, and key employees . . . . .                            7,543,034            3,143,368                3,729,868              669,798
     6   Compensation not included above to disqualified
         persons (as defined under section 4958(f)(1)) and
         persons described in section 4958(c)(3)(B) . .                       497,914              497,914                        0                    0
     7   Other salaries and wages . . . . . .                              37,992,679           24,618,895               10,709,461            2,664,323
     8   Pension plan accruals and contributions (include
         section 401(k) and 403(b) employer contributions)                  3,150,056            1,832,778                1,065,207              252,071
     9   Other employee benefits . . . . . . .                              4,806,782            3,084,252                1,337,884              384,646
    10   Payroll taxes . . . . . . . . . . .                                2,749,860            1,764,436                  765,377              220,047
    11   Fees for services (nonemployees):
       a Management             . . . . . . . . . .                                 0                    0                        0                    0
       b Legal . . . . . . . . . . . . .                                   38,584,656           10,033,895               28,550,761
       c Accounting . . . . . . . . . . .                                     270,583                    0                  270,583
       d Lobbying . . . . . . . . . . . .                                     665,200              665,200                        0                    0
       e Professional fundraising services. See Part IV, line 17            5,269,873                                                          5,269,873
       f Investment management fees . . . . .                                 205,442                       0               205,442                    0
       g Other. (If line 11g amount exceeds 10% of line 25, column
         (A) amount, list line 11g expenses on Schedule O.) .               2,281,693            2,281,693                        0                    0
    12   Advertising and promotion . . . . . .                             26,147,357           18,894,976                        0            7,252,381
    13   Office expenses           . . . . . . . . .                        5,054,084            3,221,695                1,832,389                    0
    14   Information technology . . . . . . .                               7,100,417            3,692,926                3,407,491                    0
    15   Royalties . . . . . . . . . . . .                                          0                    0                        0                    0
    16   Occupancy . . . . . . . . . . .                                    1,757,002              968,459                  788,543                    0
    17   Travel . . . . . . . . . . . . .                                   7,017,420            5,285,695                1,731,725                    0
    18   Payments of travel or entertainment expenses
         for any federal, state, or local public officials                          0                    0                        0                    0
    19   Conferences, conventions, and meetings .                           6,758,731            5,031,745                1,726,986                    0
    20   Interest . . . . . . . . . . . .                                   1,689,348              904,181                  785,167                    0
    21   Payments to affiliates . . . . . . . .                                     0                    0                        0                    0
    22   Depreciation, depletion, and amortization .                        3,709,911            2,573,868                1,136,043                    0
    23   Insurance . . . . . . . . . . . .                                  2,282,669            2,282,669                        0                    0
    24     Other expenses. Itemize expenses not covered
           above (List miscellaneous expenses on line 24e. If
           line 24e amount exceeds 10% of line 25, column
           (A) amount, list line 24e expenses on Schedule O.)
       a ADD'L MEMBER COMMUNICATIONS                                      70,373,725            44,217,918                           0       26,155,807
       b ADD'L TRAINING AND COMMUNICATIONS                                24,985,588            24,985,588                           0                0
       c ADD'L PRINTING AND PUBLICATIONS                                  23,378,939            23,378,939
       d ADD'L ILA LEGISLATIVE PROGRAM EXP                                 5,752,450             5,752,450
       e All other expenses                                               13,258,411             7,033,910                3,651,524           2,572,977
    25   Total functional expenses. Add lines 1 through 24e              303,387,315           196,250,941               61,694,451          45,441,923
    26   Joint costs. Complete this line only if the
         organization reported in column (B) joint costs
         from a combined educational campaign and
         fundraising solicitation. Check here a           if
         following SOP 98-2 (ASC 958-720) . . .                                       0                     0                        0                 0
                                                                                                                                         Form 990 (2019)
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                             10            11/18/2020 9:47:17 AM
 XX-XXXXXXX
                                  Case 21-30085-hdh11 Doc 468 Filed 04/03/21                       Entered 04/03/21 02:48:03                        Page 125 of 149
   Form 990 (2019)                                                                                                                                                  Page 11
                  Part X                 Balance Sheet
                                         Check if Schedule O contains a response or note to any line in this Part X            . . . . . . . . . . . . .                 ✔

                                                                                                                                   (A)                        (B)
                                                                                                                            Beginning of year              End of year
                                   1   Cash—non-interest-bearing . . . . . . . . . . . . . . .                                               0       1                   0
                                   2   Savings and temporary cash investments . . . . . . . . . . .                                 23,937,821       2          23,935,152
                                   3   Pledges and grants receivable, net . . . . . . . . . . . . .                                    841,562       3             932,766
                                   4   Accounts receivable, net       . . . . . . . . . . . . . . . .                               41,458,041       4          31,138,285
                                   5   Loans and other receivables from any current or former officer, director,
                                       trustee, key employee, creator or founder, substantial contributor, or 35%
                                       controlled entity or family member of any of these persons . . . . .                                     0    5                    0
                                   6   Loans and other receivables from other disqualified persons (as defined
                                       under section 4958(f)(1)), and persons described in section 4958(c)(3)(B) .                              0    6                    0
                                   7   Notes and loans receivable, net . . . . . . . . . . . . . .                                                   7
    Assets




                                                                                                                                     6,639,073                   8,479,327
                                   8   Inventories for sale or use . . . . . . . . . . . . . . . .                                  10,632,177       8          11,716,358
                                   9   Prepaid expenses and deferred charges . . . . . . . . . . .                                   3,179,694       9           2,887,414
                                  10a Land, buildings, and equipment: cost or other
                                       basis. Complete Part VI of Schedule D . . . 10a                    80,004,902
                                     b Less: accumulated depreciation . . . . . 10b                       49,947,784                32,709,031 10c              30,057,118
                                  11   Investments—publicly traded securities        . . . . . . . . . . .                          44,066,394 11               52,490,847
                                  12   Investments—other securities. See Part IV, line 11 . . . . . . . .                              871,077 12                  543,604
                                  13   Investments—program-related. See Part IV, line 11 . . . . . . . .                                     0 13                        0
                                  14   Intangible assets . . . . . . . . . . . . . . . . . . .                                               0 14                        0
                                  15   Other assets. See Part IV, line 11 . . . . . . . . . . . . . .                               32,877,210 15               36,565,881
                                  16   Total assets. Add lines 1 through 15 (must equal line 33) . . . . . .                       197,212,080 16              198,746,752
                                  17   Accounts payable and accrued expenses . . . . . . . . . . .                                  84,837,717 17               83,446,471
                                  18   Grants payable . . . . . . . . . . . . . . . . . . . .                                                0 18                        0
                                  19   Deferred revenue . . . . . . . . . . . . . . . . . . .                                       46,580,520 19               47,257,288
                                  20   Tax-exempt bond liabilities . . . . . . . . . . . . . . . .                                           0 20                        0
                                  21   Escrow or custodial account liability. Complete Part IV of Schedule D . .                             0 21                        0
    Liabilities




                                  22   Loans and other payables to any current or former officer, director,
                                       trustee, key employee, creator or founder, substantial contributor, or 35%
                                       controlled entity or family member of any of these persons . . . . .                                  0      22                   0
                                  23   Secured mortgages and notes payable to unrelated third parties . . .                         43,138,412      23          52,320,718
                                  24   Unsecured notes and loans payable to unrelated third parties . . . .                                  0      24                   0
                                  25   Other liabilities (including federal income tax, payables to related third
                                       parties, and other liabilities not included on lines 17–24). Complete Part X
                                       of Schedule D . . . . . . . . . . . . . . . . . . . .                                         6,623,905      25           6,068,118
                                  26   Total liabilities. Add lines 17 through 25 . . . . . . . . . . .                            181,180,554      26         189,092,595
                                        Organizations that follow FASB ASC 958, check here a ✔
    Net Assets or Fund Balances




                                        and complete lines 27, 28, 32, and 33.
                                  27    Net assets without donor restrictions . . . . . . . . . .              .   .               (36,276,779)     27         (49,641,823)
                                  28    Net assets with donor restrictions      . . . . . . . . . . .          .   .                 52,308,305     28           59,295,980
                                        Organizations that do not follow FASB ASC 958, check here a
                                        and complete lines 29 through 33.
                                  29    Capital stock or trust principal, or current funds . . . . . . .       .   .                           29
                                  30    Paid-in or capital surplus, or land, building, or equipment fund . .   .   .                           30
                                  31    Retained earnings, endowment, accumulated income, or other funds       .   .                           31
                                  32    Total net assets or fund balances . . . . . . . . . . . .              .   .                16,031,526 32                9,654,157
                                  33    Total liabilities and net assets/fund balances . . . . . . . .         .   .               197,212,080 33              198,746,752
                                                                                                                                                             Form 990 (2019)




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                  11          11/18/2020 9:47:17 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 468 Filed 04/03/21                      Entered 04/03/21 02:48:03                   Page 126 of 149
   Form 990 (2019)                                                                                                                    Page 12
     Part XI     Reconciliation of Net Assets
                 Check if Schedule O contains a response or note to any line in this Part XI . . . . . . . . . . . . .                     ✔

     1     Total revenue (must equal Part VIII, column (A), line 12) . . . . . . . . . . . .              .     .     1           291,155,464
     2     Total expenses (must equal Part IX, column (A), line 25)    . . . . . . . . . . .              .     .     2           303,387,315
     3     Revenue less expenses. Subtract line 2 from line 1 . . . . . . . . . . . . .                   .     .     3           (12,231,851)
     4     Net assets or fund balances at beginning of year (must equal Part X, line 32, column (A)) .    .     .     4             16,031,526
     5     Net unrealized gains (losses) on investments . . . . . . . . . . . . . . .                     .     .     5              6,605,046
     6     Donated services and use of facilities   . . . . . . . . . . . . . . . . .                     .     .     6                      0
     7     Investment expenses . . . . . . . . . . . . . . . . . . . . . . .                              .     .     7                      0
     8     Prior period adjustments . . . . . . . . . . . . . . . . . . . . . .                           .     .     8                      0
     9     Other changes in net assets or fund balances (explain on Schedule O) . . . . . . .             .     .     9              (750,564)
    10     Net assets or fund balances at end of year. Combine lines 3 through 9 (must equal Part        X,   line
           32, column (B)) . . . . . . . . . . . . . . . . . . . . . . . . .                              .     .    10             9,654,157
    Part XII     Financial Statements and Reporting
                 Check if Schedule O contains a response or note to any line in this Part XII . . . . . . . . . . . . .
                                                                                                                                    Yes   No
     1  Accounting method used to prepare the Form 990:           Cash ✔ Accrual            Other
        If the organization changed its method of accounting from a prior year or checked “Other,” explain in
        Schedule O.
     2a Were the organization’s financial statements compiled or reviewed by an independent accountant? . . .                2a           ✔
        If “Yes,” check a box below to indicate whether the financial statements for the year were compiled or
        reviewed on a separate basis, consolidated basis, or both:
            Separate basis        Consolidated basis         Both consolidated and separate basis
      b Were the organization’s financial statements audited by an independent accountant?        . . . . . . .              2b      ✔
        If “Yes,” check a box below to indicate whether the financial statements for the year were audited on a
        separate basis, consolidated basis, or both:
            Separate basis        Consolidated basis       ✔ Both consolidated and separate basis

      c If “Yes” to line 2a or 2b, does the organization have a committee that assumes responsibility for oversight of
        the audit, review, or compilation of its financial statements and selection of an independent accountant? .          2c      ✔
        If the organization changed either its oversight process or selection process during the tax year, explain on
        Schedule O.
     3a  As a result of a federal award, was the organization required to undergo an audit or audits as set forth in the
         Single Audit Act and OMB Circular A-133? . . . . . . . . . . . . . . . . . . . . . .                                3a           ✔
       b If “Yes,” did the organization undergo the required audit or audits? If the organization did not undergo the
         required audit or audits, explain why on Schedule O and describe any steps taken to undergo such audits .           3b
                                                                                                                             Form 990 (2019)




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                     12         11/18/2020 9:47:17 AM
 XX-XXXXXXX
           Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                                                                                          Entered 04/03/21 02:48:03                                                             Page 127 of 149

    Part VII              Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees (continued)


                 (A) Name and Title                        (B) Average hours                                                                      (C) Position                                                        (D) Reportable         (E) Reportable         (F) Estimated
                                                                per week                                                  (Check all that apply)                                                                      compensation           compensation          amount of other
                                                           (list any hours for related




                                                                                         Individual trustee or director


                                                                                                                          Institutional trustee


                                                                                                                                                     Officer


                                                                                                                                                               Key employee


                                                                                                                                                                              Highest compensated employee


                                                                                                                                                                                                             Former
                                                                                                                                                                                                                         from the              from related         compensation
                                                               organizations below
                                                                   dotted line)                                                                                                                                        organization           organizations            from the
                                                                                                                                                                                                                      (W-2/1099-MISC)        (W-2/1099-MISC)       organization and
                                                                                                                                                                                                                                                                        related
                                                                                                                                                                                                                                                                     organizations




    (25) CARRIE LIGHTFOOT                                            1.0
    ----------------------------------------------------   -------------------------                                                                                                                                             1,666                         0                  0
    BOARD DIRECTOR                                                   0.0
    (26) PETE R BROWNELL                                             1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                527                        0                  0
    BOARD DIRECTOR 05/29/2019                                        1.0
    (27) SCOTT L BACH                                                1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                236                        0                  0
    BOARD DIRECTOR                                                   1.0
    (28) CHARLES L COTTON                                            1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    18                     0                  0
    1ST VICE PRESIDENT                                               1.0
    (29) LINDA L WALKER                                              1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    18                     0                  0
    BOARD DIRECTOR                                                   0.0
    (30) CAROLYN D MEADOWS                                           10.0
    ----------------------------------------------------   -------------------------                                                                                                                                                     0                     0                  0
    PRESIDENT                                                        1.0
    (31) WILLES K LEE                                                1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                     0                     0                  0
    2ND VICE PRESIDENT                                               0.0
    (32) ALLAN D CORS                                                1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                     0                     0                  0
    BOARD DIRECTOR                                                   0.0
    (33) ALLEN B WEST                                                1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                     0                     0                  0
    BOARD DIRECTOR                                                   0.0
    (34) ANTHONY P COLANDRO                                          1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                     0                     0                  0
    BOARD DIRECTOR                                                   0.0
    (35) BILL MILLER                                                 1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                     0                     0                  0
    BOARD DIRECTOR                                                   0.0
    (36) BLAINE WADE                                                 1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                     0                     0                  0
    BOARD DIRECTOR                                                   0.0
    (37) BOB BARR                                                    1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                     0                     0                  0
    BOARD DIRECTOR                                                   0.0
    (38) CARL T ROWAN, JR                                            1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                     0                     0                  0
    BOARD DIRECTOR                                                   0.0
    (39) CAROL FRAMPTON                                              1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                     0                     0                  0
    BOARD DIRECTOR                                                   1.0
    (40) CLEL BAUDLER                                                1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                     0                     0                  0
    BOARD DIRECTOR                                                   0.0
    (41) CRAIG MORGAN                                                1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                     0                     0                  0
    BOARD DIRECTOR 8/19/2019                                         0.0
    (42) CURTIS S JENKINS                                            1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                     0                     0                  0
    BOARD DIRECTOR                                                   1.0
    (43) DAN BOREN                                                   1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                     0                     0                  0
    BOARD DIRECTOR 11/1/2019                                         0.0
    (44) DAVID G COY                                                 1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                     0                     0                  0
    BOARD DIRECTOR                                                   0.0




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                                                                                    13             11/18/2020 9:47:17 AM
 XX-XXXXXXX
           Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                                                                                          Entered 04/03/21 02:48:03                                                             Page 128 of 149
                 (A) Name and Title                        (B) Average hours                                                                      (C) Position                                                        (D) Reportable         (E) Reportable         (F) Estimated
                                                                per week                                                  (Check all that apply)                                                                      compensation           compensation          amount of other
                                                           (list any hours for related




                                                                                         Individual trustee or director


                                                                                                                          Institutional trustee


                                                                                                                                                     Officer


                                                                                                                                                               Key employee


                                                                                                                                                                              Highest compensated employee


                                                                                                                                                                                                             Former
                                                                                                                                                                                                                         from the              from related         compensation
                                                               organizations below
                                                                   dotted line)                                                                                                                                        organization           organizations            from the
                                                                                                                                                                                                                      (W-2/1099-MISC)        (W-2/1099-MISC)       organization and
                                                                                                                                                                                                                                                                        related
                                                                                                                                                                                                                                                                     organizations




    (45) DEAN CAIN                                                   1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (46) DON SABA                                                    1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (47) DONALD E YOUNG                                              1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (48) DR. JOHN THODOS                                             1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR 10/4/2019                                         0.0
    (49) DUANE LIPTAK, JR                                            1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (50) DWIGHT D VAN HORN                                           1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   1.0
    (51) EDIE P FLEEMAN                                              1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (52) ESTHER SCHNEIDER                                            1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR 8/1/2019                                          0.0
    (53) GRAHAM HILL                                                 1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   1.0
    (54) HEIDI E WASHINGTON                                          1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (55) HERBERT A LANFORD, JR                                       1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (56) HOWARD J WALTER                                             1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (57) IL LING NEW                                                 1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (58) J. KENNETH BLACKWELL                                        1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (59) JAMES W PORTER II                                           1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   2.0
    (60) JAY PRINTZ                                                  1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (61) JOE M ALLBAUGH                                              1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (62) JOEL FRIEDMAN                                               1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   1.0
    (63) JOHN C SIGLER                                               1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   1.0
    (64) JOHN L CUSHMAN                                              1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR 4/27/2019                                         0.0
    (65) JOHNNY NUGENT                                               1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                                                                                    14             11/18/2020 9:47:17 AM
 XX-XXXXXXX
           Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                                                                                          Entered 04/03/21 02:48:03                                                             Page 129 of 149
                 (A) Name and Title                        (B) Average hours                                                                      (C) Position                                                        (D) Reportable         (E) Reportable         (F) Estimated
                                                                per week                                                  (Check all that apply)                                                                      compensation           compensation          amount of other
                                                           (list any hours for related




                                                                                         Individual trustee or director


                                                                                                                          Institutional trustee


                                                                                                                                                     Officer


                                                                                                                                                               Key employee


                                                                                                                                                                              Highest compensated employee


                                                                                                                                                                                                             Former
                                                                                                                                                                                                                         from the              from related         compensation
                                                               organizations below
                                                                   dotted line)                                                                                                                                        organization           organizations            from the
                                                                                                                                                                                                                      (W-2/1099-MISC)        (W-2/1099-MISC)       organization and
                                                                                                                                                                                                                                                                        related
                                                                                                                                                                                                                                                                     organizations




    (66) KARL A MALONE                                               1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (67) KEVIN HOGAN                                                 1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (68) KIM RHODE                                                   1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (69) KRISTY TITUS                                                1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (70) LARRY E CRAIG                                               1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (71) LEROY SISCO                                                 1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (72) MARIA HEIL                                                  1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (73) MARK E VAUGHAN                                              1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (74) MARK GEIST                                                  1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (75) MARK ROBINSON                                               1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (76) MATT BLUNT                                                  1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (77) MELANIE PEPPER                                              1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (78) PATRICIA A CLARK                                            1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (79) PAUL D BABAZ                                                1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (80) RICHARD R CHILDRESS                                         1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR 8/19/2019                                         1.0
    (81) RICK S FIGUEROA                                             1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (82) ROBERT A NOSLER                                             1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   2.0
    (83) ROBERT E MANSELL                                            1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (84) ROBERT K BROWN                                              1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   1.0
    (85) RONALD L SCHMEITS                                           1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   1.0
    (86) RONNIE G BARRETT                                            1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                                                                                    15             11/18/2020 9:47:17 AM
 XX-XXXXXXX
           Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                                                                                          Entered 04/03/21 02:48:03                                                             Page 130 of 149
                 (A) Name and Title                        (B) Average hours                                                                      (C) Position                                                        (D) Reportable         (E) Reportable         (F) Estimated
                                                                per week                                                  (Check all that apply)                                                                      compensation           compensation          amount of other
                                                           (list any hours for related




                                                                                         Individual trustee or director


                                                                                                                          Institutional trustee


                                                                                                                                                     Officer


                                                                                                                                                               Key employee


                                                                                                                                                                              Highest compensated employee


                                                                                                                                                                                                             Former
                                                                                                                                                                                                                         from the              from related         compensation
                                                               organizations below
                                                                   dotted line)                                                                                                                                        organization           organizations            from the
                                                                                                                                                                                                                      (W-2/1099-MISC)        (W-2/1099-MISC)       organization and
                                                                                                                                                                                                                                                                        related
                                                                                                                                                                                                                                                                     organizations




    (87) SANDRA S FROMAN                                             5.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (88) SEAN MALONEY                                                1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR 8/1/2019                                          0.0
    (89) STEVEN C SCHREINER                                          1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (90) SUSAN HOWARD                                                1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   1.0
    (91) TED W CARTER                                                1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (92) THOMAS P ARVAS                                              1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   1.0
    (93) TIMOTHY KNIGHT                                              1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR 8/1/2019                                          0.0
    (94) TODD J RATHNER                                              1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (95) TOM KING                                                    1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   2.0
    (96) WAYNE ANTHONY ROSS                                          1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   0.0
    (97) WILLIAM A BACHENBERG                                        1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   1.0
    (98) WILLIAM H SATTERFIELD                                       1.0
    ----------------------------------------------------   -------------------------                                                                                                                                                    0                      0                  0
    BOARD DIRECTOR                                                   2.0




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                                                                                    16             11/18/2020 9:47:17 AM
 XX-XXXXXXX
          Case 21-30085-hdh11 Doc 468 Filed 04/03/21                             Entered 04/03/21 02:48:03                           Page 131 of 149
   SCHEDULE C                               Political Campaign and Lobbying Activities                                                           OMB No. 1545-0047
   (Form 990 or 990-EZ)
                                    For Organizations Exempt From Income Tax Under section 501(c) and section 527                                 2019
   Department of the Treasury
                                ▶   Complete if the organization is described below.   Attach to Form 990 or Form 990-EZ.
                                                                                        ▶                                                        Open to Public
   Internal Revenue Service               ▶ Go to www.irs.gov/Form990 for instructions and the latest information.                                Inspection
   If the organization answered “Yes,” on Form 990, Part IV, line 3, or Form 990-EZ, Part V, line 46 (Political Campaign Activities), then
      • Section 501(c)(3) organizations: Complete Parts I-A and B. Do not complete Part I-C.
      • Section 501(c) (other than section 501(c)(3)) organizations: Complete Parts I-A and C below. Do not complete Part I-B.
      • Section 527 organizations: Complete Part I-A only.
   If the organization answered “Yes,” on Form 990, Part IV, line 4, or Form 990-EZ, Part VI, line 47 (Lobbying Activities), then
      • Section 501(c)(3) organizations that have filed Form 5768 (election under section 501(h)): Complete Part II-A. Do not complete Part II-B.
      • Section 501(c)(3) organizations that have NOT filed Form 5768 (election under section 501(h)): Complete Part II-B. Do not complete Part II-A.
    If the organization answered “Yes,” on Form 990, Part IV, line 5 (Proxy Tax) (see separate instructions) or Form 990-EZ, Part V, line 35c (Proxy
    Tax) (see separate instructions), then
     • Section 501(c)(4), (5), or (6) organizations: Complete Part III.
   Name of organization                                                                                            Employer identification number
   NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                        XX-XXXXXXX
    Part I-A         Complete if the organization is exempt under section 501(c) or is a section 527 organization.
      1     Provide a description of the organization’s direct and indirect political campaign activities in Part IV. (see instructions for
            definition of “political campaign activities”)
      2     Political campaign activity expenditures (see instructions) . . . . . . . . . . . . . ▶ $                            2,971,894
      3     Volunteer hours for political campaign activities (see instructions) . . . . . . . . . . .                     5,348
    Part I-B         Complete if the organization is exempt under section 501(c)(3).
      1     Enter the amount of any excise tax incurred by the organization under section 4955 . .                    .   .    ▶      $
      2     Enter the amount of any excise tax incurred by organization managers under section 4955                   .   .    ▶      $
      3     If the organization incurred a section 4955 tax, did it file Form 4720 for this year? . . .               .   .     .    . .     .       Yes           No
      4a    Was a correction made? . . . . . . . . . . . . . . . . . . . . . .                                        .   .     .    . .     .       Yes           No
        b   If “Yes,” describe in Part IV.
    Part I-C         Complete if the organization is exempt under section 501(c), except section 501(c)(3).
      1     Enter the amount directly expended by the filing organization for section 527 exempt function
            activities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ▶ $                                                          0
      2     Enter the amount of the filing organization’s funds contributed to other organizations for section
            527 exempt function activities . . . . . . . . . . . . . . . . . . . . . . ▶ $                                                    0
      3     Total exempt function expenditures. Add lines 1 and 2. Enter here and on Form 1120-POL,
            line 17b . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ▶ $                                                            0
      4     Did the filing organization file Form 1120-POL for this year? . . . . . . . . . . . . . . . . ✔ Yes                             No
      5     Enter the names, addresses and employer identification number (EIN) of all section 527 political organizations to which the filing
            organization made payments. For each organization listed, enter the amount paid from the filing organization’s funds. Also enter
            the amount of political contributions received that were promptly and directly delivered to a separate political organization, such
            as a separate segregated fund or a political action committee (PAC). If additional space is needed, provide information in Part IV.
                  (a) Name                              (b) Address                   (c) EIN            (d) Amount paid from                (e) Amount of political
                                                                                                          filing organization’s            contributions received and
                                                                                                        funds. If none, enter -0-.            promptly and directly
                                                                                                                                             delivered to a separate
                                                                                                                                              political organization.
                                                                                                                                                If none, enter -0-.

          (SEE STATEMENT)
    (1)

    (2)

    (3)

    (4)

    (5)

    (6)

   For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.             Cat. No. 50084S               Schedule C (Form 990 or 990-EZ) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                 54           11/18/2020 9:47:17 AM
 XX-XXXXXXX
           Case 21-30085-hdh11 Doc 468 Filed 04/03/21                             Entered 04/03/21 02:48:03                   Page 132 of 149
   Schedule C (Form 990 or 990-EZ) 2019                                                                                                               Page 2
    Part II-A        Complete if the organization is exempt under section 501(c)(3) and filed Form 5768 (election under
                     section 501(h)).
   A Check       ▶if the filing organization belongs to an affiliated group (and list in Part IV each affiliated group member’s name,
                  address, EIN, expenses, and share of excess lobbying expenditures).
   B Check ▶      if the filing organization checked box A and “limited control” provisions apply.
                                   Limits on Lobbying Expenditures                                               (a) Filing       (b) Affiliated
                 (The term “expenditures” means amounts paid or incurred.)                                  organization’s totals group totals

    1a Total lobbying expenditures to influence public opinion (grassroots lobbying) . . . .
     b Total lobbying expenditures to influence a legislative body (direct lobbying) . . . . .
     c Total lobbying expenditures (add lines 1a and 1b) . . . . . . . . . . . . .
     d Other exempt purpose expenditures . . . . . . . . . . . . . . . . . .
     e Total exempt purpose expenditures (add lines 1c and 1d) . . . . . . . . . . .
     f Lobbying nontaxable amount. Enter the amount from the following table in both
        columns.
            If the amount on line 1e, column (a) or (b) is:   The lobbying nontaxable amount is:
            Not over $500,000                                 20% of the amount on line 1e.
            Over $500,000 but not over $1,000,000             $100,000 plus 15% of the excess over $500,000.
            Over $1,000,000 but not over $1,500,000           $175,000 plus 10% of the excess over $1,000,000.
            Over $1,500,000 but not over $17,000,000          $225,000 plus 5% of the excess over $1,500,000.
            Over $17,000,000                                  $1,000,000.
       g    Grassroots nontaxable amount (enter 25% of line 1f)            . . . .       .    . . .     . . . .
       h    Subtract line 1g from line 1a. If zero or less, enter -0-      . . . .       .    . . .     . . . .
       i    Subtract line 1f from line 1c. If zero or less, enter -0-      . . . .       .    . . .     . . . .
       j    If there is an amount other than zero on either line           1h or line   1i,   did the   organization file Form 4720
            reporting section 4911 tax for this year? . . . .              . . . .      .     . . .     . . . . . . . . . .                 Yes           No
                                           4-Year Averaging Period Under Section 501(h)
             (Some organizations that made a section 501(h) election do not have to complete all of the five columns below.
                                        See the separate instructions for lines 2a through 2f.)

                                               Lobbying Expenditures During 4-Year Averaging Period

               Calendar year (or fiscal year                  (a) 2016           (b) 2017               (c) 2018          (d) 2019            (e) Total
                     beginning in)


     2a     Lobbying nontaxable amount

       b Lobbying ceiling amount
         (150% of line 2a, column (e))

       c    Total lobbying expenditures

       d Grassroots nontaxable amount

       e    Grassroots ceiling amount
            (150% of line 2d, column (e))

       f    Grassroots lobbying expenditures

                                                                                                                         Schedule C (Form 990 or 990-EZ) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                   55         11/18/2020 9:47:17 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 468 Filed 04/03/21                             Entered 04/03/21 02:48:03                  Page 133 of 149
   Schedule C (Form 990 or 990-EZ) 2019                                                                                                              Page 3
    Part II-B       Complete if the organization is exempt under section 501(c)(3) and has NOT filed Form 5768
                    (election under section 501(h)).
                                                                                                                             (a)               (b)
   For each “Yes” response on lines 1a through 1i below, provide in Part IV a detailed
   description of the lobbying activity.                                                                                 Yes       No        Amount

     1     During the year, did the filing organization attempt to influence foreign, national, state, or local
           legislation, including any attempt to influence public opinion on a legislative matter or
           referendum, through the use of:
      a    Volunteers? . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      b    Paid staff or management (include compensation in expenses reported on lines 1c through 1i)?
      c    Media advertisements? . . . . . . . . . . . . . . . . . . . . . . . .
      d    Mailings to members, legislators, or the public? . . . . . . . . . . . . . . . .
      e    Publications, or published or broadcast statements? . . . . . . . . . . . . . .
      f    Grants to other organizations for lobbying purposes? . . . . . . . . . . . . . .
      g    Direct contact with legislators, their staffs, government officials, or a legislative body? . . .
      h    Rallies, demonstrations, seminars, conventions, speeches, lectures, or any similar means? . .
      i    Other activities?     . . . . . . . . . . . . . . . . . . . . . . . . . .
      j    Total. Add lines 1c through 1i . . . . . . . . . . . . . . . . . . . . . .
     2a    Did the activities in line 1 cause the organization to be not described in section 501(c)(3)? . .
      b    If “Yes,” enter the amount of any tax incurred under section 4912 . . . . . . . . . .
      c    If “Yes,” enter the amount of any tax incurred by organization managers under section 4912 .
      d    If the filing organization incurred a section 4912 tax, did it file Form 4720 for this year? . . .
    Part III-A      Complete if the organization is exempt under section 501(c)(4), section 501(c)(5), or section
                    501(c)(6).
                                                                                                                                               Yes    No
     1     Were substantially all (90% or more) dues received nondeductible by members? . . . . . . . . .                                1      ✔
     2     Did the organization make only in-house lobbying expenditures of $2,000 or less? . . . . . . . . .                            2             ✔
     3     Did the organization agree to carry over lobbying and political campaign activity expenditures from the prior year?           3             ✔
    Part III-B      Complete if the organization is exempt under section 501(c)(4), section 501(c)(5), or section
                    501(c)(6) and if either (a) BOTH Part III-A, lines 1 and 2, are answered “No” OR (b) Part III-A, line 3, is
                    answered “Yes.”
     1   Dues, assessments and similar amounts from members . . . . . . . . . . . . . . .                                          1
     2   Section 162(e) nondeductible lobbying and political expenditures (do not include amounts of
         political expenses for which the section 527(f) tax was paid).
       a Current year . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                  2a
       b Carryover from last year . . . . . . . . . . . . . . . . . . . . . . . . . .                                              2b
       c Total . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                     2c
     3   Aggregate amount reported in section 6033(e)(1)(A) notices of nondeductible section 162(e) dues . .                        3
     4   If notices were sent and the amount on line 2c exceeds the amount on line 3, what portion of the
         excess does the organization agree to carryover to the reasonable estimate of nondeductible lobbying
         and political expenditure next year? . . . . . . . . . . . . . . . . . . . . . .                                          4
     5   Taxable amount of lobbying and political expenditures (see instructions) . . . . . . . . . .                              5
     Part IV        Supplemental Information
   Provide the descriptions required for Part I-A, line 1; Part I-B, line 4; Part I-C, line 5; Part II-A (affiliated group list); Part II-A, lines 1 and
   2 (see instructions); and Part II-B, line 1. Also, complete this part for any additional information.
    SEE NEXT PAGE




                                                                                                                     Schedule C (Form 990 or 990-EZ) 2019


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                             56         11/18/2020 9:47:17 AM
 XX-XXXXXXX
       Case 21-30085-hdh11 Doc 468 Filed 04/03/21                            Entered 04/03/21 02:48:03                        Page 134 of 149

                 Part IV                    Supplemental Information. Provide the descriptions required for Part I-A, line 1; Part I-B, line 4; Part
                                            I-C, line 5; Part II-A (affiliated group list); Part II-A, lines 1 and 2 (see instructions); and Part II-B, line 1.
                                            Also, complete this part for any additional information.


    Return Reference - Identifier                                              Explanation
    SCHEDULE C, PART I-A,         SUPPORT FOR FUNDRAISING AND ADMINISTRATIVE EXPENSES OF A SEPARATE SEGREGATED FUND IS
    LINE 1 - DESCRIPTION OF INDUSTRY STANDARD FOR NONPROFIT ORGANIZATIONS LIKE THE NRA, AS ALLOWED BY LAW. IN 2019, THE
    POLITICAL ACTIVITIES          NRA PAID $2,971,894 FUNDRAISING AND ADMINISTRATIVE EXPENSES FOR THE SEPARATE SEGREGATED
                                  FUND, NRA POLITICAL VICTORY FUND, AS ALLOWED BY LAW. THE NRA ENGAGED IN ACTIVITIES IN SUPPORT
                                  OF ITS MISSION, WHICH INCLUDES PROTECTING AND DEFENDING THE CONSTITUTION OF THE UNITED
                                  STATES, ESPECIALLY WITH REFERENCE TO THE INALIENABLE RIGHT OF INDIVIDUAL AMERICAN CITIZEN
                                  GUARANTEED BY SUCH CONSTITUTION TO ACQUIRE, POSSESS, COLLECT, EXHIBIT, TRANSPORT, CARRY,
                                  TRANSFER OWNERSHIP OF, AND ENJOY THE RIGHT TO USE ARMS, IN ORDER THAT THE PEOPLE MAY
                                  ALWAYS BE IN A POSITION TO EXERCISE THEIR LEGITIMATE INDIVIDUAL RIGHTS OF SELF PRESERVATION
                                  AND DEFENSE OF FAMILY, PERSON, AND PROPERTY. IN PURSUIT OF THESE GOALS OF THE ASSOCIATION,
                                  THE NRA SPENT FUNDS DIRECTLY AND INDIRECTLY ON POLITICAL ACTIVITIES, WHICH WERE NOT THE
                                  PRIMARY ACTIVITIES OF THE ORGANIZATION. THE NRA IS ORGANIZED PRIMARILY TO PROMOTE SOCIAL
                                  WELFARE AND CAN ALSO ENGAGE IN POLITICAL ACTIVITIES ON BEHALF OF OR IN OPPOSITION TO
                                  CANDIDATES FOR POLITICAL OFFICE, AS ALLOWED BY LAW. BY ANY MEASURE, THE PERCENTAGE OF
                                  FUNDS SPENT BY THE NRA ON POLITICAL ACTIVATES IS MODEST IN COMPARISON TO THE BUDGET
                                  DEVOTED TO THE PRIMARY ACTIVITIES OF THE NRA. FOR INSTANCE, ALL EXPENDITURES NOTED ON PART I-
                                  A AND I-C OF SCHEDULE C AMOUNTED TO ABOUT 1% OF THE NRA'S TOTAL EXPENSES IN 2019, AS APPLIED
                                  TO TOTAL EXPENSES REPORTED ON FORM 990, PART IX, LINE 25. REPORTERS AND OTHER READERS ARE
                                  ALSO KINDLY REMINDED THAT THE SEPARATE SEGREGATED FUND IS A SEPARATE ENTITY FOR TAX
                                  PURPOSES.
    SCHEDULE C, PART I-C,         THIS INFORMATION NOTE REGARDS THE NRA'S TAXES. THE NRA SEPARATELY FILES FORM 1120-POL,
    LINE 4 - FORM 1120-POL        WHICH IS NOT SUBJECT TO PUBLIC DISCLOSURE. THE FOLLOWING INFORMATION ABOUT TAXES PAID WITH
                                  THE NRA'S FORMS 1120-POL IS SHARED HERE ON A VOLUNTARY BASIS AS A SERVICE TO READERS AND TO
                                  DEMONSTRATE IN GOOD FAITH THAT THE ORGANIZATION IS A TAXPAYER IN GOOD STANDING. 527(F)
                                  PROXY TAX IS PAID ON THE LESSER OF NET INVESTMENT INCOME OR CERTAIN POLITICAL EXPENDITURES
                                  AS DEFINED BY THE FEDERAL TAX CODE, SUCH AS WHEN CERTAIN POLITICAL COMMUNICATIONS
                                  EXPRESSLY ADVOCATE THE ELECTION OR DEFEAT OF A CANDIDATE AND ARE MADE BY THE NRA ITSELF
                                  RATHER THAN BY THE NRA'S SEPARATE SEGREGATED FUND. THE AMOUNT OF 527 (F) PROXY TAX PAID
                                  WITH THE NRA'S 2019 FORM 1120-POL WAS ZERO. HISTORICALLY, 527(F) PROXY TAX WAS REQUIRED TO BE
                                  PAID FOR 2018 WAS $164,944; NO 527(F) PROXY TAX WAS REQUIRED TO BE PAID FOR 2017; THE AMOUNT OF
                                  527(F) PROXY TAX PAID WITH THE NRA'S 2016 FORM 1120-POL WAS $20,835; THE AMOUNT PAID WITH THE
                                  NRA'S 2015 FORM 1120-POL WAS $21,817. AS ANOTHER POLITE REMINDER TO REPORTERS AND OTHER
                                  READERS, FORM 990 INFORMATION IS NOT NECESSARILY EXPECTED TO TIE TO FEDERAL ELECTION
                                  COMMISSION (FEC) REPORTING DUE TO DIFFERENT DEFINITIONS AND EXCLUSIONS IN THE DIFFERENT
                                  REGULATORY REGIMES.
    SCHEDULE C, PART I-C,         THE NRA POLITICAL VICTORY FUND, AN INDEPENDENT POLITICAL ACTION COMMITTEE (PAC) OF THE NRA,
    LINE 5 - POLITICAL            DIRECTLY RECEIVED CONTRIBUTIONS DURING 2019 OF $10,713,253.
    ACTION COMMITTEE




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                             57           11/18/2020 9:47:17 AM
 XX-XXXXXXX
       Case 21-30085-hdh11 Doc 468 Filed 04/03/21                       Entered 04/03/21 02:48:03                      Page 135 of 149

                 PartI-C                   Line 5. Enter the names, addresses and employer identification number (EIN) of all section 527
                                           political organizations to which the filing organization made payments. (continued)


               (a)                        (b)                     (c)                          (d)                                (e)

              Name                      Address                   EIN                Amount paid from filing             Amount of political
                                                                                  organization's funds. If none,     contributions received and
                                                                                            enter -0-.             promptly and directly delivered
                                                                                                                       to a separate political
                                                                                                                   organization. If none, enter -0-.
    REPUBLICAN ATTORNEYS      1747 PENNSYLVANIA AVE,      XX-XXXXXXX          90,000                               0
    GENERAL ASSOCIATION       NW STE 800
                              WASHINGTON, DC 20006
    REPUBLICAN GOVERNORS      1747 PENNSYLVANIA AVE,      XX-XXXXXXX          145,000                              0
    ASSOCIATION               NW STE 250
                              WASHINGTON, DC 20006
    NRA POLITICAL VICTORY     11250 WAPLES MILL RD        XX-XXXXXXX          0                                    3,952
    FUND (SEE PARTS I-A AND   FAIRFAX, VA 22030
    IV)




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                     58          11/18/2020 9:47:17 AM
 XX-XXXXXXX
           Case 21-30085-hdh11 Doc 468 Filed 04/03/21                           Entered 04/03/21 02:48:03                    Page 136 of 149
    SCHEDULE D                                 Supplemental Financial Statements                                                      OMB No. 1545-0047
    (Form 990)                                ▶ Complete if the organization answered “Yes” on Form 990,
                                           Part IV, line 6, 7, 8, 9, 10, 11a, 11b, 11c, 11d, 11e, 11f, 12a, or 12b.
                                                                                                                                        2019
    Department of the Treasury                                       ▶ Attach to Form 990.                                             Open to Public
    Internal Revenue Service            ▶ Go to www.irs.gov/Form990 for instructions and the latest information.                       Inspection
    Name of the organization                                                                                      Employer identification number
     NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                      XX-XXXXXXX
       Part I        Organizations Maintaining Donor Advised Funds or Other Similar Funds or Accounts.
                     Complete if the organization answered “Yes” on Form 990, Part IV, line 6.
                                                                               (a) Donor advised funds                   (b) Funds and other accounts
       1     Total number at end of year . . . . . . . .
       2     Aggregate value of contributions to (during year) .
       3     Aggregate value of grants from (during year) . .
       4     Aggregate value at end of year . . . . . . .
       5     Did the organization inform all donors and donor advisors in writing that the assets held in donor advised
             funds are the organization’s property, subject to the organization’s exclusive legal control? . . . . . .                        Yes       No
       6     Did the organization inform all grantees, donors, and donor advisors in writing that grant funds can be used
             only for charitable purposes and not for the benefit of the donor or donor advisor, or for any other purpose
             conferring impermissible private benefit? . . . . . . . . . . . . . . . . . . . . . .                                            Yes       No
      Part II        Conservation Easements.
                     Complete if the organization answered “Yes” on Form 990, Part IV, line 7.
       1   Purpose(s) of conservation easements held by the organization (check all that apply).
              Preservation of land for public use (for example, recreation or education)     Preservation of a historically important land area
              Protection of natural habitat                                                  Preservation of a certified historic structure
              Preservation of open space
       2   Complete lines 2a through 2d if the organization held a qualified conservation contribution in the form of a conservation
           easement on the last day of the tax year.                                                                     Held at the End of the Tax Year
         a Total number of conservation easements . . . . . . . . . . . . . . . . .                                 2a
         b Total acreage restricted by conservation easements . . . . . . . . . . . . . .                           2b
         c Number of conservation easements on a certified historic structure included in (a) . . . .               2c
         d Number of conservation easements included in (c) acquired after 7/25/06, and not on a
           historic structure listed in the National Register . . . . . . . . . . . . . . .                         2d
       3   Number of conservation easements modified, transferred, released, extinguished, or terminated by the organization during the
           tax year ▶
       4   Number of states where property subject to conservation easement is located ▶
       5   Does the organization have a written policy regarding the periodic monitoring, inspection, handling of
           violations, and enforcement of the conservation easements it holds? . . . . . . . . . . . . .                                 Yes         No
       6   Staff and volunteer hours devoted to monitoring, inspecting, handling of violations, and enforcing conservation easements during the year
             ▶
       7     Amount of expenses incurred in monitoring, inspecting, handling of violations, and enforcing conservation easements during the year
             ▶$

       8     Does each conservation easement reported on line 2(d) above satisfy the requirements of section 170(h)(4)(B)(i)
             and section 170(h)(4)(B)(ii)? . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    Yes      No
       9     In Part XIII, describe how the organization reports conservation easements in its revenue and expense statement and
             balance sheet, and include, if applicable, the text of the footnote to the organization’s financial statements that describes the
             organization’s accounting for conservation easements.
      Part III       Organizations Maintaining Collections of Art, Historical Treasures, or Other Similar Assets.
                     Complete if the organization answered “Yes” on Form 990, Part IV, line 8.
       1a    If the organization elected, as permitted under FASB ASC 958, not to report in its revenue statement and balance sheet works
             of art, historical treasures, or other similar assets held for public exhibition, education, or research in furtherance of public
             service, provide in Part XIII the text of the footnote to its financial statements that describes these items.
        b If the organization elected, as permitted under FASB ASC 958, to report in its revenue statement and balance sheet works of
           art, historical treasures, or other similar assets held for public exhibition, education, or research in furtherance of public service,
           provide the following amounts relating to these items:
           (i) Revenue included on Form 990, Part VIII, line 1 . . . . . . . . . . . . . . . . ▶ $
           (ii) Assets included in Form 990, Part X . . . . . . . . . . . . . . . . . . . . ▶ $
       2   If the organization received or held works of art, historical treasures, or other similar assets for financial gain, provide the
           following amounts required to be reported under FASB ASC 958 relating to these items:
         a Revenue included on Form 990, Part VIII, line 1 . . . . . . . . . . . . . . . . . ▶ $
        b Assets included in Form 990, Part X . . . . . . . . . . . . . . . . . . . . . ▶ $
     For Paperwork Reduction Act Notice, see the Instructions for Form 990.                     Cat. No. 52283D                  Schedule D (Form 990) 2019
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                               59        11/18/2020 9:47:17 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 468 Filed 04/03/21                            Entered 04/03/21 02:48:03                            Page 137 of 149
   Schedule D (Form 990) 2019                                                                                         Page 2
     Part III      Organizations Maintaining Collections of Art, Historical Treasures, or Other Similar Assets (continued)
     3   Using the organization’s acquisition, accession, and other records, check any of the following that make significant use of its
         collection items (check all that apply):
       a ✔ Public exhibition                                           d ✔ Loan or exchange program
       b ✔   Scholarly research                                        e      Other
       c ✔ Preservation for future generations
     4   Provide a description of the organization’s collections and explain how they further the organization’s exempt purpose in Part
         XIII.
     5   During the year, did the organization solicit or receive donations of art, historical treasures, or other similar
         assets to be sold to raise funds rather than to be maintained as part of the organization’s collection? . .       ✔ Yes   No
     Part IV       Escrow and Custodial Arrangements.
                   Complete if the organization answered “Yes” on Form 990, Part IV, line 9, or reported an amount on Form
                   990, Part X, line 21.
     1a Is the organization an agent, trustee, custodian or other intermediary for contributions or other assets not
        included on Form 990, Part X? . . . . . . . . . . . . . . . . . . . . . . . . . .                                   Yes                                     No
      b If “Yes,” explain the arrangement in Part XIII and complete the following table:
                                                                                                                     Amount
      c Beginning balance . . . . . . . . . . . . . . . . . . . . . .                              1c
      d Additions during the year     . . . . . . . . . . . . . . . . . . .                        1d
      e Distributions during the year   . . . . . . . . . . . . . . . . . .                        1e
      f Ending balance . . . . . . . . . . . . . . . . . . . . . . .                                1f
     2a Did the organization include an amount on Form 990, Part X, line 21, for escrow or custodial account liability?     Yes                                     No
      b If “Yes,” explain the arrangement in Part XIII. Check here if the explanation has been provided on Part XIII . . . .
     Part V        Endowment Funds.
                   Complete if the organization answered “Yes” on Form 990, Part IV, line 10.
                                                    (a) Current year       (b) Prior year      (c) Two years back       (d) Three years back       (e) Four years back
     1a Beginning of year balance . . .                   20,293,364         20,566,237       19,520,483   17,657,500       16,738,628
       b Contributions . . . . . . .                        1,152,173         1,603,940        1,371,910    1,482,504        1,988,178
       c Net investment earnings, gains, and
         losses . . . . . . . . . .                         2,118,475          (886,512)         625,818    1,204,551        (266,970)
       d Grants or scholarships . . . .                              0                 0
       e Other expenditures for facilities and
         programs . . . . . . . . .                                  0           940,564         916,400      786,344          772,538
       f Administrative expenses . . . .                       51,474             49,737          35,574       37,728           29,798
      g End of year balance . . . . .                     23,512,538         20,293,364       20,566,237   19,520,483       17,657,500
     2   Provide the estimated percentage of the current year end balance (line 1g, column (a)) held as:
       a Board designated or quasi-endowment ▶                     0.00 %
      b Permanent endowment ▶                   100.00 %
      c Term endowment ▶                    0.00 %
         The percentages on lines 2a, 2b, and 2c should equal 100%.
     3a Are there endowment funds not in the possession of the organization that are held and administered for the
         organization by:                                                                                                   Yes No
         (i) Unrelated organizations . . . . . . . . . . . . . . . . . . . . . . . . . . .                            3a(i)        ✔
         (ii) Related organizations . . . . . . . . . . . . . . . . . . . . . . . . . . .                             3a(ii) ✔
       b If “Yes” on line 3a(ii), are the related organizations listed as required on Schedule R? . . . . . . . .      3b ✔
     4   Describe in Part XIII the intended uses of the organization’s endowment funds.
     Part VI       Land, Buildings, and Equipment.
                   Complete if the organization answered “Yes” on Form 990, Part IV, line 11a. See Form 990, Part X, line 10.
                          Description of property        (a) Cost or other basis   (b) Cost or other basis     (c) Accumulated                     (d) Book value
                                                              (investment)                 (other)                depreciation

      1a  Land . . . . . . . . . . .                                   0           5,380,792                                                               5,380,792
       b  Buildings . . . . . . . . . .                                           55,907,362                                  34,155,156                  21,752,206
       c  Leasehold improvements       . . . .
       d  Equipment . . . . . . . . .                                             18,716,748                                  15,792,628                    2,924,120
       e  Other . . . . . . . . . . .
   Total. Add lines 1a through 1e. (Column (d) must equal Form 990, Part X, column (B), line 10c.) .                .     .     .   .   ▶                 30,057,118
                                                                                                                                            Schedule D (Form 990) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                               60         11/18/2020 9:47:17 AM
 XX-XXXXXXX
          Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                             Entered 04/03/21 02:48:03                               Page 138 of 149
   Schedule D (Form 990) 2019                                                                                                                                                        Page 3
    Part VII       Investments—Other Securities.
                   Complete if the organization answered “Yes” on Form 990, Part IV, line 11b. See Form 990, Part X, line 12.
                           (a) Description of security or category                                           (b) Book value                         (c) Method of valuation:
                                 (including name of security)                                                                                   Cost or end-of-year market value

   (1) Financial derivatives    . . .         .   .   .   .      .     .   .   .   .   .     .   .
   (2) Closely held equity interests .        .   .   .   .      .     .   .   .   .   .     .   .
   (3) Other
        (A)
        (B)
        (C)
        (D)
        (E)
        (F)
        (G)
        (H)
   Total. (Column (b) must equal Form 990, Part X, col. (B) line 12.) .                          ▶
    Part VIII      Investments—Program Related.
                   Complete if the organization answered “Yes” on Form 990, Part IV, line 11c. See Form 990, Part X, line 13.
                                (a) Description of investment                                                (b) Book value                         (c) Method of valuation:
                                                                                                                                                Cost or end-of-year market value

    (1)
    (2)
    (3)
    (4)
    (5)
    (6)
    (7)
    (8)
    (9)
   Total. (Column (b) must equal Form 990, Part X, col. (B) line 13.) .                          ▶
     Part IX       Other Assets.
                   Complete if the organization answered “Yes” on Form 990, Part IV, line 11d. See Form 990, Part X, line 15.
                                                                     (a) Description                                                                                (b) Book value
    (1)   OTHER                                                                                                                                                               3,970,243
    (2)   DUE FROM NRA FOUNDATION                                                                                                                                            32,252,080
    (3)   DUE FROM NRA CIVIL RIGHTS DEFFENSE FUND                                                                                                                                 1,374
    (4)   DUE FROM NRA SPECIAL CONTRIBUTION FUND                                                                                                                                342,184
    (5)
    (6)
    (7)
    (8)
    (9)
   Total. (Column (b) must equal Form 990, Part X, col. (B) line 15.) .                          .   .   .     .   .   .   .    .   .   .   .    .   .   ▶                   36,565,881
     Part X        Other Liabilities.
                   Complete if the organization answered “Yes” on Form 990, Part IV, line 11e or 11f. See Form 990, Part X,
                   line 25.
   1.                                                         (a) Description of liability                                                                          (b) Book value
    (1) Federal income taxes
    (2) NOTE PAYABLE - NRA FOUNDATION                                                                                                                                          5,000,000
    (3) CAPITAL LEASE ARRANGEMENT                                                                                                                                                918,898
    (4) ACCRUED SALES AND USE TAXES                                                                                                                                              149,220
    (5) COUPON LIABILITY                                                                                                                                                               0
    (6) DERIVATIVE INSTRUMENT MARKET VALUATION                                                                                                                                         0
    (7)
    (8)
    (9)
   Total. (Column (b) must equal Form 990, Part X, col. (B) line 25.) . . . . . . . . . . . . . . ▶                                                  6,068,118
   2. Liability for uncertain tax positions. In Part XIII, provide the text of the footnote to the organization’s financial statements that reports the
   organization’s liability for uncertain tax positions under FASB ASC 740. Check here if the text of the footnote has been provided in Part XIII . ✔
                                                                                                                                                              Schedule D (Form 990) 2019
NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                      61           11/18/2020 9:47:17 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 468 Filed 04/03/21                           Entered 04/03/21 02:48:03                          Page 139 of 149
   Schedule D (Form 990) 2019                                                                                                                            Page 4
     Part XI       Reconciliation of Revenue per Audited Financial Statements With Revenue per Return.
                   Complete if the organization answered “Yes” on Form 990, Part IV, line 12a.
     1   Total revenue, gains, and other support per audited financial statements . .            .    .   .   .     .   .   .     1               306,852,309
     2   Amounts included on line 1 but not on Form 990, Part VIII, line 12:
       a Net unrealized gains (losses) on investments . . . . . . . . .              2a                            6,605,046
       b Donated services and use of facilities   . . . . . . . . . . .              2b                                    0
       c Recoveries of prior year grants . . . . . . . . . . . . . .                 2c                                    0
       d Other (Describe in Part XIII.) . . . . . . . . . . . . . . .                2d                            3,656,292
       e Add lines 2a through 2d . . . . . . . . . . . . . . . . . .                             .    .   .   .     .   .   .    2e                10,261,338
     3   Subtract line 2e from line 1 . . . . . . . . . . . . . . . . .                          .    .   .   .     .   .   .     3               296,590,971
     4   Amounts included on Form 990, Part VIII, line 12, but not on line 1:
       a Investment expenses not included on Form 990, Part VIII, line 7b . .        4a
       b Other (Describe in Part XIII.) . . . . . . . . . . . . . . .                4b                           (5,435,507)
       c Add lines 4a and 4b . . . . . . . . . . . . . . . . . . .                               .    .   .   .     .   .   .    4c                (5,435,507)
     5   Total revenue. Add lines 3 and 4c. (This must equal Form 990, Part I, line 12.)         .    .   .   .     .   .   .     5               291,155,464
    Part XII       Reconciliation of Expenses per Audited Financial Statements With Expenses per Return.
                   Complete if the organization answered “Yes” on Form 990, Part IV, line 12a.
     1   Total expenses and losses per audited financial statements . . . . . .                  .    .   .   .     .   .   .     1               308,822,822
     2   Amounts included on line 1 but not on Form 990, Part IX, line 25:
       a Donated services and use of facilities   . . . . . . . . . . .              2a                                    0
       b Prior year adjustments . . . . . . . . . . . . . . . .                      2b                                    0
       c Other losses . . . . . . . . . . . . . . . . . . . .                        2c                                    0
       d Other (Describe in Part XIII.) . . . . . . . . . . . . . . .                2d                            5,526,998
       e Add lines 2a through 2d . . . . . . . . . . . . . . . . . .                             .    .   .   .     .   .   .    2e                 5,526,998
     3   Subtract line 2e from line 1 . . . . . . . . . . . . . . . . .                          .    .   .   .     .   .   .     3               303,295,824
     4   Amounts included on Form 990, Part IX, line 25, but not on line 1:
       a Investment expenses not included on Form 990, Part VIII, line 7b . .        4a
       b Other (Describe in Part XIII.) . . . . . . . . . . . . . . .                4b                                 91,491
       c Add lines 4a and 4b . . . . . . . . . . . . . . . . . . .                               .    .   .   .     .   .   .    4c                    91,491
     5   Total expenses. Add lines 3 and 4c. (This must equal Form 990, Part I, line 18.)        .    .   .   .     .   .   .     5               303,387,315
    Part XIII      Supplemental Information.
   Provide the descriptions required for Part II, lines 3, 5, and 9; Part III, lines 1a and 4; Part IV, lines 1b and 2b; Part V, line 4; Part X, line
   2; Part XI, lines 2d and 4b; and Part XII, lines 2d and 4b. Also complete this part to provide any additional information.
    SEE STATEMENT




                                                                                                                                      Schedule D (Form 990) 2019


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                            62           11/18/2020 9:47:17 AM
 XX-XXXXXXX
        Case 21-30085-hdh11 Doc 468 Filed 04/03/21                            Entered 04/03/21 02:48:03                       Page 140 of 149

                   Part XIII                   Provide the descriptions required for Part II, lines 3, 5, and 9; Part III, lines 1a and 4; Part IV, lines 1b
                                               and 2b; Part V, line 4; Part X, line 2; Part XI, lines 2d and 4b; and Part XII, lines 2d and 4b. Also
                                               complete this part to provide any additional information.


      Return Reference - Identifier                                                     Explanation
     SCHEDULE D, PART XI, LINE                                  (a) Description                                                        (b) Amount
     2(D) - OTHER REVENUES IN
     AUDITED FINANCIAL                OTHER- AGENCY TRANSACTIONS                                                                               3,534,160
     STATEMENTS NOT IN FORM           OTHER-UNREALIZED GAIN (LOSS) ON DERIVATIVE INSTRUMENT                                                      122,132
     990

     SCHEDULE D, PART XI, LINE                                (a) Description                                                          (b) Amount
     4(B) - OTHER REVENUE
                                      GRANTS PAID                                                                                                    91,491
                                      RENT EXPENSE                                                                                              - 1,941,872
                                      COST OF GOOD SOLD-MEMBERSHIP                                                                              - 3,585,126

     SCHEDULE D, PART XII, LINE                               (a) Description                                                          (b) Amount
     2(D) - OTHER EXPENSES IN
     AUDITED FINANCIAL                RENTAL EXPENSE                                                                                           1,941,872
     STATEMENTS NOT IN FORM           COST OF GOODS SOLD-MEMBERSHIP                                                                            3,585,126
     990

     SCHEDULE D, PART XII, LINE                                (a) Description                                                         (b) Amount
     4(B) - OTHER EXPENSES
                                      INTEREST ON ENDOWMENTS - GRANTS                                                                                91,491




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                              63          11/18/2020 9:47:17 AM
 XX-XXXXXXX
        Case 21-30085-hdh11 Doc 468 Filed 04/03/21                              Entered 04/03/21 02:48:03                     Page 141 of 149

                    Part XIII                    Supplemental Information. Provide the descriptions required for Part II, lines 3, 5, and 9; Part III,
                                                 lines 1a and 4; Part IV, lines 1b and 2b; Part V, line 4; Part X, line 2; Part XI, lines 2d and 4b; and Part
                                                 XII, lines 2d and 4b. Also complete this part to provide any additional information.


    Return Reference - Identifier                                              Explanation
    SCHEDULE D, PART III,           THIS RESPONSE DESCRIBES THE MUSEUM COLLECTIONS WHICH ARE HELD BY THE NRA'S RELATED
    LINE 4 - COLLECTIONS OF         ORGANIZATIONS AND CURATED BY NRA EMPLOYEES. THE NRA MUSEUMS PROMOTE GUN COLLECTING AND
    ART - DESCRIPTION OF            PRESERVATION OF HISTORY THOUGH FIREARMS. THE NRA MUSEUMS INCLUDE THE NATIONAL FIREARMS
    COLLECTIONS                     MUSEUM IN FAIRFAX, VIRGINIA: THE FRANK BROWNELL MUSEUM OF THE SOUTHWEST IN RATON, NEW
                                    MEXICO; AND THE NRA NATIONAL SPORTING ARMS MUSEUM AT BASS PRO SHOPS IN SPRINGFIELD,
                                    MISSOURI. TO MAKE THE NRA MUSEUMS THE FINEST POSSIBLE RESOURCE FOR THE PUBLIC, THE NRA AND
                                    ITS AFFILIATED CHARITIES RELY ON GENEROUS SUPPORTERS TO BUILD THE EXHIBITION AND RESEARCH
                                    COLLECTIONS THROUGH COLLECTIONS OF HISTORICALLY SIGNIFICANT FOREARMS. PLEASE VISIT
                                    NRAMUSEUMS.ORG FOR CURRENT INFORMATION ON THE MUSEUM GALLERIES.
    SCHEDULE D, PART III,           THIS RESPONSE EXPLAINS WHY THE NRA MAY SOLICIT OR RECEIVE ASSETS THAT SOME DONORS INTEND
    LINE 5 - DONATIONS              TO BE SOLD RATHER THAN MAINTAINED PERMANENTLY. WHEN DONORS INTEND THEIR GIFTS OF
                                    FIREARMS TO BE SOLD RATHER THEN HELD FOR EXHIBITION OR RESEARCH IN THE COLLECTIONS OF THE
                                    NRA MUSEUM, THE NRA PARTNERS WITH AUCTION HOUSES. DONORS MAY CHOOSE TO HAVE GUNS SOLD
                                    FOR VARIOUS REASONS, SUCH AS TO SUPPORT CURRENT PROGRAM SERVICES OR TO FUND A
                                    CHARITABLE GIFT ANNUITY OR CHARITABLE TRUST WITH ONE OF THE NRA'S AFFILIATED CHARITIES. THE
                                    PHILANTHROPIC INTENT OF EACH DONOR DETERMINES HOW A GIFT IS HANDLED.
    SCHEDULE D, PART V,             THIS RESPONSE DESCRIBES THE INTENDED USES OF THE ORGANIZATION'S ENDOWMENT FUNDS. THE
    LINE 4 - INTENDED USES          ENDOWMENT FUNDS BENEFIT A DIVERSE RANGE OF PHILANTHROPIC INTERESTS, INCLUDING TRAINING IN
    OF ENDOWMENT FUNDS              MARKSMANSHIP, NATIONAL SHOOTING CHAMPIONSHIPS, WOMEN'S LEADERSHIP, HUNTERS'LEADERSHIP,
                                    RECREATIONAL SHOOTING, LAW ENFORCEMENT, NRA MUSEUMS, AND THE NATIONAL ENDOWMENT FOR
                                    THE PROTECTION OF THE SECOND AMENDMENT.
    SCHEDULE D, PART X,             THIS INFORMATIONAL NOTE REGARDS THE NRA'S TAXES. THE NRA IS A SUBSTANTIAL TAXPAYER AND
    LINE 1 - OTHER                  REMAINS IN GOOD STANDING WITH THE TAX AUTHORITIES. STATE AND LOCAL TAXES PAID BY THE NRA
    LIABILITIES-TAXES               INCLUDE SALES AND USE TAXES, REAL ESTATE AND PERSONAL PROPERTY TAXES, AMUSEMENT TAXES,
                                    AND STATE UNEMPLOYMENT TAXES. THE LIABILITY SHOWN ON SCHEDULE D, PART X FOR ACCRUED SALES
                                    AND USE TAXES RELATES TO TIMING AND IS A SMALL FRACTION OF TAXES PAID DURING THE YEAR.
                                    ADDITIONAL NOTES REGARDING THE NRA'S TAXES ARE SHARED ON SCHEDULE C REGARDING 527(F)
                                    PROXY TAXES AND ON SCHEDULE O REGRADING UNRELATED BUSINESS INCOME TAXES. THE NRA
                                    CHOOSES TO SHARE THIS ADDITIONAL INFORMATION ABOUT THE NRA'S TOTAL TAXES TO DEMONSTRATE
                                    IN GOOD FAITH THAT THE ORGANIZATION IS A TAXPAYER IN GOOD STANDING.
    SCHEDULE D, PART X,             THIS RESPONSE PROVIDES THE TEXT OF THE FOOTNOTE TO THE ORGANIZATION'S FINANCIAL
    LINE 2 - FIN 48 (ASC 740)       STATEMENTS IN ACCORDANCE WITH FASB ASC 740
    FOOTNOTE                        THE NRA IS EXEMPT FROM FEDERAL INCOME TAXES UNDER SECTION 501(C)(4) OF THE INTERNAL REVENUE
                                    CODE AND FROM STATE INCOME TAXES. THE NRA ACTIVITIES THAT CAUSE IMPOSITION OF THE
                                    UNRELATED BUSINESS INCOME TAX PROVISION OF THE CODE RESULT IN NO SIGNIFICANT TAX LIABILITY.
                                    THE NRA FOLLOWS THE ACCOUNTING STANDARD ON ACCOUNTING FOR UNCERTAINTY IN INCOME TAXES,
                                    WHICH ADDRESSES THE DETERMINATION OF WHETHER TAX BENEFITS CLAIMED OR EXPECTED TO BE
                                    CLAIMED ON A TAX RETURN SHOULD BE RECORDED IN THE FINANCIAL STATEMENTS. UNDER THIS
                                    GUIDANCE, THE NRA MAY RECOGNIZE THE TAX BENEFIT FROM AN UNCERTAIN TAX POSITION ONLY IF IT IS
                                    MORE-LIKELY-THAN-NOT THAT THE TAX POSITION WILL BE SUSTAINED ON EXAMINATION BY TAXING
                                    AUTHORITIES, BASED ON THE TECHNICAL MERITS OF THE POSITION. THE TAX BENEFITS RECOGNIZED IN
                                    THE FINANCIAL STATEMENTS FROM SUCH A POSITION ARE MEASURED BASED ON THE LARGEST BENEFIT
                                    THAT HAS A GREATER THAN 50% LIKELIHOOD OF BEING REALIZED UPON ULTIMATE SETTLEMENT. THE
                                    GUIDANCE ON ACCOUNTING FOR UNCERTAINTY IN INCOME TAXES ALSO ADDRESSES DE-RECOGNITION,
                                    CLASSIFICATION, INTEREST AND PENALTIES ON INCOME TAXES, AND ACCOUNTING IN INTERIM PERIODS.
                                    MANAGEMENT EVALUATED THE NRA'S TAX POSITIONS AND CONCLUDED THAT THE NRA HAD TAKEN NO
                                    UNCERTAIN TAX POSITIONS THAT REQUIRE ADJUSTMENT TO THE FINANCIAL STATEMENTS TO COMPLY
                                    WITH THE PROVISIONS OF THIS GUIDANCE. TAX YEARS FROM 2016 THROUGH THE CURRENT YEAR REMAIN
                                    OPEN FOR EXAMINATION BY TAX AUTHORITIES.




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                               64          11/18/2020 9:47:17 AM
 XX-XXXXXXX
           Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                  Entered 04/03/21 02:48:03                             Page 142 of 149
   SCHEDULE F                                                                                                                                            OMB No. 1545-0047
   (Form 990)
                                     Statement of Activities Outside the United States
                                 ▶   Complete if the organization answered “Yes” on Form 990, Part IV, line 14b, 15, or 16.
                                                                   ▶ Attach to Form 990.
                                                                                                                                                           2019
   Department of the Treasury                                                                                                                            Open to Public
                                        ▶ Go to www.irs.gov/Form990 for instructions and the latest information.
   Internal Revenue Service                                                                                                                              Inspection
   Name of the organization                                                                                                                Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                                XX-XXXXXXX
     Part I       General Information on Activities Outside the United States. Complete if the organization answered “Yes” on
                  Form 990, Part IV, line 14b.
     1       For grantmakers. Does the organization maintain records to substantiate the amount of its grants and
             other assistance, the grantees’ eligibility for the grants or assistance, and the selection criteria used to
             award the grants or assistance? . . . . . . . . . . . . . . . . . . . . . . . . .                                                                Yes        No

     2       For grantmakers. Describe in Part V the organization’s procedures for monitoring the use of its grants and other assistance
             outside the United States.

     3       Activities per Region. (The following Part I, line 3 table can be duplicated if additional space is needed.)
                    (a) Region                 (b) Number      (c) Number of      (d) Activities conducted in the     (e) If activity listed in (d) is           (f) Total
                                               of offices in     employees,          region (by type) (such as,            a program service,               expenditures for
                                                the region       agents, and      fundraising, program services,       describe specific type of            and investments
                                                                independent     investments, grants to recipients       service(s) in the region              in the region
                                                                 contractors
                                                                in the region          located in the region)

         CENTRAL AMERICA AND THE                                                INVESTMENTS
     (1) CARIBBEAN                                  0                0                                                                                             3,352,620
         EAST ASIA AND THE PACIFIC                                              PROGRAM SERVICES                    PUBLICATIONS
     (2)                                            0                0                                                                                                    600
         EUROPE (INCLUDING                                                      FUNDRAISING
     (3) ICELAND AND GREENLAND)                     0                0                                                                                                  4,800
         EUROPE (INCLUDING                                                      PROGRAM SERVICES                    PUBLICATIONS
     (4) ICELAND AND GREENLAND)                     0                0                                                                                                 15,600
         MIDDLE EAST AND NORTH                                                  FUNDRAISING
     (5) AFRICA                                     0                0                                                                                                    315
         NORTH AMERICA (CANADA &                                                PROGRAM SERVICES                    PUBLICATIONS
     (6) MEXICO ONLY)                               0                0                                                                                                 21,500
         NORTH AMERICA (CANADA &                                                FUNDRAISING                         NRA OUTDOORS
     (7) MEXICO ONLY)                               0                0                                                                                                  2,800
         SUB-SAHARAN AFRICA                                                     PROGRAM SERVICES                    NRA OUTDOORS
     (8)                                            0                0                                                                                                  3,700
            EAST ASIA AND THE PACIFIC                                           FUNDRAISING
     (9)                                            0                0                                                                                                         14


    (10)

    (11)

    (12)

    (13)

    (14)

    (15)

    (16)

    (17)
      3a Subtotal . . . . . .                       0                0                                                                                             3,401,949
       b Total from continuation                    0                0                                                                                                         0
         sheets to Part I . . . .
       c Totals (add lines 3a and 3b)               0                0                                                                                             3,401,949
   For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                Cat. No. 50082W                           Schedule F (Form 990) 2019


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                        65           11/18/2020 9:47:17 AM
 XX-XXXXXXX
                                     Case 21-30085-hdh11 Doc 468 Filed 04/03/21                      Entered 04/03/21 02:48:03             Page 143 of 149
   Schedule F (Form 990) 2019                                                                                                                          Page 2
    Part II      Grants and Other Assistance to Organizations or Entities Outside the United States. Complete if the organization answered “Yes” on Form 990,
                 Part IV, line 15, for any recipient who received more than $5,000. Part II can be duplicated if additional space is needed.
     1     (a) Name of            (b) IRS code     (c) Region   (d) Purpose of       (e) Amount of         (f) Manner of        (g) Amount of         (h) Description         (i) Method of
           organization         section and EIN                      grant             cash grant               cash               noncash        of noncash assistance          valuation
                                 (if applicable)                                                           disbursement           assistance                                   (book, FMV,
                                                                                                                                                                             appraisal, other)


     (1)

     (2)

     (3)

     (4)

     (5)

     (6)

     (7)

     (8)

     (9)

    (10)

    (11)

    (12)

    (13)

    (14)

    (15)

    (16)
      2    Enter total number of recipient organizations listed above that are recognized as charities by the foreign country, recognized as tax-exempt
           by the IRS, or for which the grantee or counsel has provided a section 501(c)(3) equivalency letter . . . . . . . . . . . .               ▶
     3     Enter total number of other organizations or entities . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             ▶

                                                                                                                                                                      Schedule F (Form 990) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                      66           11/18/2020 9:47:17 AM
 XX-XXXXXXX
                                      Case 21-30085-hdh11 Doc 468 Filed 04/03/21              Entered 04/03/21 02:48:03              Page 144 of 149
   Schedule F (Form 990) 2019                                                                                                                                Page 3
    Part III       Grants and Other Assistance to Individuals Outside the United States. Complete if the organization answered “Yes” on Form 990, Part IV, line 16.
                   Part III can be duplicated if additional space is needed.
           (a) Type of grant or assistance       (b) Region   (c) Number of   (d) Amount of       (e) Manner of    (f) Amount of                (g) Description             (h) Method of
                                                                recipients      cash grant             cash           noncash               of noncash assistance              valuation
                                                                                                  disbursement       assistance                                              (book, FMV,
                                                                                                                                                                           appraisal, other)


     (1)

     (2)

     (3)

     (4)

     (5)

     (6)

     (7)

     (8)

     (9)

    (10)

    (11)

    (12)

    (13)

    (14)

    (15)

    (16)

    (17)

    (18)
                                                                                                                                                                    Schedule F (Form 990) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                             67               11/18/2020 9:47:17 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 468 Filed 04/03/21                        Entered 04/03/21 02:48:03               Page 145 of 149
   Schedule F (Form 990) 2019                                                                                                                 Page   4
    Part IV      Foreign Forms

     1     Was the organization a U.S. transferor of property to a foreign corporation during the tax year? If “Yes,”
           the organization may be required to file Form 926, Return by a U.S. Transferor of Property to a Foreign
           Corporation (see Instructions for Form 926) . . . . . . . . . . . . . . . . . . . . .                                 Yes      ✔   No


     2     Did the organization have an interest in a foreign trust during the tax year? If “Yes,” the organization may
           be required to separately file Form 3520, Annual Return To Report Transactions With Foreign Trusts and
           Receipt of Certain Foreign Gifts, and/or Form 3520-A, Annual Information Return of Foreign Trust With a
           U.S. Owner (see Instructions for Forms 3520 and 3520-A; don't file with Form 990) . . . . . . .                       Yes      ✔   No


     3     Did the organization have an ownership interest in a foreign corporation during the tax year? If “Yes,”
           the organization may be required to file Form 5471, Information Return of U.S. Persons With Respect to
           Certain Foreign Corporations (see Instructions for Form 5471) . . . . . . . . . . . . . .                             Yes      ✔   No


     4     Was the organization a direct or indirect shareholder of a passive foreign investment company or a
           qualified electing fund during the tax year? If “Yes,” the organization may be required to file Form 8621,
           Information Return by a Shareholder of a Passive Foreign Investment Company or Qualified Electing
           Fund (see Instructions for Form 8621) . . . . . . . . . . . . . . . . . . . . . .                                     Yes      ✔   No


     5     Did the organization have an ownership interest in a foreign partnership during the tax year? If “Yes,”
           the organization may be required to file Form 8865, Return of U.S. Persons With Respect to Certain
           Foreign Partnerships (see Instructions for Form 8865) . . . . . . . . . . . . . . . . .                               Yes      ✔   No


     6     Did the organization have any operations in or related to any boycotting countries during the tax year? If
           “Yes,” the organization may be required to separately file Form 5713, International Boycott Report (see
           Instructions for Form 5713; don't file with Form 990) . . . . . . . . . . . . . . . . . .                             Yes      ✔   No


                                                                                                                          Schedule F (Form 990) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                       68         11/18/2020 9:47:17 AM
 XX-XXXXXXX
        Case 21-30085-hdh11 Doc 468 Filed 04/03/21                             Entered 04/03/21 02:48:03                   Page 146 of 149

                     Part V                       Supplemental Information. Provide the information required by Part I, line 2 (monitoring of funds);
                                                  Part I, line 3, column (f) (accounting method;amounts of investments vs. expenditures per region); Part
                                                  II, line 1 (accounting method); Part III (accounting method); andPart III, column (c) (estimated number
                                                  of recipients), as applicable. Also complete this part to provide any additional information (see
                                                  instructions).


     Return Reference - Identifier                                             Explanation
    SCHEDULE F, PART I, LINE         THE NRA'S OFFSHORE INVESTMENTS FOLLOW INDUSTRY STANDARD BEST PRACTICES IN RISK
    3 - 1. ACTIVITIES PER            MANAGEMENT FOR NATIONAL NONPROFIT INSTITUTIONAL INVESTORS. ALTERNATIVE INVESTMENTS
    REGION-OFFSHORE                  REDUCE OVERALL PORTFOLIO RISK BY REDUCING VOLATILITY AND IMPROVING DIVERSIFICATION. THE NRA
    INVESTMENTS                      MAINTAINS SEVERAL INVESTMENT ACCOUNTS THAT ARE MULTI-STRATEGY FUNDS OF FUNDS. INCOME
                                     FROM PASSIVE INVESTMENTS, WHEN APPROPRIATELY STRUCTURED, IS EXCLUDED FROM
                                     UNRELATED BUSINESS INCOME BY LAW. THIS TYPE OF INVESTMENT POSTURE IS COMMONLY ACCEPTED IN
                                     THE U.S. EXEMPT ORGANIZATION INDUSTRY. 100% OF THE AMOUNT IS THE TOTAL BOOK VALUE OF
                                     INVESTMENTS FOR THAT REGION.
    SCHEDULE F, PART I, LINE         THIS DISCLOSURE REFERS TO FOREIGN FUNDRAISING. 100% OF THE AMOUNT IS THE CASH VALUE OF
    3 - ACTIVITIES PER               EXPENDITURES MADE BY THE NRA FOR NECESSARY TRAVEL, ACCOMMODATIONS, AND RELATED
    REGION                           EXPENSES.
    SCHEDULE F, PART I, LINE         THIS DISCLOSURE OF PROGRAM SERVICES REFERS TO NRA PUBLICATIONS DIVISION'S FOREIGN TRAVEL
    3 - ACTIVITIES PER               EXPENSES RELATING TO GATHERING MATERIALS FOR NRA MAGAZINES. 100% OF THE AMOUNT IS THE
    REGION-PROGRAM                   CASH VALUE OF EXPENDITURES MADE BY THE NRA FOR NECESSARY TRAVEL, ACCOMMODATIONS, AND
    SERVICES                         RELATED EXPENSES.
    SCHEDULE F, PART I, LINE         CENTRAL AMERICA AND THE CARIBBEAN: ACCRUAL
    3 - METHOD TO ACCOUNT            EAST ASIA AND THE PACIFIC: ACCRUAL
    FOR EXPENDITURES ON              EUROPE (INCLUDING ICELAND AND GREENLAND): ACCRUAL
    ORG'S FINANCIAL                  MIDDLE EAST AND NORTH AFRICA: ACCRUAL
    STATEMENTS                       NORTH AMERICA (CANADA & MEXICO ONLY): ACCRUAL
                                     SUB-SAHARAN AFRICA: ACCRUAL




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                             69          11/18/2020 9:47:17 AM
 XX-XXXXXXX
          Case 21-30085-hdh11 Doc 468 Filed 04/03/21                                       Entered 04/03/21 02:48:03                        Page 147 of 149
   SCHEDULE G                      Supplemental Information Regarding Fundraising or Gaming Activities                                                  OMB No. 1545-0047
   (Form 990 or 990-EZ)
                                                                                                                                                         2019
                                        Complete if the organization answered “Yes” on Form 990, Part IV, line 17, 18, or 19, or if the
                                                      organization entered more than $15,000 on Form 990-EZ, line 6a.
                                                                   ▶ Attach to Form 990 or Form 990-EZ.
   Department of the Treasury                                                                                                                           Open to Public
   Internal Revenue Service                     ▶ Go to www.irs.gov/Form990 for instructions and the latest information.
                                                                                                                                                        Inspection
   Name of the organization                                                                                                     Employer identification number
    NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                                           XX-XXXXXXX
     Part I        Fundraising Activities. Complete if the organization answered “Yes” on Form 990, Part IV, line 17.
                   Form 990-EZ filers are not required to complete this part.
      1  Indicate whether the organization raised funds through any of the following activities. Check all that apply.
       a ✔ Mail solicitations                                      e       Solicitation of non-government grants
       b ✔ Internet and email solicitations                        f       Solicitation of government grants
       c ✔ Phone solicitations                                     g       Special fundraising events
       d     In-person solicitations
      2a Did the organization have a written or oral agreement with any individual (including officers, directors, trustees,
         or key employees listed in Form 990, Part VII) or entity in connection with professional fundraising services?      ✔ Yes       No
       b If “Yes,” list the 10 highest paid individuals or entities (fundraisers) pursuant to agreements under which the fundraiser is to be
         compensated at least $5,000 by the organization.

                                                                                                                             (v) Amount paid to
                                                                           (iii) Did fundraiser have                                                     (vi) Amount paid to
            (i) Name and address of individual                                                         (iv) Gross receipts     (or retained by)
                                                         (ii) Activity       custody or control of                                                         (or retained by)
                   or entity (fundraiser)                                                                  from activity     fundraiser listed in
                                                                                 contributions?                                                               organization
                                                                                                                                    col. (i)
                                                                             Yes            No
          ALLEGIANCE DBA MEMBERSHIP ADVISORS,        FUNDRAISING
      1   11250 WAPLES MILL RD, FAIRFAX, VA 22030
                                                                                             ✔
                                                     CONSULTANT
                                                                                                            47,634,979                  1,080,000                46,554,979
          INFOCISION MANAGEMENT CORP, 325            PAID
      2 SPRINGSIDE DR, AKRON, OH 44333                                                       ✔
                                                     SOLICITOR
                                                                                                              7,044,115                 3,437,873                  3,606,242
          501C SOLUTIONS, 2530 MERIDIAN PKWY,        FUNDRAISING
      3   STE 300, RESEARCH TRIANGLE PARK, NC
                                                                                             ✔
                                                     CONSULTANT
          27713                                                                                                         0                 320,000                  (320,000)
          MCKENNA & ASSOCIATES, 2001                 FUNDRAISING
      4   CALRENDON BLVD, STE 201, ARLINGTON,
                                                                                             ✔
                                                     CONSULTANT
          VA 22202                                                                                                      0                 300,000                  (300,000)
          KEY & ASSOCIATES, 12177 CHANCERY FUNDRAISING
      5 STATION CIR, RESTON, VA 20191                                                        ✔
                                                     CONSULTANT
                                                                                                                        0                   72,000                  (72,000)
          COMMONWEALTH GROUP PARTNERS, 1579          FUNDRAISING
      6   MONROE SR, STE F-341, ATLANTA, GA
                                                                                             ✔
                                                     CONSULTANT
          30324                                                                                                         0                   60,000                  (60,000)
      7

      8

      9

    10


   Total   . . . . . . . . . . . . . . . . . . . . . . ▶                                54,679,094            5,269,873            49,409,221
     3   List all states in which the organization is registered or licensed to solicit contributions or has been notified it is exempt from
         registration or licensing.
    AL, AK, AZ, AR, CA, CO, CT, DC, FL, GA, HI, IL, KS, KY, LA, ME, MD, MA, MI, MN, MS, MO, NH, NJ, NM, NY, NC, ND,
    OH, OK, OR, PA, RI, SC, TN, UT, VA, WA, WV, WI




   For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.                    Cat. No. 50083H               Schedule G (Form 990 or 990-EZ) 2019


NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                            70          11/18/2020 9:47:17 AM
 XX-XXXXXXX
                      Case 21-30085-hdh11 Doc 468 Filed 04/03/21                               Entered 04/03/21 02:48:03                                        Page 148 of 149
   Schedule G (Form 990 or 990-EZ) 2019                                                                                                                                                       Page 2
        Part II               Fundraising Events. Complete if the organization answered “Yes” on Form 990, Part IV, line 18, or reported more
                              than $15,000 of fundraising event contributions and gross income on Form 990-EZ, lines 1 and 6b. List events with
                              gross receipts greater than $5,000.
                                                                 (a) Event #1                  (b) Event #2                         (c) Other events
                                                                                                                                                                            (d) Total events
                                                              NRAILA AUCTION                                                                                             (add col. (a) through
                                                                                                                                                                                 col. (c))
                                                                  (event type)                  (event type)                         (total number)
    Revenue




                        1    Gross receipts .     .   .   .                   758,465                                  0                                                                    758,465


                        2    Less: Contributions . .                                 0                                 0                                                                             0
                        3    Gross income (line 1 minus
                             line 2) . . . . . . .                            758,465                                  0                                        0                           758,465


                        4    Cash prizes .    .   .   .   .                          0                                 0                                        0                                    0


                        5    Noncash prizes       .   .   .                          0                                 0                                        0                                    0
    Direct Expenses




                        6    Rent/facility costs .    .   .                      42,908                                                                                                      42,908


                        7    Food and beverages .         .                   193,500                                                                                                       193,500


                        8    Entertainment .      .   .   .                   147,899                                                                                                       147,899


                        9    Other direct expenses        .                      60,697                                                                                                      60,697


                       10    Direct expense summary. Add lines 4 through 9 in column (d)              .   .    .   .       .    .    .    .   .   .         ▶                               445,004
                       11    Net income summary. Subtract line 10 from line 3, column (d)             .   .    .   .       .    .    .    .   .   .         ▶                               313,461
      Part III                Gaming. Complete if the organization answered “Yes” on Form 990, Part IV, line 19, or reported more than
                              $15,000 on Form 990-EZ, line 6a.
                                                                                            (b) Pull tabs/instant                                                        (d) Total gaming (add
    Revenue




                                                                  (a) Bingo                                                         (c) Other gaming
                                                                                          bingo/progressive bingo                                                       col. (a) through col. (c))


                        1    Gross revenue .      .   .   .

                        2    Cash prizes .    .   .   .   .
    Direct Expenses




                        3    Noncash prizes       .   .   .

                        4    Rent/facility costs .    .   .

                        5    Other direct expenses        .
                                                                Yes                 %        Yes                   %                Yes                     %
                        6    Volunteer labor .    .   .   .     No                           No                                     No

                        7    Direct expense summary. Add lines 2 through 5 in column (d)              .   .    .   .       .    .    .    .   .   .         ▶


                        8    Net gaming income summary. Subtract line 7 from line 1, column (d) .                  .       .    .    .    .   .   .         ▶


                9       Enter the state(s) in which the organization conducts gaming activities:
                      a Is the organization licensed to conduct gaming activities in each of these states? .                         .    .   .   .     .       .   .   .           Yes          No
                      b If “No,” explain:



         10a Were any of the organization’s gaming licenses revoked, suspended, or terminated during the tax year?                                                      .           Yes          No
           b If “Yes,” explain:



                                                                                                                                                      Schedule G (Form 990 or 990-EZ) 2019



NATIONAL RIFLE ASSOCIATION OF AMERICA                                                                                      71             11/18/2020 9:47:17 AM
 XX-XXXXXXX
         Case 21-30085-hdh11 Doc 468 Filed 04/03/21                    Entered 04/03/21 02:48:03              Page 149 of 149
   Schedule G (Form 990 or 990-EZ) 2019                                                                                               Page 3
    11   Does the organization conduct gaming activities with nonmembers? . . . . . . . . . . . . .                           Yes       No
    12   Is the organization a grantor, beneficiary or trustee of a trust, or a member of a partnership or other entity
         formed to administer charitable gaming? . . . . . . . . . . . . . . . . . . . . . .                                  Yes       No
    13   Indicate the percentage of gaming activity conducted in:
       a The organization’s facility . . . . . . . . . . . . . . . . . . . . . . . . .                            13a                    %
       b An outside facility . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              13b                    %
    14   Enter the name and address of the person who prepares the organization’s gaming/special events books and
         records:

           Name ▶

           Address ▶

    15a  Does the organization have a contract with a third party from whom the organization receives gaming
         revenue? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                           Yes       No
       b If “Yes,” enter the amount of gaming revenue received by the organization ▶ $            and the
         amount of gaming revenue retained by the third party ▶ $
       c If “Yes,” enter name and address of the third party:

           Name ▶

           Address ▶

    16     Gaming manager information:

           Name ▶

           Gaming manager compensation ▶          $

           Description of services provided ▶

               Director/officer                 Employee                Independent contractor

    17   Mandatory distributions:
      a  Is the organization required under state law to make charitable distributions from the gaming proceeds to
         retain the state gaming license? . . . . . . . . . . . . . . . . . . . . . . . . .                                   Yes       No
       b Enter the amount of distributions required under state law to be distributed to other exempt organizations or
         spent in the organization’s own exempt activities during the tax year ▶    $
    Part IV      Supplemental Information. Provide the explanations required by Part I, line 2b, columns (iii) and (v); and
                 Part III, lines 9, 9b, 10b, 15b, 15c, 16, and 17b, as applicable. Also provide any additional information.
                 See instructions.
    SEE NEXT PAGE




                                                                                                         Schedule G (Form 990 or 990-EZ) 2019




NATIONAL RIFLE ASSOCIATION OF AMERICA                                                   72        11/18/2020 9:47:17 AM
 XX-XXXXXXX
